--------------------------------------------------------------------------------

Exhibit 10.1



EXECUTION VERSION


JOINDER AND AMENDMENT AGREEMENT


JOINDER AND AMENDMENT AGREEMENT, dated as of October 9, 2018 (this “Agreement”
or “Joinder and Amendment Agreement”), by and among the Borrower (as defined
below), the Guarantors, each New Term Loan Lender party hereto committing to
make New Term A Loans (as defined below) (the “New Term A Lenders”) and Goldman
Sachs Bank USA, as Administrative Agent and Collateral Agent.  Unless otherwise
indicated, capitalized terms used but not defined herein having the meanings
provided in the Credit Agreement (as defined below).


RECITALS:


WHEREAS, reference is hereby made to the First Lien Credit Agreement, dated as
of March 13, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, including pursuant to the Joinder and Amendment Agreement, dated
as of May 29, 2015, the Joinder Agreement, dated as of February 3, 2017, the
Joinder and Amendment Agreement, dated as of October 31, 2017, and the Joinder
and Amendment Agreement, dated as of November 20, 2017, the “Credit Agreement”,
the Credit Agreement as amended by this Agreement, the “Amended Credit
Agreement”), among Nautilus Acquisition Holdings, Inc. (“Holdings”), National
Vision, Inc. (the “Borrower”), the lenders or other financial institutions or
entities from time to time party thereto and Goldman Sachs Bank USA, as
Administrative Agent, Collateral Agent and Swingline Lender;


WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish New Term Loan Commitments by, among other things,
entering into one or more Joinder Agreements with New Term Loan Lenders;


WHEREAS, the Borrower has notified the Administrative Agent that it is
requesting, pursuant to Section 2.14 of the Credit Agreement the establishment
of New Term Loan Commitments for New Term Loans in an aggregate principal amount
equal to $200,000,000 constituting Permitted Term Loan A Refinancing
Indebtedness (the “New Term A Loan Commitments”, and the loans provided
thereunder, the “New Term A Loans”), the proceeds of which, together with cash
on hand of the Borrower, will be used to prepay $200,000,000 aggregate principal
amount of Initial Term Loans outstanding immediately prior to the Effective Date
(as defined below) (including the payment of accrued and unpaid interest and
other amounts thereon);


WHEREAS, pursuant to Section 2.14 of the Credit Agreement, the Borrower wishes
to make certain other amendments to the Credit Agreement as are necessary to
effect the incurrence of the New Term A Loans, as described herein;


WHEREAS, each New Term A Lender party hereto has agreed to provide New Term A
Loans on the terms and subject to the conditions set forth in this Joinder and
Amendment Agreement;


WHEREAS, KKR Capital Markets LLC, Citigroup Global Markets Inc., Goldman Sachs
Bank USA, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Barclays Bank PLC,
Wells Fargo Securities LLC, Morgan Stanley Senior Funding, Inc., Mizuho Bank,
Ltd., UBS Securities LLC, Macquarie Capital (USA) Inc. and Jefferies Finance LLC
are acting as joint lead arrangers and bookrunners with respect to the
arrangement of New Term A Loans (the “Lead Arrangers”);


NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I.  THE NEW TERM A LOANS


Each New Term A Lender party hereto hereby agrees to commit to provide New Term
A Loans, in the amount of its New Term A Loan Commitment as set forth in
Schedule I of this Joinder and Amendment Agreement on the terms set forth in
this Joinder and Amendment Agreement and subject solely to the satisfaction (or
waiver by the New Term A Lenders) of the Effective Date Conditions.


Each New Term A Lender (i) confirms that it has received a copy of the Credit
Agreement, the Amended Credit Agreement and the other Credit Documents and the
exhibits thereto, together with copies of the financial statements referred to
therein and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Agreement; (ii)
agrees that it will, independently and without reliance upon the Administrative
Agent, the Collateral Agent, any other New Term A Lender or any other Lender or
Agent and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Amended Credit Agreement; (iii) appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under the Amended Credit Agreement and
the other Credit Documents as are delegated to the Administrative Agent or the
Collateral Agent, as the case may be, by the terms thereof, together with such
powers as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Amended Credit Agreement are required to be performed by it as a New Term
A Lender.


The Borrower, the Administrative Agent and the New Term A Lenders hereby agree
that the Credit Agreement will be amended to provide for the New Term A Loans as
set forth in this Joinder and Amendment Agreement upon the satisfaction (or
waiver by the New Term A Lenders) of the Effective Date Conditions.



1.
Terms Generally.  Other than as set forth herein and in the Amended Credit
Agreement, for all purposes under the Amended Credit Agreement and the other
Credit Documents (including this Joinder and Amendment Agreement (unless the
context dictates otherwise)), the New Term A Loans shall have the same terms as
the Initial Term Loans outstanding under the Credit Agreement immediately prior
to the Effective Date (as amended as set forth in this Joinder and Amendment
Agreement), but shall be designated and treated as a different Class of Term
Loans than the Initial Term Loans.  All New Term A Loans funded shall (i)
constitute Obligations and have all of the benefits thereof; (ii) have terms,
rights, remedies, privileges and protections set forth in the Amended Credit
Agreement and each of the other Credit Documents; and (iii) be secured by the
Liens granted (I) to the Collateral Agent for the benefit of the Secured Parties
under the Security Documents and/or (II) to the Secured Parties in their
capacity as such (or to any of them).  For the avoidance of doubt, the New Term
A Loans shall rank equal in right of payment and of security with all other Term
Loans under the Amended Credit Agreement.




2.
Credit Agreement Governs.  Except as set forth in this Agreement, the New Term A
Loans shall otherwise be subject to the provisions of the Amended Credit
Agreement and the other Credit Documents.




3.
Initial Drawing.  The New Term A Loans shall be denominated in Dollars and shall
be made in a single drawing on the Effective Date.  Upon the funding of the New
Term A Loans on the Effective Date, the New Term A Loan Commitment of each New
Term A Lender shall be $0.



-2-

--------------------------------------------------------------------------------

4.
Interest Periods.  The initial Interest Period shall commence on the Effective
Date and end on the last day of the Interest Period applicable to the existing
Initial Term Loans as in effect immediately prior to the Effective Date.  After
the initial Interest Period described above, the Interest Period shall be one
month.




5.
Proposed Borrowing.  This Agreement represents a request by the Borrower to
borrow New Term Loans comprising New Term A Loans from each New Term A Lender as
set forth on the applicable Borrowing notice delivered by the Borrower under the
Credit Agreement and pursuant to this Agreement.




6.
New Term A Lenders.  To the extent not already a Lender, each New Term A Lender
acknowledges and agrees that upon its execution of this Agreement that such New
Term A Lender shall become a “Lender”, “Term Loan Lender” and a “Term A Lender”
under, and for all purposes of, the Amended Credit Agreement and the other
Credit Documents, and shall be subject to and bound by the terms thereof, and
shall perform all the obligations of and shall have all rights of a Lender
thereunder.  For purposes of Section 12 and Section 13.5 of the Amended Credit
Agreement, each Lead Arranger shall be deemed to be an Agent.




7.
Administrative Agent Consent.  The Administrative Agent hereby consents to each
New Term A Lender.



ARTICLE II.  AMENDMENTS



1.
Subject to the occurrence of (and concurrently with) the Effective Date, each of
the New Term A Lenders, the Borrower and the Administrative Agent hereby
consents to the amendments to the Credit Agreement made pursuant to the terms of
this Agreement.




2.
Effective as of the Effective Date, the Credit Agreement is hereby amended to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in Annex A hereto.



ARTICLE III.  OTHER TERMS OF THE JOINDER AND AMENDMENT AGREEMENT



1.
Representations and Warranties.  The Borrower hereby represents and warrants
that:





a.
This Agreement has been duly authorized, executed and delivered by each Credit
Party hereto and constitutes the legal, valid and binding obligations of each
such Credit Party enforceable against it in accordance with its terms, except
that the enforceability hereof may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and subject to general
principles of equity.  The execution, delivery and performance by each Credit
Party of this Agreement is within such Credit Party’s corporate powers, has been
duly authorized by all necessary corporate or other organizational action, and
does not and will not (a) conflict with or contravene the terms of any Credit
Party’s organizational documents, (b) result in any breach or contravention of,
or the creation of any Lien under (other than under the Credit Documents), or
require any payment to be made under (i) any Contractual Requirement to which
any Credit Party is a party or affecting any Credit Party or the properties of
the Borrower or any of its Subsidiaries or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which any Credit
Party or its property is subject; or (c) violate any applicable law; except with
respect to any conflict, breach or contravention or payment or violation (but
not creation of Liens) referred to in clauses (b) or (c), to the extent that
such conflict, breach, contravention or payment or violation could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.



-3-

--------------------------------------------------------------------------------


b.
As of the Effective Date, the information included in any Beneficial Ownership
Certification (as defined below) is true and correct in all respects.




2.
Borrower and Guarantor Certifications.  By its execution of this Agreement, each
undersigned officer of the Borrower and the Guarantors party hereto, to the best
of his or her knowledge, and the Borrower and Guarantors hereby certify that
(the “Borrower and Guarantor Certifications”):





a.
no Default or Event of Default exists on the date hereof before or after giving
effect to the New Term A Loans, the intended use of proceeds of the New Term A
Loans and the consummation of the other transactions contemplated by this
Agreement; and





b.
the representations and warranties made by each Credit Party contained in the
Credit Agreement, the Amended Credit Agreement or in the other Credit Documents
are true and correct in all material respects (provided that such
representations and warranties which are qualified by materiality, material
adverse effect or similar language shall be true and correct in all respects) on
and as of the date hereof with the same effect as though made on and as of the
date hereof, except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties were true
and correct in all material respects (provided that such representations and
warranties which are qualified by materiality, material adverse effect or
similar language shall be true and correct in all respects) as of such earlier
date.




3.
Effective Date Conditions.  This Agreement will become effective on the date
(the “Effective Date”) on which each of the following conditions (the “Effective
Date Conditions”) is satisfied:





a.
The Administrative Agent shall have received from the Borrower, each Guarantor
and each New Term A Lender a counterpart of this Agreement signed on behalf of
such party;





b.
The Administrative Agent and each New Term A Lender shall have received the
executed legal opinion of (i) Simpson Thacher & Bartlett LLP, special New York
counsel to the Credit Parties and (ii) Kilpatrick Townsend & Stockton LLP,
special Georgia counsel to the Credit Parties.  The Borrower, the other Credit
Parties and the Administrative Agent hereby instruct such counsel to deliver
such legal opinions;





c.
The Borrower shall have paid all fees, reasonable costs and expenses (including,
without limitation the reasonable fees, charges and disbursements of Cahill
Gordon & Reindel llp, counsel for the Lead Arrangers and the Administrative
Agent) of the Lead Arrangers and the Administrative Agent for which invoices
have been presented prior to the Effective Date;



-4-

--------------------------------------------------------------------------------


d.
The Administrative Agent shall have received good standing certificates (to the
extent such concept exists) from the applicable governmental authority (or
confirmation from such governmental authority) of each Credit Party’s
jurisdiction of incorporation, organization or formation and (I) (A) a
certificate of the Credit Parties, dated the Effective Date, substantially in
the form of Exhibit E to the Credit Agreement, with appropriate insertions, of
each Credit Party, executed by the President or any Vice President and the
Secretary or any Assistant Secretary of each Credit Party, and attaching the
documents referred to in the following clause (B) and (B) (x) a copy of the
resolutions, in form and substance satisfactory to the Administrative Agent, of
the board of directors or other managers of each Credit Party (or a duly
authorized committee thereof) authorizing (i) the execution, delivery and
performance of each Credit Document to which it is a party and (ii) in the case
of the Borrower, the extensions of credit contemplated hereunder, (y) the
Certificate of Incorporation and By-Laws, Certificate of Formation and Operating
Agreement or other comparable organizational documents, as applicable, of each
Credit Party and (z) signature and incumbency certificates of the Authorized
Officers of each Credit Party executing the Credit Documents to which it is a
party or (II) a certificate of Holdings on behalf of each Credit Party, dated
the Effective Date and executed by an Authorized Officer of Holdings, certifying
that, except as otherwise indicated therein, there have been no amendments,
supplements or modifications since the Closing Date to the documents delivered
on the Closing Date pursuant to Sections 6.5(x) and 6.6 of the Credit Agreement,
with such certificates pursuant to clauses (I) and (II) above also certifying
that after giving effect to the incurrence of the New Term A Loans and the use
of proceeds therefrom, the Borrower has not incurred Indebtedness pursuant to
Section 2.14 of the Credit Agreement in excess of the Maximum Incremental
Facilities Amount, calculated in accordance with the terms of the Credit
Agreement;





e.
The Administrative Agent shall have received a certificate from the Chief
Executive Officer, President, the Chief Financial Officer, the Treasurer, the
Vice President-Finance, a Director, a Manager or any other senior financial
officer of the Borrower to the effect that after giving effect to the
transactions contemplated by this Agreement, Holdings on a consolidated basis
with its Restricted Subsidiaries is Solvent;





f.
At least five days prior to the Effective Date, if the Borrower qualifies as a
“legal entity customer” under 31 C.F.R. § 1010.230 (the “Beneficial Ownership
Regulation”), then the Borrower shall deliver to the Administrative Agent and
each Lender that so requests a certification regarding beneficial ownership as
required by the Beneficial Ownership Regulation (the “Beneficial Ownership
Certification”) in relation to the Borrower;





g.
The Administrative Agent, the Lead Arrangers and the New Term A Lenders shall
have received all documentation and other information reasonably requested by
them at least three Business Days prior to the Effective Date that is required
to be obtained or maintained by them by regulatory authorities under applicable
“know your customer” and anti-money laundering or terrorist financing rules and
regulations, including the USA PATRIOT Act;





h.
The Borrower shall have delivered to the Administrative Agent a notice of
Borrowing for each of the New Term A Loans in form and substance reasonably
satisfactory to the Administrative Agent;





i.
The Borrower shall have delivered a prepayment notice in respect to the
prepayment of Initial Term Loans contemplated by the transactions hereby in form
and substance reasonably satisfactory to the Administrative Agent;





j.
The Administrative Agent shall have received prepayment of a portion of the
Initial Term Loans in the aggregate principal amount specified in the prepayment
notice described above, plus all accrued and unpaid interest and other amounts
thereon; and



-5-

--------------------------------------------------------------------------------


k.
The Borrower and Guarantor Certifications are true and correct.




4.
Tax Forms.  Delivered herewith (if not already delivered previously) to the
Administrative Agent are such forms, certificates or other evidence with respect
to United States federal income tax withholding matters as the New Term A
Lenders may be required to deliver to the Administrative Agent pursuant to
Section 5.4(d) and/or Section 5.4(e) of the Credit Agreement.




5.
Tax Matters.  Solely for purposes of FATCA, the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) the New
Term A Loans as not qualifying as “grandfathered obligations” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).




6.
Recordation of the New Term Loans.  Upon execution and delivery hereof, the
Administrative Agent will record the New Term A Loans in the Register.




7.
Amendment, Modification and Waiver.  This Agreement may not be amended, modified
or waived except by an instrument or instruments in writing signed and delivered
on behalf of each of the parties hereto.




8.
Entire Agreement.  This Agreement, the Amended Credit Agreement and the other
Credit Documents constitute the entire agreement among the parties with respect
to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.




9.
GOVERNING LAW; SUBMISSION TO JURISDICTION.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. 
Section 13.13 of the Amended Credit Agreement is hereby incorporated into this
Agreement mutatis mutandis.




10.
Severability.  Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.  If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
as broad as would be enforceable.




11.
Counterparts.  This Agreement may be executed in counterparts (including by
facsimile or other electronic transmission), each of which shall be deemed to be
an original, but all of which shall constitute one and the same agreement.




12.
WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR
ON BEHALF OF ANY PARTY RELATED TO OR ARISING OUT OF THIS AGREEMENT LETTER OR THE
PERFORMANCE OF SERVICES HEREUNDER.




13.
Credit Document.  On and after the Effective Date, this Agreement shall
constitute a “Credit Document” for all purposes of the Amended Credit Agreement
and the other Credit Documents (it being understood that, for the avoidance of
doubt, this Agreement may be amended or waived solely by the parties hereto as
set forth herein).



-6-

--------------------------------------------------------------------------------

14.
Reaffirmation.  Each Credit Party hereby expressly acknowledges the terms of
this Joinder and Amendment Agreement and reaffirms, as of the date hereof, (i)
the covenants, guarantees, pledges, grants of Liens and agreements or other
commitments contained in each Credit Document to which it is a party, including,
in each case, such covenants, guarantees, pledges, grants of Liens and
agreements or other commitments as in effect immediately after giving effect to
this Joinder and Amendment Agreement and the transactions contemplated hereby,
(ii) its guarantee of the Obligations (including, without limitation, the New
Term A Loans) under each Guarantee, as applicable, (iii) its grant of Liens on
the Collateral to secure the Obligations (including, without limitation, the
Obligations with respect to the New Term A Loans) pursuant to the Security
Documents and (iv) agrees that after giving effect to this Agreement and the
transactions contemplated hereby (A) each Credit Document to which it is a party
shall continue to be in full force and effect, (B) all guarantees, pledges,
grants of Liens, covenants, agreements and other commitments by such Credit
Party under the Credit Documents shall continue to be in full force and effect
and shall accrue to the benefit of the Secured Parties and shall not be
affected, impaired or discharged hereby or by the transactions contemplated in
this Joinder and Amendment Agreement and (C) it will prepay (or cause the
prepayment of) a portion of the Initial Term Loans as contemplated by the
transactions hereby and accrued and unpaid interest and other amounts (including
fees) thereon with the proceeds of the New Term A Loans and cash-on-hand.




15.
Effect of Amendment.  Except as expressly set forth herein, this Agreement shall
not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of, the Lenders or the Administrative
Agent under the Credit Agreement, the Amended Credit Agreement or any other
Credit Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement, the Amended Credit Agreement or any other Credit Document, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect.  The parties hereto acknowledge and agree that the amendment
of the Credit Agreement pursuant to this Agreement and all other Credit
Documents amended and/or executed and delivered in connection herewith shall not
constitute a novation of the Credit Agreement and the other Credit Documents as
in effect prior to the date hereof.  Nothing herein shall be deemed to establish
a precedent for purposes of interpreting the provisions of the Credit Agreement
or the Amended Credit Agreement or entitle any Credit Party to a consent to, or
a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement, the Amended Credit Agreement or any other Credit Document in similar
or different circumstances.  This Agreement shall apply to and be effective only
with respect to the provisions of the Credit Agreement, the Amended Credit
Agreement and the other Credit Documents specifically referred to herein.



[signature pages to follow]


-7-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder and Amendment Agreement as of the
date first set forth above.



 
NATIONAL VISION, INC.
       
By:
/s/ Patrick R. Moore
   
Name:  Patrick R. Moore
   
Title:  Senior Vice President and Chief Financial Officer




 
NAUTILUS ACQUISITION HOLDINGS, INC.
       
By:
/s/ Patrick R. Moore
   
Name:  Patrick R. Moore
   
Title:  Senior Vice President and Chief Financial Officer




 
OPTI-VISION FINANCE SERVICES, LLC
       
By:
/s/ Patrick R. Moore
   
Name:  Patrick R. Moore
   
Title:  Senior Vice President and Chief Financial Officer




 
ARLINGTON CONTACT LENS SERVICE, INC.
       
By:
/s/ Patrick R. Moore
   
Name:  Patrick R. Moore
   
Title:  Senior Vice President and Chief Financial Officer




 
VC IV, LLC
       
By:
/s/ Patrick R. Moore
   
Name:  Patrick R. Moore
   
Title:  Senior Vice President and Chief Financial Officer




 
NVAL HEALTHCARE SYSTEMS, INC.
       
By:
/s/ Patrick R. Moore
   
Name:  Patrick R. Moore
   
Title:  Senior Vice President and Chief Financial Officer



[Signature Page to Joinder and Amendment Agreement]



--------------------------------------------------------------------------------

 
INTERNATIONAL VISION ASSOCIATES, LTD.
       
By:
/s/ Patrick R. Moore
   
Name:  Patrick R. Moore
   
Title:  Senior Vice President and Chief Financial Officer



[Signature Page to Joinder and Amendment Agreement]



--------------------------------------------------------------------------------

 
CITIBANK, N.A., as a New Term A Lender
       
By:
/s/ Alvaro De Velasco
   
Name:  Alvaro De Velasco
   
Title:  Vice President



[Signature Page to Joinder and Amendment Agreement]



--------------------------------------------------------------------------------

 
GOLDMAN SACHS BANK USA, as a New Term A Lender
       
By:
/s/ Ryan Durkin
   
Name:  Ryan Durkin
   
Title:  Authorized Signatory



[Signature Page to Joinder and Amendment Agreement]



--------------------------------------------------------------------------------

 
BANK OF AMERICA, N.A., as a New Term A Lender
       
By:
/s/ David H. Strickert
   
Name:  David H. Strickert
   
Title:  Managing Director



[Signature Page to Joinder and Amendment Agreement]



--------------------------------------------------------------------------------

 
BARCLAYS BANK PLC, as a New Term A Lender
       
By:
/s/ Regina Tarone
   
Name:  Regina Tarone
   
Title:  Managing Director



[Signature Page to Joinder and Amendment Agreement]



--------------------------------------------------------------------------------

 
WELLS FARGO BANK, N.A., as a New Term A Lender
       
By:
/s/ Maribelle Villaseñor
   
Name:  Maribelle Villaseñor
   
Title:  Director



[Signature Page to Joinder and Amendment Agreement]



--------------------------------------------------------------------------------

 
MORGAN STANLEY SENIOR FUNDING, INC., as a New Term A Lender
       
By:
/s/ Michael King
   
Name:  Michael King
   
Title:  Vice President



[Signature Page to Joinder and Amendment Agreement]



--------------------------------------------------------------------------------

 
MIZUHO BANK, LTD., as a New Term A Lender
       
By:
/s/ Raymond Ventura
   
Name:  Raymond Ventura
   
Title:  Managing Director



[Signature Page to Joinder and Amendment Agreement]



--------------------------------------------------------------------------------

 
UBS AG, STAMFORD BRANCH, as a New Term A Lender
       
By:
/s/ Darlene Arias
   
Name:  Darlene Arias
   
Title:  Director
       
By:
/s/ Houssem Daly
   
Name:  Houssem Daly
   
Title:  Associate Director



[Signature Page to Joinder and Amendment Agreement]



--------------------------------------------------------------------------------

 
MACQUARIE CAPITAL FUNDING LLC, as a New Term A Lender
       
By:
/s/ Lisa Grushkin
   
Name:  Lisa Grushkin
   
Title:  Authorized Signatory
       
By:
/s/ Ayesha Farooqi
   
Name:  Ayesha Farooqi
   
Title:  Authorized Signatory



[Signature Page to Joinder and Amendment Agreement]



--------------------------------------------------------------------------------

 
JEFFERIES FINANCE LLC, as a New Term A Lender
       
By:
/s/ Brian Buoye
   
Name:  Brian Buoye
   
Title:  Managing Director



[Signature Page to Joinder and Amendment Agreement]



--------------------------------------------------------------------------------

 
Agreed and Consented to by:
     
GOLDMAN SACHS BANK USA, as Administrative Agent and Collateral Agent
       
By:
/s/ Elizabeth Fischer
   
Name:  Elizabeth Fischer
   
Title:  Authorized Signatory



[Signature Page to Joinder and Amendment Agreement]



--------------------------------------------------------------------------------

Schedule I


New Term A Loan Commitments


New Term A Lender
New Term A Loan Commitments
Citibank, N.A.
$51,750,000
Goldman Sachs Bank USA
$42,000,000
Bank of America, N.A.
$38,000,000
Barclays Bank PLC
$18,000,000
Wells Fargo Bank, N.A.
$16,000,000
Morgan Stanley Senior Funding, Inc.
$15,000,000
Mizuho Bank, Ltd.
$8,000,000
UBS AG, Stamford Branch
$5,000,000
Macquarie Capital Funding LLC
$4,250,000
Jefferies Finance LLC
$2,000,000
Total:
$200,000,000




--------------------------------------------------------------------------------

Annex A


Amendments to the Credit Agreement



--------------------------------------------------------------------------------

Unofficial Conformed Version11


FIRST LIEN CREDIT AGREEMENT
 
dated as of March 13, 2014,
 
as amended by
 
Joinder and Amendment Agreement, dated as of May 29, 2015,
 
Joinder Agreement, dated as of February 3, 2017,
 
Joinder and Amendment Agreement, dated as of October 31, 2017, and
 
Joinder and Amendment Agreement, dated as of November 20, 2017, and
 
Joinder and Amendment Agreement, dated as of October 9, 2018,
 
among
 
NAUTILUS ACQUISITION HOLDINGS, INC.,
as Holdings,
 
NAUTILUS MERGER SUB, INC.,
as the Initial Borrower,
 
VISION HOLDINGS CORP.,
as the Surviving Borrower


NATIONAL VISION, INC.,
as the Borrower


The Several Lenders
from Time to Time Parties Hereto,


 
GOLDMAN SACHS BANK USA,
as the Administrative Agent, the Collateral Agent, the Swingline Lender and a
Lender,
 
MORGAN STANLEY BANK N.A.,
as the Letter of Credit Issuer,
 
and
 
GOLDMAN SACHS BANK USA,
MORGAN STANLEY SENIOR FUNDING, INC.,
CITIGROUP GLOBAL MARKETS INC.,

11 Unofficially conformed to reflect the Joinder and Amendment Agreement, dated
as of May 29, 2015 (“Amendment No. 1”), the Joinder Agreement, dated as of
February 3, 2017 (“Joinder No. 1”), the Joinder and Amendment Agreement, dated
as of October 31, 2017 (“Amendment No.  and2”), the Joinder and Amendment
Agreement, dated as of November 20, 2017 (“Amendment No. 3”) and the Joinder and
Amendment Agreement, dated as of October 9, 2018 (“Amendment No. 4”).  In the
event of any conflict between this document and the First Lien Credit Agreement,
Amendment No. 1, Joinder No. 1, Amendment No or. 2, Amendment No. 3 or Amendment
No. 4, the First Lien Credit Agreement, Amendment No. 1, Joinder No. 1,
Amendment No or. 2, Amendment No. 3 or Amendment No. 4 shall control, as
applicable.


--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,
KKR CAPITAL MARKETS LLC,
BARCLAYS BANK PLC, and
MACQUARIE CAPITAL (USA) INC.
as Joint Lead Arrangers and Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS



     
Page
       
Section 1.
 
Definitions
2
       
1.1
 
Defined Terms
2
1.2
 
Other Interpretive Provisions
7274
1.3
 
Accounting Terms
7375
1.4
 
Rounding
7375
1.5
 
References to Agreements Laws, Etc.
7475
1.6
 
Exchange Rates
7475
1.7
 
Rates
7475
1.8
 
Times of Day
7475
1.9
 
Timing of Payment or Performance
7476
1.10
 
Certifications
7476
1.11
 
Compliance with Certain Sections
7476
1.12
 
Pro Forma and Other Calculations
7576
       
Section 2.
 
Amount and Terms of Credit.
7678
       
2.1
 
Commitments.
7678
2.2
 
Minimum Amount of Each Borrowing; Maximum Number of Borrowings
7880
2.3
 
Notice of Borrowing
7980
2.4
 
Disbursement of Funds.
8081
2.5
 
Repayment of Loans; Evidence of Debt.
8082
2.6
 
Conversions and Continuations.
8284
2.7
 
Pro Rata Borrowings
8285
2.8
 
Interest.
8385
2.9
 
Interest Periods
8386
2.10
 
Increased Costs, Illegality, Etc.
8486
2.11
 
Compensation
8688
2.12
 
Change of Lending Office
8688
2.13
 
Notice of Certain Costs
8689
2.14
 
Incremental Facilities
8789
2.15
 
Permitted Debt Exchanges
9395
2.16
 
Defaulting Lenders
9597
       
Section 3.
 
Letters of Credit
9799
       
3.1
 
Letters of Credit
9799
3.2
 
Letter of Credit Requests
99101
3.3
 
Letter of Credit Participations
100102
3.4
 
Agreement to Repay Letter of Credit Drawings
101103
3.5
 
Increased Costs
103105
3.6
 
New or Successor Letter of Credit Issuer
104106
3.7
 
Role of Letter of Credit Issuer
105107
3.8
 
Cash Collateral
106108
3.9
 
Applicability of ISP and UCP
106108
3.10
 
Conflict with Issuer Documents
107109
3.11
 
Letters of Credit Issued for Restricted Subsidiaries
107109



-i-

--------------------------------------------------------------------------------

     
Page
       
3.12
 
Provisions Related to Extended Revolving Credit Commitments
107109
       
Section 4.
 
Fees
107109
       
4.1
 
Fees
107109
4.2
 
Voluntary Reduction of Revolving Credit Commitments
108110
4.3
 
Mandatory Termination of Commitments
109111
       
Section 5.
 
Payments
109111
       
5.1
 
Voluntary Prepayments
109111
5.2
 
Mandatory Prepayments
110112
5.3
 
Method and Place of Payment
113115
5.4
 
Net Payments
114116
5.5
 
Computations of Interest and Fees
118119
5.6
 
Limit on Rate of Interest
118120
       
Section 6.
 
Conditions Precedent to Initial Borrowing
118120
       
6.1
 
Credit Documents
118120
6.2
 
Collateral
119121
6.3
 
Legal Opinions
119121
6.4
 
Equity Investments
119121
6.5
 
Closing Certificates
119122
6.6
 
Authorization of Proceedings of Holdings, Merger Sub, NVI and the Company;
Corporate Documents
120122
6.7
 
Fees
120122
6.8
 
Representations and Warranties
120122
6.9
 
Solvency Certificate
120122
6.10
 
Acquisition
120122
6.11
 
Patriot Act
120122
6.12
 
Pro Forma Balance Sheet
121122
6.13
 
Financial Statements
121123
6.14
 
No Company Material Adverse Effect
121123
6.15
 
Refinancing
121123
6.16
 
Notice of Term Loan Borrowing
121123
       
Section 7.
 
Conditions Precedent to All Credit Events after the Closing Date
121123
       
7.1
 
No Default; Representations and Warranties
121123
7.2
 
Notice of Borrowing; Letter of Credit Request
122123
       
Section 8.
 
Representations and Warranties
122124
       
8.1
 
Corporate Status
122124
8.2
 
Corporate Power and Authority
122124
8.3
 
No Violation
123124
8.4
 
Litigation
123125
8.5
 
Margin Regulations
123125
8.6
 
Governmental Approvals
123125
8.7
 
Investment Company Act
123125



-ii-

--------------------------------------------------------------------------------

     
Page
       
8.8
 
True and Complete Disclosure
123125
8.9
 
Financial Condition; Financial Statements
124126
8.10
 
Compliance with Laws; No Default
124126
8.11
 
Tax Matters
124126
8.12
 
Compliance with ERISA
125126
8.13
 
Subsidiaries
125127
8.14
 
Intellectual Property
125127
8.15
 
Environmental Laws
125127
8.16
 
Properties
125127
8.17
 
Solvency
126127
8.18
 
Patriot Act
126128
       
Section 9.
 
Affirmative Covenants.
126128
       
9.1
 
Information Covenants
126128
9.2
 
Books, Records, and Inspections
129131
9.3
 
Maintenance of Insurance
129131
9.4
 
Payment of Taxes
130132
9.5
 
Preservation of Existence; Consolidated Corporate Franchises
130132
9.6
 
Compliance with Statutes, Regulations, Etc.
130132
9.7
 
ERISA
131132
9.8
 
Maintenance of Properties
131133
9.9
 
Transactions with Affiliates
131133
9.10
 
End of Fiscal Years
132134
9.11
 
Additional Guarantors and Grantors
132134
9.12
 
Pledge of Additional Stock and Evidence of Indebtedness
133134
9.13
 
Use of Proceeds
133135
9.14
 
Further Assurances
133135
9.15
 
Maintenance of Ratings
135136
9.16
 
Lines of Business
135136
       
Section 10.
 
Negative Covenants
135137
       
10.1
 
Limitation on Indebtedness
135137
10.2
 
Limitation on Liens
140142
10.3
 
Limitation on Fundamental Changes
141143
10.4
 
Limitation on Sale of Assets
143144
10.5
 
Limitation on Restricted Payments
144146
10.6
 
Limitation on Subsidiary Distributions
152153
10.7
 
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio
154155
10.8
 
Term A Loan Financial Covenant
155
       
Section 11.
 
Events of Default
154155
       
11.1
 
Payments
154155
11.2
 
Representations, Etc.
154155
11.3
 
Covenants
154155
11.4
 
Default Under Other Agreements
155156
11.5
 
Bankruptcy, Etc.
155157
11.6
 
ERISA
156157



-iii-

--------------------------------------------------------------------------------

     
Page
       
11.7
 
Guarantee
156157
11.8
 
Pledge Agreement
156157
11.9
 
Security Agreement
156158
11.10
 
Judgments
156158
11.11
 
Change of Control
156158
11.12
 
Remedies Upon Event of Default
157158
11.13
 
Application of Proceeds
157159
11.14
 
Equity Cure
158160
       
Section 12.
 
The Agents
159161
       
12.1
 
Appointment
159161
12.2
 
Delegation of Duties
160161
12.3
 
Exculpatory Provisions
160161
12.4
 
Reliance by Agents
160162
12.5
 
Notice of Default
161162
12.6
 
Non-Reliance on Administrative Agent, Collateral Agent, and Other Lenders
161163
12.7
 
Indemnification
161163
12.8
 
Agents in Their Individual Capacities
162164
12.9
 
Successor Agents
162164
12.10
 
Withholding Tax
164165
12.11
 
Agents Under Security Documents and Guarantee
164166
12.12
 
Right to Realize on Collateral and Enforce Guarantee
165167
12.13
 
Intercreditor Agreement Governs
166167
       
Section 13.
 
Miscellaneous
166167
       
13.1
 
Amendments, Waivers, and Releases
166168
13.2
 
Notices
170171
13.3
 
No Waiver; Cumulative Remedies
170172
13.4
 
Survival of Representations and Warranties
170172
13.5
 
Payment of Expenses; Indemnification
170172
13.6
 
Successors and Assigns; Participations and Assignments
172174
13.7
 
Replacements of Lenders Under Certain Circumstances
178179
13.8
 
Adjustments; Set-off
179180
13.9
 
Counterparts
179181
13.10
 
Severability
179181
13.11
 
Integration
179181
13.12
 
GOVERNING LAW
180181
13.13
 
Submission to Jurisdiction; Waivers
180181
13.14
 
Acknowledgments
180182
13.15
 
WAIVERS OF JURY TRIAL
181183
13.16
 
Confidentiality
181183
13.17
 
Direct Website Communications
183184
13.18
 
USA PATRIOT Act
184186
13.19
 
[Reserved]
184186
13.20
 
Payments Set Aside
184186
13.21
 
No Fiduciary Duty
184186



-iv-

--------------------------------------------------------------------------------

SCHEDULES
     
Schedule 1.1(a)
Mortgaged Properties
Schedule 1.1(b)
Commitments of Lenders
Schedule 8.13
Subsidiaries
Schedule 8.15
Environmental
Schedule 9.14
Post-Closing Actions
Schedule 10.1
Closing Date Indebtedness
Schedule 10.2
Closing Date Liens
Schedule 10.5
Closing Date Investments
Schedule 13.2
Notice Addresses
   
EXHIBITS
     
Exhibit A
Form of Joinder Agreement
Exhibit B
Form of Guarantee
Exhibit C
Form of Pledge Agreement
Exhibit D
Form of Security Agreement
Exhibit E
Form of Credit Party Closing Certificate
Exhibit F
Form of Assignment and Acceptance
Exhibit G-1
Form of Promissory Note (Initial Term Loans)
Exhibit G-2
Form of Promissory Note (Revolving Credit Loans)
Exhibit H
Form of First Lien Intercreditor Agreement
Exhibit I
Form of Second Lien Intercreditor Agreement
Exhibit J-1
Form of Non-Bank Tax Certificate


(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Exhibit J-2
Form of Non-Bank Tax Certificate


(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Exhibit J-3
Form of Non-Bank Tax Certificate


(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Exhibit J-4
Form of Non-Bank Tax Certificate


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Exhibit K
Form of Notice of Borrowing or Continuation or Conversion
Exhibit L
Form of Letter of Credit Request
Exhibit M-1
Form of Hedge Bank Designation
Exhibit M-2
Form of Cash Management Bank Designation



-v-

--------------------------------------------------------------------------------


CREDIT AGREEMENT
 
FIRST LIEN CREDIT AGREEMENT, dated as of March 13, 2014, (as amended, amended
and restated, supplemented or otherwise modified from time to time), among
NAUTILUS ACQUISITION HOLDINGS, INC. (“Holdings”), NAUTILUS MERGER SUB, INC., a
Delaware corporation (“MergerSub” or the “Initial Borrower”), Vision Holding
Corp., a Delaware corporation (the “Company” and, following the consummation of
the Merger, the “Surviving Borrower”), National Vision, Inc., a Georgia
corporation (“NVI” and, following the consummation of the Secondary Merger, the
“Borrower”), the lending institutions from time to time parties hereto (each a
“Lender” and, collectively, together with the Swingline Lender, the “Lenders”),
GOLDMAN SACHS BANK USA, as the Swingline Lender, the Administrative Agent and
the Collateral Agent (such terms and each other capitalized term used but not
defined in this preamble having the meaning provided in Section 1) and MORGAN
STANLEY BANK N.A., as the Letter of Credit Issuer.
 
WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated as of
February 6, 2014 (the “Acquisition Agreement”), by and among Holdings,
MergerSub, the Company and BSR LLC, Holdings will acquire the Company through an
acquisition transaction pursuant to the Acquisition Agreement whereby MergerSub
will merge (the “Merger”) with and into the Company, with the Company surviving
the Merger;
 
WHEREAS, (i) immediately prior to the Merger, certain stockholders of the
Company will contribute Equity Interests of the Company held by them (the
“Equity Rollover Interests”) to Nautilus Parent, Inc. (“Parent”), (ii)
immediately after giving effect to the Merger, the Equity Rollover Interests
will remain outstanding and held by Parent and (iii) on the Closing Date, after
the Merger, Parent shall contribute (the “Equity Rollover Contribution”) the
Equity Rollover Interests to Holdings and thereafter the Company shall be a
wholly-owned Subsidiary of Holdings;
 
WHEREAS, to fund, in part, the Acquisition, it is intended that the Sponsor and
the other Initial Investors will contribute an amount in cash to Holdings and/or
a direct or indirect parent thereof in exchange for Capital Stock (such
contribution, the “Equity Investments”), together with the investment of equity
rolled over or invested in connection with the Acquisition by the existing
management and other existing stockholders (including the Equity Rollover),
which shall be no less than 25% of the sum of (1) the aggregate gross proceeds
of the Initial Term Loans and the Second Lien Loans borrowed on the Closing
Date, excluding the gross proceeds of any loans to fund working capital needs
and (2) the equity capitalization of Holdings and its Subsidiaries on the
Closing Date after giving effect to the Transactions (the “Minimum Equity
Amount”);
 
WHEREAS, to consummate the Acquisition, it is intended that the Initial Borrower
will incur Second Lien Loans under a term loan facility established pursuant to
the Second Lien Credit Documents (the “Second Lien Facility”) generating
aggregate gross proceeds of $125,000,000;
 
WHEREAS, in connection with the foregoing, (i) the Initial Borrower has
requested that the Lenders extend credit in the form of (a) Initial Term Loans
to the Initial Borrower on the Closing Date, in an aggregate principal amount of
$500,000,000 and (b) Revolving Credit Loans made available to the Borrower at
any time and from time to time prior to the Revolving Credit Maturity Date in an
aggregate principal amount at any time outstanding not in excess of $75,000,000
less the sum of (1) the aggregate Letters of Credit Outstanding at such time and
(2) the aggregate principal amount of all Swingline Loans outstanding at such
time, (ii) the Initial Borrower has requested (a) the Letter of Credit Issuer to
issue Letters of Credit at any time and from time to time prior to the L/C
Facility Maturity Date, in an aggregate Stated Amount at any time outstanding
not in excess of $20,000,000, and (b) to deem the letters of credit identified
on Schedule 1.1(d) hereto to be Letters of Credit for all purposes under this
Agreement, and (iii) the Initial Borrower has requested the Swingline Lender to
extend credit to the Borrower in the form of Swingline Loans at any time and
from time to time prior to the Swingline Maturity Date, in an aggregate
principal amount at any time outstanding not in excess of $20,000,000;



--------------------------------------------------------------------------------

WHEREAS, the proceeds of the Initial Term Loans will be used, together with (i)
the net proceeds of the Second Lien Facility, (ii) the net proceeds of the
Equity Investments on the Closing Date, and (iii) cash on hand, to effect the
Acquisition, to provide for liquidity in the form of cash on the balance sheet
of Holdings and to pay Transaction Expenses;
 
WHEREAS, following the consummation of the Acquisition and the contribution of
the Equity Rollover, the Company shall merge (the “Secondary Merger”) with and
into NVI, and all rights and obligations of the Company as the “Borrower” shall
be assumed by NVI; and
 
WHEREAS, the Lenders and Letter of Credit Issuer are willing to make available
to the Borrower such term loan and revolving credit and letter of credit
facilities upon the terms and subject to the conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:
 
Section 1.               Definitions
 
1.1          Defined Terms.  As used herein, the following terms shall have the
meanings specified in this Section 1.1 unless the context otherwise requires (it
being understood that defined terms in this Agreement shall include in the
singular number the plural and in the plural the singular):
 
“2018 October Joinder Agreement” shall mean that certain Joinder and Amendment
Agreement, dated as of the 2018 October Joinder Agreement Effective Date, by and
among the Borrower, the Guarantors, the Lenders party thereto and the
Administrative Agent and Collateral Agent.
 
“2018 October Joinder Agreement Effective Date” shall mean October 9, 2018.
 
“ABR” shall mean for any day a fluctuating rate per annum equal to the highest
of (i) the Federal Funds Effective Rate plus 1/2 of 1%, (ii) the rate of
interest in effect for such day as announced from time to time by the
Administrative Agent as its “prime rate” at its principal office in New York
City and (iii) the rate per annum determined in the manner set forth in clause
(ii) of the definition of LIBOR Rate plus 1%; provided that, notwithstanding the
foregoing, in no event shall the ABR applicable to the Initial Term Loans, Term
A Loans or Revolving Credit Loans at any time be less than 1.00% per annum. Any
change in the ABR due to a change in such rate announced by the Administrative
Agent or in the Federal Funds Effective Rate or LIBOR Rate shall take effect at
the opening of business on the day specified in the announcement of such change.
 
“ABR Loan” shall mean each Loan bearing interest based on the ABR.
 
“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined using such definitions as if references to Holdings and
the Restricted Subsidiaries therein were to such Pro Forma Entity and its
Restricted Subsidiaries), all as determined on a consolidated basis for such Pro
Forma Entity in accordance with GAAP.


2

--------------------------------------------------------------------------------

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term Consolidated EBITDA.
 
“Acquired Indebtedness” shall mean, with respect to any specified Person, (i)
Indebtedness of any other Person existing at the time such other Person is
merged, consolidated, or amalgamated with or into or became a Restricted
Subsidiary of such specified Person, including Indebtedness incurred in
connection with, or in contemplation of, such other Person merging,
consolidating, or amalgamating with or into or becoming a Restricted Subsidiary
of such specified Person, and (ii) Indebtedness secured by a Lien encumbering
any asset acquired by such specified Person.
 
“Acquisition” shall mean the transactions contemplated by the Acquisition
Agreement.
 
“Acquisition Agreement” shall have the meaning provided in the recitals to this
Agreement.
 
“Additional Revolving Credit Commitment” shall have the meaning provided in
Section 2.14(a).
 
“Additional Revolving Credit Loan” shall have the meaning provided in Section
2.14(b).
 
“Additional Revolving Loan Lender” shall have the meaning provided in Section
2.14(b).
 
“Adjusted Total Initial Term Loan Commitment” shall mean at any time the Total
Initial Term Loan Commitment less the Initial Term Loan Commitments of all
Defaulting Lenders.
 
“Adjusted Total Revolving Credit Commitment” shall mean at any time the Total
Revolving Credit Commitment less the aggregate Revolving Credit Commitments of
all Defaulting Lenders.
 
“Adjusted Total Term A Loan Commitment” shall mean at any time the Total Term A
Loan Commitment less the Term A Loan Commitments of all Defaulting Lenders.
 
“Adjusted Total Term Loan Commitment” shall mean at any time the Total Term Loan
Commitment less the Term Loan Commitments of all Defaulting Lenders.
 
“Administrative Agent” shall mean Goldman Sachs Bank USA, as the administrative
agent for the Lenders under this Agreement and the other Credit Documents, or
any successor administrative agent pursuant to Section 12.9.
 
“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2 or such other address
or account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
 
“Administrative Questionnaire” shall have the meaning provided in Section
13.6(b)(ii)(D).
 
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person.  A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise.


3

--------------------------------------------------------------------------------

“Affiliated Institutional Lender” shall mean (i) any Affiliate of the Sponsor
that is either a bona fide debt fund or such Affiliate extends credit or buys
loans in the ordinary course of business, (ii) KKR Corporate Lending LLC and
(iii) MCS Corporate Lending LLC.
 
“Affiliated Lender” shall mean a Lender that is the Sponsor or any Affiliate
thereof (other than Holdings, the Borrower, any other Subsidiary of Holdings, or
any Affiliated Institutional Lender).
 
“Agent Parties” shall have the meaning provided in Section 13.17(b).
 
“Agents” shall mean the Administrative Agent, the Collateral Agent and each
Joint Lead Arranger and Bookrunner.
 
“Aggregate Revolving Credit Outstandings” shall have the meaning provided in
Section 5.2(b).
 
“Agreement” shall mean this Credit Agreement.
 
“Agreement Currency” shall have the meaning provided in Section 13.19.
 
“Applicable Margin” shall mean a percentage per annum equal to:
 
(i)          (a) for LIBOR Loans that are Initial Term Loans, 2.75% and (b) for
ABR Loans that are Initial Term Loans, 1.75%; provided that on or after November
20, 2017, the Applicable Margin with respect to this subclause (i) shall be
based on the Borrower’s public corporate credit rating from Moody’s (the
“Moody’s Rating”) in accordance with the pricing grid set forth below:
 


Pricing Level
Moody’s Rating
LIBOR Loans
ABR Loans
I
Ba3 (stable) or better
2.50%
1.50%
II
Rating which is lower than Ba3 (stable)
2.75%
1.75%



Any change in the Applicable Margin with respect to this subclause (i) resulting
from a publicly announced change in the Moody’s Rating shall be effective during
the period commencing on the date of the public announcement thereof and ending
on the date immediately preceding the effective date of the next such change. 
In the event there is no Moody’s Rating from Moody’s or an Event of Default has
occurred (each a “Rating Event”), the Applicable Margin with respect to this
subclause (i) corresponding to Pricing Level II shall apply as of the date of
such Rating Event; provided that such Applicable Margin shall continue to so
apply to but excluding the date on which such Rating Event shall cease to be
continuing (and thereafter, in each case, the pricing level otherwise determined
in accordance with this subclause (i) shall apply).
 
(ii)          (a) until delivery of financial statements and a related
Compliance Certificate for the first full fiscal quarter commencing on or after
the Closing Date pursuant to Section 9.1, (1) for LIBOR Loans that are Revolving
Credit Loans, 3.00%, (2) for ABR Loans that are Revolving Credit Loans, 2.00%,
and (3) for Letter of Credit Fees, 3.00% per annum and


4

--------------------------------------------------------------------------------

(b) thereafter, in connection with Revolving Credit Loans and Letter of Credit
Fees, the percentages per annum set forth in the table below, based upon the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio as set forth
in the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 9.1:
 
Pricing
Level
Consolidated First
Lien Secured Debt
to Consolidated
EBITDA Ratio
Letter of
Credit Fees
ABR Rate Revolving
Credit Loans
LIBOR Rate
Revolving Credit
Loans
I
> 4.25:1.00
3.00%
2.00%
3.00%
II
< 4.25:1.00 but > 3.75:1.00
2.75%
1.75%
2.75%
III
< 3.75:1.00
2.50%
1.50%
2.50%



(iii)          (a) until delivery of financial statements and a related
Compliance Certificate for the first full fiscal quarter commencing after the
2018 October Joinder Agreement Effective Date pursuant to Section 9.1, (1) for
LIBOR Loans that are Term A Loans, 1.75% and (2) for ABR Loans that are Term A
Loans, 0.75% and
 
(b) thereafter, in connection with Term A Loans, the percentages per annum set
forth in the table below, based upon either (x) the Consolidated Total Debt to
Consolidated EBITDA Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 9.1 or (y) on the
Moody’s Rating and/or the Borrower’s public corporate credit rating from S&P
(the “S&P Rating” together with the Moody’s Rating, the applicable “Rating”):
 
Pricing Level
Consolidated
Total Debt to
Consolidated
EBITDA Ratio
Ratings
LIBOR Loans
ABR Loans
I
< 2.00:1.00
Either (x) Ba2 (stable) or better or (y) BB (stable) or better
1.25%
0.25%
II
≥ 2.00:1.00
but
< 2.50:1.00
BB- (stable) on S&P Rating
1.50%
0.50%
III
≥ 2.50:1.00
N/A
1.75%
0.75%

 
Any change in the Applicable Margin with respect to the foregoing table
resulting from a publicly announced change in the Rating shall be effective
during the period commencing on the date of the public announcement thereof and
ending on the date immediately preceding the effective date of the next such
change.  If the Consolidated Total Debt to Consolidated EBITDA Ratio and the
Ratings apply to more than one pricing level, the pricing level corresponding to
the lower Applicable Margin shall apply.  Determinations of Pricing Levels I and
II pursuant to the foregoing table shall apply if there is no TLA Rating Event
(as defined below) and the Borrower meets the criteria with respect to such
pricing level either with respect to the Consolidated Total Debt to Consolidated
EBITDA Ratio or the Ratings.  Notwithstanding the foregoing in this subclause
(iii)(b), in the event there is no Rating (and the Consolidated Total Debt to
Consolidated EBITDA Ratio is greater than or equal to 2.50:1.00) or an Event of
Default has occurred (each a “TLA Rating Event”), the Applicable Margin with
respect to the foregoing table corresponding to Pricing Level III shall apply as
of the date of such TLA Rating Event; provided that such Applicable Margin shall
continue to so apply to but excluding the date on which such TLA Rating Event
shall cease to be continuing (and thereafter, in each case, the pricing level
otherwise determined in accordance with this subclause (iii)(b) shall apply).


5

--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Margin for Initial Term A Loans andor
Revolving Credit Loans resulting from a change in the Consolidated Total Debt to
Consolidated EBITDA Ratio or Consolidated First Lien Secured Debt to
Consolidated EBITDA Ratio (the “Pricing Level Ratios”), as applicable, shall
become effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 9.1(d).
 
Notwithstanding the foregoing, (a) the Applicable Margin in respect of any Class
of Extended Revolving Credit Commitments or any Extended Term Loans or Revolving
Credit Loans made pursuant to any Extended Revolving Credit Commitments shall be
the applicable percentages per annum set forth in the relevant Extension
Amendment, (b) the Applicable Margin in respect of any Class of Additional
Revolving Credit Commitments, any Class of Incremental Term Loans, or any Class
of Loans in respect of Additional Revolving Credit Commitments shall be the
applicable percentages per annum set forth in the relevant Incremental
Amendment, (c) the Applicable Margin in respect of any Class of Replacement Term
Loans shall be the applicable percentages per annum set forth in the relevant
agreement, (d) the Applicable Margin in respect of any Class of Refinancing
Revolving Credit Commitments shall be the applicable percentages per annum set
forth in the relevant agreement, and (e) in the case of the Term Loans and any
Class of Incremental Term Loans, the Applicable Margin shall be increased as,
and to the extent, necessary to comply with the provisions of Section 2.14.
 
Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the
Consolidated First Lien Secured Debt to Consolidated EBITDAany Pricing Level
Ratio set forth in any Compliance Certificate delivered to the Administrative
Agent is inaccurate for any reason and the result thereof is that the Lenders
received interest or fees for any period based on an Applicable Margin that is
less than that which would have been applicable had the Consolidated First Lien
Secured Debt to Consolidated EBITDAsuch Pricing Level Ratio been accurately
determined, then, for all purposes of this Agreement, the Applicable Margin for
any day occurring within the period covered by such Compliance Certificate shall
retroactively be deemed to be the relevant percentage as based upon the
accurately determined Consolidated First Lien Secured Debt to Consolidated
EBITDAPricing Level Ratio for such period, and any shortfall in the interest or
fees theretofore paid by the Borrower for the relevant period as a result of the
miscalculation of the Consolidated First Lien Secured Debt to Consolidated
EBITDAsuch Pricing Level Ratio shall be deemed to be (and shall be) due and
payable, at the time the interest or fees for such period were required to be
paid; provided that notwithstanding the foregoing, so long as an Event of
Default described in Section 11.5 has not occurred with respect to the Borrower,
such shortfall shall be due and payable within five Business Days following the
written demand thereof by the Administrative Agent and no Default shall be
deemed to have occurred as a result of such non-payment until the expiration of
such five Business Day period.  In addition, in the case of clause (i) above, at
the option of the Required Initial Term Loan Lenders, and in the case of clause
(ii) above, at the option of the Required Revolving Credit Lenders, at any time
during which the Borrower shall have failed to deliver any of the Section 9.1
Financials by the applicable date required under Section 9.1, then the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio shall be
deemed to be (1) with respect to clause (i) above, above 4.25 to 1.00, and (2)
with respect to clause (ii) above, in Pricing Level I, in each case, for the
purposes of determining the Applicable Margin (but only for so long as such
failure continues, after which such ratio and Pricing Level shall be determined
based on the then existing Consolidated First Lien Secured Debt to Consolidated
EBITDA Ratio).  In addition, in the case of clause (iii) above, at the option of
the Required Term A Loan Lenders, at any time during which the Borrower shall
have failed to deliver any of the Section 9.1 Financials by the applicable date
required under Section 9.1, then the Consolidated Total Debt to Consolidated
EBITDA Ratio with respect to clause (iii) above shall be deemed to be in Pricing
Level III for the purposes of determining the Applicable Margin (but only for so
long as such failure continues, after which such ratio and Pricing Level shall
be determined based on the then existing Consolidated Total Debt to Consolidated
EBITDA Ratio).


6

--------------------------------------------------------------------------------

“Approved Fund” shall mean any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender, or (iii) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.
 
“Asset Sale” shall mean:
 
(i)          the sale, conveyance, transfer, or other disposition, whether in a
single transaction or a series of related transactions, of property or assets
(including by way of a Sale Leaseback) (each a “disposition”) of Holdings or any
Restricted Subsidiary, or
 
(ii)         the issuance or sale of Equity Interests of any Restricted
Subsidiary (other than preferred stock of Restricted Subsidiaries issued in
compliance with Section 10.1), whether in a single transaction or a series of
related transactions, in each case, other than:
 
(a)        any disposition of Cash Equivalents or Investment Grade Securities or
obsolete, worn out or surplus property or property (including leasehold property
interests) that is no longer economically practical in its business or
commercially desirable to maintain or no longer used or useful equipment in the
ordinary course of business or any disposition of inventory, immaterial assets,
or goods (or other assets) in the ordinary course of business (including the
disposition of optical goods to FirstSight);
 
(b)         the disposition of all or substantially all of the assets of
Holdings or the Borrower in a manner permitted pursuant to Section 10.3;
 
(c)        the incurrence of Liens that are permitted to be incurred pursuant to
Section 10.2 or the making of any Restricted Payment or Permitted Investment
(other than pursuant to clause (i) of the definition thereof) that is permitted
to be made, and is made, pursuant to Section 10.5;
 
(d)         any disposition of assets or issuance or sale of Equity Interests of
any Restricted Subsidiary in any transaction or series of transactions with an
aggregate Fair Market Value of less than $10,000,000;
 
(e)         any disposition of property or assets or issuance of securities by
(1) a Restricted Subsidiary to Holdings or (2) by Holdings or a Restricted
Subsidiary to another Restricted Subsidiary;
 
(f)          to the extent allowable under Section 1031 of the Code, or any
comparable or successor provision, any exchange of like property (excluding any
boot thereon) for use in a Similar Business;


7

--------------------------------------------------------------------------------

(g)          any issuance, sale or pledge of Equity Interests in, or
Indebtedness, or other securities of, an Unrestricted Subsidiary;
 
(h)          foreclosures, condemnation, casualty or any similar action on
assets (including dispositions in connection therewith);
 
(i)          sales of accounts receivable, or participations therein, and
related assets in connection with any Receivables Facility;
 
(j)          any financing transaction with respect to property built or
acquired by Holdings or any Restricted Subsidiary after the Closing Date,
including Sale Leasebacks and asset securitizations permitted by this Agreement;
 
(k)          (1) any surrender or waiver of contractual rights or the
settlement, release, or surrender of contractual rights or other litigation
claims, (2) the termination or collapse of cost sharing agreements with Holdings
or any Subsidiary and the settlement of any crossing payments in connection
therewith, or (3) the settlement, discount, write off, forgiveness, or
cancellation of any Indebtedness owing by any present or former consultants,
directors, officers, or employees of Holdings (or any direct or indirect parent
company of Holdings) or any Subsidiary or any of their successors or assigns;
 
(l)          the disposition or discount of inventory, accounts receivable, or
notes receivable in the ordinary course of business or the conversion of
accounts receivable to notes receivable;
 
(m)        the licensing or sub-licensing of Intellectual Property or other
general intangibles (whether pursuant to franchise agreements or otherwise) in
the ordinary course of business;
 
(n)         the unwinding of any Hedging Obligations or obligations in respect
of Cash Management Services;
 
(o)       sales, transfers, and other dispositions of Investments in joint
ventures to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;
 
(p)         the lapse or abandonment of Intellectual Property rights in the
ordinary course of business, which in the reasonable business judgment of the
Borrower are not material to the conduct of the business of Holdings and the
Restricted Subsidiaries taken as a whole;
 
(q)         the issuance of directors’ qualifying shares and shares issued to
foreign nationals as required by applicable law;
 
(r)          dispositions of property to the extent that (1) such property is
exchanged for credit against the purchase price of similar replacement property
that is promptly purchased or (2) the proceeds of such Asset Sale are promptly
applied to the purchase price of such replacement property (which replacement
property is actually promptly purchased);
 
(s)          leases, assignments, subleases, licenses, or sublicenses, in each
case in the ordinary course of business and which do not materially interfere
with the business of Holdings and the Restricted Subsidiaries, taken as a whole;


8

--------------------------------------------------------------------------------

(t)          dispositions of non-core assets acquired in connection with any
Permitted Acquisition or Investment permitted hereunder;
 
(u)        to the extent necessary or reasonably considered advisable by the
Borrower to comply with requirements of law at such time, dispositions of (A)
any retail location or any eye facility located in California and/or (B)
FirstSight or any other Managed Care Subsidiary;
 
(v)         dispositions pursuant to the Wal-Mart Agreements; and
 
(w)        any lease or sublease of real property and related office equipment
and personal property to health care professionals (or their Affiliates) or a
Managed Care Subsidiary in the ordinary course of business.
 
“Asset Sale Prepayment Event” shall mean any Asset Sale subject to the
Reinvestment Period allowed in Section 10.4; provided, further, that with
respect to any Asset Sale Prepayment Event, the Borrower shall not be obligated
to make any prepayment otherwise required by Section 5.2 unless and until the
aggregate amount of Net Cash Proceeds from all such Asset Sale Prepayment
Events, after giving effect to the reinvestment rights set forth herein, exceeds
$10,000,000 (the “Prepayment Trigger”) in any fiscal year of Holdings, but then
from all such Net Cash Proceeds (excluding amounts below the Prepayment
Trigger).
 
“Assignment and Acceptance” shall mean (i) an assignment and acceptance
substantially in the form of Exhibit F, or such other form as may be approved by
the Administrative Agent and (ii) in the case of any assignment of Term Loans in
connection with a Permitted Debt Exchange conducted in accordance with Section
2.15, such form of assignment (if any) as may be agreed by the Administrative
Agent and the Borrower in accordance with Section 2.15(a).
 
“Auction Agent” shall mean (i) the Administrative Agent or (ii) any other
financial institution or advisor employed by Holdings, the Borrower, or any
Subsidiary (whether or not an Affiliate of the Administrative Agent) to act as
an arranger in connection with any Permitted Debt Exchange pursuant to Section
2.15 or Dutch auction pursuant to Section 13.6(h); provided that Holdings shall
not designate the Administrative Agent as the Auction Agent without the written
consent of the Administrative Agent (it being understood that the Administrative
Agent shall be under no obligation to agree to act as the Auction Agent);
provided, further, that neither Holdings nor any of its Subsidiaries may act as
the Auction Agent.
 
“Authorized Officer” shall mean, with respect to any Person, any individual
holding the position of chairman of the board (if an officer), the Chief
Executive Officer, President, the Chief Financial Officer, the Treasurer, the
Controller, the Vice President-Finance, a Senior Vice President, a Director, a
Manager, or any other senior officer or agent with express authority to act on
behalf of such Person designated as such by the board of directors or other
managing authority of such Person.
 
“Auto-Extension Letter of Credit” shall have the meaning provided in Section
3.2(d).
 
“Available Commitment” shall mean an amount equal to the excess, if any, of (i)
the amount of the Total Revolving Credit Commitment over (ii) the sum of the
aggregate principal amount of (a) all Revolving Credit Loans (but not Swingline
Loans) then outstanding and (b) the aggregate Letters of Credit Outstanding at
such time.
 
“Average New Store Consolidated EBITDA” shall mean, with respect to any Test
Period, the numeric average of the amount of Consolidated EBITDA of Stores
(excluding New Stores) in their 7th through 10th fiscal quarters after opening
of such Stores (e.g., the sum of each such Store’s Consolidated EBITDA for such
four quarter period, divided by the number of applicable Stores).


9

--------------------------------------------------------------------------------

“Bankruptcy Code” shall have the meaning provided in Section 11.5.
 
“Benefited Lender” shall have the meaning provided in Section 13.8(a).
 
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).
 
“Borrower” shall mean (a) at any time prior to the consummation of the
Transactions, the Initial Borrower, (b) upon and at any time after the
consummation of the Transactions other than the Secondary Merger, the Surviving
Borrower and (c) following the Secondary Merger, NVI.
 
“Borrowing” shall mean (i) Loans of the same Class and Type, made, converted, or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect, or (ii) a Swingline Loan.
 
“Business Day” shall mean any day excluding Saturday, Sunday, and any other day
on which banking institutions in New York City are authorized by law or other
governmental actions to close, and, if such day relates to any interest rate
settings as to a LIBOR Loan, any fundings, disbursements, settlements, and
payments in respect of any such LIBOR Loan, or any other dealings in Dollars to
be carried out pursuant to this Agreement in respect of any such LIBOR Loan,
such day shall be a day on which dealings in deposits in Dollars are conducted
by and between banks in the applicable London interbank market.
 
“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases) by Holdings
and the Restricted Subsidiaries during such period that, in conformity with
GAAP, are or are required to be included as additions during such period to
property, plant, or equipment reflected in the consolidated balance sheet of
Holdings and the Restricted Subsidiaries (including capitalized software
expenditures, customer acquisition costs and incentive payments, conversion
costs, and contract acquisition costs).
 
“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal, or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person; provided that (i) all leases of any Person that
are or would be characterized as operating leases in accordance with GAAP
immediately prior to December 31, 2013 (whether or not such operating leases
were in effect on such date) shall continue to be accounted for as operating
leases (and not as Capital Leases) for purposes of this Agreement regardless of
any change in GAAP following the date that would otherwise require such leases
to be recharacterized as Capital Leases and (ii) all leases for Stores shall be
accounted for as operating leases for purposes of this Agreement.
 
“Capital Stock” shall mean (i) in the case of a corporation, corporate stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights, or other equivalents (however designated) of
corporate stock, (iii) in the case of a partnership or limited liability
company, partnership or membership interests (whether general or limited), and
(iv) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person (it being understood and agreed, for the avoidance of doubt, that
“cash-settled phantom appreciation programs” in connection with employee
benefits that do not require a dividend or distribution shall not constitute
Capital Stock).


10

--------------------------------------------------------------------------------

“Capitalized Lease Obligation” shall mean, at the time any determination thereof
is to be made, the amount of the liability in respect of a Capital Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP; provided that all obligations of any Person that are or would be
characterized as operating lease obligations in accordance with GAAP immediately
prior to December 31, 2013 (whether or not such operating lease obligations were
in effect on such date) shall continue to be accounted for as operating lease
obligations (and not as Capitalized Lease Obligations) for purposes of this
Agreement regardless of any change in GAAP following the date that would
otherwise require such obligations to be recharacterized as Capitalized Lease
Obligations.
 
“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Letter of Credit
Issuer or the Lenders, as collateral for L/C Obligations or obligations of the
Lenders to fund participations in respect of L/C Obligations, cash or deposit
account balances or, if the Administrative Agent and the Letter of Credit Issuer
shall agree in their sole discretion, other credit support. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.
 
“Cash Equivalents” shall mean:
 
(i)          Dollars,
 
(ii)         (a) Euro, Pounds Sterling, Canadian Dollars, or any national
currency of any Participating Member State in the European Union or (b) local
currencies held from time to time in the ordinary course of business,
 
(iii)      securities issued or directly and fully and unconditionally
guaranteed or insured by the United States government or any country that is a
member state of the European Union or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition,
 
(iv)       certificates of deposit, time deposits, and eurodollar time deposits
with maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year, and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $250,000,000 in the case of U.S. banks and $100,000,000 (or the Dollar
Equivalent as of the date of determination) in the case of foreign banks,
 
(v)         repurchase obligations for underlying securities of the types
described in clauses (iii), (iv), and (ix) entered into with any financial
institution meeting the qualifications specified in clause (iv) above,
 
(vi)        commercial paper rated at least P-2 by Moody’s or at least A-2 by
S&P and in each case maturing within 24 months after the date of creation
thereof,
 
(vii)      marketable short-term money market and similar securities having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized ratings agency) and in each
case maturing within 24 months after the date of creation or acquisition
thereof,


11

--------------------------------------------------------------------------------

(viii)      readily marketable direct obligations issued by any state,
commonwealth, or territory of the United States or any political subdivision or
taxing authority thereof having one of the two highest rating categories
obtainable from either Moody’s or S&P with maturities of 24 months or less from
the date of acquisition,
 
(ix)         Indebtedness or preferred stock issued by Persons with a rating of
“A” or higher from S&P or “A2” or higher from Moody’s with maturities of 24
months or less from the date of acquisition,
 
(x) solely with respect to any Foreign Subsidiary: (a) obligations of the
national government of the country in which such Foreign Subsidiary maintains
its chief executive office and principal place of business provided such country
is a member of the Organization for Economic Cooperation and Development, in
each case maturing within one year after the date of investment therein, (b)
certificates of deposit of, bankers acceptances of, or time deposits with, any
commercial bank which is organized and existing under the laws of the country in
which such Foreign Subsidiary maintains its chief executive office and principal
place of business provided such country is a member of the Organization for
Economic Cooperation and Development, and whose short-term commercial paper
rating from S&P is at least “A-2” or the equivalent thereof or from Moody’s is
at least “P-2” or the equivalent thereof (any such bank being an “Approved
Foreign Bank”), and in each case with maturities of not more than 24 months from
the date of acquisition, and (c) the equivalent of demand deposit accounts which
are maintained with an Approved Foreign Bank, in each case, customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by such Foreign Subsidiary organized in such jurisdiction,
 
(xi) in the case of investments by any Foreign Subsidiary or investments made in
a country outside the United States, Cash Equivalents shall also include
investments of the type and maturity described in clauses (i) through (ix) above
of foreign obligors, which investments have ratings, described in such clauses
or equivalent ratings from comparable foreign rating agencies, and
 
(xii)        investment funds investing 90% of their assets in securities of the
types described in clauses (i) through (ix) above.
 
Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (i) and (ii)
above; provided that such amounts are converted into any currency listed in
clauses (i) and (ii) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.
 
“Cash Management Agreement” shall mean any agreement or arrangement to provide
Cash Management Services.
 
“Cash Management Bank” shall mean (i) any Person that, at the time it enters
into a Cash Management Agreement, is an Agent or a Lender or an Affiliate of an
Agent or a Lender,  (ii) with respect to any Cash Management Agreement entered
into prior to the Closing Date, any Person that is a Lender or an Affiliate of a
Lender on the Closing Date or (iii) Wells Fargo & Company and any Affiliate of
Wells Fargo & Company if designated by the Borrower as a “Cash Management Bank”
by written notice to the Administrative Agent substantially in the form of
Exhibit M-2 or such other form reasonably acceptable to the Administrative
Agent.


12

--------------------------------------------------------------------------------

“Cash Management Services” shall mean any one or more of the following types of
services or facilities: (i) commercial credit cards, merchant card services,
purchase or debit cards, including non-card e-payables services, or electronic
funds transfer services, (ii) treasury management services (including controlled
disbursement, overdraft automatic clearing house fund transfer services, return
items, and interstate depository network services) and (iii) any other demand
deposit or operating account relationships or other cash management services,
including pursuant to any Cash Management Agreements.
 
“Casualty Event” shall mean, with respect to any property of any Person, any
loss of or damage to, or any condemnation or other taking by a Governmental
Authority of, such property for which such Person or any of its Restricted
Subsidiaries receives insurance proceeds or proceeds of a condemnation award in
respect of any equipment, fixed assets, or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets, or real
property; provided, further, that with respect to any Casualty Event, the
Borrower shall not be obligated to make any prepayment otherwise required by
Section 5.2 unless and until the aggregate amount of Net Cash Proceeds from all
such Casualty Events, after giving effect to the reinvestment rights set forth
herein, exceeds $10,000,000 (the “Casualty Prepayment Trigger”) in any fiscal
year of Holdings, but then from all such Net Cash Proceeds (excluding amounts
below the Casualty Prepayment Trigger).
 
“CFC” shall mean a Subsidiary of the Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.
 
“CFC Holding Company” shall mean a Domestic Subsidiary of the Borrower
substantially all of the assets of which consist of equity or debt of one or
more Foreign Subsidiaries that are CFCs.
 
“Change in Law” shall mean (i) the adoption of any law, treaty, order, policy,
rule, or regulation after the Closing Date, (ii) any change in any law, treaty,
order, policy, rule, or regulation or in the interpretation or application
thereof by any Governmental Authority after the Closing Date or (iii) compliance
by any Lender with any guideline, request, directive, or order issued or made
after the Closing Date by any central bank or other governmental or
quasi-governmental authority (whether or not having the force of law),
including, for avoidance of doubt any such adoption, change or compliance in
respect of (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, or directives thereunder or issued
in connection therewith and (b) all requests, rules, guidelines, requirements,
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority), or the
United States or foreign regulatory authorities pursuant to Basel III.
 
“Change of Control” shall mean and be deemed to have occurred if (i) at any time
prior to a Qualifying IPO of the Company, the Permitted Holders shall at any
time not own, in the aggregate, directly or indirectly, beneficially and of
record, at least 35% of the voting power of the outstanding Voting Stock of
Holdings; (ii) any Person, entity, or “group” (within the meaning of Section
13(d) or 14(d) of the Securities Exchange Act of 1934, as amended), other than
the Permitted Holders, shall at any time have acquired direct or indirect
beneficial ownership of a percentage of the voting power of the outstanding
Voting Stock of Holdings that exceeds 35% thereof, unless, in case of clause (i)
or clause (ii) above, the Permitted Holders have, at such time, the right or the
ability by voting power, contract, or otherwise to elect or designate for
election at least a majority of the board of directors of Holdings; (iii) at any
time, a Change of Control (as defined in the Second Lien Credit Agreement) shall
have occurred; or (iv)  at any time prior to a Qualifying IPO of the Company,
Holdings shall cease to beneficially own, directly or indirectly, 100% of the
issued and outstanding equity interests of the Borrower.


13

--------------------------------------------------------------------------------

“Class” (i) when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Credit
Loans, Additional Revolving Credit Loans, New Revolving Credit Loans, Initial
Term Loans, Term A Loans, New Term Loans (of each Series), Extended Term Loans
(of the same Extension Series), Replacement Term Loans (of the same Series),
Extended Revolving Credit Loans (of the same Extension Series), or Swingline
Loans and (ii) when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Credit Commitment, an Additional Revolving Credit
Commitment, a New Revolving Credit Commitment, an Extended Revolving Credit
Commitment (of the same Extension Series), an Initial Term Loan Commitment, a
Term A Loan Commitment or a New Term Loan Commitment.
 
“Closing Date” shall mean March 13, 2014.
 
“Closing Date Refinancing” means the repayment, repurchase, redemption,
defeasance or other discharge of the Existing Debt Facility and termination
and/or release of any security interests and guarantees in connection therewith.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
“Collateral” shall mean all property pledged or mortgaged or purported to be
pledged or mortgaged pursuant to the Security Documents, excluding in all events
Excluded Property.
 
“Collateral Agent” shall mean Goldman Sachs Bank USA, as collateral agent under
the Security Documents, or any successor collateral agent pursuant to Section
12.9, and any Affiliate or designee of Goldman Sachs Bank USA may act as the
Collateral Agent under any Credit Document.
 
“Commitment Fee” shall have the meaning provided in Section 4.1(a).
 
“Commitment Fee Rate” shall mean a rate per annum set forth below opposite the
Status in effect on such day:
 
Status
Commitment Fee Rate
   
Level I Status
0.50%
Level II Status
0.375%



Notwithstanding the foregoing, the term Commitment Fee Rate shall mean 0.50%
during the period from and including the Closing Date to but excluding the
Trigger Date.
 
“Commitments” shall mean, with respect to each Lender (to the extent
applicable), such Lender’s Revolving Credit Commitment, New Revolving Credit
Commitment, Extended Revolving Credit Commitment, Additional Revolving Credit
Commitment, Initial Term Loan Commitment, Term A Loan Commitment or New Term
Loan Commitment.
 
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


14

--------------------------------------------------------------------------------

“Communications” shall have the meaning provided in Section 13.17(a).
 
“Company” shall have the meaning provided in the preamble to this Agreement and
after the Secondary Merger, the Company shall mean NVI.
 
“Company Material Adverse Effect” shall have the meaning provided to the term
“Material Adverse Effect” in the Acquisition Agreement.
 
“Company Representations” shall mean the representations and warranties made by
the Company with respect to itself and its subsidiaries in the Acquisition
Agreement as are material to the interests of the Lenders, but only to the
extent that Holdings (or one of Holdings’ Affiliates) has the right (taking into
account any applicable cure provisions) to terminate its obligations under the
Acquisition Agreement or decline to consummate the Acquisition as a result of a
breach of such representations and warranties in the Acquisition Agreement.
 
“Compliance Certificate” shall mean a certificate of a responsible financial or
accounting officer of Holdings or the Borrower delivered pursuant to Section
9.1(d) for the applicable Test Period.
 
“Compliance Period” shall mean any period during which the sum of (i) the
aggregate principal amount of all Revolving Credit Loans, (ii) Swingline Loans
then outstanding, and (iii) the aggregate face amount of Letters of Credit then
outstanding (other than (a) Cash Collateralized Letters of Credit and
(b) non-Cash Collateralized Letters of Credit in an aggregate face amount not to
exceed $10,000,000) at such time exceeds 30.0% of the amount of the Total
Revolving Credit Commitment; provided that notwithstanding the foregoing, no
Compliance Period shall be in effect prior to the date by which Section 9.1
Financials in respect of the period ending June 28, 2014 are due.
 
“Confidential Information” shall have the meaning provided in Section 13.16.
 
“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of Holdings dated February 2014.
 
“Consolidated Depreciation and Amortization Expense” shall mean with respect to
any Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs, debt
issuance costs, commissions, fees, and expenses, capitalized expenditures,
customer acquisition costs, the amortization of original issue discount
resulting from the issuance of Indebtedness at less than par and incentive
payments, conversion costs, and contract acquisition costs of such Person and
its Restricted Subsidiaries for such period on a consolidated basis and
otherwise determined in accordance with GAAP.
 
“Consolidated EBITDA” shall mean, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:
 
(i)            increased (without duplication) by:
 
(a)        provision for taxes based on income or profits or capital, including,
without limitation, U.S. federal, state, non-U.S., franchise, excise, value
added, and similar taxes and foreign withholding taxes of such Person paid or
accrued during such period deducted, including any penalties and interest
related to such taxes or arising from any tax examinations (and not added back)
in computing Consolidated Net Income, plus


15

--------------------------------------------------------------------------------

(b)         Fixed Charges of such Person for such period (including (1) net
losses on Hedging Obligations or other derivative instruments entered into for
the purpose of hedging interest rate risk and (2) costs of surety bonds in
connection with financing activities, in each case, to the extent included in
Fixed Charges), together with items excluded from the definition of Consolidated
Interest Expense and any non-cash interest expense, to the extent the same were
deducted (and not added back) in calculating such Consolidated Net Income, plus
 
(c)         Consolidated Depreciation and Amortization Expense of such Person
for such period to the extent the same were deducted in computing Consolidated
Net Income, plus
 
(d)         any expenses, fees, charges, or losses (other than depreciation or
amortization expense) related to any Equity Offering, Permitted Investment,
Restricted Payment, acquisition, disposition, recapitalization, or the
incurrence of Indebtedness permitted to be incurred by this Agreement (including
a refinancing thereof) (whether or not successful and including any such
transaction consummated prior to the Closing Date), including (1) such fees,
expenses, or charges related to the incurrence of the Second Lien Loans and the
Loans hereunder and all Transaction Expenses, (2) such fees, expenses, or
charges related to the offering of the Credit Documents and any other credit
facilities, and (3) any amendment or other modification of the Second Lien
Loans, the Loans hereunder, or other Indebtedness, and, in each case, deducted
(and not added back) in computing Consolidated Net Income, plus
 
(e)         any other non-cash charges, including any write offs, write downs,
expenses, losses, or items to the extent the same were deducted (and not added
back) in computing Consolidated Net Income (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
deducted from Consolidated EBITDA to such extent, and excluding amortization of
a prepaid cash item that was paid in a prior period), plus
 
(f)         the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-Wholly Owned Subsidiary deducted (and not added back) in such period in
calculating Consolidated Net Income, plus
 
(g)         the amount of management, monitoring, consulting, and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period to the Initial Investors or any of their respective
Affiliates, plus
 
(h)         costs of surety bonds incurred in such period in connection with
financing activities, plus
 
(i)          the amount of reasonably identifiable and factually supportable
“run-rate” cost savings, operating expense reductions, and synergies that are
projected by the Borrower in good faith to result from actions either taken or
expected to be taken within 24 months of the determination to take such action,
net of the amount of actual benefits realized prior to or during such period
from such actions (which cost savings, operating expense reductions, and
synergies shall be calculated on a Pro Forma Basis as though such cost savings,
operating expense reductions, or synergies had been realized on the first day of
such period), plus
 
(j)          the amount of loss or discount on sale of receivables and related
assets to the Receivables Subsidiary in connection with a Receivables Facility,
plus


16

--------------------------------------------------------------------------------

(k)         any costs or expense incurred by Holdings or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of Holdings or net cash proceeds of an
issuance of Equity Interests of Holdings (other than Disqualified Stock) solely
to the extent that such net cash proceeds are excluded from the calculation set
forth in clause (iii) of Section 10.5(a) and have not been relied on for
purposes of any incurrence of Indebtedness pursuant to clause (l)(i) of Section
10.1, plus
 
(l)          the amount of expenses relating to payments made to option holders
of any direct or indirect parent company of Holdings or any of its direct or
indirect parent companies in connection with, or as a result of, any
distribution being made to shareholders of such Person or its direct or indirect
parent companies, which payments are being made to compensate such option
holders as though they were shareholders at the time of, and entitled to share
in, such distribution, in each case to the extent permitted under this
Agreement, plus
 
(m)       with respect to any joint venture that is not a Restricted Subsidiary,
an amount equal to the proportion of those items described in clauses (a) and
(c) above relating to such joint venture corresponding to Holdings’ and the
Restricted Subsidiaries’ proportionate share of such joint venture’s
Consolidated Net Income (determined as if such joint venture were a Restricted
Subsidiary), plus
 
(n)         costs associated with, or in anticipation of, or preparation for,
compliance with the requirements of the Sarbanes-Oxley Act of 2002 and the rules
and regulations promulgated in connection therewith and Public Company Costs,
plus
 
(o)         cash receipts (or any netting arrangements resulting in reduced cash
expenses) not included in Consolidated EBITDA in any period solely to the extent
that the corresponding non-cash gains relating to such receipts were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (2) below for any
previous period and not added back, plus
 
(p)         to the extent not already included in the Consolidated Net Income,
(1) any expenses and charges that are reimbursed by indemnification or other
similar provisions in connection with any investment or any sale, conveyance,
transfer, or other Asset Sale of assets permitted hereunder and (2) to the
extent covered by insurance and actually reimbursed, or, so long as the Borrower
has made a determination that there exists reasonable evidence that such amount
will in fact be reimbursed by the insurer and only to the extent that such
amount is (A) not denied by the applicable carrier in writing within 180 days
and (B) in fact reimbursed within 365 days of the date of the determination by
Borrower that there exists such evidence (with a deduction for any amount so
added back to the extent not so reimbursed within such 365 days), expenses with
respect to liability or casualty events or business interruption, plus
 
(q)         for any Test Period, the aggregate amount of “run-rate” Consolidated
Net Income projected by the Borrower in good faith to be attributable to New
Contracts entered into during such Test Period (or following such Test Period
but prior to the date for the delivery of the financial statements for such Test
Period pursuant to Section 9.1(a) or (b)) (which amount shall be calculated on a
Pro Forma Basis as though the full annual amount of such Consolidated Net Income
attributable to such New Contracts had been realized during such Test Period
(without duplication of any amounts attributable to such New Contracts already
received in such Test Period)), plus


17

--------------------------------------------------------------------------------


(r)          New Store Consolidated EBITDA Adjustments, plus
 
(s)          pre-opening costs and expenses incurred during the Test Period for
Stores or facilities opened during or after the Test Period, plus
 
(t)          charges, expenses, and other items described in the Confidential
Information Memorandum or the Sponsor Model,
 
(ii)           decreased by (without duplication):
 
(b)        non-cash gains increasing Consolidated Net Income of such Person for
such period, excluding any non-cash gains which represent the reversal of any
accrual of, or cash reserve for, anticipated cash charges that reduced
Consolidated EBITDA in any prior period other than non-cash gains relating to
the application of Financial Accounting Standards Codification Topic 840— Leases
(formerly Financial Accounting Standards Board Statement No. 13); provided that,
to the extent non cash gains are deducted pursuant to this clause (ii)(a) for
any previous period and not otherwise added back to Consolidated EBITDA,
Consolidated EBITDA shall be increased by the amount of any cash receipts (or
any netting arrangements resulting in reduced cash expenses) in respect of such
non cash gains received in subsequent periods to the extent not already included
therein, plus
 
(c)         for any Test Period, the aggregate amount of “run-rate” Consolidated
Net Income attributable to Terminated Contracts that have terminated or expired
during such Test Period (or following such Test Period but prior to the date for
delivery of the financial statements for such Test Period pursuant to Section
9.1(a) or (b)) (which amount shall be calculated on a Pro Forma Basis so as to
eliminate the full annual amount of such Consolidated Net Income attributable to
such Terminated Contracts during such Test Period), plus
 
(iii)          increased or decreased by (without duplication):
 
(a)         any net gain or loss resulting in such period from currency gains or
losses related to Indebtedness, intercompany balances, and other balance sheet
items, plus or minus, as the case may be, and
 
(b)         any net gain or loss resulting in such period from Hedging
Obligations, and the application of Financial Accounting Standards Codification
Topic 815—Derivatives and Hedging (ASC 815) (formerly Financing Accounting
Standards Board Statement No. 133), and its related pronouncements and
interpretations, or the equivalent accounting standard under GAAP or an
alternative basis of accounting applied in lieu of GAAP.
 
For the avoidance of doubt:
 
(i)           to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of ASC 815 and its related pronouncements and
interpretations, or the equivalent accounting standard under GAAP or an
alternative basis of accounting applied in lieu of GAAP,
 
(ii)           there shall be included in determining Consolidated EBITDA for
any period, without duplication, (1) the Acquired EBITDA of any Person or
business, or attributable to any property or asset acquired by Holdings or any
Restricted Subsidiary during such period (but not the Acquired EBITDA of any
related Person or business or any Acquired EBITDA attributable to any assets or
property, in each case to the extent not so acquired) to the extent not
subsequently sold, transferred, abandoned, or otherwise disposed by Holdings or
such Restricted Subsidiary during such period (each such Person, business,
property, or asset acquired and not subsequently so disposed of, an “Acquired
Entity or Business”) and the Acquired EBITDA of any Unrestricted Subsidiary that
is converted into a Restricted Subsidiary during such period (each, a “Converted
Restricted Subsidiary”), based on the actual Acquired EBITDA of such Acquired
Entity or Business or Converted Restricted Subsidiary for such period (including
the portion thereof occurring prior to such acquisition or conversion) and (2)
an adjustment in respect of each Acquired Entity or Business equal to the amount
of the Pro Forma Adjustment with respect to such Acquired Entity or Business for
such period (including the portion thereof occurring prior to such acquisition);


18

--------------------------------------------------------------------------------

(iii)          to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business, or asset sold, transferred, abandoned, or
otherwise disposed of, closed or classified as discontinued operations by
Holdings or any Restricted Subsidiary during such period (each such Person,
property, business, or asset so sold or disposed of, a “Sold Entity or
Business”), and the Disposed EBITDA of any Restricted Subsidiary that is
converted into an Unrestricted Subsidiary during such period (each, a “Converted
Unrestricted Subsidiary”) based on the actual Disposed EBITDA of such Sold
Entity or Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer, or
disposition or conversion); provided that for the avoidance of doubt,
notwithstanding any classification under GAAP of any Person or business in
respect of which a definitive agreement for the disposition thereof has been
entered into as discontinued operations, the Disposed EBITDA of such Person or
business shall not be excluded pursuant to this paragraph until such disposition
shall have been consummated; and
 
(iv)          the Equity Rollover Contribution shall not be included in
determining Consolidated EBITDA.
 
“Consolidated First Lien Secured Debt” shall mean Consolidated Total Debt as of
such date secured by a Lien on the Collateral on an equal priority basis (but
without regard to the control of remedies) with liens on the Collateral securing
the Obligations.
 
“Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio” shall mean,
as of any date of determination, the ratio of (i) Consolidated First Lien
Secured Debt as of such date of determination, minus cash and Cash Equivalents
(in each case, free and clear of all Liens other than Permitted Liens) of
Holdings and the Restricted Subsidiaries (other than the proceeds of any
Indebtedness being incurred and giving rise to the need to calculate the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio) to (ii)
Consolidated EBITDA of Holdings for the Test Period then last ended, in each
case with such pro forma adjustments to Consolidated First Lien Secured Debt and
Consolidated EBITDA as are appropriate and consistent with the pro forma
adjustment provisions set forth in the definition of Fixed Charge Coverage
Ratio.
 
“Consolidated Interest Coverage Ratio” shall mean, as of any date of
determination, the ratio of (i) Consolidated EBITDA of Holdings for the Test
Period then last ended to (ii) Consolidated Interest Expense of the Borrower for
such Test Period, in each case with such pro forma adjustments to Consolidated
EBITDA and Consolidated Interest Expense as are appropriate and consistent with
the pro forma adjustment provisions set forth in the definition of Fixed Charge
Coverage Ratio.
 


“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, the sum, without duplication, of:


19

--------------------------------------------------------------------------------

(i)            consolidated cash interest expense of such Person and its
Restricted Subsidiaries for such period, to the extent such expense was deducted
(and not added back) in computing Consolidated Net Income (including (a) all
commissions, discounts, and other fees and charges owed with respect to letters
of credit or bankers acceptances, (b) capitalized interest to the extent paid in
cash, and (c) net payments, if any, pursuant to interest rate Hedging
Obligations with respect to Indebtedness, and excluding (1) any one-time cash
costs associated with breakage in respect of hedging agreements for interest
rates, (2) all non-recurring cash interest expense consisting of liquidated
damages for failure to timely comply with registration rights obligations, all
as calculated on a consolidated basis in accordance with GAAP, (3) any
“additional interest” owing pursuant to a registration rights agreement, (4)
non-cash interest expense attributable to a parent entity resulting from
push-down accounting, but solely to the extent not reducing consolidated cash
interest expense in any prior period, (5) any non-cash expensing of bridge,
commitment, and other financing fees that have been previously paid in cash, but
solely to the extent not reducing consolidated cash interest expense in any
prior period, and (6) commissions, discounts, yield, and other fees and charges
(including any interest expense) related to any Receivables Facility); less
 
(ii)            cash interest income for such period.
 
For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.
 
“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income, of such Person and its Restricted Subsidiaries
for such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided that, without duplication,
 
(i)         any after-tax effect of extraordinary, non-recurring, or unusual
gains or losses (less all fees and expenses relating thereto) or expenses
(including relating to the Transactions), severance, relocation costs,
curtailments, or modifications to pension and post-retirement employee benefits
plans, start-up, transition, integration, and other restructuring and business
optimization costs, charges, reserves, or expenses (including related to
acquisitions after the Closing Date and to the start-up, closure, and/or
consolidation of facilities), new product introductions, and one-time
compensation charges shall be excluded,
 
(ii)         the Net Income for such period shall not include the cumulative
effect of a change in accounting principles and changes as a result of the
adoption or modification of accounting policies during such period,
 
(iii)        any net after-tax gains or losses on disposal of disposed,
abandoned, transferred, closed, or discontinued operations or Stores shall be
excluded,
 
(iv)       any after-tax effect of gains or losses (less all fees and expenses
relating thereto) attributable to asset dispositions or abandonments other than
in the ordinary course of business, as determined in good faith by the board of
directors of Holdings, shall be excluded,
 
(v)         the Net Income for such period of any Person that is not a
Subsidiary, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be excluded; provided that Consolidated Net
Income of Holdings shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash (or to the extent
converted into cash or Cash Equivalents) to the referent Person or a Restricted
Subsidiary thereof in respect of such period,


20

--------------------------------------------------------------------------------

(vi)        solely for the purpose of determining the amount available for
Restricted Payments under clause (iii)(A) of Section 10.5 the Net Income for
such period of any Restricted Subsidiary (other than any Guarantor) shall be
excluded to the extent the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of its Net Income is not at the date
of determination permitted without any prior governmental approval (which has
not been obtained) or, directly or indirectly, by the operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute,
rule, or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions (a) has been legally waived, or otherwise released, (b)
is imposed pursuant to this Agreement and other Credit Documents, the Second
Lien Credit Documents, Permitted Debt Exchange Notes, Incremental Loans, or
Permitted Other Indebtedness, or (c) arises pursuant to an agreement or
instrument if the encumbrances and restrictions contained in any such agreement
or instrument taken as a whole are not materially less favorable to the Secured
Parties than the encumbrances and restrictions contained in the Credit Documents
(as determined by the Borrower in good faith); provided that Consolidated Net
Income of the referent Person will be increased by the amount of dividends or
other distributions or other payments actually paid in cash (or to the extent
converted into cash) or Cash Equivalents to such Person or a Restricted
Subsidiary in respect of such period, to the extent not already included
therein,
 


(vii)      effects of adjustments (including the effects of such adjustments
pushed down to Holdings and the Restricted Subsidiaries) in any line item in
such Person’s consolidated financial statements required or permitted by
Financial Accounting Standards Codification Topic 805 – Business Combinations
and Topic 350 – Intangibles-Goodwill and Other (ASC 805 and ASC 350) (formerly
Financial Accounting Standards Board Statement Nos. 141 and 142, respectively)
resulting from the application of purchase accounting, including in relation to
the Transactions and any acquisition that is consummated after the Closing Date
or the amortization or write-off of any amounts thereof, net of taxes, shall be
excluded,
 
(viii)      (a) any after-tax effect of income (loss) from the early
extinguishment of Indebtedness or Hedging Obligations or other derivative
instruments (including deferred financing costs written off and premiums paid),
(b) any non-cash income (or loss) related to currency gains or losses related to
Indebtedness, intercompany balances, and other balance sheet items and to
Hedging Obligations pursuant to ASC 815 (or such successor provision), and (c)
any non-cash expense, income, or loss attributable to the movement in mark to
market valuation of foreign currencies, Indebtedness, or derivative instruments
pursuant to GAAP, shall be excluded,
 
(ix)       any impairment charge, asset write-off, or write-down pursuant to ASC
350 and Financial Accounting Standards Codification Topic 360 – Impairment and
Disposal of Long-Lived Assets (ASC 360) (formerly Financial Accounting Standards
Board Statement Nos. 142 and 144, respectively) and the amortization of
intangibles arising pursuant to ASC 805 shall be excluded,
 
(x)        (a) any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, phantom equity, stock options units, restricted
stock, or other rights to officers, directors, managers, or employees and (b)
non-cash income (loss) attributable to deferred compensation plans or trusts,
shall be excluded,
 
(xi)       any fees and expenses incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
Investment, recapitalization, Asset Sale, issuance, or repayment of
Indebtedness, issuance of Equity Interests, refinancing transaction or amendment
or modification of any debt instrument (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction shall be
excluded,


21

--------------------------------------------------------------------------------

(xii)       accruals and reserves (including contingent liabilities) that are
established or adjusted within twelve months after the Closing Date that are so
required to be established as a result of the Transactions in accordance with
GAAP, or changes as a result of adoption or modification of accounting policies,
shall be excluded,
 
(xiii)      to the extent covered by insurance or indemnification and actually
reimbursed, or, so long as the Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer or indemnifying party and only to the extent that such amount is (a) not
denied by the applicable carrier or indemnifying party in writing within 180
days and (b) in fact reimbursed within 365 days of the date of the determination
by Borrower that there exists such evidence (with a deduction for any amount so
added back to the extent not so reimbursed within 365 days), losses and expenses
with respect to liability or casualty events or business interruption shall be
excluded,
 
(xiv)      any deferred tax expense associated with tax deductions or net
operating losses arising as a result of the Transactions, or the release of any
valuation allowance related to such items, shall be excluded,
 
(xv)       any costs or expenses incurred during such period relating to
environmental remediation, litigation, or other disputes in respect of events
and exposures that occurred prior to the Closing Date shall be excluded, and
 
(xvi)     Consolidated Net Income for any Test Period shall be (a) increased by
the aggregate amount of “run-rate” Consolidated Net Income projected by the
Borrower in good faith to be attributable to New Contracts entered into during
such Test Period (or following such Test Period but prior to the date for the
delivery of the financial statements for such Test Period pursuant to Section
9.1(a) or (b)) (which amount shall be calculated on a Pro Forma Basis as though
the full annual amount of such Consolidated Net Income attributable to such New
Contracts had been realized during such Test Period (without duplication of any
amounts attributable to such New Contracts already received in such Test
Period)) and (b) decreased by the aggregate amount of “run-rate” Consolidated
Net Income attributable to Terminated Contracts that have terminated or expired
during such Test Period (or following such Test Period but prior to the date for
delivery of the financial statements for such Test Period pursuant to Section
9.1(a) or (b)) (which amount shall be calculated on a Pro Forma Basis so as to
eliminate the full annual amount of such Consolidated Net Income attributable to
such Terminated Contracts during such Test Period), and
 
(xvii) any net increase or decrease in deferred revenue from the sale of Eye
Care Club memberships, product warranty programs and other programs providing
deferred revenue shall be excluded.
 
“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on the most recent consolidated balance
sheet of Holdings and the Restricted Subsidiaries at such date.
 
“Consolidated Total Debt” shall mean, as at any date of determination, an amount
equal to the sum of the aggregate amount of all outstanding Indebtedness of
Holdings and the Restricted Subsidiaries on a consolidated basis consisting of
Indebtedness for borrowed money, Capitalized Lease Obligations and debt
obligations evidenced by promissory notes and similar instruments (and
excluding, for the avoidance of doubt, Hedging Obligations); provided that
Consolidated Total Debt shall not include Letters of Credit, except to the
extent of Unpaid Drawings thereunder.


22

--------------------------------------------------------------------------------

“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (i) Consolidated Total Debt as of such date
of determination, minus cash and Cash Equivalents (in each case, free and clear
of all Liens other than Permitted Liens) of Holdings and the Restricted
Subsidiaries (other than the proceeds of any Indebtedness being incurred and
giving rise to the need to calculate the Consolidated Total Debt to Consolidated
EBITDA Ratio) to (ii) Consolidated EBITDA of Holdings for the Test Period then
last ended, in each case with such pro forma adjustments to Consolidated Total
Debt and Consolidated EBITDA as are appropriate and consistent with the pro
forma adjustment provisions set forth in the definition of Fixed Charge Coverage
Ratio.
 
“Consolidated Working Capital” shall mean, at any date, the excess of (i) the
sum of all amounts (other than cash and Cash Equivalents) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of Holdings and the
Restricted Subsidiaries at such date excluding the current portion of current
and deferred income taxes over (ii) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings
and the Restricted Subsidiaries on such date, but excluding, without
duplication, (a) the current portion of any Funded Debt, (b) all Indebtedness
consisting of Loans and Letter of Credit Exposure and Capital Leases to the
extent otherwise included therein, (c) the current portion of interest, (d) the
current portion of current and deferred income taxes, (e) any liabilities that
are not Indebtedness and will not be settled in cash or Cash Equivalents during
the next succeeding twelve month period after such date, (f) the effects from
applying purchase accounting, (g) any accrued professional liability risks, (h)
restricted marketable securities and (i) current portion of deferred revenue.
 
“Contingent Obligations” shall mean, with respect to any Person, any obligation
of such Person guaranteeing any leases, dividends, or other obligations that do
not constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (a) for the
purchase or payment of any such primary obligation or (b) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, or (iii) to purchase property,
securities, or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation against loss in respect thereof.
 
“Contract Consideration” shall have the meaning provided in the definition of
Excess Cash Flow.
 
“Contractual Requirement” shall have the meaning provided in Section 8.3.
 
“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term Consolidated EBITDA.
 
“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term Consolidated EBITDA.
 
“Counterparty” shall mean a Person other than a retail customer.


23

--------------------------------------------------------------------------------

“Credit Documents” shall mean this Agreement, each Joinder Agreement, the
Guarantees, the Security Documents, and any promissory notes issued by the
Borrower pursuant hereto.
 
“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.
 
“Credit Facilities” shall mean, collectively, each category of Commitments and
each extension of credit hereunder.
 
“Credit Facility” shall mean a category of Commitments and extensions of credit
thereunder.
 
“Credit Party” shall mean Holdings, the Borrower, and the other Guarantors.
 
“Cure Amount” shall have the meaning provided in Section 11.14.
 
“Cure Right” shall have the meaning provided in Section 11.14.
 
“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by
Holdings or any of the Restricted Subsidiaries of any Indebtedness (excluding
any Indebtedness permitted to be issued or incurred under Section 10.1 other
than Section 10.1(w)(i)).
 
“Declined Proceeds” shall have the meaning provided in Section 5.2(f).
 
“Default” shall mean any event, act, or condition that with notice or lapse of
time, or both, would constitute an Event of Default.
 
“Default Rate” shall have the meaning provided in Section 2.8(c).
 
“Defaulting Lender” shall mean any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of Lender
Default.
 
“Deferred Net Cash Proceeds” shall have the meaning provided such term in the
definition of Net Cash Proceeds.
 
“Deferred Net Cash Proceeds Payment Date” shall have the meaning provided such
term in the definition of Net Cash Proceeds.
 
“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by Holdings or a Restricted Subsidiary in connection with
an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of an Authorized Officer of Holdings or the Borrower,
setting forth the basis of such valuation, executed by either a senior vice
president or the principal financial officer of Holdings or the Borrower, less
the amount of cash or Cash Equivalents received in connection with a subsequent
sale of or collection on or other disposition of such Designated Non-Cash
Consideration.  A particular item of Designated Non-Cash Consideration will no
longer be considered to be outstanding when and to the extent it has been paid,
redeemed or otherwise retired or sold or otherwise disposed of in compliance
with Section 10.4.
 
“Designated Preferred Stock” shall mean preferred stock of Holdings or any
direct or indirect parent company of Holdings (in each case other than
Disqualified Stock) that is issued for cash (other than to a Restricted
Subsidiary or an employee stock ownership plan or trust established by Holdings
or any of its Subsidiaries) and is so designated as Designated Preferred Stock,
pursuant to an officer’s certificate executed by the principal financial officer
of Holdings or the parent company thereof, as the case may be, on the issuance
date thereof, the cash proceeds of which are excluded from the calculation set
forth in clause (iii) of Section 10.5(a).


24

--------------------------------------------------------------------------------

“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to Holdings and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Sold Entity or Business or Converted Unrestricted Subsidiary and its respective
Subsidiaries), all as determined on a consolidated basis for such Sold Entity or
Business or Converted Unrestricted Subsidiary, as the case may be.
 
“disposition” shall have the meaning assigned such term in clause (i) of the
definition of Asset Sale.
 
“Disqualified Lenders” shall mean such Persons (i) that have been specified in
writing to the Administrative Agent and the Lead Arrangers prior to the
commencement of “primary syndication” as being Disqualified Lenders, (ii) who
are competitors of Holdings and its Subsidiaries that are separately identified
in writing by the Borrower to the Administrative Agent from time to time, and
(iii) in the case of each of clauses (i) and (ii), any of their Affiliates
(other than any such Affiliate that is affiliated with a financial investor in
such Person and that is not itself an operating company or otherwise an
Affiliate of an operating company so long as such Affiliate is a bona fide Fund)
that are either (a) identified in writing by the Borrower to the Administrative
Agent from time to time or (b) clearly identifiable on the basis of such
Affiliate’s name.  Notwithstanding the foregoing, each Loan Party and the
Lenders acknowledge and agree that the Administrative Agent shall not have any
responsibility or obligation to determine whether any Lender or potential Lender
is a Disqualified Lender and the Administrative Agent shall have no liability
with respect to any assignment made to a Disqualified Lender.
 
“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person which, by its terms, or by the terms of any security into which
it is convertible or for which it is putable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Qualified Stock), other than as a result of a change of control, asset sale,
or similar event, pursuant to a sinking fund obligation or otherwise, or is
redeemable at the option of the holder thereof (other than solely for Qualified
Stock), other than as a result of a change of control, asset sale, or similar
event, in whole or in part, in each case, prior to the date that is 91 days
after the Latest Term Loan Maturity Date hereunder; provided that if such
Capital Stock is issued to any plan for the benefit of employees of Holdings or
its Subsidiaries or by any such plan to such employees, such Capital Stock shall
not constitute Disqualified Stock solely because it may be required to be
repurchased by Holdings or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death, or disability.
 
“Dollar Equivalent” shall mean, at any time, (i) with respect to any amount
denominated in Dollars, such amount, and (ii) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars, as determined by the Administrative Agent on the basis of the Spot Rate
(determined on the most recent date of determination) for the purchase of
Dollars with such currency.
 
“Dollars” and “$” shall mean dollars in lawful currency of the United States.


25

--------------------------------------------------------------------------------

“Domestic Subsidiary” shall mean each Subsidiary of Holdings that is organized
under the laws of the United States, any state thereof, or the District of
Columbia.
 
“Effective Yield” shall mean, as to any Indebtedness, the effective yield on
such Indebtedness in the reasonable determination of the Administrative Agent in
consultation with the Borrower and consistent with generally accepted financial
practices, taking into account the applicable interest rate margins, any
interest rate floors (the effect of which floors shall be determined in a manner
set forth in the proviso below), or similar devices and all fees, including
upfront or similar fees or original issue discount (amortized over the shorter
of (i) the remaining weighted average life to maturity of such Indebtedness and
(ii) the four years following the date of incurrence thereof) payable generally
to Lenders or other institutions providing such Indebtedness, but excluding any
arrangement, structuring, ticking, or other similar fees payable in connection
therewith that are not generally shared with the relevant Lenders and, if
applicable, consent fees for an amendment paid generally to consenting Lenders;
provided that with respect to any Indebtedness that includes a “LIBOR floor” or
“ABR floor,” (a) to the extent that the LIBOR Rate (with an Interest Period of
three months) or ABR (without giving effect to any floors in such definitions),
as applicable, on the date that the Effective Yield is being calculated is less
than such floor, the amount of such difference shall be deemed added to the
interest rate margin for such Indebtedness for the purpose of calculating the
Effective Yield and (b) to the extent that the LIBOR Rate (with an Interest
Period of three months) or ABR (without giving effect to any floors in such
definitions), as applicable, on the date that the Effective Yield is being
calculated is greater than such floor, then the floor shall be disregarded in
calculating the Effective Yield.
 
“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demand letters, claims, notices of noncompliance or potential responsibility or
violation, or proceedings pursuant to any Environmental Law or any permit
issued, or any approval given, under any such Environmental Law (hereinafter,
“Claims”), including, without limitation, (i) any and all Claims by governmental
or regulatory authorities for enforcement, cleanup, removal, response, remedial,
or other actions or damages pursuant to any Environmental Law and (ii) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation, or injunctive relief relating to the presence
Release or threatened Release of Hazardous Materials or arising from alleged
injury or threat of injury to health or safety (to the extent relating to human
exposure to Hazardous Materials), or the environment including, without
limitation, ambient air, indoor air, surface water, groundwater, soil, land
surface and subsurface strata, and natural resources such as wetlands.
 
“Environmental Law” shall mean any applicable federal, state, foreign, or local
statute, law, rule, regulation, ordinance, code, and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree, or judgment, relating to pollution or
protection of the environment, including, without limitation, ambient air,
indoor air, surface water, groundwater, soil, land surface and subsurface strata
and natural resources such as flora, fauna, or wetlands, or protection of human
health or safety (to the extent relating to human exposure to Hazardous
Materials) and including those relating to the generation, storage, treatment,
transport, Release, or threat of Release of Hazardous Materials.
 
“Equity Interest” shall mean Capital Stock and all warrants, options, or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.
 
“Equity Investments” shall have the meaning provided in the recitals to this
Agreement.
 
“Equity Offering” shall mean any public or private sale of common stock or
preferred stock of Holdings or any direct or indirect parent company of Holdings
(excluding Disqualified Stock), other than: (i) public offerings with respect to
the Company or any of its direct or indirect parent company’s (including
Holdings’) common stock registered on Form S-8, (ii) issuances to any Subsidiary
of Holdings, (iii) any such public or private sale that constitutes an Excluded
Contribution, (iv) any Cure Amount, and (v) any Rollover Equity or Equity
Rollover Contribution.


26

--------------------------------------------------------------------------------

 “Equity Rollover Contribution” shall have the meaning provided in the recitals
to this Agreement.
 
“Equity Rollover Interests” shall have the meaning provided in the recitals to
this Agreement.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Credit Party, is treated as a single employer under
Section 414 (b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).
 
“ERISA Event” shall mean (i) the failure of any Plan to comply with any
provisions of ERISA and/or the Code (and applicable regulations under either) or
with the terms of such Plan; (ii) the existence with respect to any Plan of a
non-exempt Prohibited Transaction; (iii) any Reportable Event; (iv) the failure
of any Credit Party or ERISA Affiliate to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
any failure by any Pension Plan to satisfy the minimum funding standards (within
the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to
such Pension Plan, whether or not waived; (v) a determination that any Pension
Plan is in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA); (vi) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan; (vii) the termination of, or the
appointment of a trustee to administer, any Pension Plan or the incurrence by
any Credit Party or any of its ERISA Affiliates of any liability under Title IV
of ERISA with respect to the termination of any Pension Plan, including but not
limited to the imposition of any Lien in favor of the PBGC or any Pension Plan;
(viii) the receipt by any Credit Party or any of its ERISA Affiliates from the
PBGC or a plan administrator of any notice to terminate any Pension Plan or to
appoint a trustee to administer any Pension Plan under Section 4042 of ERISA;
(ix) the failure by any Credit Party or any of its ERISA Affiliates to make any
required contribution to a Multiemployer Plan; (x) the incurrence by any Credit
Party or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Pension Plan (or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA)
or Multiemployer Plan; (xi) the receipt by any Credit Party or any of its ERISA
Affiliates of any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, Insolvent or
in Reorganization, in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA), or terminated (within the
meaning of Section 4041A of ERISA); or (xii) the failure by any Credit Party or
any of its ERISA Affiliates to pay when due (after expiration of any applicable
grace period) any installment payment with respect to Withdrawal Liability under
Section 4201 of ERISA.
 
“Event of Default” shall have the meaning provided in Section 11.
 
“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of:
 
(i)          the sum, without duplication, of:
 
(a)         Consolidated Net Income for such period,


27

--------------------------------------------------------------------------------

(b)         an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income and cash receipts to the
extent excluded in arriving at such Consolidated Net Income,
 
(c)         decreases in Consolidated Working Capital for such period (other
than (1) reclassification of items from short-term to long-term or vice versa
and (2) any such decreases arising from acquisitions or Asset Sales by Holdings
and the Restricted Subsidiaries completed during such period or the application
of purchase accounting),
 
(d)         an amount equal to the aggregate net non-cash loss on Asset Sales by
Holdings and the Restricted Subsidiaries during such period (other than Asset
Sales in the ordinary course of business) to the extent deducted in arriving at
such Consolidated Net Income, and
 
(e)         cash receipts in respect of Hedge Agreements during such period to
the extent not otherwise included in Consolidated Net Income,
 
(f)          increases in current and non-current deferred revenue to the extent
deducted or not included in arriving at such Consolidated Net Income,
 
over (ii) the sum, without duplication, of:
 
(a)        an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income, cash charges to the extent excluded in
arriving at such Consolidated Net Income, and Transaction Expenses to the extent
not deducted in arriving at such Consolidated Net Income and paid in cash during
such period,
 
(b)       without duplication of amounts deducted pursuant to clause (k) below
in prior periods, the amount of Capital Expenditures or acquisitions of
Intellectual Property accrued or made in cash during such period, except to the
extent that such Capital Expenditures or acquisitions were financed with the
proceeds of long-term Indebtedness of Holdings or the Restricted Subsidiaries
(unless such Indebtedness has been repaid other than with the proceeds of
long-term indebtedness) other than intercompany loans,
 
(c)         the aggregate amount of all principal payments of Indebtedness of
Holdings and the Restricted Subsidiaries (including (1) the principal component
of payments in respect of Capitalized Lease Obligations, (2) the amount of any
scheduled repayment of Term Loans pursuant to Section 2.5 or Second Lien Loans
permitted hereunder, and (3) the amount of a mandatory prepayment of Term Loans
pursuant to Section 5.2(a) to the extent required due to an Asset Sale that
resulted in an increase to Consolidated Net Income and not in excess of the
amount of such increase but excluding (A) all other prepayments of Term Loans
and Second Lien Loans and (B) all prepayments of Revolving Loans (and any other
revolving loans (unless there is an equivalent permanent reduction in
commitments thereunder)) made during such period, except to the extent financed
with the proceeds of other long-term Indebtedness of Holdings or the Restricted
Subsidiaries,
 
(d)         an amount equal to the aggregate net non-cash gain on Asset Sales by
Holdings and the Restricted Subsidiaries during such period (other than Asset
Sales in the ordinary course of business) to the extent included in arriving at
such Consolidated Net Income,


28

--------------------------------------------------------------------------------

(e)          increases in Consolidated Working Capital for such period (other
than (1) reclassification of items from short-term to long-term or vice versa
and (2) any such increases arising from acquisitions or Asset Sales by Holdings
and the Restricted Subsidiaries completed during such period or the application
of purchase accounting),
 
(f)          payments in cash by Holdings and the Restricted Subsidiaries during
such period in respect of long-term liabilities of Holdings and the Restricted
Subsidiaries other than Indebtedness, to the extent not already deducted from
Consolidated Net Income,
 
(g)       without duplication of amounts deducted pursuant to clause (k) below
in prior fiscal periods, the aggregate amount of cash consideration paid by
Holdings and the Restricted Subsidiaries (on a consolidated basis) in connection
with Investments (including acquisitions (but excluding Permitted Investments of
the type described in clauses (i) and (ii) thereof) made during such period
constituting Permitted Investments or made pursuant to Section 10.5 to the
extent that such Investments were not financed with the proceeds received from
(1) the issuance or incurrence of long-term Indebtedness or (2) the issuance of
Capital Stock,
 
(h)         the amount of dividends paid in cash during such period (on a
consolidated basis) by Holdings and the Restricted Subsidiaries, to the extent
such dividends were not financed with the proceeds received from (1) the
issuance or incurrence of long-term Indebtedness or (2) the issuance of Capital
Stock,
 
(i)          the aggregate amount of expenditures actually made by Holdings and
the Restricted Subsidiaries in cash during such period (including expenditures
for the payment of financing fees) to the extent that such expenditures are not
expensed during such period and are not deducted in calculating Consolidated Net
Income,
 
(j)          the aggregate amount of any premium, make-whole, or penalty
payments actually paid in cash by Holdings and the Restricted Subsidiaries
during such period that are made in connection with any prepayment of
Indebtedness to the extent that such payments are not deducted in calculating
Consolidated Net Income,
 
(k)         without duplication of amounts deducted from Excess Cash Flow in
other periods, (1) the aggregate consideration required to be paid in cash by
Holdings or any of its Restricted Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such period and
(2) any planned cash expenditures by the Borrower or any of the Restricted
Subsidiaries (the “Planned Expenditures”), in the case of each of clauses (1)
and (2), relating to Permitted Acquisitions (or Investments similar to those
made for Permitted Acquisitions), Capital Expenditures, or acquisitions of
Intellectual Property to be consummated or made during the period of four
consecutive fiscal quarters of Holdings following the end of such period (except
to the extent financed with any of the proceeds received from (A) the issuance
or incurrence of long-term Indebtedness or (B) the issuance of Equity
Interests); provided that to the extent that the aggregate amount of cash
actually utilized to finance such Permitted Acquisitions (or Investments similar
to those made for Permitted Acquisitions), Capital Expenditures, or acquisitions
of Intellectual Property during such following period of four consecutive fiscal
quarters is less than the Contract Consideration and Planned Expenditures, the
amount of such shortfall shall be added to the calculation of Excess Cash Flow,
at the end of such period of four consecutive fiscal quarters,


29

--------------------------------------------------------------------------------

(l)          the amount of taxes (including penalties and interest) paid in cash
or tax reserves set aside or payable (without duplication) in such period to the
extent they exceed the amount of tax expense deducted in determining
Consolidated Net Income for such period,
 
(m)         cash expenditures in respect of Hedge Agreements during such period
to the extent not deducted in arriving at such Consolidated Net Income, and
 
(n)         decreases in current and non-current deferred revenue to the extent
included or not deducted in arriving at such Consolidated Net Income.
 
“Excluded Contribution” shall mean net cash proceeds, the Fair Market Value of
marketable securities, or the Fair Market Value of Qualified Proceeds received
by Holdings from (i) contributions to its common equity capital, and (ii) the
sale (other than to a Subsidiary of Holdings or to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
of Holdings) of Capital Stock (other than Disqualified Stock and Designated
Preferred Stock) of Holdings, in each case designated as Excluded Contributions
pursuant to an officer’s certificate executed by either a senior vice president
or the principal financial officer of the Borrower on the date such capital
contributions are made or the date such Equity Interests are sold, as the case
may be, which are excluded from the calculation set forth in clause (iii) of
Section 10.5(a); provided that (i) any non-cash assets shall qualify only if
acquired by a parent of Holdings in an arm’s-length transaction within the six
months prior to such contribution, (ii) no Cure Amount shall constitute an
Excluded Contribution and (iii) the Equity Rollover Contribution shall not
constitute an Excluded Contribution.
 
“Excluded Property” shall have the meaning set forth in the Security Agreement.
 
“Excluded Stock and Stock Equivalents” shall mean (i) any Capital Stock or Stock
Equivalents with respect to which, in the reasonable judgment of the
Administrative Agent and the Borrower (as agreed to in writing), the cost or
other consequences of pledging such Capital Stock or Stock Equivalents in favor
of the Secured Parties under the Security Documents shall be excessive in view
of the benefits to be obtained by the Lenders therefrom, (ii) solely in the case
of any pledge of Capital Stock and Stock Equivalents of any Foreign Subsidiary
or any CFC Holding Company, any Voting Stock or Stock Equivalents of any class
of such Foreign Subsidiary or such CFC Holding Company in excess of 66% of the
outstanding Voting Stock of such class, (iii) any Capital Stock or Stock
Equivalents to the extent the pledge thereof would violate any applicable
Requirement of Law (including any legally effective requirement to obtain the
consent of any Governmental Authority unless such consent has been obtained),
(iv) in the case of (A) any Capital Stock or Stock Equivalents of any Subsidiary
to the extent such Capital Stock or Stock Equivalents are subject to a Lien
permitted by clause (ix) of the definition of Permitted Lien or (B) any Capital
Stock or Stock Equivalents of any Subsidiary that is not Wholly-Owned by
Holdings and its Subsidiaries at the time such Subsidiary becomes a Subsidiary,
any Capital Stock or Stock Equivalents of each such Subsidiary described in
clause (A) or (B) to the extent (I) that a pledge thereof to secure the
Obligations is prohibited by any applicable Contractual Requirement (other than
customary non-assignment provisions which are ineffective under the Uniform
Commercial Code or other applicable law and other than proceeds thereof the
assignment of which is expressly deemed effective under the Uniform Commercial
Code or other applicable law notwithstanding such prohibition or restriction),
(II) any Contractual Requirement prohibits such a pledge without the consent of
any other party; provided that this clause (II) shall not apply if (x) such
other party is a Credit Party or Wholly-Owned Subsidiary or (y) consent has been
obtained to consummate such pledge (it being understood that the foregoing shall
not be deemed to obligate Holdings or any Subsidiary to obtain any such consent)
and for so long as such Contractual Requirement or replacement or renewal
thereof is in effect, or (III) a pledge thereof to secure the Obligations would
give any other party (other than a Credit Party or Wholly-Owned Subsidiary) to
any contract, agreement, instrument, or indenture governing such Capital Stock
or Stock Equivalents the right to terminate its obligations thereunder (other
than customary non-assignment provisions which are ineffective under the Uniform
Commercial Code or other applicable law and other than proceeds thereof the
assignment of which is expressly deemed effective under the Uniform Commercial
Code or other applicable law notwithstanding such prohibition or restriction),
(v) any Capital Stock or Stock Equivalents of any Subsidiary to the extent that
the pledge of such Capital Stock or Stock Equivalents would result in materially
adverse tax consequences to Holdings or any Subsidiary as reasonably determined
by the Borrower in consultation with the Administrative Agent, (vi) any Capital
Stock or Stock Equivalents that are margin stock, and (vii) any Capital Stock
and Stock Equivalents of any Subsidiary that is not a Material Subsidiary or is
an Unrestricted Subsidiary, a captive insurance Subsidiary, an SPV, any special
purpose entity or a Managed Care Subsidiary.


30

--------------------------------------------------------------------------------

“Excluded Subsidiary” shall mean (i) each Subsidiary, in each case, for so long
as any such Subsidiary does not (on a consolidated basis with its Restricted
Subsidiaries) constitute a Material Subsidiary, (ii) each Subsidiary that is not
a Wholly-Owned Subsidiary on any date such Subsidiary would otherwise be
required to become a Guarantor pursuant to the requirements of Section 9.11 (for
so long as such Subsidiary remains a non-Wholly-Owned Restricted Subsidiary),
(iii) any CFC Holding Company, (iv) any Domestic Subsidiary that is a Subsidiary
of a Foreign Subsidiary that is a CFC, (v) any Foreign Subsidiary, (vi) each
Subsidiary that is prohibited by any applicable Contractual Requirement or
Requirement of Law from guaranteeing or granting Liens to secure the Obligations
at the time such Subsidiary becomes a Restricted Subsidiary (and for so long as
such restriction or any replacement or renewal thereof is in effect), (vii) each
Subsidiary with respect to which, as reasonably determined by Holdings, the
consequence of providing a Guarantee of the Obligations would adversely affect
the ability of Holdings and its Subsidiaries to satisfy applicable Requirements
of Law, (viii) any other Subsidiary with respect to which, (a) in the reasonable
judgment of the Administrative Agent and Borrower, as agreed in writing, the
cost or other consequences of providing a Guarantee of the Obligations shall be
excessive in view of the benefits to be obtained by the Lenders therefrom or (b)
providing such a Guarantee would result in material adverse tax consequences as
reasonably determined by the Borrower in consultation with the Administrative
Agent, (ix) each Unrestricted Subsidiary, (x) any Receivables Subsidiary, (xi)
each other Subsidiary acquired pursuant to a Permitted Acquisition or other
Investment permitted hereunder and financed with assumed secured Indebtedness
permitted hereunder, and each Restricted Subsidiary acquired in such Permitted
Acquisition or other Investment permitted hereunder that guarantees such
Indebtedness, in each case to the extent that, and for so long as, the
documentation relating to such Indebtedness to which such Subsidiary is a party
prohibits such Subsidiary from guaranteeing the Obligations and such prohibition
was not created in contemplation of such Permitted Acquisition or other
Investment permitted hereunder, (xii) each SPV or not-for-profit Subsidiary and
(xiii) any Managed Care Subsidiary.
 
“Excluded Swap Obligation” shall mean, with respect to any Credit Party, (a) any
Swap Obligation if, and to the extent that, all or a portion of the Obligations
of such Credit Party of, or the grant by such Credit Party of a security
interest to secure, such Swap Obligation (or any Obligations thereof) is or
becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation, or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) or (b) any other Swap
Obligation designated as an “Excluded Swap Obligation” of such Guarantor as
specified in any agreement between the relevant Credit Parties and Hedge Bank
applicable to such Swap Obligation.  If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Obligation or security interest is or becomes illegal or unlawful.
 
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document, (i)
Taxes imposed on or measured by its overall net income, net profits, or branch
profits (however denominated, and including (for the avoidance of doubt) any
backup withholding in respect thereof under Section 3406 of the Code or any
similar provision of state, local, or foreign law), and franchise (and similar)
Taxes imposed on it (in lieu of net income Taxes), in each case by a
jurisdiction (including any political subdivision thereof) as a result of such
recipient being organized in, having its principal office in, or in the case of
any Lender, having its applicable lending office in, such jurisdiction, or as a
result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from this Agreement or any other Credit
Documents or any transactions contemplated thereunder), (ii) any United States
federal withholding Tax imposed on any payment by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document that
is required to be imposed on amounts payable to or for the account of a Lender
pursuant to laws in force at the time such Lender acquires an interest in any
Credit Document (or designates a new lending office), other than in the case of
a Lender that is an assignee pursuant to a request by the Borrower under Section
13.7 (or that designates a new lending office pursuant to a request by the
Borrower), except to the extent that such Lender (or its assignor, if any) was
entitled, immediately prior to the designation of a new lending office (or
assignment), to receive additional amounts from the Credit Parties with respect
to such withholding Tax pursuant to Section 5.4, (iii) any withholding Taxes
attributable to a recipient’s failure to comply with Section 5.4(e), or (iv) any
United States federal withholding Tax imposed under FATCA.


31

--------------------------------------------------------------------------------

“Existing Class” shall mean any Existing Term Loan Class and any Existing
Revolving Credit Class.
 
“Existing Debt Facility” shall mean the Credit Agreement, dated as of August 2,
2012, by and among the Company, the lenders party thereto, JPMorgan Chase Bank,
N.A., as administrative agent.
 
 “Existing Revolving Credit Class” shall have the meaning provided in Section
2.14(g)(ii).
 
“Existing Revolving Credit Commitment” shall have the meaning provided in
Section 2.14(g)(ii).
 
“Existing Revolving Credit Loans” shall have the meaning provided in Section
2.14(g)(ii).
 
“Existing Term Loan Class” shall have the meaning provided in Section
2.14(g)(i).
 
“Expiring Credit Commitment” shall have the meaning provided in Section 2.1(e).
 
“Extended Repayment Date” shall have the meaning provided in Section 2.5(c).
 
“Extended Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(g)(ii).
 
“Extended Revolving Credit Loans” shall have the meaning provided in Section
2.14(g)(ii).
 
“Extended Revolving Loan Maturity Date” shall mean the date on which any tranche
of Extended Revolving Credit Loans matures.
 
“Extended Term Loan Repayment Amount” shall have the meaning provided in Section
2.5(c).
 
“Extended Term Loans” shall have the meaning provided in Section 2.14(g)(i).


32

--------------------------------------------------------------------------------

“Extending Lender” shall have the meaning provided in Section 2.14(g)(iii).
 
“Extension Amendment” shall have the meaning provided in Section 2.14(g)(iv).
 
“Extension Date” shall have the meaning provided in Section 2.14(g)(v).
 
“Extension Election” shall have the meaning provided in Section 2.14(g)(iii).
 
“Extension Request” shall mean a Term Loan Extension Request.
 
“Extension Series” shall mean all Extended Term Loans and Extended Revolving
Credit Commitments that are established pursuant to the same Extension Amendment
(or any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Term Loans or Extended Revolving Credit
Commitments, as applicable, provided for therein are intended to be a part of
any previously established Extension Series) and that provide for the same
interest margins, extension fees, and amortization schedule.
 
“Eye Care Club” shall mean the multi-year programs offered from locations
operated by Holdings or its Subsidiaries pursuant to which a purchaser/customer
obtains the right to obtain multiple eye examinations and discounts on eyewear
during the program period.
 
“Fair Market Value” shall mean with respect to any asset or group of assets on
any date of determination, the value of the consideration obtainable in a sale
of such asset at such date of determination assuming a sale by a willing seller
to a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset, as determined in good faith by the Borrower.
 
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code as of the date of this Agreement
(or any amended or successor version described above), and any intergovernmental
agreements (or related legislation or official administrative rules or
practices) implementing the foregoing.
 
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York; provided that (i) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(ii) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate charged to
the Administrative Agent on such day on such transactions as determined by the
Administrative Agent.
 
“Fees” shall mean all amounts payable pursuant to, or referred to in, Section
4.1.
 
“First Lien Intercreditor Agreement” shall mean an Intercreditor Agreement
substantially in the form of Exhibit H (with such changes to such form as may be
reasonably acceptable to the Administrative Agent and the Borrower) among the
Administrative Agent, the Collateral Agent, and the representatives for purposes
thereof for holders of one or more classes of First Lien Obligations (other than
the Obligations).


33

--------------------------------------------------------------------------------

“First Lien Obligations” shall mean the Obligations and the Permitted Other
Indebtedness Obligations that are secured by the Collateral on an equal priority
basis (but without regard to the control of remedies) with liens on the
Collateral securing the Obligations.
 
“First Lien Secured Leverage Test” shall mean, as of any date of determination,
with respect to the last day of the most recently ended Test Period, the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio shall be no
greater than 4.75 to 1.00.
 
“FirstSight” shall mean FirstSight Vision Services, Inc., a California
corporation.
 
“Fixed Charge Coverage Ratio” shall mean, as of any date of determination, the
ratio of (i) Consolidated EBITDA for the Test Period then last ended to (ii) the
Fixed Charges for such Test Period.  In the event that Holdings or any
Restricted Subsidiary incurs, assumes, guarantees, redeems, retires, or
extinguishes any Indebtedness or issues or redeems Disqualified Stock or
preferred stock subsequent to the commencement of the Test Period but prior to
or simultaneously with the date of determination, then the Fixed Charge Coverage
Ratio shall be calculated giving Pro Forma Effect to such incurrence,
assumption, guarantee, redemption, retirement, or extinguishment of
Indebtedness, or such issuance or redemption of Disqualified Stock or preferred
stock (in each case, including a pro forma application of the net proceeds
therefrom), as if the same had occurred at the beginning of the Test Period;
provided, however, that Pro Forma Effect shall not give effect to any
Indebtedness incurred on the date of such determination (except pursuant to the
first paragraph of Section 10.1 and Section 10.1(n)).
 
“Fixed Charges” shall mean, with respect to any Person for any period, the sum
of:
 
(i)          Consolidated Interest Expense of such Person for such period,
 
(ii)         all cash dividend payments (excluding items eliminated in
consolidation) on any series of preferred stock (including any Designated
Preferred Stock) or any Refunding Capital Stock of such Person made during such
period, and
 
(iii)        all cash dividend payments (excluding items eliminated in
consolidation) on any series of Disqualified Stock made during such period.
 
“Foreign Benefit Arrangement” shall mean any employee benefit arrangement
mandated by non-U.S. law that is maintained or contributed to by any Credit
Party or any of its Subsidiaries.
 
“Foreign Plan” shall mean each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
U.S. law and is maintained or contributed to by any Credit Party or any of its
Subsidiaries.
 
“Foreign Plan Event” shall mean, with respect to any Foreign Plan or Foreign
Benefit Arrangement, (i) the failure to make or, if applicable, accrue in
accordance with normal accounting practices, any employer or employee
contributions required by applicable law or by the terms of such Foreign Plan or
Foreign Benefit Arrangement; (ii) the failure to register or loss of good
standing (if applicable) with applicable regulatory authorities of any such
Foreign Plan or Foreign Benefit Arrangement required to be registered; or (iii)
the failure of any Foreign Plan or Foreign Benefit Arrangement to comply with
any provisions of applicable law and regulations or with the terms of such
Foreign Plan or Foreign Benefit Arrangement.
 
“Foreign Subsidiary” shall mean each Subsidiary of Holdings that is not a
Domestic Subsidiary.
 
34

--------------------------------------------------------------------------------

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, (i)
with respect to the Letter of Credit Issuer, such Defaulting Lender’s Revolving
Credit Commitment Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (ii) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders in accordance with the terms hereof.
 
“Fronting Fee” shall have the meaning provided in Section 4.1(d).
 
“Fund” shall mean any Person (other than a natural Person) that is engaged or
advises funds or other investment vehicles that are engaged in making,
purchasing, holding, or investing in commercial loans and similar extensions of
credit in the ordinary course.
 
“Funded Debt” shall mean all Indebtedness of Holdings and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of Holdings or any Restricted Subsidiary, to a date
more than one year from the date of its creation or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date (including all
amounts of such Funded Debt required to be paid or prepaid within one year from
the date of its creation), and, in the case of the Credit Parties, Indebtedness
in respect of the Loans and the Second Lien Loans.
 
“GAAP” shall mean generally accepted accounting principles in the United States,
as in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision, regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  Furthermore, at any
time after the Closing Date, Holdings may elect to apply International Financial
Reporting Standards (“IFRS”) accounting principles in lieu of GAAP and, upon any
such election, references herein to GAAP and GAAP concepts shall thereafter be
construed to refer to IFRS and corresponding IFRS concepts (except as otherwise
provided in this Agreement); provided any such election, once made, shall be
irrevocable; provided, further, that any calculation or determination in this
Agreement that requires the application of GAAP for periods that include fiscal
quarters ended prior to Holdings’ election to apply IFRS shall remain as
previously calculated or determined in accordance with GAAP. The Borrower shall
give written notice of any such election made in accordance with this definition
to the Administrative Agent. For the avoidance of doubt, solely making an
election (without any other action) referred to in this definition will not be
treated as an incurrence of Indebtedness.  Notwithstanding any other provision
contained herein, the amount of any Indebtedness under GAAP with respect to
Capitalized Lease Obligations shall be determined in accordance with the
definition of Capitalized Lease Obligations.
 
“Governmental Authority” shall mean any nation, sovereign, or government, any
state, province, territory, or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, taxing,
regulatory, or administrative functions of or pertaining to government,
including a central bank or stock exchange.
 
“Granting Lender” shall have the meaning provided in Section 13.6(g).
 
35

--------------------------------------------------------------------------------

“Guarantee” shall mean (i) the Guarantee made by Holdings and each other
Guarantor in favor of the Collateral Agent for the benefit of the Secured
Parties, substantially in the form of Exhibit B, and (ii) any other guarantee of
the Obligations made by a Restricted Subsidiary in form and substance reasonably
acceptable to the Administrative Agent.
 
“guarantee obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any primary
obligor in any manner, whether directly or indirectly, including any obligation
of such Person, whether or not contingent, (i) to purchase any such Indebtedness
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (a) for the purchase or payment of any such Indebtedness
or (b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities, or services primarily for the purpose of assuring
the owner of any such Indebtedness of the ability of the primary obligor to make
payment of such Indebtedness, or (iv) otherwise to assure or hold harmless the
owner of such Indebtedness against loss in respect thereof; provided, however,
that the term guarantee obligations shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or
customary and reasonable indemnity obligations or product warranties in effect
on the Closing Date or entered into in connection with any acquisition or
disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness).  The amount of any guarantee
obligation shall be deemed to be an amount equal to the stated or determinable
amount of the Indebtedness in respect of which such guarantee obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.
 
“Guarantors” shall mean (i) each Subsidiary of Holdings that is party to the
Guarantee on the Closing Date, (ii) each Subsidiary of Holdings that becomes a
party to the Guarantee after the Closing Date pursuant to Section 9.11 or
otherwise, and (iii) Holdings; provided that in no event shall any Excluded
Subsidiary be required to be a Guarantor (unless such Subsidiary is no longer an
Excluded Subsidiary).
 
“Hazardous Materials” shall mean (i) any petroleum or petroleum products,
radioactive materials, friable asbestos, polychlorinated biphenyls, and radon
gas; (ii) any chemicals, materials, or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous waste,” “restricted hazardous waste,” “toxic substances,”
“toxic pollutants,” “contaminants,” or “pollutants,” or words of similar import,
under any Environmental Law; and (iii) any other chemical, material, or
substance, which is prohibited, limited, or regulated due to its dangerous or
deleterious properties or characteristics by, any Environmental Law.
 
“Hedge Agreements” shall mean (i) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.
 
36

--------------------------------------------------------------------------------

“Hedge Bank” shall mean (i) (a) any Person that, at the time it enters into a
Hedge Agreement, is a Lender, an Agent or an Affiliate of a Lender or an Agent
and (b) with respect to any Hedge Agreement entered into prior to the Closing
Date, any Person that is a Lender or an Agent or an Affiliate of a Lender or an
Agent on the Closing Date and (ii) any other Person that is designated by the
Borrower as a “Hedge Bank” by written notice to the Administrative Agent
substantially in the form of Exhibit M-1 or such other form reasonably
acceptable to the Administrative Agent.
 
“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any Hedge Agreements.
 
“Historical Financial Statements” shall mean (i) the audited consolidated
balance sheets of the Company and its Subsidiaries as at December 31, 2011 and
December 29, 2012, and the related audited consolidated statements of income and
cash flow of the Company and its Subsidiaries for the years ended December 31,
2011 and December 29, 2012 and (ii) the unaudited interim consolidated balance
sheets of the Company and its Subsidiaries for the fiscal quarters ending March
30, 2013, June 29, 2013 and September 28, 2013 and the related unaudited
consolidated statements of income and cash flow of the Company and its
Subsidiaries for fiscal quarters ending March 30, 2013, June 29, 2013 and
September 28, 2013.
 
“Holdings” shall mean (i) Holdings (as defined in the preamble to this
Agreement) or (ii) after the Closing Date any other Person or Persons (“New
Holdings”) that is a Subsidiary of (or are Subsidiaries of) Holdings or of any
Parent Entity of Holdings (or the previous New Holdings, as the case may be) but
not the Company (“Previous Holdings”); provided that (a) such New Holdings
directly owns (i) 100% of the Equity Interests of the Company and (ii) 100% of
the Equity Interests of each other direct Subsidiary of Previous Holdings which
were owned by Previous Holdings immediately prior thereto, (b) New Holdings
shall expressly assume all the obligations of Previous Holdings under this
Agreement and the other Credit Documents pursuant to a supplement hereto or
thereto in form and substance reasonably satisfactory to the Administrative
Agent, (c) if reasonably requested by the Administrative Agent, an opinion of
counsel shall be delivered by the Borrower to the Administrative Agent to the
effect that, without limitation, such substitution does not violate this
Agreement or any other Credit Document, (d) all Capital Stock of the Company and
each other direct Subsidiary of Previous Holdings and substantially all of the
other assets of Previous Holdings are contributed or otherwise transferred,
directly or indirectly, to such New Holdings and pledged to secure the
Obligations, (f) (i) no Event of Default has occurred and is continuing at the
time of such substitution and such substitution does not result in any Event of
Default, (ii) such substitution does not result in any material adverse tax
consequences to any Credit Party and (iii) such substitution does not result in
any adverse tax consequences to any Lender (unless reimbursed hereunder) or to
the Administrative Agent (unless reimbursed hereunder), and (g) no Change of
Control shall occur; provided, further, that if each of the foregoing is
satisfied, Previous Holdings shall be automatically released of all its
obligations under the Credit Documents and any reference to Holdings in the
Credit Documents shall be meant to refer to New Holdings.
 
“IFRS” shall have the meaning given such term in the definition of GAAP.
 
“Impacted Loans” shall have the meaning provided in Section 2.10(a).
 
“Increased Amount Date” shall have the meaning provided in Section 2.14(a).
 
“Incremental Loans” shall have the meaning provided in Section 2.14(c).
 
37

--------------------------------------------------------------------------------

“Incremental Revolving Credit Commitments” shall have the meaning provided in
Section 2.14(a).
 
“Incremental Revolving Credit Loans” shall have the meaning provided in Section
2.14(b).
 
“Incremental Revolving Credit Maturity Date” shall mean the date on which any
tranche of Revolving Credit Loans made pursuant to the Lenders’ Incremental
Revolving Credit Commitments matures.
 
“Incremental Revolving Loan Lender” shall have the meaning provided in Section
2.14(b).
 
“incur” shall have the meaning provided in Section 10.1.
 
“Indebtedness” shall mean, with respect to any Person, (i) any indebtedness
(including principal and premium) of such Person, whether or not contingent (a)
in respect of borrowed money, (b) evidenced by bonds, notes, debentures, or
similar instruments or letters of credit or bankers’ acceptances (or, without
double counting, reimbursement agreements in respect thereof), (c) representing
the balance deferred and unpaid of the purchase price of any property (including
Capitalized Lease Obligations), or (d) representing any Hedging Obligations, if
and to the extent that any of the foregoing Indebtedness (other than letters of
credit and Hedging Obligations) would appear as a net liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP; provided that Indebtedness of any direct or indirect parent company
appearing upon the balance sheet of Holdings solely by reason of push down
accounting under GAAP shall be excluded, (ii) to the extent not otherwise
included, any obligation by such Person to be liable for, or to pay, as obligor,
guarantor or otherwise, on the obligations of the type referred to in clause (i)
of another Person (whether or not such items would appear upon the balance sheet
of such obligor or guarantor), other than by endorsement of negotiable
instruments for collection in the ordinary course of business, and (iii) to the
extent not otherwise included, the obligations of the type referred to in clause
(i) of another Person secured by a Lien on any asset owned by such Person,
whether or not such Indebtedness is assumed by such Person; provided that
notwithstanding the foregoing, Indebtedness shall be deemed not to include (1)
Contingent Obligations incurred in the ordinary course of business, (2)
obligations under or in respect of Receivables Facilities, (3) prepaid or
deferred revenue arising in the ordinary course of business, (4) purchase price
holdbacks arising in the ordinary course of business in respect of a portion of
the purchase price of an asset to satisfy warrants or other unperformed
obligations of the seller of such asset, (5) any balance that constitutes a
trade payable or similar obligation to a trade creditor, accrued in the ordinary
course of business, or (6) any earn-out obligation until such obligation, within
60 days of becoming due and payable, has not been paid and such obligation is
reflected as a liability on the balance sheet of such Person in accordance with
GAAP.  The amount of Indebtedness of any Person for purposes of clause (iii)
above shall (unless such Indebtedness has been assumed by such Person) be deemed
to be equal to the lesser of (x) the aggregate unpaid amount of such
Indebtedness and (y) the Fair Market Value of the property encumbered thereby as
determined by such Person in good faith.
 
For all purposes hereof, the Indebtedness of Holdings, the Borrower and the
other Restricted Subsidiaries, shall exclude all intercompany Indebtedness
having a term not exceeding 365 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business consistent with past
practice.
 
“Indemnified Liabilities” shall have the meaning provided in Section 13.5.
 
“Indemnified Person” shall have the meaning provided in Section 13.5.
 
38

--------------------------------------------------------------------------------

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to any
payment by or on account of any obligation of any Credit Party hereunder or
under any other Credit Document, other than Excluded Taxes or Other Taxes.
 
“Initial Borrower” shall have the meaning provided in the preamble to this
Agreement.
 
“Initial Investors” shall mean Kohlberg Kravis Roberts & Co. L.P., KKR North
America Fund XI L.P., KKR North America Fund XI ESC L.P.,KKR North America Fund
XI SBS L.P., KKR Partners III, L.P. KKR CIS Global Investor L.P., CPS Managers
Fund L.P., KKR Principal Opportunities Partnership (Domestic) L.P., KKR
Principal Opportunities Partnership (Domestic) L.P., Berkshire Fund VI, Limited
Partnership, Berkshire Investors  LLC and Berkshire Investors III LLC, and each
of their respective Affiliates.
 
“Initial Term Loan” shall mean, (i) with respect to the Initial Term Loans
funded on the Closing Date, the meaning provided inTerm Loans made pursuant
to Section 2.1(a)(i) and (ii) with respect to the Initial Term Loans funded on
November 20, 2017 pursuant to the Joinder and Amendment Agreement to this
Agreement dated as of November 20, 2017 among the Borrower, the Administrative
Agent and the other parties thereto, the New Term Loans as defined in such
Joinder and Amendment Agreement. For the avoidance of doubt, (i) the Initial
Term Loans referenced in clause (i) of the immediately preceding sentence were
refinanced in full by the Initial Term Loans referenced in clause (ii) of the
immediately preceding sentence and (ii) the Initial Term Loans referenced in the
first sentence of Section 2.1(a)(i) shall be the Initial Term Loans funded on
the Closing Date.
 
“Initial Term Loan Commitment” shall mean, in the case of each Lender that is a
Lender on the Closing Datewith respect to any given Lender, the amount set forth
opposite such Lender’s name on Schedule 1.1(b) as such Lender’s “Initial Term
Loan Commitment” or the amount of Initial Term Loans such Lender has committed
to make pursuant to any applicable Joinder Agreement.  The aggregate amount of
the Initial Term Loan Commitments as of the Closing Date is $500,000,000November
20, 2017 is $570,000,000.
 
“Initial Term Loan Lender” shall mean a Lender with an Initial Term Loan
Commitment or an outstanding Initial Term Loan.
 
“Initial Term Loan Maturity Date” shall mean November 20, 2024 or, if such date
is not a Business Day, the immediately preceding Business Day.
 
“Initial Term Loan Repayment Amount” shall have the meaning provided in Section
2.5(b)(i).
 
“Initial Term Loan Repayment Date” shall have the meaning provided in Section
2.5(b)(i).
 
“Insolvent” shall mean, with respect to any Multiemployer Plan, the condition
that such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA.
 
“Intellectual Property” shall mean U.S. and foreign intellectual property,
including all (i) (a) patents, inventions, processes, developments, technology,
and know-how; (b) copyrights and works of authorship in any media, including
graphics, advertising materials, labels, package designs, and photographs; (c)
trademarks, service marks, trade names, brand names, corporate names, domain
names, logos, trade dress, and other source indicators, and the goodwill of any
business symbolized thereby; and (d) trade secrets, confidential, proprietary,
or non-public information and (ii) all registrations, issuances, applications,
renewals, extensions, substitutions, continuations, continuations-in-part,
divisions, re-issues, re-examinations, foreign counterparts, or similar legal
protections related to the foregoing.
 
39

--------------------------------------------------------------------------------

“Interest Period” shall mean, with respect to any Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.
 
“Investment” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans (including
guarantees), advances, or capital contributions (excluding accounts receivable,
trade credit, advances to customers, commission, travel, and similar advances to
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests, or other securities issued by any other Person and investments that
are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of Holdings in the same manner as the other investments included in
this definition to the extent such transactions involve the transfer of cash or
other property; provided that Investments shall not include, in the case of
Holdings, the Borrower, and the other Restricted Subsidiaries, intercompany
loans, advances, or Indebtedness having a term not exceeding 364 days (inclusive
of any roll-over or extensions of terms) and made in the ordinary course of
business.
 
For purposes of the definition of Unrestricted Subsidiary and Section 10.5,
 
(i)         Investments shall include the portion (proportionate to Holdings’
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of a Subsidiary of Holdings at the time that such Subsidiary is designated an
Unrestricted Subsidiary; provided that upon a redesignation of such Subsidiary
as a Restricted Subsidiary, Holdings shall be deemed to continue to have a
permanent Investment in an Unrestricted Subsidiary in an amount (if positive)
equal to (a) Holdings’ Investment in such Subsidiary at the time of such
redesignation less (b) the portion (proportionate to Holdings’ equity interest
in such Subsidiary) of the Fair Market Value of the net assets of such
Subsidiary at the time of such redesignation; and
 
(ii)         any property transferred to or from an Unrestricted Subsidiary
shall be valued at its Fair Market Value at the time of such transfer.
 
The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment, or other amount received by Holdings or a
Restricted Subsidiary in respect of such Investment (provided that, with respect
to amounts received other than in the form of Cash Equivalents, such amount
shall be equal to the Fair Market Value of such consideration).
 
“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.
 
“Investment Grade Securities” shall mean:
 
(i)          securities issued or directly and fully guaranteed or insured by
the United States government or any agency or instrumentality thereof (other
than Cash Equivalents),
 
(ii)         debt securities or debt instruments with an Investment Grade
Rating, but excluding any debt securities or instruments constituting loans or
advances among Holdings and its Subsidiaries,
 
40

--------------------------------------------------------------------------------

(iii)        investments in any fund that invest at least 90% in investments of
the type described in clauses (i) and (ii) which fund may also hold immaterial
amounts of cash pending investment or distribution, and
 
(iv)        corresponding instruments in countries other than the United States
customarily utilized for high-quality investments.
 
“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Request, and any other document, agreement, and instrument entered
into by the Letter of Credit Issuer and the Borrower (or any other Restricted
Subsidiary or Holdings) or in favor of the Letter of Credit Issuer and relating
to such Letter of Credit.
 
“Joinder Agreement” shall mean an agreement substantially in the form of Exhibit
A.
 
“Joint Lead Arrangers and Bookrunners” shall mean Goldman Sachs Bank USA, Morgan
Stanley Senior Funding, Inc., Citigroup Global Markets Inc., Mizuho Bank, Ltd.,
KKR Capital Markets LLC, Macquarie Capital (USA) Inc., Barclays Bank PLC and
Macquarie Capital (USA) Inc.
 
“Judgment Currency” shall have the meaning provided in Section 13.19.
 
“Junior Debt” shall mean any (i) Indebtedness that is secured by a lien on the
Collateral that is junior to the lien securing the Obligations and (ii)
Indebtedness in respect of Subordinated Indebtedness.
 
“KKR” shall mean each of Kohlberg Kravis Roberts & Co. L.P. and KKR North
America Fund XI L.P.
 
“Latest Term Loan Maturity Date” shall mean, at any date of determination, the
latest maturity or expiration date applicable to any Term Loan hereunder at such
time, including the latest maturity or expiration date of any New Term Loan or
any Extended Term Loan, in each case as extended in accordance with this
Agreement from time to time.
 
“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.
 
“L/C Facility Maturity Date” shall mean the date that is three Business Days
prior to the Revolving Credit Maturity Date; provided that the L/C Facility
Maturity Date may be extended beyond such date with the consent of the Letter of
Credit Issuer.
 
“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unpaid Drawings, including all L/C Borrowings.  For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the International Standby Practices (ISP98),
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.  Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time.
 
41

--------------------------------------------------------------------------------

“L/C Participant” shall have the meaning provided in Section 3.3(a).
 
“L/C Participation” shall have the meaning provided in Section 3.3(a).
 
“LCA Election” shall have the meaning provided in Section 1.12(a).
 
“LCA Test Date” shall have the meaning provided in Section 1.12(a).
 
“Lender” shall have the meaning provided in the preamble to this Agreement.
 
“Lender Default” shall mean (i) the refusal or failure of any Lender to make
available its portion of any incurrence of Loans or Reimbursement Obligations,
which refusal or failure is not cured within one business day after the date of
such refusal or failure, unless such Lender notifies the Administrative Agent in
writing that such refusal or failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in writing) has not been satisfied, (ii) the failure of
any Lender to pay over to the Administrative Agent, any Swingline Lender, any
Letter of Credit Issuer or any other Lender any other amount required to be paid
by it hereunder within one business day of the date when due, unless the subject
of a good faith dispute, (iii) a Lender has notified, in writing, the Borrower
or the Administrative Agent in writing that it does not intend to comply with
its funding obligations under this Agreement or has made a public statement to
that effect with respect to its funding obligations under this Agreement, the
Second Lien Facility or a Lender has publicly announced that it does not intend
to comply with its funding obligations under other loan agreements, credit
agreements or similar facilities generally, (iv) a Lender has failed to confirm
in a manner reasonably satisfactory to the Administrative Agent that it will
comply with its funding obligations under this Agreement or (v) a Distressed
Person has admitted in writing that it is insolvent or such Distressed Person
becomes subject to a Lender-Related Distress Event.
 
“Lender-Related Distress Event” shall mean, with respect to any Lender or any
other Person that directly or indirectly controls such Lender (each, a
“Distressed Person”), a voluntary or involuntary case with respect to such
Distressed Person under any debt relief law, or a custodian, conservator,
receiver, or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person,
or any Person that directly or indirectly controls such Distressed Person or is
subject to a forced liquidation or such Distressed Person makes a general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any governmental authority having regulatory authority over such
Distressed Person to be, insolvent or bankrupt; provided that a Lender-Related
Distress Event shall not be deemed to have occurred solely by virtue of the
ownership or acquisition of any equity interests in any Lender or any Person
that directly or indirectly controls such Lender by a governmental authority or
an instrumentality thereof.
 
“Letter of Credit” shall mean each letter of credit issued pursuant to Section
3.1.
 
“Letter of Credit Commitment” shall mean $20,000,000 (provided the Letter of
Credit Commitment of (i) Bank of America, N.A. shall not exceed $6,666,666.67,
(ii) Goldman Sachs Bank USA shall not exceed $6,666,666.67 and (iii) Citibank,
N.A. shall not exceed $6,666,666.67, in each case unless otherwise agreed to by
such Letter of Credit Issuer in its sole discretion), as the same may be reduced
from time to time pursuant to Section3.1.
 
“Letter of Credit Expiration Date” shall mean the day that is three Business
Days prior to the scheduled Maturity Date then in effect for the Revolving
Credit Facility.
 
42

--------------------------------------------------------------------------------

“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (i) the amount of the principal amount of any Unpaid Drawings in
respect of which such Lender has made (or is required to have made) payments to
the Letter of Credit Issuer pursuant to Section 3.4(a) at such time and (ii)
such Lender’s Revolving Credit Commitment Percentage of the Letters of Credit
Outstanding at such time (excluding the portion thereof consisting of Unpaid
Drawings in respect of which the Lenders have made (or are required to have
made) payments to the Letter of Credit Issuer pursuant to Section 3.4(a)).
 
“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).
 
“Letter of Credit Issuer” shall mean (i) in the case of standby Letters of
Credit only, (a) as applicable, each of Bank of America, N.A., Goldman Sachs
Bank USA and Citibank, N.A. and (b) any of their respective Affiliates or
branches and (ii) any replacement, additional issuer, or successor pursuant to
Section 3.6. In the event that there is more than one Letter of Credit Issuer at
any time, references herein and in the other Credit Documents to the Letter of
Credit Issuer shall be deemed to refer to the Letter of Credit Issuer in respect
of the applicable Letter of Credit or to all Letter of Credit Issuers, as the
context requires.
 
“Letter of Credit Request” shall mean a notice executed and delivered by the
Borrower pursuant to Section 3.2, and substantially in the form of Exhibit L or
another form which is acceptable to the Letter of Credit Issuer in its
reasonable discretion.
 
“Letters of Credit Outstanding” shall mean, at any time the sum of, without
duplication, (i) the aggregate Stated Amount of all outstanding Letters of
Credit and (ii) the aggregate amount of the principal amount of all Unpaid
Drawings.
 
“Level I Status” shall mean, on any date, the circumstance that Level II Status
does not exist.
 
“Level II Status” shall mean, on any date, the circumstance that the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio is less than
or equal to 4.25 to 1.00 as of such date.
 
“LIBOR” shall have the meaning provided in the definition of LIBOR Rate.
 
“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the LIBOR Rate.
 
“LIBOR Rate” shall mean,
 
(i) for any Interest Period with respect to a LIBOR Loan, the rate per annum
equal to the rate determined by Administrative Agent to be the London interbank
offered rate administered by the ICE Benchmark Administration (or any other
person which takes over the administration of that rate) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such period in Dollars displayed on the ICE LIBOR USD page of the Reuters Screen
(or any replacement Reuters page which displays that rate) or on the appropriate
page of such other information service which publishes that rate from time to
time in place of Reuters, determined as of approximately 11:00 a.m. (London,
England time) two Business Days prior to the commencement of such Interest
Period (such rate, “LIBOR”); provided, however, that notwithstanding the
foregoing, in no event shall the LIBOR Rate applicable to the Initial Term
Loans, Term A Loans and Revolving Credit Loans at any time be less than 0.00%
per annum, and
 
43

--------------------------------------------------------------------------------

(ii) for any interest calculation with respect to an ABR Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for Dollar deposits with a term of one
month commencing that day.
 
Notwithstanding anything contained herein to the contrary, and without limiting
the provisions of Section 2.6, in the event that the Administrative Agent shall
have determined (which determination shall be final and conclusive and binding
upon all parties hereto) that there exists, at such time, a broadly accepted
market convention for determining a rate of interest for syndicated loans in the
United States in lieu of LIBOR, and the Administrative Agent shall have given
notice of such determination to the Borrower and each Lender of the affected
Class of Loans (it being understood that the Administrative Agent shall have no
obligation to make such determination and/or to give such notice), then the
Administrative Agent and the Borrower shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable. Notwithstanding anything to the
contrary in Section 13.1, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
affected Class of Lenders shall have received at least five Business Days’ prior
written notice thereof (such notice to include a copy of such amendment) and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to such affected Class of Lenders, a written notice from the
Required Lenders of the affected Class stating that the Required Lenders of such
Class object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this paragraph (but only to the extent LIBOR for
the applicable Interest Period is not available or published at such time on a
current basis), (x) no Loans of such affected Class may be made as, or converted
to, LIBOR Loans, and (y) any Notice of Borrowing or Notice of Conversion or
Continuation given by the Borrower with respect to such Class of LIBOR Loans
shall be deemed to be rescinded by the Borrower.
 
“Lien” shall mean with respect to any asset, any mortgage, lien, pledge,
hypothecation, charge, security interest, preference, priority, or encumbrance
of any kind in respect of such asset, whether or not filed, recorded or
otherwise perfected under applicable law, including any conditional sale or
other title retention agreement, any lease in the nature thereof, any option or
other agreement to sell or give a security interest in and any filing of or
agreement to give any financing statement under the Uniform Commercial Code (or
equivalent statutes) of any jurisdiction; provided that in no event shall an
operating lease or a license to Intellectual Property be deemed to constitute a
Lien.
 
“Limited Condition Acquisition” shall mean any acquisition by one or more of the
Borrower and its Restricted Subsidiaries of any assets, business or Person
permitted to be acquired by this Agreement, in each case whose consummation is
not conditioned on the availability of, or on obtaining, third party financing.
 
“Loan” shall mean any Revolving Loan, Swingline Loan, Term Loan, Extended Term
Loan, New Term Loan, or any other loan made by any Lender pursuant to this
Agreement.
 
“Managed Care Subsidiary” shall mean FirstSight and any other Subsidiary of the
Borrower (i) whose financial condition or activities are regulated under laws of
any state in connection with the provision of health or vision care products or
services (or related administrative services) and (ii) a pledge of the Capital
Stock of whom, or whose guaranty of the Obligations or granting of a lien on its
assets to secure the Obligations would violate any applicable law or regulation
or require a consent of a Governmental Authority which has not been obtained.
 
“Mandatory Borrowing” shall have the meaning provided in Section 2.1(d).
 
44

--------------------------------------------------------------------------------

“Master Agreement” shall have the meaning provided in the definition of the term
“Hedge Agreement.”
 
“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties, or financial condition of Holdings and
its Subsidiaries, taken as a whole, that would, individually or in the
aggregate, materially adversely affect (i) the ability of Holdings and the other
Credit Parties, taken as a whole, to perform their payment obligations under
this Agreement or any of the other Credit Documents or (ii) the rights and
remedies of the Administrative Agent and the Lenders under the Credit Documents.
 
“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary (i) whose total assets at the last day of the Test Period ending on
the last day of the most recent fiscal period for which Section 9.1 Financials
have been delivered were equal to or greater than 5.0% of the Consolidated Total
Assets of Holdings and the Restricted Subsidiaries at such date or (ii) whose
revenues during such Test Period were equal to or greater than 5.0% of the
consolidated revenues of Holdings and the Restricted Subsidiaries for such
period, in each case determined in accordance with GAAP; provided that if, at
any time and from time to time after the Closing Date, Restricted Subsidiaries
that are not Material Subsidiaries (other than Subsidiaries that are Excluded
Subsidiaries by virtue of any of clauses (ii) through (xii) of the definition of
“Excluded Subsidiary”) have, in the aggregate, (a) total assets at the last day
of such Test Period equal to or greater than 7.5% of the Consolidated Total
Assets of Holdings and the Restricted Subsidiaries at such date or (b) revenues
during such Test Period equal to or greater than 7.5% of the consolidated
revenues of Holdings and the Restricted Subsidiaries for such period, in each
case determined in accordance with GAAP, then Holdings shall, on the date on
which financial statements for such quarter are delivered pursuant to this
Agreement, designate in writing to the Administrative Agent one or more of such
Restricted Subsidiaries as Material Subsidiaries for each fiscal period until
this proviso is no longer applicable.
 
“Maturity Date” shall mean the Initial Term Loan Maturity Date, the Term A Loan
Maturity Date, the New Term Loan Maturity Date, the Revolving Credit Maturity
Date, the maturity date of an Extended Term Loan or the maturity date of an
Extended Revolving Credit Loan, as applicable.
 
“Maximum Incremental Facilities Amount” shall mean, at any date of
determination, (i) the amount such that, after giving effect to the incurrence
of such amount Holdings would be in compliance on a Pro Forma Basis (including
any adjustments required by such definition as a result of a contemplated
Permitted Acquisition and, only in the case of a simultaneous incurrence of the
maximum amount permitted to be incurred under this clause (i) on the date of
such incurrence together with an incurrence in reliance on clause (ii) below on
such date, without giving pro forma effect to such simultaneous incurrence in
reliance on clause (ii) below) with the First Lien Secured Leverage Test
(assuming that all outstanding Indebtedness incurred pursuant to Section 2.14(a)
or Section 10.1(x) prior to or on such date of determination would be included
in the definition of Consolidated First Lien Secured Debt, whether or not such
Indebtedness would otherwise be so included and assuming the Incremental
Revolving Credit Commitments established at such time are fully drawn), plus
(ii) the sum of (a) $100,000,000 (less the Second Lien Base Incremental Amount)
plus (b) the aggregate amount of voluntary prepayments of Loans (including
purchases of the Loans by Holdings and its Subsidiaries at or below par, in
which case the amount of voluntary prepayments of Loans shall be deemed not to
exceed the actual purchase price of such Loans below par) (and in the case of
any Loans that are not Term Loans, a corresponding commitment reduction), in
each case, other than from proceeds of the incurrence of Indebtedness, minus (c)
the sum of (1) the aggregate principal amount of New Loan Commitments incurred
pursuant to Section 2.14(a) prior to such date and (2) the aggregate principal
amount of Permitted Other Indebtedness issued or incurred (including any unused
commitments obtained) pursuant to Section 10.1(x)(i)(a) prior to such date, in
the case of each of the foregoing clauses (ii)(c)(1) and (ii)(c)(2) to the
extent incurred in reliance on clause (ii) above.


45

--------------------------------------------------------------------------------

“Merger” shall have the meaning provided in the recitals to this Agreement.
 
“Merger Sub” shall have the meaning provided in the preamble to this Agreement.
 
“Minimum Borrowing Amount” shall mean (i) with respect to a Borrowing of LIBOR
Loans, $1,000,000 (or, if less, the entire remaining applicable Commitments at
the time of such Borrowing) and (ii) with respect to a Borrowing of ABR Loans,
$1,000,000 (or, if less, the entire remaining applicable Commitments at the time
of such Borrowing).
 
“Minimum Collateral Amount” shall mean, at any time, (i) with respect to Cash
Collateral consisting of cash or Cash Equivalents or deposit account balances
provided to reduce or eliminate Fronting Exposure during the existence of a
Defaulting Lender, an amount equal to 101% of the Fronting Exposure of the
Letter of Credit Issuer with respect to Letters of Credit issued and outstanding
at such time and (ii) with respect to Cash Collateral consisting of cash or Cash
Equivalents or deposit account balances provided in accordance with the
provisions of Section 3.8(a)(i), (a)(ii), or (a)(iii), an amount equal to 101%
of the outstanding amount of all L/C Obligations.
 
“Minimum Equity Amount” shall have the meaning provided in the recitals to this
Agreement.
 
“Minimum Tender Condition” shall have the meaning provided in Section 2.15(b).
 
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.
 
“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt, trust
deed, or other security document entered into by the owner of a Mortgaged
Property and the Collateral Agent for the benefit of the Secured Parties in
respect of that Mortgaged Property to secure the Obligations, in form and
substance reasonably acceptable to the Collateral Agent and the Borrower,
together with such terms and provisions as may be required by local laws.
 
“Mortgaged Property” shall mean, initially, each parcel of real estate and the
improvements thereto owned in fee by a Credit Party and identified on Schedule
1.1(a), and each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 9.14.
 
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which any Credit Party or ERISA Affiliate makes or is
obligated to make contributions, or during the five preceding calendar years,
has made or been obligated to make contributions.
 
“Net Cash Proceeds” shall mean, with respect to any Prepayment Event and any
incurrence of Permitted Other Indebtedness, (i) the gross cash proceeds
(including payments from time to time in respect of installment obligations, if
applicable, but only as and when received) received by or on behalf of Holdings
or any of the Restricted Subsidiaries in respect of such Prepayment Event or
incurrence of Permitted Other Indebtedness, as the case may be, less (ii) the
sum of:
 
(a)         the amount, if any, of all taxes (including in connection with any
repatriation of funds) paid or estimated to be payable by Holdings or any of the
Restricted Subsidiaries in connection with such Prepayment Event or incurrence
of Permitted Other Indebtedness,
 
46

--------------------------------------------------------------------------------

(b)        the amount of any reasonable reserve established in accordance with
GAAP against any liabilities (other than any taxes deducted pursuant to clause
(a) above) (1) associated with the assets that are the subject of such
Prepayment Event and (2) retained by Holdings or any of the Restricted
Subsidiaries; provided that the amount of any subsequent reduction of such
reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds of such a Prepayment Event
occurring on the date of such reduction,
 
(c)        the amount of any Indebtedness (other than the Loans and Permitted
Other Indebtedness) secured by a Lien on the assets that are the subject of such
Prepayment Event to the extent that the instrument creating or evidencing such
Indebtedness requires that such Indebtedness be repaid upon consummation of such
Prepayment Event,
 
(d)       in the case of any Asset Sale Prepayment Event or Casualty Event or
Permitted Sale Leaseback, the amount of any proceeds of such Prepayment Event
that Holdings or any Restricted Subsidiary has reinvested (or intends to
reinvest within the Reinvestment Period or has entered into a binding commitment
prior to the last day of the Reinvestment Period to reinvest) in the business of
Holdings or any of the Restricted Subsidiaries; provided that any portion of
such proceeds that has not been so reinvested within such Reinvestment Period
(with respect to such Prepayment Event, the “Deferred Net Cash Proceeds”) shall,
unless Holdings or a Restricted Subsidiary has entered into a binding commitment
prior to the last day of such Reinvestment Period to reinvest such proceeds no
later than 180 days following the last day of such Reinvestment Period, (1) be
deemed to be Net Cash Proceeds of an Asset Sale Prepayment Event, Casualty
Event, or Permitted Sale Leaseback occurring on the last day of such
Reinvestment Period or, if later, 180 days after the date Holdings or such
Restricted Subsidiary has entered into such binding commitment, as applicable
(such last day or 180th day, as applicable, the “Deferred Net Cash Proceeds
Payment Date”), and (2) be applied to the repayment of Term Loans in accordance
with Section 5.2(a)(i),
 
(e)         in the case of any Asset Sale Prepayment Event, Casualty Event, or
Permitted Sale Leaseback by a non-Wholly-Owned Restricted Subsidiary, the pro
rata portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (e)) attributable to minority interests and not available for
distribution to or for the account of Holdings or a Wholly-Owned Restricted
Subsidiary as a result thereof,
 
(f)          in the case of any Asset Sale Prepayment Event or Permitted Sale
Leaseback, any funded escrow established pursuant to the documents evidencing
any such sale or disposition to secure any indemnification obligations or
adjustments to the purchase price associated with any such sale or disposition;
provided that the amount of any subsequent reduction of such escrow (other than
in connection with a payment in respect of any such liability) shall be deemed
to be Net Cash Proceeds of such a Prepayment Event occurring on the date of such
reduction solely to the extent that Holdings and/or any Restricted Subsidiaries
receives cash in an amount equal to the amount of such reduction, and
 
(g)        all fees and out of pocket expenses paid by Holdings or a Restricted
Subsidiary in connection with any of the foregoing (for the avoidance of doubt,
including, (1) in the case of the issuance of Permitted Other Indebtedness, any
fees, underwriting discounts, premiums, and other costs and expenses incurred in
connection with such issuance and (2) attorney’s fees, investment banking fees,
survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, underwriting
discounts and commissions, other customary expenses, and brokerage, consultant,
accountant, and other customary fees),
 
47

--------------------------------------------------------------------------------

in each case only to the extent not already deducted in arriving at the amount
referred to in clause (i) above.
 
“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.
 
“New Contracts” shall mean binding contracts or purchase orders (i) entered with
new Counterparties or (ii) for new business with existing Counterparties, in
each case, under which Holdings and/or its Subsidiaries have begun to provide
goods or services, which are expected to increase the Consolidated Net Income of
Holdings.
 
“New Loan Commitments” shall have the meaning provided in Section 2.14(a).
 
“New Revolving Credit Commitments” shall have the meaning provided in Section
2.14(a).
 
“New Revolving Credit Loan” shall have the meaning provided in Section 2.14(b).
 
“New Revolving Loan Lender” shall have the meaning provided in Section 2.14(b).
 
“New Revolving Loan Repayment Amount” shall have the meaning provided in Section
2.5(c).
 
“New Revolving Loan Repayment Date” shall have the meaning provided in Section
2.5(c).
 
“New Store Consolidated EBITDA Adjustment” shall mean, for any applicable Test
Period, the excess (not to be less than zero) of (i) aggregate amount derived
from the product of (a) the aggregate number of New Stores and (b) Average New
Store Consolidated EBITDA during the previous Test Period over (ii) the actual
Consolidated EBITDA generated by New Stores during the Test Period.
 
“New Stores” shall mean, with respect to any Test Period, the number of Stores
opened within the last 24 months, measured from and including the last month in
such Test Period.
 
“New Term Loan” shall have the meaning provided in Section 2.14(c).
 
“New Term Loan Commitments” shall have the meaning provided in Section 2.14(a).
 
“New Term Loan Lender” shall have the meaning provided in Section 2.14(c).
 
“New Term Loan Maturity Date” shall mean the date on which a New Term Loan
matures.
 
“New Term Loan Repayment Amount” shall have the meaning provided in Section
2.5(c).
 
“New Term Loan Repayment Date” shall have the meaning provided in Section
2.5(c).
 
“Non-Bank Tax Certificate” shall have the meaning provided in Section
5.4(e)(ii)(3).
 
“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).
 
“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.
 
“Non-Expiring Credit Commitment” shall have the meaning provided in Section
2.1(e).
 
“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(d).
 
48

--------------------------------------------------------------------------------

“Non-U.S. Lender” shall mean any Lender that is not a “United States person” as
defined by Section 7701(a)(30) of the Code.
 
“Notice of Borrowing” shall have the meaning provided in Section 2.3(a).
 
“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).
 
“NVI” shall have the meaning provided in the preamble to this Agreement.
 
“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants, and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Revolving Credit Commitment, Loan, or Letter of
Credit or under any Secured Cash Management Agreement, Secured Hedge Agreement
(other than with respect to any Credit Party’s obligations that constitute
Excluded Swap Obligations solely with respect to such Credit Party), in each
case, entered into with Holdings or any of the Restricted Subsidiaries, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Credit Party or any Affiliate thereof of any proceeding under any bankruptcy or
insolvency law naming such Person as the debtor in such proceeding, regardless
of whether such interest and fees are allowed claims in such proceeding. 
Without limiting the generality of the foregoing, the Obligations of the Credit
Parties under the Credit Documents (and any of their Subsidiaries to the extent
they have obligations under the Credit Documents) include the obligation
(including guarantee obligations) to pay principal, interest, charges, expenses,
fees, attorney costs, indemnities, and other amounts payable by any Credit Party
under any Credit Document.
 
“Original Revolving Credit Commitments” shall mean all Revolving Credit
Commitments, Existing Revolving Credit Commitments, and Extended Revolving
Credit Commitments, other than any New Revolving Credit Commitments (and any
Extended Revolving Credit Commitments related thereto).
 
“Other Taxes” shall mean all present or future stamp, registration, court or
documentary Taxes or any other excise, property, intangible, mortgage recording,
filing or similar Taxes arising from any payment made hereunder or under any
other Credit Document or from the execution, delivery, performance, enforcement
or registration of, or otherwise with respect to, this Agreement or any other
Credit Document; provided that such term shall not include (i) any Taxes that
result from an assignment, grant of a participation pursuant to Section 13.6(c)
or transfer or assignment to or designation of a new lending office or other
office for receiving payments under any Credit Document (“Assignment Taxes”) to
the extent such Assignment Taxes are imposed as a result of a connection between
the assignor/participating Lender and/or the assignee/Participant and the taxing
jurisdiction (other than a connection arising solely from any Credit Documents
or any transactions contemplated thereunder), except to the extent that any such
action described in this proviso is requested or required by the Borrower or
Holdings or (ii) Excluded Taxes.
 
“Overnight Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the Administrative Agent,
the Letter of Credit Issuer, or the Swingline Lender, as the case may be, in
accordance with banking industry rules on interbank compensation.
 
“Parent” shall have the meaning provided in the recitals to this Agreement.
 
“Parent Entity” shall mean any Person that is a direct or indirect parent
company (which may be organized as, among other things, a partnership) of
Holdings and/or the Company, as applicable; provided that for purposes of
clauses (i), (ii) and (iv) of the definition of Change of Control, references to
Holdings shall be deemed to refer to any such Parent Entity.
 
49

--------------------------------------------------------------------------------

“Participant” shall have the meaning provided in Section 13.6(c)(i).
 
“Participant Register” shall have the meaning provided in Section 13.6(c)(ii).
 
“Participating Member State” shall mean any member state of the European Union
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
 
“Patriot Act” shall have the meaning provided in Section 13.18.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
 
“Pension Plan” shall mean any employee benefit pension plan (as defined in
Section 3(2) of ERISA, but excluding any Multiemployer Plan) in respect of which
any Credit Party or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4062 or Section 4069 of ERISA be deemed to be) an “employer”
as defined in Section 3(5) of ERISA.
 
“Permitted Acquisition” shall have the meaning provided in clause (iii) of the
definition of Permitted Investment.
 
“Permitted Asset Swap” shall mean the concurrent purchase and sale or exchange
of Related Business Assets or a combination of Related Business Assets and cash
or Cash Equivalents between Holdings or a Restricted Subsidiary and another
Person; provided that any cash or Cash Equivalents received must be applied in
accordance with Section 10.4.
 
“Permitted Debt Exchange” shall have the meaning provided in Section 2.15(a).
 
“Permitted Debt Exchange Notes” shall have the meaning provided in Section
2.15(a).
 
“Permitted Debt Exchange Offer” shall have the meaning provided in
Section 2.15(a).
 
“Permitted Holders” shall mean each of (i) the Initial Investors and their
respective Affiliates (other than any portfolio company of an Initial Investor)
and members of management of Holdings or the Borrower (or their respective
direct or indirect parent) who are holders of Equity Interests of Holdings (or
its direct or indirect parent company) on the Closing Date and any group (within
the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any
successor provision) of which any of the foregoing are members; provided that,
in the case of such group and without giving effect to the existence of such
group or any other group, such Initial Investors, their respective Affiliates
(other than any portfolio company of an Initial Investor) and members of
management, collectively, have beneficial ownership of more than 50% of the
total voting power of the Voting Stock of Holdings or any other direct or
indirect parent company of Holdings and (ii) any direct or indirect parent of
Holdings formed not in connection with, or in contemplation of, a transaction
(other than the Transactions) that, assuming such parent was not formed, after
giving effect thereto would constitute a Change of Control.
 
50

--------------------------------------------------------------------------------

“Permitted Initial Term Loan Refinancing Indebtedness” shall mean Indebtedness
that is permitted to be incurred hereunder and that (i) does not mature earlier
than March 13, 2023, (ii) does not have a weighted average life to maturity
shorter than the weighted average life to maturity of the Revolving Credit Loans
and Revolving Credit Commitments (excluding from such calculation of weighted
average life to maturity customary amortization or sinking fund payments not to
exceed 1% per annum), (iii) does not have covenants, mandatory prepayment or
mandatory offer to purchase events that are materially more onerous, taken as a
whole, to Holdings, the Borrower or its Restricted Subsidiaries than those
covenants and mandatory prepayment events applicable to Initial Term Loans
incurred by the Borrower on the Closing Date, (iv) to the extent secured, (x) is
not secured by any property or assets of the Credit Parties other than the
Collateral, (y) the security agreements relating to such Indebtedness are
substantially the same as or more favorable to the Credit Parties than the
Security Documents (with such differences as are reasonably satisfactory to the
Administrative Agent) and (z) an authorized representative acting on behalf of
the holders of such Indebtedness shall have become party to a customary
intercreditor agreement reasonably acceptable to the Administrative Agent and
(v) is not at any time guaranteed by any entities that are not Guarantors.
 
“Permitted Investments” shall mean:
 
(i)          any Investment in Holdings or any Restricted Subsidiary;
 
(ii)         any Investment in cash, Cash Equivalents, or Investment Grade
Securities at the time such Investment is made;
 
(iii)       (a) any transactions or Investments otherwise made in connection
with the Transactions and in accordance with the Acquisition Agreement and (b)
any Investment by Holdings or any Restricted Subsidiary in a Person that is
engaged in a Similar Business if as a result of such Investment (a “Permitted
Acquisition”), (1) such Person becomes a Restricted Subsidiary or (2) such
Person, in one transaction or a series of related transactions, is merged,
consolidated, or amalgamated with or into, or transfers or conveys substantially
all of its assets to, or is liquidated into, Holdings or a Restricted
Subsidiary, and, in each case, any Investment held by such Person; provided that
such Investment was not acquired by such Person in contemplation of such
acquisition, merger, consolidation, or transfer;
 
(iv)        any Investment in securities or other assets not constituting cash,
Cash Equivalents, or Investment Grade Securities and received in connection with
an Asset Sale made pursuant to Section 10.4 or any other disposition of assets
not constituting an Asset Sale;
 
(v)        (a) any Investment existing or contemplated on the Closing Date and,
in each case, listed on Schedule 10.5 and (b) Investments consisting of any
modification, replacement, renewal, reinvestment, or extension of any such
Investment; provided that the amount of any such Investment is not increased
from the amount of such Investment on the Closing Date except pursuant to the
terms of such Investment (including in respect of any unused commitment), plus
any accrued but unpaid interest (including any portion thereof which is payable
in kind in accordance with the terms of such modified, extended, renewed, or
replaced Investment) and premium payable by the terms of such Indebtedness
thereon and fees and expenses associated therewith as of the Closing Date;
 
(vi)      any Investment acquired by Holdings or any Restricted Subsidiary (a)
in exchange for any other Investment or accounts receivable held by Holdings or
any such Restricted Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization, or recapitalization of Holdings of such
other Investment or accounts receivable or (b) as a result of a foreclosure by
Holdings or any Restricted Subsidiary with respect to any secured Investment or
other transfer of title with respect to any secured Investment in default;
 
(vii)       Hedging Obligations permitted under clause (j) of Section 10.1 and
Cash Management Services;
 
51

--------------------------------------------------------------------------------

(viii)     any Investment in a Similar Business having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this clause
(viii) that are at that time outstanding, not to exceed the greater of (a)
$40,000,000 and (b) 40.0% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at the time of such Investment
(with the Fair Market Value of each Investment being measured at the time made
and without giving effect to subsequent changes in value); provided, however,
that if any Investment pursuant to this clause (viii) is made in any Person that
is not a Restricted Subsidiary at the date of the making of such Investment and
such Person becomes a Restricted Subsidiary after such date, such Investment
shall thereafter be deemed to have been made pursuant to clause (i) above and
shall cease to have been made pursuant to this clause (viii) for so long as such
Person continues to be a Restricted Subsidiary;
 
(ix)        Investments the payment for which consists of Equity Interests of
Holdings or any direct or indirect parent company of Holdings (exclusive of
Disqualified Stock); provided that such Equity Interests will not increase the
amount available for Restricted Payments under clause (iii) of Section 10.5(a);
 
(x)          guarantees of Indebtedness permitted under Section 10.1;
 
(xi)         any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with the provisions of Section 9.9 (except
transactions described in clauses (b) of such paragraph);
 
(xii)        Investments consisting of purchases and acquisitions of inventory,
supplies, material, equipment, or other similar assets in the ordinary course of
business;
 
(xiii)       additional Investments having an aggregate Fair Market Value, taken
together with all other Investments made pursuant to this clause (xiii) that are
at that time outstanding (without giving effect to the sale of an Unrestricted
Subsidiary to the extent the proceeds of such sale do not consist of cash or
marketable securities), not to exceed the greater of (a) $35,000,000 and
(b) 35.0% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) at the time of such Investment (with the Fair
Market Value of each Investment being measured at the time made and without
giving effect to subsequent changes in value); provided, however, that if any
Investment pursuant to this clause (xiii) is made in any Person that is not a
Restricted Subsidiary at the date of the making of such Investment and such
Person becomes a Restricted Subsidiary after such date, such Investment shall
thereafter be deemed to have been made pursuant to clause (i) above and shall
cease to have been made pursuant to this clause (xiii) for so long as such
Person continues to be a Restricted Subsidiary;
 
(xiv)      Investments relating to any Receivables Subsidiary that, in the good
faith determination of the board of directors of Holdings, are necessary or
advisable to effect a Receivables Facility or any repurchases in connection
therewith;
 
(xv)       advances to, or guarantees of Indebtedness of, employees not in
excess of the greater of (a) $10,000,000 and (b) 5.0% of Consolidated EBITDA for
the most recently ended Test Period (calculated on a Pro Forma Basis) at the
time of such Investment;
 
(xvi)     (a) loans and advances to officers, directors, managers, and employees
for business-related travel expenses, moving expenses, and other similar
expenses, in each case incurred in the ordinary course of business or consistent
with past practices or to fund such Person’s purchase of Equity Interests of
Holdings or any direct or indirect parent company thereof and (b) promissory
notes received from stockholders of Holdings, any direct or indirect parent
company of Holdings  or any Subsidiary in connection with the exercise of stock
options in respect of the Equity Interests of Holdings, any direct or indirect
parent company of Holdings and the Subsidiaries;
 
52

--------------------------------------------------------------------------------

(xvii)     Investments consisting of extensions of trade credit in the ordinary
course of business;
 
(xviii)   Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;
 
(xix)       non-cash Investments in connection with tax planning and
reorganization activities; provided that after giving effect to any such
activities, the security interests of the Lenders in the Collateral, taken as a
whole, would not be materially impaired;
 
(xx)        Investments made in the ordinary course of business in connection
with obtaining, maintaining or renewing client, franchisee and customer
contracts and loans or advances made to, and guarantees with respect to
obligations of, independent eye care professionals (or to professional
corporations owned by such professionals), franchisees, distributors, suppliers,
licensors and licensees in the ordinary course of business;
 
(xxi)       the licensing and contribution of Intellectual Property pursuant to
joint  marketing arrangements with other Persons, in the ordinary course of
business; and
 
(xxii)      to the extent constituting Investments, transactions pursuant to the
Wal-Mart Agreements.
 
“Permitted Liens” shall mean, with respect to any Person:
 
(i)         pledges or deposits by such Person under workmen’s compensation
laws, unemployment insurance laws, or similar legislation, or good faith
deposits in connection with bids, tenders, contracts (other than for the payment
of Indebtedness), or leases to which such Person is a party, or deposits to
secure public or statutory obligations of such Person or deposits of cash or
U.S. government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for the payment of rent or deposits made to
secure obligations arising from contractual or warranty refunds, in each case
incurred in the ordinary course of business;
 
(ii)         Liens imposed by law, such as carriers’, warehousemen’s,
materialmen’s, repairmen’s, and mechanics’ Liens, in each case for sums not yet
overdue for a period of more than 60 days or being contested in good faith by
appropriate proceedings or other Liens arising out of judgments or awards
against such Person with respect to which such Person shall then be proceeding
with an appeal or other proceedings for review if adequate reserves with respect
thereto are maintained on the books of such Person in accordance with GAAP;
 
(iii)        Liens for taxes, assessments, or other governmental charges not yet
overdue for a period of more than 60 days or which are being contested in good
faith by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of such Person in accordance with
GAAP or are not required to be paid pursuant to Section 8.11, or for property
taxes on property Holdings or one of its Subsidiaries has determined to abandon
if the sole recourse for such tax, assessment, charge, levy, or claim is to such
property;
 
53

--------------------------------------------------------------------------------

(iv)        Liens in favor of issuers of performance, surety, bid, indemnity,
warranty, release, appeal, or similar bonds or with respect to other regulatory
requirements or letters of credit or bankers’ acceptances issued, and completion
guarantees provided for, in each case pursuant to the request of and for the
account of such Person in the ordinary course of its business;
 
(v)         minor survey exceptions, minor encumbrances, ground leases,
easements, or reservations of, or rights of others for, licenses, rights-of-way,
servitudes, sewers, electric lines, drains, telegraph and telephone and cable
television lines, gas and oil pipelines, and other similar purposes, or zoning,
building codes, or other restrictions (including, without limitation, minor
defects or irregularities in title and similar encumbrances) as to the use of
real properties or Liens incidental, to the conduct of the business of such
Person or to the ownership of its properties which were not incurred in
connection with Indebtedness and which do not in the aggregate materially
adversely affect the value of said properties or materially impair their use in
the operation of the business of such Person;
 
(vi)        Liens securing Indebtedness permitted to be outstanding pursuant to
clause (a), (b) (so long as such Liens are subject to the Second Lien
Intercreditor Agreement), (d), (l)(ii), (r), (w), (x) or (y) of Section 10.1;
provided that, (a) in the case of clause (d) of Section 10.1, such Lien may not
extend to any property or equipment (or assets affixed or appurtenant thereto)
other than the property or equipment being financed or refinanced under such
clause (d) of Section 10.1, replacements of such property, equipment or assets,
and additions and accessions and in the case of multiple financings of equipment
provided by any lender, other equipment financed by such lender; (b) in the case
of clause (r) of Section 10.1, such Lien may not extend to any assets other than
the assets owned by the Restricted Subsidiaries incurring such Indebtedness; (c)
in the case of Liens securing Permitted Other Indebtedness Obligations that
constitute First Lien Obligations pursuant to this clause (vi), the applicable
Permitted Other Indebtedness Secured Parties (or a representative thereof on
behalf of such holders) shall enter into security documents with terms and
conditions not materially more restrictive to the Credit Parties, taken as a
whole, than the terms and conditions of the Security Documents and (1) in the
case of the first such issuance of Permitted Other Indebtedness constituting
First Lien Obligations, the Collateral Agent, the Administrative Agent and the
representative for the holders of such Permitted Other Indebtedness Obligations
shall have entered into the First Lien Intercreditor Agreement and (2) in the
case of subsequent issuances of Permitted Other Indebtedness constituting First
Lien Obligations, the representative for the holders of such Permitted Other
Indebtedness Obligations shall have become a party to the First Lien
Intercreditor Agreement in accordance with the terms thereof; and (d) in the
case of Liens securing Permitted Other Indebtedness Obligations that do not
constitute First Lien Obligations pursuant to this clause (vi), the applicable
Permitted Other Indebtedness Secured Parties (or a representative thereof on
behalf of such holders) shall enter into security documents with terms and
conditions not materially more restrictive to the Credit Parties, taken as a
whole, than the terms and conditions of the Security Documents and shall (x) in
the case of the first such issuance of Permitted Other Indebtedness that do not
constitute First Lien Obligations, the Collateral Agent, the Administrative
Agent and the representative of the holders of such Permitted Other Indebtedness
Obligations shall have entered into the Second Lien Intercreditor Agreement and
(y) in the case of subsequent issuances of Permitted Other Indebtedness that do
not constitute First Lien Obligations, the representative for the holders of
such Permitted Other Indebtedness shall have become a party to the Second Lien
Intercreditor Agreement in accordance with the terms thereof; without any
further consent of the Lenders, the Administrative Agent and the Collateral
Agent shall be authorized to execute and deliver on behalf of the Secured
Parties the First Lien Intercreditor Agreement and the Second Lien Intercreditor
Agreement contemplated by this clause (vi);
 
54

--------------------------------------------------------------------------------

(vii)      subject to Section 9.14, other than with respect to Mortgaged
Property, Liens existing on the Closing Date; provided that any Lien securing
Indebtedness or other obligations in excess of (a) $5,000,000 individually or
(b) $10,000,000 in the aggregate (when taken together with all other Liens
securing obligations outstanding in reliance on this clause (b) that are not
listed on Schedule 10.2) shall only be permitted if set forth on Schedule 10.2,
and, in each case, any modifications, replacements, renewals, or extensions
thereof;
 
(viii)     Liens on property or shares of stock of a Person at the time such
Person becomes a Subsidiary; provided such Liens are not created or incurred in
connection with, or in contemplation of, such other Person becoming a
Subsidiary; provided, further, however, that such Liens may not extend to any
other property owned by Holdings or any Restricted Subsidiary (other than, with
respect to such Person, any replacements of such property or assets and
additions and accessions thereto, after-acquired property subject to a Lien
securing Indebtedness and other obligations incurred prior to such time and
which Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property of
such Person, and the proceeds and the products thereof and customary security
deposits in respect thereof and in the case of multiple financings of equipment
provided by any lender, other equipment financed by such lender, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition);
 
(ix)        Liens on property at the time Holdings or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into Holdings or any Restricted Subsidiary or the
designation of an Unrestricted Subsidiary as a Restricted Subsidiary; provided
that such Liens are not created or incurred in connection with, or in
contemplation of, such acquisition, merger, consolidation, or designation;
provided, further, however, that such Liens may not extend to any other property
owned by Holdings or any Restricted Subsidiary (other than, with respect to such
property, any replacements of such property or assets and additions and
accessions thereto, after-acquired property subject to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, and
the proceeds and the products thereof and customary security deposits in respect
thereof and in the case of multiple financings of equipment provided by any
lender, other equipment financed by such lender, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition);
 
(x)         Liens securing Indebtedness or other obligations of a Restricted
Subsidiary owing to Holdings or another Restricted Subsidiary permitted to be
incurred in accordance with Section 10.1;
 
(xi)        Liens securing Hedging Obligations and Cash Management Services so
long as the related Indebtedness is, and is permitted hereunder to be, secured
by a Lien on the same property securing such Hedging Obligations and Cash
Management Services;
 
(xii)       Liens on specific items of inventory or other goods and proceeds of
any Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment, or storage of such inventory or other goods;
 
55

--------------------------------------------------------------------------------

(xiii)      leases, subleases, licenses, or sublicenses (including of
Intellectual Property) granted to others in the ordinary course of business
which do not materially interfere with the ordinary conduct of the business of
Holdings or any Restricted Subsidiary and do not secure any Indebtedness;
 
(xiv)      Liens arising from Uniform Commercial Code financing statement
filings regarding operating leases or consignments entered into by Holdings or
any Restricted Subsidiary in the ordinary course of business;
 
(xv)       Liens in favor of Holdings, the Borrower, or any other Guarantor;
 
(xvi)      Liens on equipment of Holdings or any Restricted Subsidiary granted
in the ordinary course of business to Holdings’ or such Restricted Subsidiary’s
client at which such equipment is located;
 
(xvii)      Liens on accounts receivable and related assets incurred in
connection with a Receivables Facility;
 
(xviii)    Liens to secure any refinancing, refunding, extension, renewal, or
replacement (or successive refinancing, refunding, extensions, renewals, or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (vi), (vii), (viii), (ix), (x), and (xv) of this
definition of Permitted Liens; provided that (a) such new Lien shall be limited
to all or part of the same property that secured the original Lien (plus
improvements on such property), and (b) the Indebtedness secured by such Lien at
such time is not increased to any amount greater than the sum of (1) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (vi), (vii), (viii), (ix), (x), and (xv) at
the time the original Lien became a Permitted Lien under this Agreement, and (2)
an amount necessary to pay any fees and expenses, including premiums and accrued
and unpaid interest, related to such refinancing, refunding, extension, renewal,
or replacement;
 
(xix)       deposits made or other security provided to secure liabilities to
insurance carriers under insurance or self-insurance arrangements in the
ordinary course of business;
 
(xx)       other Liens securing obligations which do not exceed the greater of
(a) $40,000,000 and (b) 40.0% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at the time of the incurrence of
such Lien;
 
(xxi)       Liens securing judgments for the payment of money not constituting
an Event of Default under Section 11.5 or Section 11.10;
 
(xxii)     Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
 
(xxiii)    Liens (a) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code or any comparable or successor provision on items in the
course of collection, (b) attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business, and
(c) in favor of banking or other financial institutions or other electronic
payment service providers arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking or finance industry;
 
56

--------------------------------------------------------------------------------

(xxiv)     Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.1; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;
 
(xxv)     Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
 
(xxvi)   Liens that are contractual rights of set-off (a) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (b) relating to pooled deposit or sweep accounts
of Holdings or any of the Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Holdings and the Restricted Subsidiaries, or (c) relating to purchase orders and
other agreements entered into by Holdings or any of the Restricted Subsidiaries
in the ordinary course of business;
 
(xxvii)   Liens (a) solely on any cash earnest money deposits made by Holdings
or any of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted under this Agreement or (b) consisting of an
agreement to dispose of any property pursuant to a disposition permitted
hereunder;
 
(xxviii)   rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant, or permit held by Holdings or any of the Restricted
Subsidiaries or by a statutory provision, to terminate any such lease, license,
franchise, grant, or permit, or to require annual or periodic payments as a
condition to the continuance thereof;
 
(xxix)     restrictive covenants affecting the use to which real property may be
put; provided that the covenants are complied with;
 
(xxx)      security given to a public utility or any municipality or
governmental authority when required by such utility or authority in connection
with the operations of that Person in the ordinary course of business;
 
(xxxi)     zoning by-laws and other land use restrictions, including, without
limitation, site plan agreements, development agreements, and contract zoning
agreements;
 
(xxxii)    Liens arising out of conditional sale, title retention, consignment,
or similar arrangements for sale of goods entered into by Holdings or any
Restricted Subsidiary in the ordinary course of business;
 
(xxxiii)   Liens arising under the Security Documents;
 
(xxxiv)   Liens on goods purchased in the ordinary course of business the
purchase price of which is financed by a documentary letter of credit issued for
the account of Holdings, the Borrower or any of their Subsidiaries;
 
57

--------------------------------------------------------------------------------

(xxxv)    (a) Liens on Equity Interests in joint ventures; provided that any
such Lien is in favor of a creditor of such joint venture and such creditor is
not an Affiliate of any partner to such joint venture and (b) purchase options,
call, and similar rights of, and restrictions for the benefit of, a third party
with respect to Equity Interests held by Holdings or any Restricted Subsidiary
in joint ventures;
 
(xxxvi)  Liens on cash and Cash Equivalents that are earmarked to be used to
satisfy or discharge Indebtedness; provided (a) such cash and/or Cash
Equivalents are deposited into an account from which payment is to be made,
directly or indirectly, to the Person or Persons holding the Indebtedness that
is to be satisfied or discharged, (b) such Liens extend solely to the account in
which such cash and/or Cash Equivalents are deposited and are solely in favor of
the Person or Persons holding the Indebtedness (or any agent or trustee for such
Person or Persons) that is to be satisfied or discharged, and (c) the
satisfaction or discharge of such Indebtedness is expressly permitted hereunder;
 
(xxxvii)   with respect to any Foreign Subsidiary, other Liens and privileges
arising mandatorily by any Requirement of Law;
 
(xxxviii) Liens on the assets of a Managed Care Subsidiary pursuant to
applicable rules, or regulations of, or undertakings made to, any Governmental
Authority having jurisdiction and authority over such Managed Care Subsidiary;
and
 
(xxix)     Liens arising pursuant to the Wal-Mart Agreements.
 
For purposes of this definition, the term Indebtedness shall be deemed to
include interest on such Indebtedness.
 
“Permitted Other Indebtedness” shall mean subordinated or senior Indebtedness
(which Indebtedness may (i) be unsecured, (ii) have the same lien priority as
the First Lien Obligations (without regard to control of remedies); provided
such Permitted Other Indebtedness is in the form of secured first lien notes, or
(iii) be secured by a Lien ranking junior to the Lien securing the First Lien
Obligations), in each case issued or incurred by the Borrower or other
Guarantor, (a) except with respect to Permitted Term Loan A Refinancing
Indebtedness, the terms of which do not provide for any scheduled repayment,
mandatory repayment, or redemption or sinking fund obligations prior to, at the
time of incurrence, the Latest Term Loan Maturity Date (other than, in each
case, customary offers or obligations to repurchase upon a change of control,
asset sale, or casualty or condemnation event, AHYDO payments and customary
acceleration rights after an event of default), (b) except with respect to
Permitted Term Loan A Refinancing Indebtedness, the covenants, taken as a whole,
are not more restrictive to the Borrower and the other Restricted Subsidiaries
than those herein (taken as a whole) (except for covenants applicable only to
periods after the Latest Term Loan Maturity Date at the time of such
refinancing) (it being understood that, (1) to the extent that any financial
maintenance covenant is added for the benefit of any such Indebtedness, no
consent shall be required by the Administrative Agent or any of the Lenders if
such financial maintenance covenant is also added for the benefit of any
corresponding Loans remaining outstanding after the issuance or incurrence of
such Indebtedness or (2) no consent shall be required by the Administrative
Agent or any of the Lenders if any covenants are only applicable after the
Latest Term Loan Maturity Date at the time of such refinancing); provided that a
certificate of an Authorized Officer of the Borrower delivered to the
Administrative Agent at least five Business Days (or such shorter period as the
Administrative Agent may reasonably agree) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within two Business Days after
receipt of such certificate that it disagrees with such determination (including
a reasonable description of the basis upon which it disagrees), (c) of which no
Subsidiary of Holdings (other than the Borrower or a Guarantor) is an obligor,
and (d) that, if secured, is not secured by a lien any assets other than the
Collateral.
 
58

--------------------------------------------------------------------------------

“Permitted Other Indebtedness Documents” shall mean any document or instrument
(including any guarantee, security agreement, or mortgage and which may include
any or all of the Credit Documents) issued or executed and delivered with
respect to any Permitted Other Indebtedness by any Credit Party.
 
“Permitted Other Indebtedness Obligations” shall mean, if any Permitted Other
Indebtedness is issued or incurred, all advances to, and debts, liabilities,
obligations, covenants, and duties of, any Credit Party arising under any
Permitted Other Indebtedness Document, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising, and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.  Without limiting the generality of the
foregoing, the Permitted Other Indebtedness Obligations of the applicable Credit
Parties under the Permitted Other Indebtedness Documents (and any of their
Restricted Subsidiaries to the extent they have obligations under the Permitted
Other Indebtedness Documents) include the obligation (including guarantee
obligations) to pay principal, interest, charges, expenses, fees, attorney
costs, indemnities, and other amounts payable by any such Credit Party under any
Permitted Other Indebtedness Document.
 
“Permitted Other Indebtedness Secured Parties” shall mean the holders from time
to time of secured Permitted Other Indebtedness Obligations (and any
representative on their behalf).
 
“Permitted Other Provision” shall have the meaning provided in Section
2.14(g)(i).
 
“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by Holdings
or any of the Restricted Subsidiaries after the Closing Date; provided that any
such Sale Leaseback not between Holdings and a Restricted Subsidiary is
consummated for fair value as determined at the time of consummation in good
faith by (i) Holdings or such Restricted Subsidiary or (ii) in the case of any
Sale Leaseback (or series of related Sales Leasebacks) the aggregate proceeds of
which exceed the greater of (a) $40,000,000 and (b) 35.0% of Consolidated EBITDA
for the most recently ended Test Period (calculated on a Pro Forma Basis) at the
time of the incurrence of such Sale Leaseback, the board of directors (or
analogous governing body) of Holdings or such Restricted Subsidiary (which such
determination may take into account any retained interest or other Investment of
Holdings or such Restricted Subsidiary in connection with, and any other
material economic terms of, such Sale Leaseback).
 
“Permitted Second Lien Exchange Notes” shall mean “Permitted Debt Exchange
Notes” as defined in the Second Lien Credit Agreement that are not prohibited by
the terms of this Agreement and the other Credit Documents.
 
“Permitted Term Loan A Refinancing Indebtedness” shall mean Indebtedness that is
permitted to be incurred pursuant to Section 2.14 as New Term Loan Commitments
or pursuant to Section 2.15, 10.1(w) or 10.1(x) as Permitted Other Indebtedness
hereunder and that (i) does not mature earlier than November 20, 2022 (if such
date is not a Business Day, such date shall be the immediately succeeding
Business Day), (ii) has a maturity and amortization schedule and mandatory
prepayment terms that are consistent with market terms for “Term Loan A”
facilities as reasonably determined by the Borrower acting in good faith and
(iii) all of the Net Cash Proceeds (assuming in all cases that such Indebtedness
is Permitted Other Indebtedness) therefrom are applied to the prepayment of
Initial Term Loans.  For the avoidance of doubt, Permitted Term Loan A
Refinancing Indebtedness may not be incurred as Junior Lien Indebtedness.
 
59

--------------------------------------------------------------------------------

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust, or other enterprise
or any Governmental Authority.
 
“Plan” shall mean, other than any Multiemployer Plan, any employee benefit plan
(as defined in Section 3(3) of ERISA), including any employee welfare benefit
plan (as defined in Section 3(1) of ERISA), any employee pension benefit plan
(as defined in Section 3(2) of ERISA), and any plan which is both an employee
welfare benefit plan and an employee pension benefit plan, and in respect of
which any Credit Party or any ERISA Affiliate is (or, if such Plan were
terminated, would under Section 4062 or Section 4069 of ERISA be reasonably
likely to be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Platform” shall have the meaning provided in Section 13.17(a).
 
“Pledge Agreement” shall mean the Pledge Agreement, entered into by the Credit
Parties party thereto and the Collateral Agent for the benefit of the Secured
Parties, substantially in the form of Exhibit C.
 
“Post-Acquisition Period” shall mean, with respect to any Permitted Acquisition,
the period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the eighth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.
 
“Prepayment Event” shall mean any Asset Sale Prepayment Event, Debt Incurrence
Prepayment Event, Casualty Event, or any Permitted Sale Leaseback.
 
“primary obligor” shall have the meaning provided such term in the definition of
Contingent Obligations.
 
“Prime Rate” shall mean the “prime rate” referred to in the definition of ABR.
 
“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Acquisition Period, with respect
to the Acquired EBITDA of the applicable Acquired Entity or Business or
Converted Restricted Subsidiary or the Consolidated EBITDA of Holdings, the pro
forma increase or decrease in such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, projected by Holdings in good faith as a result of (i)
actions taken during such Post-Acquisition Period for the purposes of realizing
reasonably identifiable and factually supportable cost savings or (ii) any
additional costs incurred during such Post-Acquisition Period, in each case in
connection with the combination of the operations of such Acquired Entity or
Business or Converted Restricted Subsidiary with the operations of Holdings and
the Restricted Subsidiaries; provided that (a) at the election of Holdings, such
Pro Forma Adjustment shall not be required to be determined for any Acquired
Entity or Business or Converted Restricted Subsidiary to the extent the
aggregate consideration paid in connection with such acquisition was less than
$10,000,000 and (b) so long as such actions are taken during such
Post-Acquisition Period or such costs are incurred during such Post-Acquisition
Period, as applicable, it may be assumed, for purposes of projecting such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, that the applicable amount of such cost savings will be
realizable during the entirety of such Test Period, or the applicable amount of
such additional costs, as applicable, will be incurred during the entirety of
such Test Period; provided, further, that any such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, shall be without duplication for cost savings or additional costs already
included in such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, for such Test Period.
 
60

--------------------------------------------------------------------------------

“Pro Forma Basis,” “Pro Forma Compliance,” and “Pro Forma Effect” shall mean,
with respect to compliance with any test, financial ratio, or covenant
hereunder, that (i) to the extent applicable, the Pro Forma Adjustment shall
have been made and (ii) all Specified Transactions and the following
transactions in connection therewith shall be deemed to have occurred as of the
first day of the applicable period of measurement in such test or covenant:  (a)
income statement items (whether positive or negative) attributable to the
property or Person subject to such Specified Transaction, (1) in the case of a
sale, transfer, or other disposition of all or substantially all Capital Stock
in any Subsidiary of Holdings or any division, product line, or facility used
for operations of Holdings or any of its Subsidiaries, shall be excluded, and
(2) in the case of a Permitted Acquisition or Investment described in the
definition of Specified Transaction, shall be included, (b) any retirement of
Indebtedness, and (c) any incurrence or assumption of Indebtedness by Holdings
or any of the Restricted Subsidiaries in connection therewith (it being agreed
that if such Indebtedness has a floating or formula rate, such Indebtedness
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate that is or would be in effect
with respect to such Indebtedness as at the relevant date of determination);
provided that, without limiting the application of the Pro Forma Adjustment
pursuant to clause (a) above, the foregoing pro forma adjustments may be applied
to any such test or covenant solely to the extent that such adjustments are
consistent with the definition of Consolidated EBITDA and give effect to
operating expense reductions that are (x)(1) directly attributable to such
transaction, (2) expected to have a continuing impact on Holdings, the Borrower
or any of the other Restricted Subsidiaries, and (3) factually supportable or
(y) otherwise consistent with the definition of Pro Forma Adjustment.
 
“Pro Forma Entity” shall have the meaning provided in the definition of the term
Acquired EBITDA.
 
“Pro Forma Financial Statements” shall have the meaning provided in Section
6.12.
 
“Prohibited Transaction” shall have the meaning assigned to such term in Section
406 of ERISA and Section 4975(c) of the Code.
 
“Public Company Costs” shall mean costs relating to compliance with the
provisions of the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended, as applicable to companies with equity or debt
securities held by the public, the rules of national securities exchange
companies with listed equity or debt securities, directors’ or managers’
compensation, fees and expense reimbursement, costs relating to investor
relations, shareholder meetings and reports to shareholders or debtholders,
directors’ and officers’ insurance and other executive costs, legal and other
professional fees, and listing fees.
 
“Qualified Proceeds” shall mean assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business.
 
“Qualified Stock” of any Person shall mean Capital Stock of such Person other
than Disqualified Stock of such Person.
 
61

--------------------------------------------------------------------------------

“Qualifying IPO” shall mean the issuance by Holdings or any Parent Entity of its
common Equity Interests in an underwritten primary public offering (other than a
public offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act (whether alone or in connection with a secondary public offering)
or in a firm commitment underwritten offering (or series of related offerings of
securities to the public pursuant to a final prospectus) made pursuant to the
Securities Act.
 
“Real Estate” shall have the meaning provided in Section 9.1(f).
 
“Receivables Facility” shall mean any of one or more receivables financing
facilities (and any guarantee of such financing facility), as amended,
supplemented, modified, extended, renewed, restated, or refunded from time to
time, the obligations of which are non-recourse (except for customary
representations, warranties, covenants, and indemnities made in connection with
such facilities) to Holdings and the Restricted Subsidiaries (other than a
Receivables Subsidiary) pursuant to which Holdings or any Restricted Subsidiary
sells, directly or indirectly, grants a security interest in or otherwise
transfers its accounts receivable to either (i) a Person that is not a
Restricted Subsidiary or (ii) a Receivables Subsidiary that in turn funds such
purchase by purporting to sell its accounts receivable to a Person that is not a
Restricted Subsidiary or by borrowing from such a Person or from another
Receivables Subsidiary that in turn funds itself by borrowing from such a
Person.
 
“Receivables Fee” shall mean distributions or payments made directly or by means
of discounts with respect to any accounts receivable or participation interest
issued or sold in connection with, and other fees paid to a Person that is not a
Restricted Subsidiary in connection with, any Receivables Facility.
 
“Receivables Subsidiary” shall mean any Subsidiary formed for the purpose of
facilitating or entering into one or more Receivables Facilities, and in each
case engages only in activities reasonably related or incidental thereto or
another Person formed for the purposes of engaging in a Receivables Facility in
which Holdings or any Subsidiary makes an Investment and to which Holdings or
any Subsidiary transfers accounts receivables and related assets.
 
“Refinanced Term Loans” shall have the meaning provided in Section 13.1.
 
“Refinancing Indebtedness” shall have the meaning provided in Section 10.1(m).
 
“Refinancing Permitted Other Indebtedness” shall have the meaning provided in
Section 10.1(x).
 
“Refunding Capital Stock” shall have the meaning provided in Section 10.5(b)(2).
 
“Register” shall have the meaning provided in Section 13.6(b)(iv).
 
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
 
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
 
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
 
“Reimbursement Date” shall have the meaning provided in Section 3.4(a).
 
62

--------------------------------------------------------------------------------

“Reimbursement Obligations” shall mean the Borrower’s obligations to reimburse
Unpaid Drawings pursuant to Section 3.4(a).
 
“Reinvestment Period” shall mean 450 days following the date of receipt of Net
Cash Proceeds of an Asset Sale Prepayment Event, Casualty Event, or Permitted
Sale Leaseback.
 
“Rejection Notice” shall have the meaning provided in Section 5.2(f).
 
“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business; provided that any assets
received by Holdings or the Restricted Subsidiaries in exchange for assets
transferred by Holdings or a Restricted Subsidiary shall not be deemed to be
Related Business Assets if they consist of securities of a Person, unless upon
receipt of the securities of such Person, such Person would become a Restricted
Subsidiary.
 
“Related Fund” shall mean, with respect to any Lender that is a Fund, any other
Fund that is advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of such entity that administers, advises
or manages such Lender.
 
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees,
and advisors of such Person and any Person that possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of such Person, whether through the ability to exercise voting power,
by contract or otherwise.
 
“Release” shall mean any release, spill, emission, discharge, disposal,
escaping, leaking, pumping, pouring, dumping, emptying, injection, or leaching
into the environment.
 
“Removal Effective Date” shall have the meaning provided in Section 12.9(b).
 
“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
 
“Repayment Amount” shall mean the Initial Term Loan Repayment Amount, the Term A
Loan Repayment Amount, a New Term Loan Repayment Amount with respect to any
Series, or an Extended Term Loan Repayment Amount with respect to any Extension
Series, as applicable.
 
“Replacement Term Loan Commitment” means the commitments of the Lenders to make
Replacement Term Loans.
 
“Replacement Term Loans” shall have the meaning provided in Section 13.1.
 
“Reportable Event” shall mean any “reportable event”, as defined in Section
4043(c) of ERISA or the regulations issued thereunder, with respect to a Pension
Plan (other than a Pension Plan maintained by an ERISA Affiliate that is
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Section
414 of the Code), other than those events as to which notice is waived pursuant
to DOL Reg. § 4043.
 
63

--------------------------------------------------------------------------------

“Repricing Transaction” shall mean (i) the incurrence by the Borrower of any
Indebtedness in the form of a similar term loan that is broadly marketed or
syndicated to banks and other institutional investors (a) having an Effective
Yield for the respective Type of such Indebtedness that is less than the
Effective Yield for the Initial Term Loans of the respective equivalent Type,
but excluding Indebtedness incurred in connection with a Qualifying IPO, Change
of Control or Transformative Acquisition, and (b) the proceeds of which are used
to prepay (or, in the case of a conversion, deemed to prepay or replace), in
whole or in part, outstanding principal of Initial Term Loans or (ii) any
effective reduction in the Effective Yield for the Initial Term Loans (e.g., by
way of amendment, waiver or otherwise), except for a reduction in connection
with a Qualifying IPO, Change of Control or Transformative Acquisition.  Any
determination by the Administrative Agent with respect to whether a Repricing
Transaction shall have occurred shall be conclusive and binding on all Lenders
holding the Initial Term Loans.
 
“Required Initial Term Loan Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding a majority of the sum of (i) the Adjusted Total
Initial Term Loan Commitment at such date and (ii) the aggregate outstanding
principal amount of the Initial Term Loans (excluding Initial Term Loans held by
Defaulting Lenders) at such date.
 
“Required Lenders” shall mean, at any date, (i) Non-Defaulting Lenders having or
holding a majority of the sum of (a) the Adjusted Total Revolving Credit
Commitment at such date, (b) the Adjusted Total Term Loan Commitment at such
date, and (c) the outstanding principal amount of the Term Loans (excluding Term
Loans held by Defaulting Lenders) at such date or (ii) if the Total Revolving
Credit Commitment and the Total Term Loan Commitment have been terminated or for
the purposes of acceleration pursuant to Section 11, Non-Defaulting Lenders
having or holding a majority of the outstanding principal amount of the Loans
and Letter of Credit Exposure (excluding the Loans and Letter of Credit Exposure
of Defaulting Lenders) in the aggregate at such date.
 
“Required Revolving Credit Lenders” shall mean, at any date, Non-Defaulting
Lenders holding a majority of the Adjusted Total Revolving Credit Commitment at
such date (or, if the Total Revolving Credit Commitment has been terminated at
such time, a majority of the Revolving Credit Exposure (excluding Revolving
Credit Exposure of Defaulting Lenders) at such time).
 
“Required Term A Loan Lenders” shall mean, at any date, Non-Defaulting Lenders
having or holding a majority of the sum of (i) the Adjusted Total Term A Loan
Commitment at such date and (ii) the aggregate outstanding principal amount of
the Term A Loans (excluding Term A Loans held by Defaulting Lenders) at such
date.
 
“Required Term Loan Lenders” shall mean, at any date, Non-Defaulting Lenders
having or holding a majority of the sum of (i) the Adjusted Total Term Loan
Commitment at such date and (ii) the aggregate outstanding principal amount of
the Term Loans (excluding Term Loans held by Defaulting Lenders) at such date.
 
“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule, or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.
 
“Resignation Effective Date” shall have the meaning provided in Section 12.9(a).
 
“Restricted Investment” shall mean an Investment other than a Permitted
Investment.
 
“Restricted Payment” shall have the meaning provided in Section 10.5(a).
 
64

--------------------------------------------------------------------------------

“Restricted Subsidiary” shall mean any Subsidiary of Holdings other than an
Unrestricted Subsidiary.
 
“Retained Declined Proceeds” shall have the meaning provided in Section 5.2(f).
 
“Retired Capital Stock” shall have the meaning provided in Section 10.5(b)(2).
 
“Revolving Credit Commitment” shall mean, as to each Revolving Credit Lender,
its obligation to make Revolving Credit Loans to the Borrower pursuant to
Section 2.1(b), in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth, and opposite such Lender’s name on Schedule
1.1(b) under the caption Revolving Credit Commitment or in the Assignment and
Acceptance pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement (including Section 2.14).  The aggregate Revolving Credit Commitments
of all Revolving Credit Lenders shall be $100,000,000 (the “Initial Revolving
Credit Commitments”), as such amount may be adjusted from time to time in
accordance with the terms of this Agreement.
 
“Revolving Credit Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing (i) such Lender’s Revolving Credit
Commitment at such time by (ii) the amount of the Total Revolving Credit
Commitment at such time; provided that at any time when the Total Revolving
Credit Commitment shall have been terminated, each Lender’s Revolving Credit
Commitment Percentage shall be the percentage obtained by dividing (a) such
Lender’s Revolving Credit Exposure at such time by (b) the Revolving Credit
Exposure of all Lenders at such time.
 
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (i) the aggregate principal amount of Revolving Credit Loans of such
Lender then outstanding, (ii) such Lender’s Letter of Credit Exposure at such
time, and (iii) such Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of all outstanding Swingline Loans at such time.
 
“Revolving Credit Facility” shall mean, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
 
“Revolving Credit Lender” shall mean, at any time, any Lender that has a
Revolving Credit Commitment or Extended Revolving Credit Commitment at such
time.
 
“Revolving Credit Loan” shall have the meaning provided in Section 2.1(b).
 
“Revolving Credit Maturity Date” shall mean, (x) if the Springing Maturity
Condition does not apply, October 15, 2022 and (y) if the Springing Maturity
Condition does apply, the Springing Maturity Date, or, in each case, if such
date is not a Business Day, the immediately preceding Business Day.
 
Any provisions relating to the determination of a minimum tenor, maturity or
weighted average life to maturity with respect to the Revolving Credit Loans for
purposes of the incurrence of new indebtedness or commitments shall assume
(solely for purposes of such determination and not for any other purpose) that
the Springing Maturity Condition does not apply; provided that for all other
purposes, including, without limitation, the determination of the L/C Facility
Maturity Date, the Letter of Credit Expiration Date and the Swingline Maturity
Date, the Springing Maturity Condition shall apply.
 
65

--------------------------------------------------------------------------------

“Revolving Credit Termination Date” shall mean the date on which the Revolving
Credit Commitments shall have terminated, no Revolving Credit Loans or Swingline
Loans shall be outstanding and the Letters of Credit Outstanding shall have been
reduced to zero or Cash Collateralized.
 
“Revolving Loan” shall mean, collectively or individually as the context may
require, any (i) Revolving Credit Loan, (ii) Extended Revolving Credit Loan,
(iii) Incremental Revolving Credit Loan, and (iv) Additional Revolving Credit
Loan, in each case made pursuant to and in accordance with the terms and
conditions of this Agreement.
 
“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.
 
“Sale Leaseback” shall mean any arrangement with any Person providing for the
leasing by Holdings or any Restricted Subsidiary of any real or tangible
personal property, which property has been or is to be sold or transferred by
Holdings or such Restricted Subsidiary to such Person in contemplation of such
leasing.
 
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
 
“Second Lien Administrative Agent” shall have the meaning assigned to the term
“Administrative Agent” in the Second Lien Credit Agreement.
 
“Second Lien Base Incremental Amount”, as of any date, shall mean the sum of (i)
the aggregate principal amount of New Loans and New Loan Commitments (in each
case, as defined in the Second Lien Credit Agreement) (including any unused
commitments obtained) incurred in reliance on clause (ii)(a) of the definition
of “Maximum Incremental Facilities Amount” in the Second Lien Credit Agreement
and (ii) the aggregate principal amount of Permitted Other Indebtedness issued
or incurred (including any unused commitment obtained) pursuant to
Section 10.1(x)(i)(a) incurred in reliance on clause (ii)(a) of the definition
of “Maximum Incremental Facilities Amount” in the Second Lien Credit Agreement
on or prior to such date.
 
“Second Lien Credit Agreement” shall mean the Credit Agreement, dated as of the
Closing Date, among Holdings, the Borrower, the guarantors party thereto, the
lenders party thereto, and the Second Lien Administrative Agent.
 
“Second Lien Credit Documents” shall mean the Second Lien Credit Agreement and
each other document executed in connection therewith or pursuant thereto.
 
“Second Lien Facility” shall have the meaning provided in the recitals of this
Agreement.
 
“Second Lien Intercreditor Agreement” shall mean a First Lien/Second Lien
Intercreditor Agreement substantially in the form of Exhibit I (with such
changes to such form as may be reasonably acceptable to the Administrative Agent
and the Borrower) among the Administrative Agent, the Collateral Agent, the
Second Lien Administrative Agent, and the representatives for purposes thereof
for any other Permitted Other Indebtedness Secured Parties that are holders of
Permitted Other Indebtedness Obligations having a Lien on the Collateral ranking
junior to the Lien securing the Obligations.
 
“Second Lien Loans” shall have the meaning provided to the term “Loans” in the
Second Lien Credit Agreement and any modification, replacement, refinancing,
refunding, renewal, or extension thereof.
 
66

--------------------------------------------------------------------------------

“Secondary Merger” shall have the meaning provided in the recitals hereto.
 
“Section 2.14 Additional Amendment” shall have the meaning provided in Section
2.14(g)(iv).
 
“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).
 
“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between Holdings or any of the Restricted
Subsidiaries and any Cash Management Bank, which is specified in writing by the
Borrower to the Administrative Agent as constituting a Secured Cash Management
Agreement hereunder.
 
“Secured Cash Management Obligations” shall mean Obligations under Secured Cash
Management Agreements.
 
“Secured Hedge Agreement” shall mean any Hedge Agreement that is entered into by
and between the Borrower or any Restricted Subsidiary and any Hedge Bank, which
is specified in writing by the Borrower to the Administrative Agent as
constituting a “Secured Hedge Agreement” hereunder.  For purposes of the
preceding sentence, the Borrower may deliver one notice designating all Hedge
Agreements entered into pursuant to a specified Master Agreement as “Secured
Hedge Agreements”.
 
“Secured Hedge Obligations” shall mean Obligations under Secured Hedge
Agreements.
 
“Secured Parties” shall mean the Administrative Agent, the Collateral Agent, the
Letter of Credit Issuer, and each Lender, in each case with respect to the
Credit Facilities, each Hedge Bank that is party to any Secured Hedge Agreement
with the Borrower or any Restricted Subsidiary, each Cash Management Bank that
is party to a Secured Cash Management Agreement with the Borrower or any
Restricted Subsidiary and each sub-agent pursuant to Section 12 appointed by the
Administrative Agent with respect to matters relating to the Credit Facilities
or the Collateral Agent with respect to matters relating to any Security
Document.
 
“Security Agreement” shall mean the Security Agreement entered into by the
Borrower, the other grantors party thereto, and the Collateral Agent for the
benefit of the Secured Parties, substantially in the form of Exhibit D.
 
“Security Documents” shall mean, collectively, the Pledge Agreement, the
Security Agreement, the Mortgages, if executed, the First Lien Intercreditor
Agreement, the Second Lien Intercreditor Agreement, and each other security
agreement or other instrument or document executed and delivered pursuant to
Sections 9.11, 9.12, or 9.14 or pursuant to any other such Security Documents to
secure the Obligations or to govern the lien priorities of the holders of Liens
on the Collateral.
 
“Series” shall have the meaning provided in Section 2.14(a).
 
“Significant Subsidiary” shall mean, at any date of determination, (a) any
Restricted Subsidiary whose gross revenues (when combined with the gross
revenues of such Restricted Subsidiary’s Subsidiaries after eliminating
intercompany obligations) for the Test Period most recently ended on or prior to
such date were equal to or greater than 10% of the consolidated gross revenues
of Holdings and the Restricted Subsidiaries for such period, determined in
accordance with GAAP or (b) each other Restricted Subsidiary that, when such
Restricted Subsidiary’s total gross revenues (when combined with the total gross
revenues of such Restricted Subsidiary’s Subsidiaries after eliminating
intercompany obligations) are aggregated with each other Restricted Subsidiary
(when combined with the total gross revenues of such Restricted Subsidiary’s
Subsidiaries after eliminating intercompany obligations) that is the subject of
an Event of Default described in Section 11.5 would constitute a “Significant
Subsidiary” under clause (a) above.
 
67

--------------------------------------------------------------------------------

“Similar Business” shall mean any business conducted or proposed to be conducted
by Holdings and the Restricted Subsidiaries on the Closing Date or any business
that is similar, reasonably related, synergistic, incidental, or ancillary
thereto.
 
“Sold Entity or Business” shall have the meaning provided in the definition of
the term Consolidated EBITDA.
 
“Solvent” shall mean, after giving effect to the consummation of the
Transactions, (i) the sum of the liabilities (including contingent liabilities)
of the Borrower and its Restricted Subsidiaries, on a consolidated basis, does
not exceed the present fair saleable value of the present assets of the Borrower
and its Restricted Subsidiaries, on a consolidated basis; (ii) the fair value of
the property of the Borrower and its Restricted Subsidiaries, on a consolidated
basis, is greater than the total amount of liabilities (including contingent
liabilities) of the Borrower and its Restricted Subsidiaries, on a consolidated
basis; (iii) the capital of the Borrower and its Restricted Subsidiaries, on a
consolidated basis, is not unreasonably small in relation to their business as
contemplated on the date hereof; and (iv) the Borrower and its Restricted
Subsidiaries, on a consolidated basis, have not incurred and do not intend to
incur, or believe that they will incur, debts including current obligations
beyond their ability to pay such debts as they become due (whether at maturity
or otherwise).
 
“Specified Existing Revolving Credit Commitment” shall have the meaning provided
in Section 2.14(g)(ii).
 
“Specified Representations” shall mean the representations and warranties with
respect to the Borrower set forth in Sections 8.1(a), 8.2 (as related to the
borrowing under, guaranteeing under, granting of security interests in the
Collateral to, and performance of, the Credit Documents), 8.3(c) (as related to
the borrowing under, guaranteeing under, granting of security interests in the
Collateral to, and performance of, the Credit Documents), 8.5, 8.7, 8.17, 8.18,
and in Section 3.2(a) and (b) of the Security Agreement and Section 4(d) of the
Pledge Agreement, except with respect to items referred to on Schedules 9.14, of
this Agreement.
 
“Specified Transaction” shall mean, with respect to any period, any Investment
(including a Permitted Acquisition), any asset sale, incurrence or repayment of
Indebtedness, Restricted Payment, Subsidiary designation, New Term Loan,
Incremental Revolving Credit Commitment, or other event or action that in each
case by the terms of this Agreement requires Pro Forma Compliance with a test or
covenant hereunder or requires such test or covenant to be calculated on a Pro
Forma Basis.
 
“Sponsor” shall mean any of KKR and its Affiliates but excluding portfolio
companies of any of the foregoing.
 
“Sponsor Management Agreement” shall mean the management agreement between
certain of the management companies associated with the Initial Investors and
Holdings dated as of March 13, 2014.
 
“Sponsor Model” shall mean the Sponsor’s financial model dated February 25, 2014
used in connection with the syndication of the Facilities.
 
68

--------------------------------------------------------------------------------

“Spot Rate” for any currency shall mean the rate determined by the
Administrative Agent to be the rate quoted by the Administrative Agent as the
spot rate for the purchase by the Administrative Agent of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if it does not have as of the date of determination a
spot buying rate for any such currency.
 
“Springing Maturity Condition” shall mean that, on the Springing Maturity Date,
at least $702,362,506.82 of Initial Term Loans (such amount to be increased
dollar for dollar by the amount of First Lien Obligations and any other
Indebtedness that is secured by the Collateral on an equal priority basis (but
without regard to the control of remedies) with liens on the Collateral securing
the Obligations, in each case incurred by the Borrower that would not be
considered Permitted Initial Term Loan Refinancing Indebtedness) have not been
repurchased (and terminated), repaid or refinanced with (w) Permitted Initial
Term Loan Refinancing Indebtedness, (x) net cash proceeds of an issuance of
Qualified Stock of the Borrower that is issued to a Person other than a
Subsidiary of the Borrower, (y) internally generated cash and/or (z) a capital
contribution to the Borrower from a Person other than a Subsidiary of the
Borrower.
 
“Springing Maturity Date” means the date that is 91 days before March 13, 2021.
 
“SPV” shall have the meaning provided in Section 13.6(g).
 
“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met; provided, however, that with
respect to any Letter of Credit that by its terms or the terms of any Issuer
Document provides for one or more automatic increases in the stated amount
thereof, the Stated Amount shall be deemed to be the maximum stated amount of
such Letter of Credit after giving effect to all such increases, whether or not
such maximum stated amount is in effect at such time.
 
“Status” shall mean the existence of Level I Status or Level II Status, as the
case may be, on such date.  Changes in Status resulting from changes in the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio shall become
effective as of the first day following each date that (i) Section 9.1
Financials for the first full fiscal quarter ended after the Closing Date are
delivered to the Administrative Agent under Section 9.1 and (ii) an officer’s
certificate is delivered by Holdings or the Borrower to the Administrative Agent
setting forth, with respect to such Section 9.1 Financials, the then-applicable
Status, and shall remain in effect until the next change to be effected pursuant
to this definition; provided that each determination of the Consolidated First
Lien Secured Debt to Consolidated EBITDA Ratio pursuant to this definition shall
be made as of the end of the Test Period ending at the end of the fiscal period
covered by the relevant Section 9.1 Financials.
 
“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Capital Stock and all warrants, options, or other rights to purchase or
subscribe for any Capital Stock, whether or not presently convertible,
exchangeable, or exercisable.
 
“Stores” shall mean any retail store (which may include any real property,
fixtures, equipment, inventory and other property related thereto) operated, or
to be operated, by Holdings or any Restricted Subsidiary.
 
69

--------------------------------------------------------------------------------

“Subordinated Indebtedness” shall mean Indebtedness of Holdings, the Borrower,
or any other Guarantor that is by its terms subordinated in right of payment to
the obligations of Holdings, the Borrower, or such Guarantor, as applicable,
under this Agreement or the Guarantee, as applicable.
 
“Subsidiary” of any Person shall mean and include (i) any corporation more than
50% of whose Capital Stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Capital Stock of any class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time owned by such Person directly
or indirectly through Subsidiaries, or (ii) any limited liability company,
partnership, association, joint venture, or other entity of which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time.  Unless otherwise expressly provided, all references herein to a
Subsidiary shall mean a Subsidiary of Holdings.
 
“Successor Borrower” shall have the meaning provided in Section 10.3(a).
 
“Surviving Borrower” shall have the meaning provided in the preamble to this
Agreement.
 
“Swap Obligation” shall mean, with respect to any Credit Party, any obligation
to pay or perform under any agreement, contract, or transaction that constitutes
a “swap” within the meaning of section 1(a)(47) of the Commodity Exchange Act.
 
“Swingline Commitment” shall mean $20,000,000. The Swingline Commitment is part
of and not in addition to the Revolving Credit Commitment.
 
“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans.  The Swingline Exposure of any
Revolving Credit Lender at any time shall equal its Revolving Credit Commitment
Percentage of the aggregate Swingline Exposure at such time.
 
“Swingline Lender” shall mean Goldman Sachs Bank USA, in its capacity as lender
of Swingline Loans hereunder or any replacement or successor thereto.
 
“Swingline Loans” shall have the meaning provided in Section 2.1(c).
 
“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five Business Days prior to the Revolving Credit Maturity Date.
 
“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings (including backup withholding), fees, or
other similar charges imposed by any Governmental Authority and any interest,
fines, penalties, or additions to tax with respect to the foregoing.
 
“Term A Lender” shall mean a Lender with a Term A Loan Commitment or an
outstanding Term A Loan.
 
“Term A Loan Commitment” shall mean, in the case of each Lender that is a Lender
on the 2018 October Joinder Agreement Effective Date, the amount set forth
opposite such Lender’s name on Schedule I to the 2018 October Joinder Agreement
as such Lender’s “Term A Loan Commitment”.  The aggregate amount of the Term A
Loan Commitments as of the 2018 October Joinder Agreement Effective Date is
$200,000,000.
 
70

--------------------------------------------------------------------------------

“Term A Loan Financial Covenant Standstill Period” shall have the meaning
provided in Section 11.3(a).
 
“Term A Loan Maturity Date” shall mean October 9, 2023 or, if such date is not a
Business Day, the immediately preceding Business Day.
 
“Term A Loan Repayment Amount” shall have the meaning provided in Section
2.5(b)(ii).
 
“Term A Loan Repayment Date” shall have the meaning provided in Section
2.5(b)(ii).
 
“Term A Loans” shall mean the Term A Loans funded on the 2018 October Joinder
Agreement Effective Date pursuant to the terms and conditions of the 2018
October Joinder Agreement and this Agreement (including Section 2.1(a)(ii)).
 
“Term Loan Commitment” shall mean, with respect to each Lender, such Lender’s
Initial Term Loan Commitment and/or Term A Loan Commitment, and, if applicable,
New Term Loan Commitment with respect to any Series and Replacement Term Loan
Commitment with respect to any Series.
 
“Term Loan Extension Request” shall have the meaning provided in Section 2.14
(g)(i).
 
“Term Loan Lender” shall mean, at any time, any Lender that has a Term Loan
Commitment or an outstanding Term Loan.
 
“Term Loan Standstill Period” shall have the meaning provided in Section
11.3(a).
 
“Term Loans” shall mean the Initial Term Loans, Term A Loans, any New Term
Loans, any Replacement Term Loans, and any Extended Term Loans, collectively or
individually, as the context may require.
 
“Terminated Contracts” shall mean binding contracts with Counterparties that
have terminated (whether on or before their stated expiration).
 
“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of Holdings then last ended and for which Section
9.1 Financials shall have been delivered (or were required to be delivered) to
the Administrative Agent (or, before the first delivery of Section 9.1
Financials, the most recent period of four fiscal quarters at the end of which
financial statements are available).
 
“Title Policy” shall have the meaning provided in Section 9.14(d)(ii).
 
“Total Credit Exposure” shall mean, at any date, the sum, without duplication,
of (i) the Total Revolving Credit Commitment at such date (or, if the Total
Revolving Credit Commitment shall have terminated on such date, the aggregate
Revolving Credit Exposure of all Lenders at such date), (ii) the Total Term Loan
Commitment at such date, and (iii) without duplication of clause (ii), the
aggregate outstanding principal amount of all Term Loans at such date.
 
“Total Initial Term Loan Commitment” shall mean the sum of the Initial Term Loan
Commitments of all Lenders.
 
71

--------------------------------------------------------------------------------

“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders.
 
“Total Term A Loan Commitment” shall mean the sum of the Term A Loan Commitments
of all Lenders.
 
“Total Term Loan Commitment” shall mean the sum of the Initial Term Loan
Commitments, the Term A Loan Commitments and the New Term Loan Commitments, if
applicable, of all the Lenders.
 
“Transaction Expenses” shall mean any fees, costs, or expenses incurred or paid
by Holdings, the Borrower, or any of their respective Affiliates in connection
with the Transactions, this Agreement, and the other Credit Documents, and the
transactions contemplated hereby and thereby.
 
“Transactions” shall mean, collectively, the transactions contemplated by this
Agreement, the Second Lien Credit Agreement, the Acquisition, the contribution
of the Equity Rollover Interests, the Equity Rollover Contribution, the
Secondary Merger and the Equity Investments, any repayment, repurchase,
prepayment, or defeasance of Indebtedness of Holdings or any of its Subsidiaries
in connection therewith, the consummation of any other transactions in
connection with the foregoing (including in connection with the Acquisition
Agreement and the payment of the fees and expenses incurred in connection with
any of the foregoing (including the Transaction Expenses)).
 
“Transferee” shall have the meaning provided in Section 13.6(e).
 
“Transformative Acquisition” shall mean any acquisition by Holdings, the
Borrower or any other Restricted Subsidiary that (i) is not permitted by the
terms of the Credit Documents immediately prior to the consummation of such
acquisition or (ii) if permitted by the terms of the Credit Documents
immediately prior to the consummation of such acquisition, would not provide
Holdings, the Borrower and the other Restricted Subsidiaries with adequate
flexibility under the Credit Documents for the continuation and/or expansion of
their combined operations following such consummation, as determined by the
Borrower acting in good faith.
 
“Trigger Date” shall mean the day following the date on which Section 9.1
Financials are delivered to the Administrative Agent for the fiscal quarter
ending on June 28, 2014.
 
“Type” shall mean (i) as to any Term Loan, its nature as an ABR Loan or a LIBOR
Loan and (ii) as to any Revolving Loan, its nature as an ABR Loan or a LIBOR
Revolving Credit Loan.
 
“UCP” shall mean, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
 
“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).
 
“Unrestricted Subsidiary” shall mean (i) any Subsidiary of Holdings which at the
time of determination is an Unrestricted Subsidiary (as designated by the board
of directors of Holdings, as provided below) and (ii) any Subsidiary of an
Unrestricted Subsidiary.
 
The board of directors of Holdings may designate any Subsidiary of Holdings
(including any existing Subsidiary and any newly acquired or newly formed
Subsidiary) other than the Company or a Subsidiary of Holdings that is a direct
or indirect parent of the Company to be an Unrestricted Subsidiary unless such
Subsidiary or any of its Subsidiaries owns any Equity Interests or Indebtedness
of, or owns or holds any Lien on, any property of, Holdings or any Subsidiary of
Holdings (other than any Subsidiary of the Subsidiary to be so designated or an
Unrestricted Subsidiary); provided that:
 
72

--------------------------------------------------------------------------------

(a)         such designation complies with Section 10.5; and
 
(b)        each of (1) the Subsidiary to be so designated and (2) its
Subsidiaries has not at the time of designation, and does not thereafter,
create, incur, issue, assume, guarantee, or otherwise become directly or
indirectly liable with respect to any Indebtedness pursuant to which the lender
has recourse to any of the assets of Holdings or any Restricted Subsidiary.
 
The board of directors of Holdings may designate any Unrestricted Subsidiary to
be a Restricted Subsidiary; provided that, immediately after giving effect to
such designation no Event of Default shall have occurred and be continuing and
either:  (i) Holdings could incur at least $1.00 of additional Indebtedness
pursuant to the Fixed Charge Coverage Ratio test set forth in the first
paragraph of Section 10.1 or (ii) the Fixed Charge Coverage Ratio for Holdings
and the Restricted Subsidiaries would be greater than such ratio for Holdings
and the Restricted Subsidiaries immediately prior to such designation, in each
case on a Pro Forma Basis taking into account such designation.
 
Any such designation by the board of directors of Holdings shall be notified by
Holdings to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of the Board Resolution giving effect to such
designation and a certificate of an Authorized Officer of Holdings certifying
that such designation complied with the foregoing provisions.
 
“U.S.” and “United States” shall mean the United States of America.
 
“U.S. Lender” shall have the meaning provided in Section 5.4(e)(ii)(A).
 
“Voting Stock” shall mean, with respect to any Person as of any date, the
Capital Stock of such Person that is at the time entitled to vote in the
election of the board of directors of such Person.
 
“Wal-Mart Agreements” shall mean (i) the Management & Services Agreement, dated
as of May 1, 2012, by and among Wal-Mart Stores, Inc., a Delaware corporation
(“Wal-Mart”), its U.S. operating subsidiaries, including Sam’s West, Inc., and
the Borrower, (ii) the Lease of Premises and License of Equipment, dated May 2,
2009, by and among Wal-Mart, its affiliates and subsidiaries and FirstSight, as
amended by the First Amendment to FirstSight Lease, dated as of March 31, 2012,
(iii) the Management and Services Agreement, dated as of December 17, 2012, by
and between Wal-Mart, but excluding its United States operating subsidiaries
Sam’s West, Inc., a Delaware corporation, and Sam’s East Inc., a Delaware
corporation (together with Sam’s West, Inc., “Sam’s”) and Arlington Contact Lens
Services, Inc., an Ohio corporation (“AC Lens”), (iv) the Management and
Services Agreement, dated as of December 17, 2012, by and among Sam’s and its
operating subsidiaries and AC Lens, (v) the Professional Office Lease Agreement,
dated as of May 1, 2012, by and among Wal-Mart, its affiliates and subsidiaries
and the Borrower and (vi) the Supplier Agreement, dated as of May 1, 2012, by
and among the Borrower and Wal-Mart, in each case, as amended, restated, amended
and restated, supplemented, otherwise modified or replaced from time to time.
 
“Wholly-Owned Restricted Subsidiary” of any Person shall mean a Restricted
Subsidiary of such Person, 100% of the outstanding Capital Stock or other
ownership interests of which (other than directors’ qualifying shares) shall at
the time be owned by such Person or by one or more Wholly-Owned Subsidiaries of
such Person.
 
73

--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
100% of the outstanding Capital Stock or other ownership interests of which
(other than directors’ qualifying shares) shall at the time be owned by such
Person or by one or more Wholly-Owned Subsidiaries of such Person.
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.
 
“Withholding Agent” shall mean any Credit Party, the Administrative Agent and,
in the case of any U.S. federal withholding Tax, any other applicable
withholding agent.
 
1.2           Other Interpretive Provisions.  With reference to this Agreement
and each other Credit Document, unless otherwise specified herein or in such
other Credit Document:
 
(a)         The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
 
(b)         The words “herein”, “hereto”, “hereof”, and “hereunder” and words of
similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.
 
(c)         Section, Exhibit, and Schedule references are to the Credit Document
in which such reference appears.
 
(d)         The term “including” is by way of example and not limitation.
 
(e)         The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
 
(f)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including”.
 
(g)          Section headings herein and in the other Credit Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Credit Document.
 
(h)         The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
 
(i)          All references to “knowledge” or “awareness” of any Credit Party or
any Restricted Subsidiary thereof means the actual knowledge of an Authorized
Officer of such Credit Party or such Restricted Subsidiary.
 
74

--------------------------------------------------------------------------------

1.3           Accounting Terms.
 
(a)          Except as expressly provided herein, all accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, applied in a consistent manner.
 
(b)        Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant contained in this Agreement
with respect to any period during which any Specified Transaction occurs, the
Consolidated Total Debt to Consolidated EBITDA Ratio, the Consolidated First
Lien Secured Debt to Consolidated EBITDA Ratio, and the First Lien Secured
Leverage Test shall each be calculated with respect to such period and such
Specified Transaction on a Pro Forma Basis.
 
(c)            Where reference is made to “Holdings and the Restricted
Subsidiaries on a consolidated basis” or similar language, such consolidation
shall not include any Subsidiaries of Holdings other than Restricted
Subsidiaries.
 
1.4           Rounding.  Any financial ratios required to be maintained by
Holdings pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number.
 
1.5         References to Agreements Laws, Etc.  Unless otherwise expressly
provided herein, (a) references to organizational documents, agreements
(including the Credit Documents), and other Contractual Requirements shall be
deemed to include all subsequent amendments, restatements, amendment, and
restatements, extensions, supplements, modifications, replacements,
refinancings, renewals, or increases, but only to the extent that such
amendments, restatements, amendment, and restatements, extensions, supplements,
modifications, replacements, refinancings, renewals, or increases are permitted
by any Credit Document; and (b) references to any Requirement of Law shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing, or interpreting such Requirement of Law.


1.6           Exchange Rates.  Notwithstanding the foregoing, for purposes of
any determination under Section 9, Section 10 or Section 11 or any determination
under any other provision of this Agreement expressly requiring the use of a
current exchange rate, all amounts incurred, outstanding, or proposed to be
incurred or outstanding in currencies other than Dollars shall be translated
into Dollars at the Spot Rate; provided, however, that for purposes of
determining compliance with Section 10 with respect to the amount of any
Indebtedness, Restricted Investment, Lien, Asset Sale, or Restricted Payment in
a currency other than Dollars, no Default or Event of Default shall be deemed to
have occurred solely as a result of changes in rates of exchange occurring after
the time such Indebtedness, Lien or Restricted Investment is incurred or Asset
Sale or Restricted Payment made; provided that, for the avoidance of doubt, the
foregoing provisions of this Section 1.6 shall otherwise apply to such Sections,
including with respect to determining whether any Indebtedness, Lien, or
Investment may be incurred or Asset Sale or Restricted Payment made at any time
under such Sections.  For purposes of any determination of Consolidated Total
Debt or Consolidated First Lien Secured Debt, amounts in currencies other than
Dollars shall be translated into Dollars at the currency exchange rates used in
preparing the most recently delivered Section 9.1 Financials.
 
1.7          Rates.  The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission, or any other matter related to the
rates in the definition of LIBOR Rate or with respect to any comparable or
successor rate thereto.
 
1.8           Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
 
75

--------------------------------------------------------------------------------

1.9           Timing of Payment or Performance.  Except as otherwise provided
herein, when the payment of any obligation or the performance of any covenant,
duty, or obligation is stated to be due or performance required on (or before) a
day which is not a Business Day, the date of such payment (other than as
described in the definition of Interest Period) or performance shall extend to
the immediately succeeding Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
 
1.10         Certifications.  All certifications to be made hereunder by an
officer or representative of a Credit Party shall be made by such a Person in
his or her capacity solely as an officer or a representative of such Credit
Party, on such Credit Party’s behalf and not in such Person’s individual
capacity.
 
1.11        Compliance with Certain Sections.  In the event that any Lien,
Investment, Indebtedness (whether at the time of incurrence or upon application
of all or a portion of the proceeds thereof), disposition, Restricted Payment,
Affiliate transaction, Contractual Requirement, or prepayment of Indebtedness
meets the criteria of one or more than one of the categories of transactions
then permitted pursuant to any clause or subsection of Section 9.9 or any clause
or subsection of Sections 10.1, 10.2, 10.3, 10.4, 10.5 or 10.6 then, such
transaction (or portion thereof) at any time shall be allocated to one or more
of such clauses or subsections within the relevant sections as determined by the
Borrower in its sole discretion at such time.
 

1.12         Pro Forma and Other Calculations.
 
(a)           For purposes of calculating the Fixed Charge Coverage Ratio,
Investments, acquisitions, dispositions, mergers, consolidations, and disposed
operations (as determined in accordance with GAAP) that have been made by
Holdings or any Restricted Subsidiary during the Test Period or subsequent to
such Test Period and on or prior to or simultaneously with the date of
determination shall be calculated on a Pro Forma Basis assuming that all such
Investments, acquisitions, dispositions, mergers, consolidations, and disposed
operations (and the change in any associated fixed charge obligations and the
change in Consolidated EBITDA resulting therefrom) had occurred on the first day
of the Test Period.  If since the beginning of such period any Person (that
subsequently became a Restricted Subsidiary or was merged with or into Holdings
or any Restricted Subsidiary since the beginning of such period) shall have made
any Investment, acquisition, disposition, merger, consolidation, or disposed
operation that would have required adjustment pursuant to this definition, then
the Fixed Charge Coverage Ratio shall be calculated giving Pro Forma Effect
thereto for such Test Period as if such Investment, acquisition, disposition,
merger, consolidation, or disposed operation had occurred at the beginning of
the Test Period.
 
(b)          Whenever Pro Forma Effect is to be given to a transaction, the pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower (and may include, for the avoidance of doubt
and without duplication, cost savings, and operating expense reductions
resulting from such Investment, acquisition, merger, or consolidation which is
being given Pro Forma Effect that have been or are expected to be realized;
provided that such costs savings and operating expense reductions are made in
compliance with the definition of Pro Forma Adjustment).  If any Indebtedness
bears a floating rate of interest and is being given Pro Forma Effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the date of determination had been the applicable rate for the entire period
(taking into account for such entire period, any Hedging Obligation applicable
to such Indebtedness with a remaining term of 12 months or longer, and in the
case of any Hedging Obligation applicable to such Indebtedness with a remaining
term of less than 12 months, taking into account such Hedging Obligation to the
extent of its remaining term).  Interest on a Capitalized Lease Obligation shall
be deemed to accrue at an interest rate reasonably determined by a responsible
financial or accounting officer of Holdings to be the rate of interest implicit
in such Capitalized Lease Obligation in accordance with GAAP.  For purposes of
making the computation referred to above, interest on any Indebtedness under a
revolving credit facility computed on a Pro Forma Basis shall be computed based
upon the average daily balance of such Indebtedness during the applicable period
(or, if lower, the greater of (i) maximum commitments under such revolving
credit facilities as of the date of determination and (ii) the aggregate
principal amount of loans outstanding under such a revolving credit facilities
on such date).  Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as the Borrower may designate.
 
76

--------------------------------------------------------------------------------

In connection with any action being taken solely in connection with a Limited
Condition Acquisition, for purposes of:
 
(i)        determining compliance with any provision of this Agreement which
requires the calculation of the Consolidated First Lien Secured Debt to
Consolidated EBITDA Ratio, Consolidated Total Debt to Consolidated EBITDA Ratio
or the Fixed Charge Coverage Ratio; or
 
(ii)         testing availability under baskets set forth in this agreement
(including baskets measured as a percentage of Consolidated EBITDA or
Consolidated Total Assets);
 
in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Acquisition, an “LCA
Election”), the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCA Test Date”), and if,
after giving Pro Forma Effect to the Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent Test Period ending prior to the LCA
Test Date, the Borrower could have taken such action on the relevant LCA Test
Date in compliance with such ratio or basket, such ratio or basket shall be
deemed to have been complied with.  For the avoidance of doubt, if the Borrower
has made an LCA Election and any of the ratios or baskets for which compliance
was determined or tested as of the LCA Test Date are exceeded as a result of
fluctuations in any such ratio or basket, including due to fluctuations in
Consolidated EBITDA or Consolidated Total Assets of the Borrower or the Person
subject to such Limited Condition Acquisition, at or prior to the consummation
of the relevant transaction or action, such baskets or ratios will not be deemed
to have been exceeded as a result of such fluctuations.  If the Borrower has
made an LCA Election for any Limited Condition Acquisition, then in connection
with any subsequent calculation of any ratio or basket availability with respect
to the incurrence of Indebtedness or Liens, or the making of Restricted
Payments, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of the Borrower, the prepayment, redemption,
purchase, defeasance or other satisfaction of Indebtedness, or the designation
of an Unrestricted Subsidiary on or following the relevant LCA Test Date and
prior to the earlier of the date on which such Limited Condition Acquisition is
consummated or the date that the definitive agreement for such Limited Condition
Acquisition is terminated or expires without consummation of such Limited
Condition Acquisition, any such ratio or basket shall be calculated on a Pro
Forma Basis assuming such Limited Condition Acquisition and other transactions
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated.
 
77

--------------------------------------------------------------------------------

(c)         Notwithstanding anything to the contrary in this Section 1.12 or in
any classification under GAAP of any Person, business, assets or operations in
respect of which a definitive agreement for the disposition thereof has been
entered into as discontinued operations, no Pro Forma Effect shall be given to
any discontinued operations (and the EBITDA attributable to any such Person,
business, assets or operations shall not be excluded for any purposes hereunder)
until such disposition shall have been consummated.
 
(d)          Any determination of Consolidated Total Assets shall be made by
reference to the last day of the Test Period most recently ended on or prior to
the relevant date of determination.
 
Section 2.               Amount and Terms of Credit.
 

2.1           Commitments.
 
(a)           Term Loans.
 
(ai)        Initial Term Loans.  Subject to and upon the terms and conditions
herein set forth, each Lender having an Initial Term Loan Commitment severally
agrees to make a loan or loans (each, an “Initial Term Loan”) to Merger Sub on
the Closing Date, which Initial Term Loans shall not exceed for any such Lender
the Initial Term Loan Commitment of such Lender and in the aggregate shall not
exceed $500,000,000.  Such Term Loans (i) may at the option of the Borrower be
incurred and maintained as, and/or converted into, ABR Loans or LIBOR Loans;
provided that all Term Loans made by each of the Lenders pursuant to the same
Borrowing shall, unless otherwise specifically provided herein, consist entirely
of Term Loans of the same Type, (ii) may be repaid or prepaid (without premium
or penalty other than as set forth in Section 5.1(b)) in accordance with the
provisions hereof, but once repaid or prepaid, may not be reborrowed, (iii)
shall not exceed for any such Lender the Initial Term Loan Commitment of such
Lender, and (iv) shall not exceed in the aggregate the Total Initial Term Loan
Commitments.  On the Initial Term Loan Maturity Date, all then unpaid Initial
Term Loans shall be repaid in full in Dollars.
 
(ii)         Term A Loans.  Subject to and upon the terms and conditions of the
2018 October Joinder Agreement and this Agreement, the Term A Lenders agree to
make the Term A Loans to the Borrower on the 2018 October Joinder Agreement
Effective Date, which Term A Loans shall not exceed for any such Term A Lender
the Term A Loan Commitment of such Lender and in the aggregate shall not exceed
$200,000,000.  Such Term Loans (i) may at the option of the Borrower be incurred
and maintained as, and/or converted into, ABR Loans or LIBOR Loans; provided
that all Term Loans made by each of the Lenders pursuant to the same Borrowing
shall, unless otherwise specifically provided herein, consist entirely of Term
Loans of the same Type, (ii) may be repaid or prepaid in accordance with the
provisions hereof, but once repaid or prepaid, may not be reborrowed, (iii)
shall not exceed for any such Lender the Term A Loan Commitment of such Lender,
and (iv) shall not exceed in the aggregate the Total Term A Loan Commitments. 
On the Term A Loan Maturity Date, all then unpaid Term A Loans shall be repaid
in full in Dollars.
 
(b)          Subject to and upon the terms and conditions herein set forth each
Revolving Credit Lender severally agrees to make Revolving Credit Loans
denominated in Dollars to the Borrower from its applicable lending office (each,
a “Revolving Credit Loan”) in an aggregate principal amount not to exceed at any
time outstanding the amount of such Revolving Credit Lender’s Revolving Credit
Commitment, provided that any of the foregoing such Revolving Credit Loans (A)
shall be made at any time and from time to time on and after the Closing Date
and prior to the Revolving Credit Maturity Date, (B) may, at the option of the
Borrower be incurred and maintained as, and/or converted into, ABR Loans or
LIBOR Loans that are Revolving Credit Loans; provided that all Revolving Credit
Loans made by each of the Lenders pursuant to the same Borrowing shall, unless
otherwise specifically provided herein, consist entirely of Revolving Credit
Loans of the same Type, (C) may be repaid (without premium or penalty) and
reborrowed in accordance with the provisions hereof, (D) shall not, for any
Lender at any time, after giving effect thereto and to the application of the
proceeds thereof, result in such Revolving Credit Lender’s Revolving Credit
Exposure in respect of any Class of Revolving Loans at such time exceeding such
Revolving Credit Lender’s Revolving Credit Commitment in respect of such Class
of Revolving Loan at such time and (E) shall not, after giving effect thereto
and to the application of the proceeds thereof, result at any time in the
aggregate amount of the Revolving Credit Lenders’ Revolving Credit Exposures at
such time exceeding the Total Revolving Credit Commitment then in effect or the
aggregate amount of the Revolving Credit Lenders’ Revolving Credit Exposures of
any Class of Revolving Loans at such time exceeding the aggregate Revolving
Credit Commitment with respect to such Class.
 
78

--------------------------------------------------------------------------------

(c)         Subject to and upon the terms and conditions herein set forth, the
Swingline Lender in its individual capacity agrees, at any time and from time to
time on and after the Closing Date and prior to the Swingline Maturity Date, to
make a loan or loans (each, a “Swingline Loan” and, collectively the “Swingline
Loans”) to the Borrower, which Swingline Loans (i) shall be ABR Loans, (ii)
shall have the benefit of the provisions of Section 2.1(d), (iii) shall not
exceed at any time outstanding the Swingline Commitment, (iv) shall not, after
giving effect thereto and to the application of the proceeds thereof, result at
any time in the aggregate amount of the Revolving Credit Lenders’ Revolving
Credit Exposures at such time exceeding the Revolving Credit Commitment then in
effect, and (v) may be repaid and reborrowed in accordance with the provisions
hereof.  On the Swingline Maturity Date, all Swingline Loans shall be repaid in
full.  The Swingline Lender shall not make any Swingline Loan after receiving a
written notice from Holdings, the Borrower, the Administrative Agent or the
Required Revolving Credit Lenders stating that a Default or Event of Default
exists and is continuing until such time as the Swingline Lender shall have
received written notice of (i) rescission of all such notices from the party or
parties originally delivering such notice or (ii) the waiver of such Default or
Event of Default in accordance with the provisions of Section 13.1.
 
(d)           On any Business Day, the Swingline Lender may, in its sole
discretion, give notice to each Revolving Credit Lender that all
then-outstanding Swingline Loans shall be funded with a Borrowing of Revolving
Credit Loans, in which case (i) Revolving Credit Loans constituting ABR Loans
shall be made on the immediately succeeding Business Day (each such Borrowing, a
“Mandatory Borrowing”) by each Revolving Credit Lender pro rata based on each
Revolving Credit Lender’s Revolving Credit Commitment Percentage, and the
proceeds thereof shall be applied directly to the Swingline Lender to repay the
Swingline Lender for such outstanding Swingline Loans.  Each Revolving Credit
Lender hereby irrevocably agrees to make such Revolving Credit Loans upon one
Business Day’s notice pursuant to each Mandatory Borrowing in the amount and in
the manner specified in the preceding sentence and on the date specified to it
in writing by the Swingline Lender notwithstanding (i) that the amount of the
Mandatory Borrowing may not comply with the minimum amount for each Borrowing
specified in Section 2.2, (ii) whether any conditions specified in Section 7 are
then satisfied, (iii) whether a Default or an Event of Default has occurred and
is continuing, (iv) the date of such Mandatory Borrowing, or (v) any reduction
in the Total Revolving Credit Commitment after any such Swingline Loans were
made.  In the event that, in the sole judgment of the Swingline Lender, any
Mandatory Borrowing cannot for any reason be made on the date otherwise required
above (including as a result of the commencement of a proceeding under the
Bankruptcy Code in respect of the Borrower), each Revolving Credit Lender hereby
agrees that it shall forthwith purchase from the Swingline Lender (without
recourse or warranty) such participation of the outstanding Swingline Loans as
shall be necessary to cause the Lenders to share in such Swingline Loans ratably
based upon their respective Revolving Credit Commitment Percentages; provided
that all principal and interest payable on such Swingline Loans shall be for the
account of the Swingline Lender until the date the respective participation is
purchased and, to the extent attributable to the purchased participation, shall
be payable to such Lender purchasing same from and after such date of purchase.
 
79

--------------------------------------------------------------------------------

(e)           If the maturity date shall have occurred in respect of any tranche
of Revolving Credit Commitments (the “Expiring Credit Commitment”) at a time
when another tranche or tranches of Revolving Credit Commitments is or are in
effect with a longer maturity date (each a “Non-Expiring Credit Commitment” and
collectively, the “Non-Expiring Credit Commitments”), then with respect to each
outstanding Swingline Loan, if consented to by the Swingline Lender (such
consent not to be unreasonably withheld, conditioned or delayed), on the
earliest occurring maturity date such Swingline Loan shall be deemed reallocated
to the tranche or tranches of the Non-Expiring Credit Commitments on a pro rata
basis; provided that (x) to the extent that the amount of such reallocation
would cause the aggregate credit exposure to exceed the aggregate amount of such
Non-Expiring Credit Commitments, immediately prior to such reallocation the
amount of Swing Line Loans to be reallocated equal to such excess shall be
repaid or Cash Collateralized and (y) notwithstanding the foregoing, if a
Default or Event of Default has occurred and is continuing, the Borrower shall
still be obligated to pay Swingline Loans allocated to the Revolving Credit
Lenders holding the Expiring Credit Commitments at the maturity date of the
Expiring Credit Commitment or if the Loans have been accelerated prior to the
maturity date of the Expiring Credit Commitment.  Upon the maturity date of any
tranche of Revolving Credit Commitments, the sublimit for Swingline Loans may be
reduced as agreed between the Swingline Lender and the Borrower, without the
consent of any other Person.
 
2.2          Minimum Amount of Each Borrowing; Maximum Number of Borrowings. 
The aggregate principal amount of each Borrowing of Term Loans or Revolving
Credit Loans shall be in a minimum amount of at least the Minimum Borrowing
Amount for such Type of Loans and in a multiple of $100,000 in excess thereof
and Swingline Loans shall be in a minimum amount of $500,000 and in a multiple
of $100,000 in excess thereof (except that Mandatory Borrowings shall be made in
the amounts required by Section 2.1(d) and Revolving Credit Loans to reimburse
the Letter of Credit Issuer with respect to any Unpaid Drawing shall be made in
the amounts required by Section 3.3 or Section 3.4, as applicable).  More than
one Borrowing may be incurred on any date; provided that at no time shall there
be outstanding more than five Borrowings of LIBOR Loans that are Term Loans and
fifteen Borrowings of LIBOR Loans that are Revolving Credit Loans under this
Agreement.
 
2.3           Notice of Borrowing.
 
(a)           The Borrower shall give the Administrative Agent at the
Administrative Agent’s Office prior to 12:00 p.m. (New York City time) at least
one Business Day’s prior written notice in the case of a Borrowing of Initial
Term A Loans to be made on the Closing2018 October Joinder Agreement Effective
Date if such Initial Term A Loans are to be LIBOR Loans or ABR Loans.  Such
notice (a “Notice of Borrowing”) shall specify (A) the aggregate principal
amount of the Term Loans to be made, (B) the date of the Borrowing (which shall
be the Closing2018 October Joinder Agreement Effective Date) and (C) whether the
Term A Loans shall consist of ABR Loans and/or LIBOR Loans and, if the Term A
Loans are to include LIBOR Loans, the Interest Period to be initially applicable
thereto.  If no election as to the Type of Borrowing is specified in any such
notice, then the requested Borrowing shall be an ABR Borrowing.  If no Interest
Period with respect to any Borrowing of LIBOR Loans is specified in any such
notice, then the Borrower shall be deemed to have selected an Interest Period of
one month’s duration.  The Administrative Agent shall promptly advise the
applicable Lenders of any notice given pursuant to this Section 2.3(a) (and the
contents thereof), and of each Lender’s pro rata share of the requested
Borrowing.
 
(b)           Whenever the Borrower desires to incur Revolving Credit Loans
(other than Mandatory Borrowings or borrowings to repay Unpaid Drawings), the
Borrower shall give the Administrative Agent at the Administrative Agent’s
Office, (i) prior to 12:00 noon (New York City Time) at least three Business
Days’ prior written notice of each Borrowing of LIBOR Loans that are Revolving
Credit Loans and (ii) prior to 10:00 a.m. (New York City time) on the day of
such Borrowing prior written notice of each Borrowing of Revolving Credit Loans
that are ABR Loans.  Each such Notice of Borrowing, except as otherwise
expressly provided in Section 2.10, shall specify (x) the aggregate principal
amount of the Revolving Credit Loans to be made pursuant to such Borrowing, (y)
the date of Borrowing (which shall be a Business Day) and (z) whether the
respective Borrowing shall consist of ABR Loans or LIBOR Loans that are
Revolving Credit Loans and, if LIBOR Loans that are Revolving Credit Loans, the
Interest Period to be initially applicable thereto.  The Administrative Agent
shall promptly give each Revolving Credit Lender written notice of each proposed
Borrowing of Revolving Credit Loans, of such Lender’s Revolving Credit
Commitment Percentage thereof, of the identity of the Borrower, and of the other
matters covered by the related Notice of Borrowing.
 
80

--------------------------------------------------------------------------------

(c)           Whenever the Borrower desires to incur Swingline Loans hereunder,
the Borrower shall give the Swingline Lender written notice with a copy to the
Administrative Agent of each Borrowing of Swingline Loans prior to 2:00 p.m.
(New York City time) on the date of such Borrowing.  Each such notice shall
specify (x) the aggregate principal amount of the Swingline Loans to be made
pursuant to such Borrowing and (y) the date of Borrowing (which shall be a
Business Day).
 
(d)           Mandatory Borrowings shall be made upon the notice specified in
Section 2.1(d), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.
 
(e)            Borrowings to reimburse Unpaid Drawings shall be made upon the
notice specified in Section 3.4(a).
 
(f)            Without in any way limiting the obligation of the Borrower to
confirm in writing any notice it shall give hereunder by telephone (which
obligation is absolute), the Administrative Agent may act prior to receipt of
written confirmation without liability upon the basis of such telephonic notice
believed by the Administrative Agent in good faith to be from an Authorized
Officer of Holdings or the Borrower.
 
2.4           Disbursement of Funds.
 
(a)           No later than 2:00 p.m. (New York City time) on the date specified
in each Notice of Borrowing (including Mandatory Borrowings), each Lender shall
make available its pro rata portion, if any, of each Borrowing requested to be
made on such date in the manner provided below; provided that on the Closing
Date, such funds may be made available at such earlier time as may be agreed
among the Lenders, Holdings, and the Administrative Agent for the purpose of
consummating the Transactions; provided, further, that all Swingline Loans shall
be made available to the Borrower in the full amount thereof by the Swingline
Lender no later than 4:00 p.m. (New York City time).
 
(b)          Each Lender shall make available all amounts it is to fund to the
Borrower under any Borrowing for its applicable Commitments, and in immediately
available funds, to the Administrative Agent at the Administrative Agent’s
Office and the Administrative Agent will (except in the case of Mandatory
Borrowings and Borrowings to repay Unpaid Drawings) make available to the
Borrower, by depositing to an account designated by Holdings or the Borrower to
the Administrative Agent the aggregate of the amounts so made available in
Dollars.  Unless the Administrative Agent shall have been notified by any Lender
prior to the date of any such Borrowing that such Lender does not intend to make
available to the Administrative Agent its portion of the Borrowing or Borrowings
to be made on such date, the Administrative Agent may assume that such Lender
has made such amount available to the Administrative Agent on such date of
Borrowing, and the Administrative Agent, in reliance upon such assumption, may
(in its sole discretion and without any obligation to do so) make available to
the Borrower a corresponding amount.  If such corresponding amount is not in
fact made available to the Administrative Agent by such Lender and the
Administrative Agent has made available such amount to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender.  If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor the Administrative Agent shall
promptly notify the Borrower and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent in Dollars.  The Administrative
Agent shall also be entitled to recover from such Lender or the Borrower
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Overnight Rate or (ii) if paid by the Borrower, the then-applicable rate of
interest or fees, calculated in accordance with Section 2.8, for the respective
Loans.
 
81

--------------------------------------------------------------------------------

(c)           Nothing in this Section 2.4 shall be deemed to relieve any Lender
from its obligation to, fulfill its commitments hereunder or to prejudice any
rights that the Borrower may have against any Lender as a result of any default
by such Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).
 
2.5           Repayment of Loans; Evidence of Debt.
 
(a)           The Borrower shall repay to the Administrative Agent, for the
benefit of the applicable Lenders, (i) on the Initial Term Loan Maturity Date,
the then outstanding Initial Term Loans and (ii) on the Term A Loan Maturity
Date, the then outstanding Term A Loans.  The Borrower shall repay to the
Administrative Agent for the benefit of the Revolving Credit Lenders, on the
Revolving Credit Maturity Date, the then outstanding Revolving Credit Loans.
 
(b)          The Borrower shall repay to the Administrative Agent, (i) for the
benefit of the Initial Term Loan Lenders, (x) on the last Business Day of each
fiscal quarter of the Borrower, commencing with the fiscal quarter ending
closest to December 31, 2017 (each, an “Initial Term Loan Repayment Date”), a
principal amount in respect of each of the Initial Term Loans equal to 0.25% of
the outstanding principal amount of Initial Term Loans made on November 20, 2017
and (y) on the Initial Term Loan Maturity Date, any remaining outstanding amount
of Initial Term Loans (each, an “Initial Term Loan Repayment Amount”). and (ii)
for the benefit of the Term A Lenders, (x) on each date set forth below (or if
not a Business Day the immediately succeeding Business Day) (each, a “Term A
Loan Repayment Date”), a principal amount equal to the applicable amount set
forth below opposite such Term A Loan Repayment Date and (y) on the Term A Loan
Maturity Date, any remaining outstanding amount of Term A Loans (each, a “Term A
Loan Repayment Amount”):
 
Term A Loan Repayment Date
Term A Loan Repayment Amount
March 29, 2019
$1,250,000
June 28, 2019
$1,250,000
September 27, 2019
$1,250,000
December 27, 2019
$1,250,000
March 27, 2020
$1,250,000
June 26, 2020
$1,250,000
September 25, 2020
$1,250,000
January 1, 2021
$1,250,000
April 2, 2021
$1,250,000
July 2, 2021
$1,250,000
October 1, 2021
$1,250,000
December 31, 2021
$1,250,000
April 1, 2022
$2,500,000
July 1, 2022
$2,500,000
September 30, 2022
$2,500,000
December 30, 2022
$2,500,000
March 31, 2023
$2,500,000
June 30, 2023
$2,500,000
September 29, 2023
$2,500,000
Term A Loan Maturity Date
Remaining outstanding principal amount of Term A Loans

 
82

--------------------------------------------------------------------------------

(c)           In the event that any New Term Loans are made, such New Term Loans
shall, subject to Section 2.14(d), be repaid by the Borrower in the amounts
(each, a “New Term Loan Repayment Amount”) and on the dates (each a “New Term
Loan Repayment Date”) set forth in the applicable Joinder Agreement.  In the
event that any Incremental Revolving Credit Loans are made, such Incremental
Revolving Credit Loans shall, subject to Section 2.14(d), be repaid by the
Borrower in the amounts (each, a “New Revolving Loan Repayment Amount”) and on
the dates (each a “New Revolving Loan Repayment Date”) set forth in the
applicable Joinder Agreement.  In the event that any Extended Term Loans are
established, such Extended Term Loans shall, subject to Section 2.14(g), be
repaid by the Borrower in the amounts (each such amount with respect to any
Extended Repayment Date, an “Extended Term Loan Repayment Amount”) and on the
dates (each, an “Extended Repayment Date”) set forth in the applicable Extension
Amendment.
 
(d)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.
 
(e)          The Administrative Agent shall maintain the Register pursuant to
Section 13.6(b), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, whether such Loan is an Initial Term Loan, Term A Loan, New Term
Loan, Revolving Credit Loan or Swingline Loan, as applicable, the Type of each
Loan made, the name of the Borrower and the Interest Period, if any, applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder, and (iii) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof.
 
(f)            The entries made in the Register and accounts and subaccounts
maintained pursuant to clauses (d) and (e) of this Section 2.5 shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that in the event of any inconsistency between the Registrar and any such
account or subaccount, the Registrar shall govern, provided, further, that the
failure of any Lender, the Administrative Agent or the Swingline Lender to
maintain such account, such Register or subaccount, as applicable, or any error
therein, shall not in any manner affect the obligation of the Borrower to repay
(with applicable interest) the Loans made to the Borrower by such Lender in
accordance with the terms of this Agreement.
 
83

--------------------------------------------------------------------------------

(g)         The Borrower hereby agrees that, upon request of any Lender at any
time and from time to time after the Borrower has made an initial borrowing
hereunder, the Borrower shall provide to such Lender, at the Borrower’s own
expense, a promissory note, substantially in the form of Exhibit G-1 or Exhibit
G-2, as applicable, evidencing the (i) Initial Term Loans, (including New Term
Loans), (ii) Revolving Loans andor Swingline Loans and (iii) Term A Loans
(including New Term Loans), respectively, owing to such Lender.  Thereafter,
unless otherwise agreed to by the applicable Lender, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 13.6) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if
requested by such payee, to such payee and its registered assigns).
 
2.6           Conversions and Continuations.
 
(a)           Subject to the penultimate sentence of this clause (a), (x) the
Borrower shall have the option on any Business Day to convert all or a portion
equal to at least $5,000,000 of the outstanding principal amount of Term Loans
of one Type or Revolving Credit Loans of one Type into a Borrowing or Borrowings
of another Type and (y) the Borrower shall have the option on any Business Day
to continue the outstanding principal amount of any LIBOR Loans as LIBOR Loans
for an additional Interest Period; provided that (i) no partial conversion of
LIBOR Loans shall reduce the outstanding principal amount of LIBOR Loans made
pursuant to a single Borrowing to less than the Minimum Borrowing Amount, (ii)
ABR Loans may not be converted into LIBOR Loans if an Event of Default is in
existence on the date of the conversion and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such conversion, (iii) LIBOR Loans may not be continued as LIBOR Loans for an
additional Interest Period if an Event of Default is in existence on the date of
the proposed continuation and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuation, and (iv) Borrowings resulting from conversions pursuant to this
Section 2.6 shall be limited in number as provided in Section 2.2.  Each such
conversion or continuation shall be effected by the Borrower by giving the
Administrative Agent at the Administrative Agent’s Office prior to 1:00 p.m.
(New York City time) at least (i) three Business Days prior, in the case of a
continuation of or conversion to LIBOR Loans (other than in the case of a notice
delivered on the Closing Date, which shall be deemed to be effective on the
Closing Date), or (ii) one Business Day prior in the case of a conversion into
ABR Loans (each, a “Notice of Conversion or Continuation” substantially in the
form of Exhibit K) specifying the Loans to be so converted or continued, the
Type of Loans to be converted or continued into and, if such Loans are to be
converted into or continued as LIBOR Loans, the Interest Period to be initially
applicable thereto.  If no Interest Period is specified in any such notice with
respect to any conversion to or continuation as a LIBOR Loan, the Borrower shall
be deemed to have selected an Interest Period of one month’s duration.  The
Administrative Agent shall give each applicable Lender notice as promptly as
practicable of any such proposed conversion or continuation affecting any of its
Loans.
 
(b)          If any Event of Default is in existence at the time of any proposed
continuation of any LIBOR Loans denominated in Dollars and the Administrative
Agent has or the Required Lenders have determined in its or their sole
discretion not to permit such continuation, such LIBOR Loans shall be
automatically converted on the last day of the current Interest Period into ABR
Loans.  If upon the expiration of any Interest Period in respect of LIBOR Loans,
the Borrower has failed to elect a new Interest Period to be applicable thereto
as provided in clause (a), the Borrower shall be deemed to have elected to
convert such Borrowing of LIBOR Loans into a Borrowing of ABR Loans, effective
as of the expiration date of such current Interest Period.
 
84

--------------------------------------------------------------------------------

2.7           Pro Rata Borrowings.  Each Borrowing of Initial Term Loans under
this Agreement shall be made by the Lenders pro rata on the basis of their
then-applicable Initial Term Loan Commitments.  Each Borrowing of Term A Loans
under this Agreement shall be made by the Lenders pro rata on the basis of their
then-applicable Term A Loan Commitments.  Each Borrowing of Revolving Credit
Loans under this Agreement shall be made by the Revolving Credit Lenders pro
rata on the basis of their then-applicable Revolving Credit Commitment
Percentages.  Each Borrowing of New Term Loans under this Agreement shall be
made by the Lenders pro rata on the basis of their then-applicable New Term Loan
Commitments.  Each Borrowing of Incremental Revolving Credit Loans under this
Agreement shall be made by the Revolving Credit Lenders pro rata on the basis of
their then-applicable Incremental Revolving Credit Commitments.  It is
understood that (a) no Lender shall be responsible for any default by any other
Lender in its obligation to make Loans hereunder and that each Lender severally
but not jointly shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder and (b) other than as expressly provided herein with
respect to a Defaulting Lender, failure by a Lender to perform any of its
obligations under any of the Credit Documents shall not release any Person from
performance of its obligation, under any Credit Document.
 
2.8           Interest.
 
(a)           The unpaid principal amount of each ABR Loan shall bear interest
from the date of the Borrowing thereof until maturity (whether by acceleration
or otherwise) at a rate per annum that shall at all times be the Applicable
Margin for ABR Loans plus the ABR, in each case, in effect from time to time.
 
(b)           The unpaid principal amount of each LIBOR Loan shall bear interest
from the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable Margin for LIBOR Loans plus the relevant LIBOR Rate.
 
(c)           If all or a portion of (i) the principal amount of any Loan or
(ii) any interest payable thereon or any other amount payable hereunder shall
not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum (the
“Default Rate”) that is (x) in the case of overdue principal, the rate that
would otherwise be applicable thereto plus 2.00% or (y) in the case of any other
overdue amount, including overdue interest, to the extent permitted by
applicable law, the rate described in Section 2.8(a) for the applicable Class
plus 2.00% from the date of such non-payment to the date on which such amount is
paid in full (after as well as before judgment).
 
(d)           Interest on each Loan shall accrue from and including the date of
any Borrowing to but excluding the date of any repayment thereof and shall be
payable in the same currency in which the Loan is denominated; provided that any
Loan that is repaid on the same date on which it is made shall bear interest for
one day.  Except as provided below, interest shall be payable (i) in respect of
each ABR Loan, quarterly in arrears on the last Business Day of each fiscal
quarter of the Borrower, (ii) in respect of each LIBOR Loan, on the last day of
each Interest Period applicable thereto and, in the case of an Interest Period
in excess of three months, on each date occurring at three-month intervals after
the first day of such Interest Period, and (iii) in respect of each Loan, (A) on
any prepayment in respect thereof, (B) at maturity (whether by acceleration or
otherwise), and (C) after such maturity, on demand.
 
(e)           All computations of interest hereunder shall be made in accordance
with Section 5.5.
 
(f)            The Administrative Agent, upon determining the interest rate for
any Borrowing of LIBOR Loans, shall promptly notify the Borrower and the
relevant Lenders thereof.  Each such determination shall, absent clearly
demonstrable error, be final and conclusive and binding on all parties hereto.
 
85

--------------------------------------------------------------------------------

2.9        Interest Periods.  At the time the Borrower gives a Notice of
Borrowing or Notice of Conversion or Continuation in respect of the making of,
or conversion into or continuation as, a Borrowing of LIBOR Loans in accordance
with Section 2.6(a), the Borrower shall give the Administrative Agent written
notice of the Interest Period applicable to such Borrowing, which Interest
Period shall, at the option of the Borrower be a one, two, three or six month
period (or if available to all the Lenders making such LIBOR Loans as determined
by such Lenders in good faith based on prevailing market conditions, a twelve
month or shorter period).
 
Notwithstanding anything to the contrary contained above:
 
(a)           the initial Interest Period for any Borrowing of LIBOR Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;
 
(b)          if any Interest Period relating to a Borrowing of LIBOR Loans
begins on the last Business Day of a calendar month or begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
the calendar month at the end of such Interest Period;


(c)            if any Interest Period would otherwise expire on a day that is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that if any Interest Period in respect of a LIBOR Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day; and
 
(d)           the Borrower shall not be entitled to elect any Interest Period in
respect of any LIBOR Loan if such Interest Period would extend beyond the
Maturity Date of such Loan.
 
2.10         Increased Costs, Illegality, Etc.
 
(a)          In the event that (x) in the case of clause (i) below, the
Administrative Agent and (y) in the case of clauses (ii) and (iii) below, the
Required Term Loan Lenders (with respect to Term Loans) or the Required
Revolving Credit Lenders (with respect to Revolving Credit Commitments) shall
have reasonably determined (which determination shall, absent clearly
demonstrable error, be final and conclusive and binding upon all parties
hereto):
 
(i)          on any date for determining the LIBOR Rate for any Interest Period
that (x) deposits in the principal amounts and currencies of the Loans
comprising such LIBOR Borrowing are not generally available in the relevant
market or (y) by reason of any changes arising on or after the Closing Date
affecting the interbank LIBOR market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of LIBOR Rate; or
 
(ii)        at any time, that such Lenders shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
LIBOR Loans (including any increased costs or reductions attributable to Taxes,
other than any increase or reduction attributable to Indemnified Taxes, Excluded
Taxes or Other Taxes) because of any Change in Law; or
 
86

--------------------------------------------------------------------------------

(iii)        at any time, that the making or continuance of any LIBOR Loan has
become unlawful by compliance by such Lenders in good faith with any law,
governmental rule, regulation, guideline or order (or would conflict with any
such governmental rule, regulation, guideline or order not having the force of
law even though the failure to comply therewith would not be unlawful), or has
become impracticable as a result of a contingency occurring after the Closing
Date that materially and adversely affects the interbank LIBOR market;
 
(such Loans, “Impacted Loans”), then, and in any such event, such Required Term
Loan Lenders or Required Revolving Credit Lenders, as applicable (or the
Administrative Agent, in the case of clause (i) above) shall within a reasonable
time thereafter give notice (if by telephone, confirmed in writing) to Holdings,
the Borrower, and to the Administrative Agent of such determination (which
notice the Administrative Agent shall promptly transmit to each of the other
Lenders).  Thereafter (x) in the case of clause (i) above, LIBOR Loans shall no
longer be available until such time as the Administrative Agent notifies
Holdings, the Borrower and the Lenders that the circumstances giving rise to
such notice by the Administrative Agent no longer exist (which notice the
Administrative Agent agrees to give at such time when such circumstances no
longer exist), and any Notice of Borrowing or Notice of Conversion given by the
Borrower with respect to LIBOR Loans that have not yet been incurred shall be
deemed rescinded by the Borrower, (y) in the case of clause (ii) above, the
Borrower shall pay to such Lenders, promptly after receipt of written demand
therefor such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Required Term
Loan Lenders or Required Revolving Credit Lenders, as applicable, in their
reasonable discretion shall determine) as shall be required to compensate such
Lenders for such actual increased costs or reductions in amounts receivable
hereunder (it being agreed that a written notice as to the additional amounts
owed to such Lenders, showing in reasonable detail the basis for the calculation
thereof, submitted to the Borrower by such Lenders shall, absent clearly
demonstrable error, be final and conclusive and binding upon all parties
hereto), and (z) in the case of subclause (iii) above, the Borrower shall take
one of the actions specified in subclause (x) or (y), as applicable, of Section
2.10(b) promptly and, in any event, within the time period required by law.
 
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in Section 2.10(a)(i)(x), the Administrative Agent, in
consultation with the Borrower and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (x) of the first sentence of the immediately
preceding paragraph, (2) the Administrative Agent or the affected Lenders notify
the Administrative Agent and the Borrower that such alternative interest rate
does not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.
 
(b)          At any time that any LIBOR Loan is affected by the circumstances
described in Section 2.10(a)(ii) or (iii), the Borrower may (and in the case of
a LIBOR Loan affected pursuant to Section 2.10(a)(iii) shall) either (x) if a
Notice of Borrowing or Notice of Conversion or Continuation with respect to the
affected LIBOR Loan has been submitted pursuant to Section 2.3 but the affected
LIBOR Loan has not been funded or continued, cancel such requested Borrowing by
giving the Administrative Agent written notice thereof on the same date that the
Borrower was notified by Lenders pursuant to Section 2.10(a)(ii) or (iii) or (y)
if the affected LIBOR Loan is then outstanding, upon at least three Business
Days’ notice to the Administrative Agent, require the affected Lender to convert
each such LIBOR Loan into an ABR Loan; provided that if more than one Lender is
affected at any time, then all affected Lenders must be treated in the same
manner pursuant to this Section 2.10(b).
 
87

--------------------------------------------------------------------------------

(c)          If, after the Closing Date, any Change in Law relating to capital
adequacy or liquidity of any Lender or compliance by any Lender or its parent
with any Change in Law relating to capital adequacy or liquidity occurring after
the Closing Date, has or would have the effect of reducing the actual rate of
return on such Lender’s or its parent’s or its Affiliate’s capital or assets as
a consequence of such Lender’s commitments or obligations hereunder to a level
below that which such Lender or its parent or its Affiliate could have achieved
but for such Change in Law (taking into consideration such Lender’s or its
parent’s policies with respect to capital adequacy or liquidity), then from time
to time, promptly after demand by such Lender (with a copy to the Administrative
Agent), the Borrower shall pay to such Lender such actual additional amount or
amounts as will compensate such Lender or its parent for such actual reduction,
it being understood and agreed, however, that a Lender shall not be entitled to
such compensation as a result of such Lender’s compliance with, or pursuant to
any request or directive to comply with, any law, rule or regulation as in
effect on the Closing Date or to the extent such Lender is not imposing such
charges on, or requesting such compensation from, borrowers (similarly situated
to the Borrower hereunder) under comparable syndicated credit facilities similar
to the Credit Facilities.  Each Lender, upon determining in good faith that any
additional amounts will be payable pursuant to this Section 2.10(c), will give
prompt written notice thereof to the Borrower, which notice shall set forth in
reasonable detail the basis of the calculation of such additional amounts,
although the failure to give any such notice shall not, subject to Section 2.13,
release or diminish the Borrower’s obligations to pay additional amounts
pursuant to this Section 2.10(c) promptly following receipt of such notice.
 
2.11         Compensation.  If (a) any payment of principal of any LIBOR Loan is
made by the Borrower to or for the account of a Lender other than on the last
day of the Interest Period for such LIBOR Loan as a result of a payment or
conversion pursuant to Sections 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b) any Borrowing of LIBOR Loans is not made as a result of a
withdrawn Notice of Borrowing or a failure to satisfy borrowing conditions, (c)
any ABR Loan is not converted into a LIBOR Loan as a result of a withdrawn
Notice of Conversion or Continuation, (d) any LIBOR Loan is not continued as a
LIBOR Loan, as the case may be, as a result of a withdrawn Notice of Conversion
or Continuation or (e) any prepayment of principal of any LIBOR Loan is not made
as a result of a withdrawn notice of prepayment pursuant to Sections 5.1 or 5.2,
the Borrower shall, after receipt of a written request by such Lender (which
request shall set forth in reasonable detail the basis for requesting such
amount), promptly pay to the Administrative Agent for the account of such Lender
any amounts required to compensate such Lender for any additional losses, costs
or expenses that such Lender may reasonably incur as a result of such payment,
failure to convert, failure to continue or failure to prepay, including any
loss, cost or expense (excluding loss of anticipated profits) actually incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by any Lender to fund or maintain such LIBOR Loan.  A certificate of a Lender
setting forth the amount or amounts necessary to compensate such Lender as
specified in this Section 2.11 and setting forth in reasonable detail the manner
in which such amount or amounts were determined shall be delivered to the
Borrower and shall be conclusive, absent manifest error.
 
2.12         Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Sections 2.10(a)(ii),
2.10(a)(iii), 2.10(b), 3.5 or 5.4 with respect to such Lender, it will, if
requested by the Borrower use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event; provided that such designation is made on such terms
that such Lender and its lending office suffer no unreimbursed cost or other
material economic, legal or regulatory disadvantage, with the object of avoiding
the consequence of the event giving rise to the operation of any such Section. 
Nothing in this Section 2.12 shall affect or postpone any of the obligations of
the Borrower or the right of any Lender provided in Sections 2.10, 3.5 or 5.4.
 
88

--------------------------------------------------------------------------------

2.13        Notice of Certain Costs.  Notwithstanding anything in this Agreement
to the contrary, to the extent any notice required by Sections 2.10, 2.11, 3.5
or 5.4 is given by any Lender more than 120 days after such Lender has knowledge
(or should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Sections 2.10, 2.11, 3.5 or 5.4, as the case may be, for any such amounts
incurred or accruing prior to the 121st day prior to the giving of such notice
to the Borrower.
 
2.14         Incremental Facilities.
 
(a)            The Borrower may by written notice to Administrative Agent elect
to request the establishment of one or more (x) additional tranches of term
loans (the commitments thereto, the “New Term Loan Commitments”), (y) increases
in Revolving Credit Commitments of any Class (the “New Revolving Credit
Commitments”), and/or (z) additional tranches of Revolving Credit Commitments
(the “Additional Revolving Credit Commitments” and, together with the New
Revolving Loan Commitments, the “Incremental Revolving Credit Commitments”;
together with the New Term Loan Commitments and the New Revolving Credit
Commitments, the “New Loan Commitments”), by an aggregate amount not in excess
of the Maximum Incremental Facilities Amount in the aggregate and not less than
$10,000,000 individually (or such lesser amount as (x) may be approved by the
Administrative Agent or (y) shall constitute the difference between the Maximum
Incremental Facilities Amount and all such New Loan Commitments obtained on or
prior to such date).  Each such notice shall specify the date (each, an
“Increased Amount Date”) on which the Borrower proposes that the New Loan
Commitments shall be effective.  In connection with the incurrence of any
Indebtedness under this Section 2.14, at the request of the Administrative
Agent, the Borrower shall provide to the Administrative Agent a certificate
certifying that the New Loan Commitments do not exceed the Maximum Incremental
Facilities Amount, which certificate shall be in reasonable detail and shall
provide the calculations and basis therefor.  The Borrower may approach any
Lender or any Person (other than a natural Person) to provide all or a portion
of the New Loan Commitments; provided that any Lender offered or approached to
provide all or a portion of the New Loan Commitments may elect or decline, in
its sole discretion, to provide a New Loan Commitment.  In each case, such New
Loan Commitments shall become effective as of the applicable Increased Amount
Date; provided that (i) no Event of Default (except in connection with an
acquisition or investment, no Event of Default under Section 11.1 or Section
11.5) shall exist on such Increased Amount Date before or after giving effect to
such New Loan Commitments, as applicable, (ii) the New Loan Commitments shall be
effected pursuant to one or more Joinder Agreements executed and delivered by
the Borrower and Administrative Agent, and each of which shall be recorded in
the Register and shall be subject to the requirements set forth in Section
5.4(e), and (iii) the Borrower shall make any payments required pursuant to
Section 2.11 in connection with the New Loan Commitments, as applicable.  No
Lender shall have any obligation to provide any Commitments pursuant to this
Section 2.14(a).  Any New Term Loans made on an Increased Amount Date shall, at
the election of the Borrower and agreed to by Lenders providing such New Term
Loan Commitments, be designated as (a) a separate series (a “Series”) of New
Term Loans for all purposes of this Agreement or (b) as part of a Series of
existing Term Loans for all purposes of this Agreement.  On and after the
Increased Amount Date, Additional Revolving Credit Loans shall be designated a
separate Series of Additional Revolving Credit Loans for all purposes of this
Agreement.
 
(b)          On any Increased Amount Date on which Incremental Revolving Credit
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, (a) with respect to New Revolving Credit Commitments, each of the
Lenders with Revolving Credit Commitments of such Class shall assign to each
Lender with a New Revolving Credit Commitment (each, a “New Revolving Loan
Lender”) and each of the New Revolving Loan Lenders shall purchase from each of
the Lenders with Revolving Credit Commitments of such Class, at the principal
amount thereof, such interests in the Revolving Credit Loans outstanding on such
Increased Amount Date as shall be necessary in order that, after giving effect
to all such assignments and purchases, the Revolving Credit Loans of such Class
will be held by existing Revolving Credit Lenders and New Revolving Loan Lenders
ratably in accordance with their Revolving Credit Commitments of such Class
after giving effect to the addition of such New Revolving Credit Commitments to
the Revolving Credit Commitments, and (b) with respect to Incremental Revolving
Credit Commitments, (i) each Incremental Revolving Credit Commitment shall be
deemed for all purposes a Revolving Credit Commitment and, each Loan made under
a New Revolving Credit Commitment (a “New Revolving Credit Loan”) and each Loan
made under an Additional Revolving Credit Commitment (an “Additional Revolving
Credit Loan” and, together with New Revolving Credit Loans, the “Incremental
Revolving Credit Loan”) shall be deemed, for all purposes, Revolving Credit
Loans and (ii) each New Revolving Loan Lender and each Lender with an Additional
Revolving Credit Commitment (each an “Additional Revolving Loan Lender” and,
together with the New Revolving Loan Lenders, the “Incremental Revolving Loan
Lenders”) shall become a Lender with respect to the New Revolving Credit
Commitment and all matters relating thereto; provided that the Administrative
Agent, the Swingline Lender and the Letter of Credit Issuer shall have consented
(not to be unreasonably withheld or delayed) to such Lender’s or Incremental
Revolving Loan Lender’s providing such Incremental Revolving Credit Commitment
to the extent such consent, if any, would be required under Section 13.6(b) for
an assignment of Revolving Loans or Revolving Credit Commitments, as applicable,
to such Lender or Incremental Revolving Loan Lender.
 
89

--------------------------------------------------------------------------------

(c)          On any Increased Amount Date on which any New Term Loan Commitments
of any Series are effective, subject to the satisfaction of the foregoing terms
and conditions, (i) each Lender with a New Term Loan Commitment (each, a
“New Term Loan Lender”) of any Series shall make a Loan to the Borrower (a
“New Term Loan” and, together with the Incremental Revolving Credit Loans, the
“Incremental Loans”) in an amount equal to its New Term Loan Commitment of such
Series, and (ii) each New Term Loan Lender of any Series shall become a Lender
hereunder with respect to the New Term Loan Commitment of such Series and the
New Term Loans of such Series made pursuant thereto.
 
(d)          The terms and provisions of the New Term Loans and New Term Loan
Commitments of any Series shall be on terms and documentation set forth in the
Joinder Agreement as determined by the Borrower; provided that (i) except with
respect to Permitted Term Loan A Refinancing Indebtedness, the applicable New
Term Loan Maturity Date of each Series shall be no earlier than the Initial Term
Loan Maturity Date; (ii) except with respect to Permitted Term Loan A
Refinancing Indebtedness, the weighted average life to maturity of all New Term
Loans shall be no shorter than the weighted average life to maturity of the then
existing Initial Term Loans; (iii) the pricing, interest rate margins,
discounts, premiums, rate floors, fees, and amortization schedule applicable to
any New Term Loans shall be determined by the Borrower and the Lenders
thereunder; provided that solely in the case of New Term Loans incurred prior to
the 18 month anniversary of the Closing Date, if the Effective Yield for LIBOR
Loans in respect of such New Term Loans exceeds the Effective Yield for LIBOR
Loans in respect of the then existing Initial Term Loans by more than 0.50%, the
Applicable Margin for LIBOR Loans in respect of the then existing Initial Term
Loans shall be adjusted so that the Effective Yield in respect of the then
existing Initial Term Loans is equal to the Effective Yield for LIBOR Loans in
respect of the New Term Loans minus 0.50%; and (iv) except with respect to
Permitted Term Loan A Refinancing Indebtedness, to the extent such terms and
documentation are not consistent with the then existing Initial Term Loans
(except to the extent permitted by clause (i), (ii) or (iii) above), they shall
be reasonably satisfactory to the Administrative Agent (it being understood
that, (1) to the extent that any financial maintenance covenant is added for the
benefit of any such Indebtedness, no consent shall be required by the
Administrative Agent or any of the Lenders if such financial maintenance
covenant is also added for the benefit of any corresponding Loans remaining
outstanding after the issuance or incurrence of such Indebtedness or (2) no
consent shall be required by the Administrative Agent or any of the Lenders if
any covenants or other provisions are only applicable after the Latest Term Loan
Maturity Date).
 
90

--------------------------------------------------------------------------------

(e)          Incremental Revolving Credit Commitments and Incremental Revolving
Credit Loans shall be identical to the Initial Revolving Credit Commitments and
the related Revolving Credit Loans, other than the Maturity Date and as set
forth in this Section 2.14(e); provided that notwithstanding anything to the
contrary in this Section 2.14 or otherwise:
 
(i)          any such Incremental Revolving Credit Commitments or Incremental
Revolving Credit Loans shall rank pari passu in right of payment and of security
with the Revolving Credit Loans and the Term Loans,
 
(ii)        any such Incremental Revolving Credit Commitments or Incremental
Revolving Credit Loans shall not mature earlier than the Initial Revolving
Credit Commitments and related Revolving Credit Loans at the time of incurrence
of such Incremental Revolving Credit Commitments,
 
(iii)       the borrowing and repayment (except for (1) payments of interest and
fees at different rates on Incremental Revolving Credit Commitments (and related
outstandings), (2) repayments required upon the maturity date of the Incremental
Revolving Credit Commitments, and (3) repayment made in connection with a
permanent repayment and termination of commitments (subject to clause (v)
below)) of Loans with respect to Incremental Revolving Credit Commitments after
the associated Increased Amount Date shall be made on a pro rata basis with all
other Revolving Credit Commitments on such Increased Amount Date,
 
(iv)        subject to the provisions of Section 2.1(e) and Sections 3.12 to the
extent dealing with Swingline Loans and Letters of Credit which mature or expire
after a maturity date when there exists Incremental Revolving Credit Commitments
with a longer maturity date, all Swingline Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Revolving Credit
Commitments of the same Series in accordance with their percentage of such
Revolving Credit Commitments on the applicable Increased Amount Date (and except
as provided in Section 2.1(e) and Section 3.12, without giving effect to changes
thereto on an earlier maturity date with respect to Swingline Loans and Letters
of Credit theretofore incurred or issued in respect of such Series),
 
(v)      the permanent repayment of Revolving Credit Loans with respect to, and
termination of, Incremental Revolving Credit Commitments after the associated
Increased Amount Date shall be made on a pro rata basis with all other Revolving
Credit Commitments on such Increased Amount Date, except that the Borrower shall
be permitted to permanently repay and terminate commitments of any such Class on
a better than a pro rata basis as compared to any other Class with a later
maturity date than such Class,
 
(vi)       assignments and participations of Incremental Revolving Credit
Commitments and Incremental Revolving Credit Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Credit
Commitments and Revolving Credit Loans on the applicable Increased Amount Date,
 
91

--------------------------------------------------------------------------------

(vii)       any Incremental Revolving Credit Commitments may constitute a
separate Class or Classes, as the case may be, of Commitments from the Classes
constituting the applicable Revolving Credit Commitments prior to such Increased
Amount Date, and
 
(viii)      the pricing, fees, maturity and other immaterial terms of the
Additional Revolving Credit Loans may be different and shall be determined by
the Borrower and the Lenders thereunder so long as the final maturity date and
the weighted average maturity of any Additional Revolving Credit Loans and
Additional Revolving Credit Commitments, as applicable, shall not be earlier
than, or shorter than, as the case may be, the maturity date or the weighted
average life, as applicable, of the Initial Revolving Credit Commitments and
related Revolving Credit Loans.
 
(f)           Each Joinder Agreement may, without the consent of any other
Lenders, effect technical and corresponding amendments to this Agreement and the
other Credit Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provision of this Section 2.14.
 
(g)           (i)The Borrower may at any time and from time to time request that
all or a portion of the Term Loans of any Class (an “Existing Term Loan Class”)
be converted to extend the scheduled maturity date(s) of any payment of
principal with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so converted, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.14(g).  In order
to establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term Loan Class which such request shall be
offered equally to all such Lenders) (a “Term Loan Extension Request”) setting
forth the proposed terms of the Extended Term Loans to be established, which
shall not be materially more restrictive to the Credit Parties (as determined in
good faith by the Borrower), when taken as a whole, than the terms of the Term
Loans of the Existing Term Loan Class unless (x) the Lenders of the Term Loans
of such applicable Existing Term Loan Class receive the benefit of such more
restrictive terms (provided, in the case of an extension of the Term A Loans,
such terms of Extended Term Loans would comply with clause (ii) of the
definition of Permitted Term Loan A Refinancing Indebtedness) or (y) any such
provisions apply after the Initial Term Loan Maturity Date (a “Permitted Other
Provision”); provided, however, that (x) the scheduled final maturity date shall
be extended and all or any of the scheduled amortization payments of principal
of the Extended Term Loans may be delayed to later dates than the scheduled
amortization of principal of the Term Loans of such Existing Term Loan Class
(with any such delay resulting in a corresponding adjustment to the scheduled
amortization payments reflected in Section 2.5 or in the Joinder Agreement, as
the case may be, with respect to the Existing Term Loan Class from which such
Extended Term Loans were converted, in each case as more particularly set forth
in paragraph (iv) of this Section 2.14(g) below), (y) (A) the interest margins
with respect to the Extended Term Loans may be higher or lower than the interest
margins for the Term Loans of such Existing Term Loan Class and/or (B)
additional fees, premiums or AHYDO payments may be payable to the Lenders
providing such Extended Term Loans in addition to or in lieu of any increased
margins contemplated by the preceding clause (A), in each case, to the extent
provided in the applicable Extension Amendment and to the extent that any
Permitted Other Provision (including a financial maintenance covenant) is added
for the benefit of any such Indebtedness, no consent shall be required by the
Administrative Agent or any of the Lenders if such Permitted Other Provision is
also added for the benefit of any corresponding Loans remaining outstanding
after the issuance or incurrence of such Indebtedness or if such Permitted Other
Provision applies only after the Initial Term Loan Maturity Date. 
Notwithstanding anything to the contrary in this Section 2.14 or otherwise, no
Extended Term Loans may be optionally prepaid prior to the date on which the
Existing Term Loan Class from which they were converted is repaid in full,
except in accordance with the last sentence of Section 5.1(a).  No Lender shall
have any obligation to agree to have any of its Term Loans of any Existing Term
Loan Class converted into Extended Term Loans pursuant to any Extension
Request.  Any Extended Term Loans of any Extension Series shall constitute a
separate Class of Term Loans from the Existing Term Loan Class from which they
were converted.
 
92

--------------------------------------------------------------------------------

(iii)        The Borrower may at any time and from time to time request that all
or a portion of the Revolving Credit Commitments of any Class, any Extended
Revolving Credit Commitments and/or any Incremental Revolving Credit
Commitments, each existing at the time of such request (each, an “Existing
Revolving Credit Commitment” and any related revolving credit loans thereunder,
“Existing Revolving Credit Loans”; each Existing Revolving Credit Commitment and
related Existing Revolving Credit Loans together being referred to as an
“Existing Revolving Credit Class”) be converted to extend the termination date
thereof and the scheduled maturity date(s) of any payment of principal with
respect to all or a portion of any principal amount of Loans related to such
Existing Revolving Credit Commitments (any such Existing Revolving Credit
Commitments which have been so extended, “Extended Revolving Credit Commitments”
and any related Loans, “Extended Revolving Credit Loans”) and to provide for
other terms consistent with this Section 2.14(g).  In order to establish any
Extended Revolving Credit Commitments, the Borrower shall provide a notice to
the Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Class of Existing Revolving Credit Commitments which
such request shall be offered equally to all such Lenders) setting forth the
proposed terms of the Extended Revolving Credit Commitments to be established,
which shall not be materially more restrictive to the Credit Parties (as
determined in good faith by the Borrower), when taken as a whole, than the terms
of the applicable Existing Revolving Credit Commitments (the “Specified Existing
Revolving Credit Commitment”) unless (x) the Lenders providing existing
Revolving Credit Loans receive the benefit of such more restrictive terms or (y)
any such provisions apply after the Revolving Credit Termination Date, in each
case, to the extent provided in the applicable Extension Amendment; provided,
however, that (w) all or any of the final maturity dates of such Extended
Revolving Credit Commitments may be delayed to later dates than the final
maturity dates of the Specified Existing Revolving Credit Commitments, (x) (A)
the interest margins with respect to the Extended Revolving Credit Commitments
may be higher or lower than the interest margins for the Specified Existing
Revolving Credit Commitments and/or (B) additional fees and premiums may be
payable to the Lenders providing such Extended Revolving Credit Commitments in
addition to or in lieu of any increased margins contemplated by the preceding
clause (A) and (y) the revolving credit commitment fee rate with respect to the
Extended Revolving Credit Commitments may be higher or lower than the Revolving
Credit Commitment Fee Rate for the Specified Existing Revolving Credit
Commitment; provided that, notwithstanding anything to the contrary in this
Section 2.14(g) or otherwise, (1) the borrowing and repayment (other than in
connection with a permanent repayment and termination of commitments) of Loans
with respect to any Original Revolving Credit Commitments shall be made on a pro
rata basis with all other Original Revolving Credit Commitments and (2)
assignments and participations of Extended Revolving Credit Commitments and
Extended Revolving Credit Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Credit Commitments and the
Revolving Credit Loans related to such Commitments set forth in Section 13.6. 
No Lender shall have any obligation to agree to have any of its Revolving Credit
Loans or Revolving Credit Commitments of any Existing Revolving Credit Class
converted into Extended Revolving Credit Loans or Extended Revolving Credit
Commitments pursuant to any Extension Request.  Any Extended Revolving Credit
Commitments of any Extension Series shall constitute a separate Class of
revolving credit commitments from the Specified Existing Revolving Credit
Commitments and from any other Existing Revolving Credit Commitments (together
with any other Extended Revolving Credit Commitments so established on such
date).
 
93

--------------------------------------------------------------------------------

(iiiiv)    Any Lender (an “Extending Lender”) wishing to have all or a portion
of its Term Loans, Revolving Credit Commitments, Incremental Revolving Credit
Commitment or Extended Revolving Credit Commitment of the Existing Class or
Existing Classes subject to such Extension Request converted into Extended Term
Loans or Extended Revolving Credit Commitments, as applicable, shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Term Loans, Revolving Credit
Commitments, Incremental Revolving Credit Commitment or Extended Revolving
Credit Commitment of the Existing Class or Existing Classes subject to such
Extension Request that it has elected to convert into Extended Term Loans or
Extended Revolving Credit Commitments, as applicable.  In the event that the
aggregate amount of Term Loans, Revolving Credit Commitments, Incremental
Revolving Credit Commitment or Extended Revolving Credit Commitment of the
Existing Class or Existing Classes subject to Extension Elections exceeds the
amount of Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, requested pursuant to the Extension Request, Term Loans or Revolving
Credit Commitments, Incremental Revolving Credit Commitments or Extended
Revolving Credit Commitments of the Existing Class or Existing Classes subject
to Extension Elections shall be converted to Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, on a pro rata basis based on the
amount of Term Loans, Revolving Credit Commitments, Incremental Revolving Credit
Commitment or Extended Revolving Credit Commitment included in each such
Extension Election.  Notwithstanding the conversion of any Existing Revolving
Credit Commitment into an Extended Revolving Credit Commitment, such Extended
Revolving Credit Commitment shall be treated identically to all other Original
Revolving Credit Commitments for purposes of the obligations of a Revolving
Credit Lender in respect of Swingline Loans under Section 2.1(c) and Letters of
Credit under Section 3, except that the applicable Extension Amendment may
provide that the Swingline Maturity Date and/or the L/C Facility Maturity Date
may be extended and the related obligations to make Swingline Loans and issue
Letters of Credit may be continued so long as the Swingline Lender and/or the
Letter of Credit Issuer, as applicable, have consented to such extensions in
their sole discretion (it being understood that no consent of any other Lender
shall be required in connection with any such extension).
 
(ivv)    Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, shall be established pursuant to an amendment (an “Extension
Amendment”) to this Agreement (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.14(g)(iv) and
notwithstanding anything to the contrary set forth in Section 13.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, established thereby) executed by the Credit Parties, the
Administrative Agent and the Extending Lenders.  No Extension Amendment shall
provide for any tranche of Extended Term Loans or Extended Revolving Credit
Commitments in an aggregate principal amount that is less than $10,000,000.  In
addition to any terms and changes required or permitted by Section 2.14(g)(i),
each Extension Amendment (x) shall amend the scheduled amortization payments
pursuant to Section 2.5 or the applicable Joinder Agreement with respect to the
Existing Term Loan Class from which the Extended Term Loans were converted to
reduce each scheduled Repayment Amount for the Existing Term Loan Class in the
same proportion as the amount of Term Loans of the Existing Term Loan Class is
to be converted pursuant to such Extension Amendment (it being understood that
the amount of any Repayment Amount payable with respect to any individual Term
Loan of such Existing Term Loan Class that is not an Extended Term Loan shall
not be reduced as a result thereof) and (y) may, but shall not be required to,
impose additional requirements (not inconsistent with the provisions of this
Agreement in effect at such time) with respect to the final maturity and
weighted average life to maturity of New Term Loans incurred following the date
of such Extension Amendment.  Notwithstanding anything to the contrary in this
Section 2.14(g) and without limiting the generality or applicability of Section
13.1 to any Section 2.14 Additional Amendments, any Extension Amendment may
provide for additional terms and/or additional amendments other than those
referred to or contemplated above (any such additional amendment, a “Section
2.14 Additional Amendment”) to this Agreement and the other Credit Documents;
provided that such Section 2.14 Additional Amendments are within the
requirements of Section 2.14(g)(i) and do not become effective prior to the time
that such Section 2.14 Additional Amendments have been consented to (including,
without limitation, pursuant to (1) consents applicable to holders of New Term
Loans and New Revolving Credit Commitments provided for in any Joinder Agreement
and (2) consents applicable to holders of any Extended Term Loans or Extended
Revolving Credit Commitments provided for in any Extension Amendment) by such of
the Lenders, Credit Parties and other parties (if any) as may be required in
order for such Section 2.14 Additional Amendments to become effective in
accordance with Section 13.1.
 
94

--------------------------------------------------------------------------------

(vvi)     Notwithstanding anything to the contrary contained in this Agreement,
(A) on any date on which any Existing Class is converted to extend the related
scheduled maturity date(s) in accordance with clauses (i) and/or (ii) above (an
“Extension Date”), (I) in the case of the existing Term Loans of each Extending
Lender, the aggregate principal amount of such existing Term Loans shall be
deemed reduced by an amount equal to the aggregate principal amount of Extended
Term Loans so converted by such Lender on such date, and the Extended Term Loans
shall be established as a separate Class of Term Loans (together with any other
Extended Term Loans so established on such date), and (II) in the case of the
Specified Existing Revolving Credit Commitments of each Extending Lender, the
aggregate principal amount of such Specified Existing Revolving Credit
Commitments shall be deemed reduced by an amount equal to the aggregate
principal amount of Extended Revolving Credit Commitments so converted by such
Lender on such date, and such Extended Revolving Credit Commitments shall be
established as a separate Class of revolving credit commitments from the
Specified Existing Revolving Credit Commitments and from any other Existing
Revolving Credit Commitments (together with any other Extended Revolving Credit
Commitments so established on such date) and (B) if, on any Extension Date, any
Loans of any Extending Lender are outstanding under the applicable Specified
Existing Revolving Credit Commitments, such Loans (and any related
participations) shall be deemed to be allocated as Extended Revolving Credit
Loans (and related participations) and Existing Revolving Credit Loans (and
related participations) in the same proportion as such Extending Lender’s
Specified Existing Revolving Credit Commitments to Extended Revolving Credit
Commitments.
 
(vii)       The Administrative Agent and the Lenders (other than the Swingline
Lender to the extent such consent is expressly required by this Section 2.14)
hereby consent to the consummation of the transactions contemplated by this
Section 2.14 (including, for the avoidance of doubt, payment of any interest,
fees, or premium in respect of any Extended Term Loans and/or Extended Revolving
Commitments on such terms as may be set forth in the relevant Extension
Amendment) and hereby waive the requirements of any provision of this Agreement
(including, without limitation, any pro rata payment or amendment section) or
any other Credit Document that may otherwise prohibit or restrict any such
extension or any other transaction contemplated by this Section 2.14.
 
2.15        Permitted Debt Exchanges.
 
(a)         Notwithstanding anything to the contrary contained in this
Agreement, pursuant to one or more offers (each, a “Permitted Debt Exchange
Offer”) made from time to time by the Borrower, the Borrower may from time to
time following the Closing Date consummate one or more exchanges of Term Loans
for Permitted Other Indebtedness in the form of notes (such notes, “Permitted
Debt Exchange Notes,” and each such exchange a “Permitted Debt Exchange”), so
long as the following conditions are satisfied:  (i) no Event of Default shall
have occurred and be continuing at the time the final offering document in
respect of a Permitted Debt Exchange Offer is delivered to the relevant Lenders,
(ii) the aggregate principal amount (calculated on the face amount thereof) of
Term Loans exchanged shall equal no more than the aggregate principal amount
(calculated on the face amount thereof) of Permitted Debt Exchange Notes issued
in exchange for such Term Loans; provided that the aggregate principal amount of
the Permitted Debt Exchange Notes may include accrued interest and premium (if
any) under the Term Loans exchanged and underwriting discounts, fees,
commissions and expenses in connection with the issuance of such Permitted Debt
Exchange Notes, (iii) the aggregate principal amount (calculated on the face
amount thereof) of all Term Loans exchanged under each applicable Class by the
Borrower pursuant to any Permitted Debt Exchange shall automatically be
cancelled and retired by the Borrower on the date of the settlement thereof
(and, if requested by the Administrative Agent, any applicable exchanging Lender
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, or such other form as may be reasonably requested by the
Administrative Agent, in respect thereof pursuant to which the respective Lender
assigns its interest in the Term Loans being exchanged pursuant to the Permitted
Debt Exchange to the Borrower for immediate cancellation), (iv) if the aggregate
principal amount of all Term Loans of a given Class (calculated on the face
amount thereof) tendered by Lenders in respect of the relevant Permitted Debt
Exchange Offer (with no Lender being permitted to tender a principal amount of
Term Loans which exceeds the principal amount thereof of the applicable Class
actually held by it) shall exceed the maximum aggregate principal amount of Term
Loans of such Class offered to be exchanged by the Borrower pursuant to such
Permitted Debt Exchange Offer, then the Borrower shall exchange Term Loans
subject to such Permitted Debt Exchange Offer tendered by such Lenders ratably
up to such maximum amount based on the respective principal amounts so tendered,
(v) all documentation in respect of such Permitted Debt Exchange shall be
consistent with the foregoing, and all written communications generally directed
to the Lenders in connection therewith shall be in form and substance consistent
with the foregoing and made in consultation with the Borrower and the Auction
Agent, and (vi) any applicable Minimum Tender Condition shall be satisfied.
 
95

--------------------------------------------------------------------------------

(b)         With respect to all Permitted Debt Exchanges effected by any of the
Borrower pursuant to this Section 2.15, (i) such Permitted Debt Exchanges (and
the cancellation of the exchanged Term Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 5.1 or 5.2, and (ii) such Permitted Debt Exchange Offer shall be made
for not less than $10,000,000 in aggregate principal amount of Term Loans;
provided that subject to the foregoing clause (ii) the Borrower may at its
election specify as a condition (a “Minimum Tender Condition”) to consummating
any such Permitted Debt Exchange that a minimum amount (to be determined and
specified in the relevant Permitted Debt Exchange Offer in the Borrower’s
discretion) of Term Loans of any or all applicable Classes be tendered.
 
(c)          In connection with each Permitted Debt Exchange, the Borrower and
the Auction Agent shall mutually agree to such procedures as may be necessary or
advisable to accomplish the purposes of this Section 2.15 and without conflict
with Section 2.15(d); provided that the terms of any Permitted Debt Exchange
Offer shall provide that the date by which the relevant Lenders are required to
indicate their election to participate in such Permitted Debt Exchange shall be
not less than a reasonable period (in the discretion of the Borrower and the
Auction Agent) of time following the date on which the Permitted Debt Exchange
Offer is made.
 
(d)         The Borrower shall be responsible for compliance with, and hereby
agrees to comply with, all applicable securities and other laws in connection
with each Permitted Debt Exchange, it being understood and agreed that (x) none
of the Auction Agent, the Administrative Agent nor any Lender assumes any
responsibility in connection with the Borrower’s compliance with such laws in
connection with any Permitted Debt Exchange and (y) each Lender shall be solely
responsible for its compliance with any applicable “insider trading” laws and
regulations to which such Lender may be subject under the Securities Exchange
Act of 1934, as amended.
 
96

--------------------------------------------------------------------------------

2.16         Defaulting Lenders.
 
(a)          Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
(i)          Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders and
Section 13.1.
 
(ii)         Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 11 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.8 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Letter of Credit Issuer or Swingline Lender
hereunder; third, to Cash Collateralize the Letter of Credit Issuer’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 3.8;
fourth, as the Borrower may request (so long as no Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Letter of
Credit Issuer’s future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 3.8; sixth, to the payment of any amounts owing to the
Borrower, the Lenders, the Letter of Credit Issuer or Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower, any Lender, the Letter of Credit Issuer or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and seventh, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 7 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.16(a)(iv).  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
 
97

--------------------------------------------------------------------------------

(iii)        Certain Fees. 
 

 
(A)
No Defaulting Lender shall be entitled to receive any fee payable under Section
4 for any period during which that Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

 

 
(B)
Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 3.8.

 


 
(C)
With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the Letter of
Credit Issuer the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Letter of Credit’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such fee.

 
(iv)       Reallocation of Applicable Percentages to Reduce Fronting Exposure. 
All or any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Credit Commitment Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that such reallocation does not cause the aggregate Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
 
(v)        Cash Collateral, Repayment of Swing Line Loans.  If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to them
hereunder or under applicable law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the Letter of Credit Issuers’ Fronting Exposure in accordance with
the procedures set forth in Section 3.8.
 
(b)          Defaulting Lender Cure.  If the Borrower, the Administrative Agent,
the Swingline Lender, and the Letter of Credit Issuer agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Revolving Credit Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Revolving Credit Commitment
Percentages (without giving effect to Section 2.16(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
 
98

--------------------------------------------------------------------------------

Section 3.              Letters of Credit
 
3.1           Letters of Credit.
 
(a)          Subject to and upon the terms and conditions herein set forth, at
any time and from time to time after the Closing Date and prior to the L/C
Facility Maturity Date, the Letter of Credit Issuer agrees, in reliance upon the
agreements of the Revolving Credit Lenders set forth in this Section 3, to issue
from time to time from the Closing Date through the L/C Facility Maturity Date
for the account of the Borrower (or, so long as the Borrower is the primary
obligor, for the account of Holdings or any Restricted Subsidiary (other than
the Borrower)) letters of credit (the “Letters of Credit” and each, a “Letter of
Credit”) in such form as may be approved by the Letter of Credit Issuer in its
reasonable discretion.
 
(b)          Notwithstanding the foregoing, (i) no Letter of Credit shall be
issued the Stated Amount of which, when added to the Letters of Credit
Outstanding at such time, would exceed the Letter of Credit Commitment then in
effect (or with respect to any Letter of Credit Issuer, exceed such Letter of
Credit Issuer’s Letter of Credit Commitment); (ii) no Letter of Credit shall be
issued the Stated Amount of which would cause the aggregate amount of the
Lenders’ Revolving Credit Exposures at the time of the issuance thereof to
exceed the Total Revolving Credit Commitment then in effect; (iii) each Letter
of Credit shall have an expiration date occurring no later than one year after
the date of issuance thereof (except as set forth in Section 3.2(d)), provided
that in no event shall such expiration date occur later than the L/C Facility
Maturity Date, in each case, unless otherwise agreed upon by the Administrative
Agent, the Letter of Credit Issuer and, unless such Letter of Credit has been
Cash Collateralized or backstopped (in the case of a backstop only, on terms
reasonably satisfactory to such Letter of Credit Issuer), the Revolving Credit
Lenders; (iv) the Letter of Credit shall be denominated in Dollars; (v) no
Letter of Credit shall be issued if it would be illegal under any applicable law
for the beneficiary of the Letter of Credit to have a Letter of Credit issued in
its favor; and (vi) no Letter of Credit shall be issued by the Letter of Credit
Issuer after it has received a written notice from any Credit Party or the
Administrative Agent or the Required Revolving Credit Lenders stating that a
Default or Event of Default has occurred and is continuing until such time as
the Letter of Credit Issuer shall have received a written notice of (x)
rescission of such notice from the party or parties originally delivering such
notice or (y) the waiver of such Default or Event of Default in accordance with
the provisions of Section 13.1.
 
(c)           Upon at least two Business Days’ prior written notice to the
Administrative Agent and the Letter of Credit Issuer (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right, on any day, permanently to terminate or reduce
the Letter of Credit Commitment in whole or in part; provided that, after giving
effect to such termination or reduction, the Letters of Credit Outstanding shall
not exceed the Letter of Credit Commitment (or with respect to a Letter of
Credit Issuer, the Letters of Credit outstanding with respect to Letters of
Credit issued by such Letter of Credit Issuer shall not exceed such Letter of
Credit Issuer’s Letter of Credit Commitment).
 
(d)           [Reserved].
 
99

--------------------------------------------------------------------------------

(e)           The Letter of Credit Issuer shall not be under any obligation to
issue any Letter of Credit if:
 
(i)         any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms enjoin or restrain the Letter of Credit Issuer
from issuing such Letter of Credit, or any law applicable to the Letter of
Credit Issuer or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Letter of Credit
Issuer shall prohibit, or request that the Letter of Credit Issuer refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Letter of Credit Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (in each case,
for which the Letter of Credit Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the Letter of Credit
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Letter of Credit Issuer in good faith deems material
to it;
 
(ii)        the issuance of such Letter of Credit would violate one or more
policies of the Letter of Credit Issuer applicable to letters of credit
generally;
 
(iii)        except as otherwise agreed by the Letter of Credit Issuer, such
Letter of Credit is in an initial Stated Amount less than $50,000, in the case
of a commercial Letter of Credit, or $10,000, in the case of a standby Letter of
Credit;
 
(iv)        such Letter of Credit is denominated in a currency other than
Dollars;
 
(v)         such Letter of Credit contains any provisions for automatic
reinstatement of the Stated Amount after any drawing thereunder; or
 
(vi)       a default of any Revolving Credit Lender’s obligations to fund under
Section 3.3 exists or any Revolving Credit Lender is at such time a Defaulting
Lender hereunder, unless, in each case, the Borrower have entered into
arrangements reasonably satisfactory to the Letter of Credit Issuer to eliminate
the Letter of Credit Issuer’s risk with respect to such Revolving Credit Lender
or such risk has been reallocated in accordance with Section 2.16.
 
(f)            The Letter of Credit Issuer shall not increase the Stated Amount
of any Letter of Credit if the Letter of Credit Issuer would not be permitted at
such time to issue such Letter of Credit in its amended form under the terms
hereof.
 
(g)          The Letter of Credit Issuer shall be under no obligation to amend
any Letter of Credit if (A) the Letter of Credit Issuer would have no obligation
at such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.
 
(h)          The Letter of Credit Issuer shall act on behalf of the Revolving
Credit Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith and the Letter of Credit Issuer shall have all of
the benefits and immunities (A) provided to the Administrative Agent in Section
13 with respect to any acts taken or omissions suffered by the Letter of Credit
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Section 13 included the Letter
of Credit Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the Letter of Credit Issuer.
 
100

--------------------------------------------------------------------------------

3.2           Letter of Credit Requests.
 
(a)          Whenever the Borrower desires that a Letter of Credit be issued for
its account or amended, the Borrower shall give the Administrative Agent and the
Letter of Credit Issuer a Letter of Credit Request by no later than 1:00 p.m.
(New York City time) at least four Business Days (or such other period as may be
agreed upon by the Borrower, the Administrative Agent and the Letter of Credit
Issuer) prior to the proposed date of issuance or amendment. Each Letter of
Credit Request shall be executed by the Borrower.  Such Letter of Credit Request
may be sent by facsimile, by United States mail, by overnight courier, by
electronic transmission using the system provided by the Letter of Credit
Issuer, by personal delivery or by any other means acceptable to the Letter of
Credit Issuer.
 
(b)           In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Request shall specify in form and detail
reasonably satisfactory to the Letter of Credit Issuer:  (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the Stated Amount thereof; (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the identity of the applicant; and (H) such other matters as the
Letter of Credit Issuer may reasonably require.  In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Request
shall specify in form and detail reasonably satisfactory to the Letter of Credit
Issuer (I) the Letter of Credit to be amended; (II) the proposed date of
amendment thereof (which shall be a Business Day); (III) the nature of the
proposed amendment; and (IV) such other matters as the Letter of Credit Issuer
may reasonably require.  Additionally, the Borrower shall furnish to the Letter
of Credit Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the Letter of Credit Issuer or the
Administrative Agent may reasonably require.
 
(c)           Unless the Letter of Credit Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Credit Party,
at least one Business Day prior to the requested date of issuance or amendment
of the Letter of Credit, that one or more applicable conditions contained in
Sections 6 (solely with respect to any Letter of Credit issued on the Closing
Date) and 7 shall not then be satisfied to the extent required thereby, then,
subject to the terms and conditions hereof, the Letter of Credit Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Borrower
(or, so long as the Borrower is the primary obligor, for the account of Holdings
or another Restricted Subsidiary) or enter into the applicable amendment, as the
case may be, in each case in accordance with the Letter of Credit Issuer’s usual
and customary business practices.
 
(d)           If the Borrower so requests in any Letter of Credit Request, the
Letter of Credit Issuer shall agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the Letter of
Credit Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof and the Borrower not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the Letter of Credit Issuer, the Borrower shall not be required to make a
specific request to the Letter of Credit Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Letter of Credit Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the L/C Facility Maturity Date, unless otherwise agreed upon by the
Administrative Agent and the Letter of Credit Issuer; provided, however, that
the Letter of Credit Issuer shall not permit any such extension if (A) the
Letter of Credit Issuer has reasonably determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (b) of Section 3.1 or otherwise), or (B) it has
received written notice on or before the day that is seven Business Days before
the Non-Extension Notice Date from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Sections 6
and 7 are not then satisfied, and in each such case directing the Letter of
Credit Issuer not to permit such extension.
 
101

--------------------------------------------------------------------------------

(e)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the Letter of Credit Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.  On the first Business Day of each month, the Letter of
Credit Issuer shall provide the Administrative Agent a list of all Letters of
Credit issued by it that are outstanding at such time.
 
(f)            The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of, Section
3.1(b).
 
3.3           Letter of Credit Participations.
 
(a)           Immediately upon the issuance by the Letter of Credit Issuer of
any Letter of Credit, the Letter of Credit Issuer shall be deemed to have sold
and transferred to each Revolving Credit Lender (each such Revolving Credit
Lender, in its capacity under this Section 3.3, an “L/C Participant”), and each
such L/C Participant shall be deemed irrevocably and unconditionally to have
purchased and received from the Letter of Credit Issuer, without recourse or
warranty, an undivided interest and participation (each an “L/C Participation”),
to the extent of such L/C Participant’s Revolving Credit Commitment Percentage
in each Letter of Credit, each substitute therefor, each drawing made thereunder
and the obligations of the Borrower under this Agreement with respect thereto,
and any security therefor or guaranty pertaining thereto; provided that the
Letter of Credit Fees will be paid directly to the Administrative Agent for the
ratable account of the L/C Participants as provided in Section 4.1(b) and the
L/C Participants shall have no right to receive any portion of any Fronting
Fees.
 
(b)          In determining whether to pay under any Letter of Credit, the
relevant Letter of Credit Issuer shall have no obligation relative to the L/C
Participants other than to confirm that any documents required to be delivered
under such Letter of Credit have been delivered and that they appear to comply
on their face with the requirements of such Letter of Credit.  Any action taken
or omitted to be taken by the relevant Letter of Credit Issuer under or in
connection with any Letter of Credit issued by it, if taken or omitted in the
absence of gross negligence or willful misconduct as determined in the final
non-appealable judgment of a court of competent jurisdiction, shall not create
for the Letter of Credit Issuer any resulting liability.
 
(c)          In the event that the Letter of Credit Issuer makes any payment
under any Letter of Credit issued by it and the applicable Borrower shall not
have repaid such amount in full to the respective Letter of Credit Issuer
through the Administrative Agent pursuant to Section 3.4(a), the Administrative
Agent shall promptly notify each L/C Participant of such failure, and each L/C
Participant shall promptly and unconditionally pay to the Administrative Agent
for the account of the Letter of Credit Issuer, the amount of such L/C
Participant’s Revolving Credit Commitment Percentage of such unreimbursed
payment in Dollars and in immediately available funds.  If and to the extent
such L/C Participant shall not have so made its Revolving Credit Commitment
Percentage of the amount of such payment available to the Administrative Agent
for the account of the Letter of Credit Issuer, such L/C Participant agrees to
pay to the Administrative Agent for the account of the Letter of Credit Issuer,
forthwith on demand, such amount, together with interest thereon for each day
from such date until the date such amount is paid to the Administrative Agent
for the account of the Letter of Credit Issuer at a rate per annum equal to the
Overnight Rate from time to time then in effect, plus any administrative,
processing or similar fees that are reasonably and customarily charged by the
Letter of Credit Issuer in connection with the foregoing.  The failure of any
L/C Participant to make available to the Administrative Agent for the account of
the Letter of Credit Issuer its Revolving Credit Commitment Percentage of any
payment under any Letter of Credit shall not relieve any other L/C Participant
of its obligation hereunder to make available to the Administrative Agent for
the account of the Letter of Credit Issuer its Revolving Credit Commitment
Percentage of any payment under such Letter of Credit on the date required, as
specified above, but no L/C Participant shall be responsible for the failure of
any other L/C Participant to make available to the Administrative Agent such
other L/C Participant’s Revolving Credit Commitment Percentage of any such
payment.
 
102

--------------------------------------------------------------------------------

(d)          Whenever the Administrative Agent receives a payment in respect of
an unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Letter of Credit Issuer any payments from the
L/C Participants pursuant to clause (c) above, the Administrative Agent shall
promptly pay to each L/C Participant that has paid its Revolving Credit
Commitment Percentage of such reimbursement obligation, in Dollars and in
immediately available funds, an amount equal to such L/C Participant’s share
(based upon the proportionate aggregate amount originally funded by such L/C
Participant to the aggregate amount funded by all L/C Participants) of the
amount so paid in respect of such reimbursement obligation and interest thereon
accruing after the purchase of the respective L/C Participations at the
Overnight Rate.
 
(e)         The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of the Letter of Credit Issuer with respect
to Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances.
 
(f)            If any payment received by the Administrative Agent for the
account of the Letter of Credit Issuer pursuant to Section 3.3(c) is required to
be returned under any of the circumstances described in Section 3.20 (including
pursuant to any settlement entered into by the Letter of Credit Issuer in its
discretion), each Lender shall pay to the Administrative Agent for the account
of the Letter of Credit Issuer its Revolving Credit Commitment Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
3.4           Agreement to Repay Letter of Credit Drawings.
 
(a)          The Borrower hereby agrees to reimburse the Letter of Credit
Issuer, by making payment with respect to any drawing under any Letter of Credit
in the same currency in which such drawing was made unless the Letter of Credit
Issuer (at its option) shall have specified in the notice of drawing that it
will require reimbursement in Dollars.  Any such reimbursement shall be made by
the Borrower to the Administrative Agent in immediately available funds for any
payment or disbursement made by the Letter of Credit Issuer under any Letter of
Credit (each such amount so paid until reimbursed, an “Unpaid Drawing”) no later
than the date that is one Business Day after the date on which the Borrower
receives written notice of such payment or disbursement (the “Reimbursement
Date”), with interest on the amount so paid or disbursed by the Letter of Credit
Issuer, to the extent not reimbursed prior to 5:00 p.m. (New York City time) on
the Reimbursement Date, from the Reimbursement Date to the date the Letter of
Credit Issuer is reimbursed therefor at a rate per annum that shall at all times
be the Applicable Margin for ABR Loans that are Revolving Credit Loans plus the
ABR as in effect from time to time, provided that, notwithstanding anything
contained in this Agreement to the contrary, (i) unless the Borrower shall have
notified the Administrative Agent and the relevant Letter of Credit Issuer prior
to 1:00 p.m. (New York City time) on the Reimbursement Date that the Borrower
intends to reimburse the relevant Letter of Credit Issuer for the amount of such
drawing with funds other than the proceeds of Loans, the Borrower shall be
deemed to have given a Notice of Borrowing requesting that, with respect to
Letters of Credit, the Revolving Credit Lenders make Revolving Credit Loans
(which shall be denominated in Dollars and which shall be ABR Loans) on the
Reimbursement Date in the amount of such drawing and (ii) the Administrative
Agent shall promptly notify each L/C Participant of such drawing and the amount
of its Revolving Credit Loan to be made in respect thereof, and each L/C
Participant shall be irrevocably obligated to make a Revolving Credit Loan to
the Borrower in Dollars in the manner deemed to have been requested in the
amount of its Revolving Credit Commitment Percentage of the applicable Unpaid
Drawing by 2:00 p.m. (New York City time) on such Reimbursement Date by making
the amount of such Revolving Credit Loan available to the Administrative Agent. 
Such Revolving Credit Loans shall be made without regard to the Minimum
Borrowing Amount.  The Administrative Agent shall use the proceeds of such
Revolving Credit Loans solely for purpose of reimbursing the Letter of Credit
Issuer for the related Unpaid Drawing.  In the event that the Borrower fails to
Cash Collateralize any Letter of Credit that is outstanding on the L/C Facility
Maturity Date, the full amount of the Letters of Credit Outstanding in respect
of such Letter of Credit shall be deemed to be an Unpaid Drawing subject to the
provisions of this Section 3.4 except that the Letter of Credit Issuer shall
hold the proceeds received from the L/C Participants as contemplated above as
cash collateral for such Letter of Credit to reimburse any Drawing under such
Letter of Credit and shall use such proceeds first, to reimburse itself for any
Drawings made in respect of such Letter of Credit following the L/C Facility
Maturity Date, second, to the extent such Letter of Credit expires or is
returned undrawn while any such cash collateral remains, to the repayment of
obligations in respect of any Revolving Credit Loans that have not been paid at
such time and third, to the Borrower or as otherwise directed by a court of
competent jurisdiction.  Nothing in this Section 3.4(a) shall affect the
Borrower’s obligation to repay all outstanding Revolving Credit Loans when due
in accordance with the terms of this Agreement.
 
103

--------------------------------------------------------------------------------

(b)          The obligation of the Borrower to reimburse the Letter of Credit
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
 
(i)          any lack of validity or enforceability of this Agreement or any of
the other Credit Documents;
 
(ii)         the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Letter of Credit
Issuer, any Lender or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower and the
beneficiary named in any such Letter of Credit);
 
(iii)        any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
 
104

--------------------------------------------------------------------------------

(iv)       waiver by the Letter of Credit Issuer of any requirement that exists
for the Letter of Credit Issuer’s protection and not the protection of the
Borrower (or Holdings or other Restricted Subsidiary) or any waiver by the
Letter of Credit Issuer which does not in fact materially prejudice the Borrower
(or Holdings or other Restricted Subsidiary);
 
(v)        any payment made by the Letter of Credit Issuer in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under, such Letter of
Credit if presentation after such date is authorized by the UCC, the ISP or the
UCP, as applicable;
 
(vi)        any payment by the Letter of Credit Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the
Letter of Credit Issuer under such Letter of Credit to any Person purporting to
be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under the Bankruptcy Code;
 
(vii)       honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
 
(viii)      any adverse change in any relevant exchange rates or in the relevant
currency markets generally; or
 
(ix)       any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower (or
Holdings or other Restricted Subsidiary) (other than the defense of payment or
performance).
 
(c)          The Borrower shall not be obligated to reimburse the Letter of
Credit Issuer for any wrongful payment made by the Letter of Credit Issuer under
the Letter of Credit issued by it as a result of acts or omissions constituting
willful misconduct or gross negligence on the part of the Letter of Credit
Issuer as determined in the final non-appealable judgment of a court of
competent jurisdiction.
 
3.5         Increased Costs.  If after the Closing Date, the adoption of any
applicable law, treaty, rule, or regulation, or any change therein, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or actual compliance by the Letter of Credit Issuer or
any L/C Participant with any request or directive made or adopted after the
Closing Date (whether or not having the force of law), by any such authority,
central bank or comparable agency shall either (x) impose, modify or make
applicable any reserve, deposit, capital adequacy or similar requirement against
letters of credit issued by the Letter of Credit Issuer, or any L/C
Participant’s L/C Participation therein, or (y) impose on the Letter of Credit
Issuer or any L/C Participant any other conditions or costs affecting its
obligations under this Agreement in respect of Letters of Credit or L/C
Participations therein or any Letter of Credit or such L/C Participant’s L/C
Participation therein, and the result of any of the foregoing is to increase the
actual cost to the Letter of Credit Issuer or such L/C Participant of issuing,
maintaining or participating in any Letter of Credit, or to reduce the actual
amount of any sum received or receivable by the Letter of Credit Issuer or such
L/C Participant hereunder (including any increased costs or reductions
attributable to Taxes, other than any increase or reduction attributable to
Indemnified Taxes, Excluded Taxes or Other Taxes) in respect of Letters of
Credit or L/C Participations therein, then, promptly after receipt of written
demand to the Borrower by the Letter of Credit Issuer or such L/C Participant,
as the case may be (a copy of which notice shall be sent by the Letter of Credit
Issuer or such L/C Participant to the Administrative Agent (with respect to a
Letter of Credit issued on account of the Borrower (or Holdings or other
Restricted Subsidiary))), the Borrower shall pay to the Letter of Credit Issuer
or such L/C Participant such actual additional amount or amounts as will
compensate the Letter of Credit Issuer or such L/C Participant for such
increased cost or reduction, it being understood and agreed, however, that the
Letter of Credit Issuer or an L/C Participant shall not be entitled to such
compensation as a result of such Person’s compliance with, or pursuant to any
request or directive to comply with, any such law, rule or regulation as in
effect on the Closing Date.  A certificate submitted to the Borrower by the
relevant Letter of Credit Issuer or an L/C Participant, as the case may be (a
copy of which certificate shall be sent by the Letter of Credit Issuer or such
L/C Participant to the Administrative Agent), setting forth in reasonable detail
the basis for the determination of such actual additional amount or amounts
necessary to compensate the Letter of Credit Issuer or such L/C Participant as
aforesaid shall be conclusive and binding on the Borrower absent clearly
demonstrable error.
 
105

--------------------------------------------------------------------------------

3.6           New or Successor Letter of Credit Issuer.
 
(a)           The Letter of Credit Issuer may resign as the Letter of Credit
Issuer upon 60 days’ prior written notice to the Administrative Agent, the
Lenders, Holdings, and the Borrower.  The Borrower may replace the Letter of
Credit Issuer for any reason upon written notice to the Administrative Agent and
the Letter of Credit Issuer.  The Borrower may add Letter of Credit Issuers at
any time upon notice to the Administrative Agent.  If the Letter of Credit
Issuer shall resign or be replaced, or if the Borrower shall decide to add a new
Letter of Credit Issuer under this Agreement, then the Borrower may appoint from
among the Lenders a successor issuer of Letters of Credit or a new Letter of
Credit Issuer, as the case may be, or, with the consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed), another
successor or new issuer of Letters of Credit, whereupon such successor issuer
accepting such appointment shall succeed to the rights, powers and duties of the
replaced or resigning Letter of Credit Issuer under this Agreement and the other
Credit Documents, or such new issuer of Letters of Credit accepting such
appointment shall be granted the rights, powers and duties of the Letter of
Credit Issuer hereunder, and the term Letter of Credit Issuer shall mean such
successor or such new issuer of Letters of Credit effective upon such
appointment.  At the time such resignation or replacement shall become
effective, the Borrower shall pay to the resigning or replaced Letter of Credit
Issuer all accrued and unpaid fees applicable to the Letters of Credit pursuant
to Sections 4.1(b) and 4.1(d).  The acceptance of any appointment as the Letter
of Credit Issuer hereunder whether as a successor issuer or new issuer of
Letters of Credit in accordance with this Agreement, shall be evidenced by an
agreement entered into by such new or successor issuer of Letters of Credit, in
a form reasonably satisfactory to the Borrower and the Administrative Agent and,
from and after the effective date of such agreement, such new or successor
issuer of Letters of Credit shall become the Letter of Credit Issuer hereunder. 
After the resignation or replacement of the Letter of Credit Issuer hereunder,
the resigning or replaced Letter of Credit Issuer shall remain a party hereto
and shall continue to have all the rights and obligations of the Letter of
Credit Issuer under this Agreement and the other Credit Documents with respect
to Letters of Credit issued by it prior to such resignation or replacement, but
shall not be required to issue additional Letters of Credit.  In connection with
any resignation or replacement pursuant to this clause (a) (but, in case of any
such resignation, only to the extent that a successor issuer of Letters of
Credit shall have been appointed), either (i) the Borrower, the resigning or
replaced Letter of Credit Issuer and the successor issuer of Letters of Credit
shall arrange to have any outstanding Letters of Credit issued by the resigning
or replaced Letter of Credit Issuer replaced with Letters of Credit issued by
the successor issuer of Letters of Credit or (ii) the Borrower shall cause the
successor issuer of Letters of Credit, if such successor issuer is reasonably
satisfactory to the replaced or resigning Letter of Credit Issuer, to issue
“back-stop” Letters of Credit naming the resigning or replaced Letter of Credit
Issuer as beneficiary for each outstanding Letter of Credit issued by the
resigning or replaced Letter of Credit Issuer, which new Letters of Credit shall
be denominated in the same currency as, and shall have a face amount equal to,
the Letters of Credit being back-stopped and the sole requirement for drawing on
such new Letters of Credit shall be a drawing on the corresponding back-stopped
Letters of Credit.  After any resigning or replaced Letter of Credit Issuer’s
resignation or replacement as Letter of Credit Issuer, the provisions of this
Agreement relating to the Letter of Credit Issuer shall inure to its benefit as
to any actions taken or omitted to be taken by it (A) while it was the Letter of
Credit Issuer under this Agreement or (B) at any time with respect to Letters of
Credit issued by such Letter of Credit Issuer.
 
106

--------------------------------------------------------------------------------

(b)           To the extent there are, at the time of any resignation or
replacement as set forth in clause (a) above, any outstanding Letters of Credit,
nothing herein shall be deemed to impact or impair any rights and obligations of
any of the parties hereto with respect to such outstanding Letters of Credit
(including, without limitation, any obligations related to the payment of Fees
or the reimbursement or funding of amounts drawn), except that the Borrower, the
resigning or replaced Letter of Credit Issuer and the successor issuer of
Letters of Credit shall have the obligations regarding outstanding Letters of
Credit described in clause (a) above.
 
3.7           Role of Letter of Credit Issuer.  Each Lender and the Borrower
agree that, in paying any drawing under a Letter of Credit, the Letter of Credit
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the Letter of Credit Issuer, the Administrative Agent, any of
their respective Affiliates nor any correspondent, participant or assignee of
the Letter of Credit Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Required Revolving Credit Lenders; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct as determined in the final
non-appealable judgment of a court of competent jurisdiction; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document.  The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuit of
such rights and remedies as they may have against the beneficiary or transferee
at law or under any other agreement.  None of the Letter of Credit Issuer, the
Administrative Agent, any of their respective Affiliates nor any correspondent,
participant or assignee of the Letter of Credit Issuer shall be liable or
responsible for any of the matters described in Section 3.3(b); provided that
anything in such Section to the contrary notwithstanding, the Borrower may have
a claim against the Letter of Credit Issuer, and the Letter of Credit Issuer may
be liable to the Borrower, to the extent, but only to the extent, of any direct,
as opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the Letter of Credit Issuer’s willful
misconduct or gross negligence or the Letter of Credit Issuer’s willful failure
to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit in each case as determined in the
final non-appealable judgment of a court of competent jurisdiction.  In
furtherance and not in limitation of the foregoing, the Letter of Credit Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Letter of Credit Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
 
The Letter of Credit Issuer may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.
 
107

--------------------------------------------------------------------------------

3.8           Cash Collateral.
 
(a)          Certain Credit Support Events.  Upon the written request of the
Administrative Agent or the Letter of Credit Issuer, if (i) as of the L/C
Facility Maturity Date, any L/C Obligation for any reason remains outstanding,
(ii) the Borrower shall be required to provide Cash Collateral pursuant to
Section 11.13, or (iii) the provisions of Section 2.16(a)(v) are in effect, the
Borrower shall immediately (in the case of clause (ii) above) or within one
Business Day (in all other cases) following any written request by the
Administrative Agent or the Letter of Credit Issuer, provide Cash Collateral in
an amount not less than the applicable Minimum Collateral Amount (determined in
the case of Cash Collateral provided pursuant to clause (iii) above, after
giving effect to Section 2.16(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).
 
(b)          Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grant to (and
subject to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the Letter of Credit Issuer and the Lenders, and agree to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein as described in Section 3.8(a), and all other property
so provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 3.8(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the Letter of Credit Issuer as herein provided,
other than Permitted Liens, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount (including, without limitation, as a
result of exchange rate fluctuations), the Borrower will, promptly upon written
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such
deficiency.  Cash Collateral shall be maintained in blocked, interest bearing
deposit accounts with the Administrative Agent.  The Borrower shall pay on
demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.
 
(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 3.8 or
Sections 2.16, 5.2, or 11.13 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
 
(d)           Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 13.6(b)(ii)) or there is no longer
existing an Event of Default) or (ii) the determination by the Administrative
Agent and the Letter of Credit Issuer that there exists excess Cash Collateral.
 
3.9          Applicability of ISP and UCP.  Unless otherwise expressly agreed by
the Letter of Credit Issuer and the applicable Borrower when a Letter of Credit
is issued, (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance, shall apply to each commercial Letter of Credit. 
Notwithstanding the foregoing, the Letter of Credit Issuer shall not be
responsible to the Borrower for, and the Letter of Credit Issuer’s rights and
remedies against the Borrower shall not be impaired by, any action or inaction
of the Letter of Credit Issuer required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the applicable law or any order of a jurisdiction
where the Letter of Credit Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.
 
108

--------------------------------------------------------------------------------

3.10         Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control and any grant of security interest in any Issuer Documents shall
be void.
 
3.11        Letters of Credit Issued for Restricted Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, Holdings or a
Restricted Subsidiary, the Borrower shall be obligated to reimburse the Letter
of Credit Issuer hereunder for any and all drawings under such Letter of
Credit.  The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Holdings or any other Restricted Subsidiaries inures to the
benefit of the Borrower and that the Borrower’s business derives substantial
benefits from the businesses of Holdings and the other Restricted Subsidiaries.
 
3.12         Provisions Related to Extended Revolving Credit Commitments.  If
the Letter of Credit Expiration Date in respect of any tranche of Revolving
Credit Commitments occurs prior to the expiry date of any Letter of Credit, then
(i) if consented to by the Letter of Credit Issuer which issued such Letter of
Credit, if one or more other tranches of Revolving Credit Commitments in respect
of which the Letter of Credit Expiration Date shall not have so occurred are
then in effect, such Letters of Credit for which consent has been obtained shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Credit Lenders to purchase participations therein
and to make Revolving Credit Loans and payments in respect thereof pursuant to
Sections 3.3 and 3.4) under (and ratably participated in by Lenders pursuant to)
the Revolving Credit Commitments in respect of such non-terminating tranches up
to an aggregate amount not to exceed the aggregate amount of the unutilized
Revolving Credit Commitments thereunder at such time (it being understood that
no partial face amount of any Letter of Credit may be so reallocated) and (ii)
to the extent not reallocated pursuant to immediately preceding clause (i), the
Borrower shall Cash Collateralize any such Letter of Credit in accordance with
Section 3.8.  Upon the maturity date of any tranche of Revolving Credit
Commitments, the sublimit for Letters of Credit may be reduced as agreed between
the Letter of Credit Issuer and the Borrower, without the consent of any other
Person.
 
Section 4.               Fees
 
4.1           Fees.
 
(a)           Without duplication, the Borrower agrees to pay to the
Administrative Agent in Dollars, for the account of each Revolving Credit Lender
(in each case pro rata according to the respective Revolving Credit Commitments
of all such Lenders), a commitment fee (the “Commitment Fee”) for each day from
the Closing Date to the Revolving Credit Termination Date.  Each Commitment Fee
shall be payable (x) quarterly in arrears on the last Business Day of each
fiscal quarter of the Borrower (for the quarterly period (or portion thereof)
ended on such day for which no payment has been received) and (y) on the
Revolving Credit Termination Date (for the period ended on such date for which
no payment has been received pursuant to clause (x) above), and shall be
computed for each day during such period at a rate per annum equal to the
Commitment Fee Rate in effect on such day on the Available Commitment in effect
on such day.
 
109

--------------------------------------------------------------------------------

(b)         Without duplication, the Borrower agrees to pay to the
Administrative Agent in Dollars for the account of the Revolving Credit Lenders
pro rata on the basis of their respective Letter of Credit Exposure, a fee in
respect of each Letter of Credit issued on the Borrower’s or any of the other
Restricted Subsidiaries’ behalf (the “Letter of Credit Fee”), for the period
from the date of issuance of such Letter of Credit to the termination date of
such Letter of Credit computed at the per annum rate for each day equal to the
Applicable Margin for LIBOR Rate Revolving Credit Loans less the Fronting Fee
set forth in clause (d) below.  Except as provided below, such Letter of Credit
Fees shall be due and payable (x) quarterly in arrears on the last Business Day
of each fiscal quarter of the Borrower and (y) on the date upon which the Total
Revolving Credit Commitment terminates and the Letters of Credit Outstanding
shall have been reduced to zero.
 
(c)           Without duplication, the Borrower agrees to pay to the
Administrative Agent in Dollars, for its own account, administrative agent fees
as have been previously agreed in writing or as may be agreed in writing from
time to time.
 
(d)           Without duplication, the Borrower agrees to pay to the Letter of
Credit Issuer a fee in Dollars in respect of each Letter of Credit issued by it
to the Borrower (the “Fronting Fee”) (i) with respect to each commercial Letter
of Credit, at the rate of 0.125%, computed on the amount of such Letter of
Credit, and (ii) with respect to each standby Letter of Credit, for the period
from the date of issuance of such Letter of Credit to the termination date of
such Letter of Credit, computed at the rate for each day equal to 0.125% per
annum on the average daily Stated Amount of such Letter of Credit (or at such
other rate per annum as agreed in writing between the Borrower and the Letter of
Credit Issuer).  Such Fronting Fees shall be due and payable (x) quarterly in
arrears on the last Business Day of each fiscal quarter of the Borrower and (y)
on the date upon which the Total Revolving Credit Commitment terminates and the
Letters of Credit Outstanding shall have been reduced to zero.
 
(e)           Without duplication, the Borrower agrees to pay directly to the
Letter of Credit Issuer in Dollars upon each issuance or renewal of, drawing
under, and/or amendment of, a Letter of Credit issued by it such amount as shall
at the time of such issuance or renewal of, drawing under, and/or amendment be
the processing charge that the Letter of Credit Issuer is customarily charging
for issuances or renewals of, drawings under or amendments of, letters of credit
issued by it.
 
(f)            Notwithstanding the foregoing, the Borrower shall not be
obligated to pay any amounts to any Defaulting Lender pursuant to this Section
4.1.
 
4.2         Voluntary Reduction of Revolving Credit Commitments.  Upon at least
two Business Days’ prior written notice to the Administrative Agent at the
Administrative Agent’s Office (which notice the Administrative Agent shall
promptly transmit to each of the Lenders), the Borrower shall have the right,
without premium or penalty, on any day, permanently to terminate or reduce the
Revolving Credit Commitments in whole or in part; provided that (a) any such
reduction shall apply proportionately and permanently to reduce the Revolving
Credit Commitment of each of the Lenders of any applicable Class, except that
(i) notwithstanding the foregoing, in connection with the establishment on any
date of any Extended Revolving Credit Commitments pursuant to Section 2.14(g),
the Revolving Credit Commitments of any one or more Lenders providing any such
Extended Revolving Credit Commitments on such date shall be reduced in an amount
equal to the amount of Revolving Credit Commitments so extended on such date
(provided that (x) after giving effect to any such reduction and to the
repayment of any Revolving Credit Loans made on such date, the Revolving Credit
Exposure of any such Lender does not exceed the Revolving Credit Commitment
thereof and (y) for the avoidance of doubt, any such repayment of Revolving
Credit Loans contemplated by the preceding clause shall be made in compliance
with the requirements of Section 5.3(a) with respect to the ratable allocation
of payments hereunder, with such allocation being determined after giving effect
to any conversion pursuant to Section 2.14(g) of Revolving Credit Commitments
and Revolving Credit Loans into Extended Revolving Credit Commitments and
Extended Revolving Credit Loans pursuant to Section 2.14(g) prior to any
reduction being made to the Revolving Credit Commitment of any other Lender) and
(ii) the Borrower may at its election permanently reduce the Revolving Credit
Commitment of a Defaulting Lender to $0 without affecting the Revolving Credit
Commitments of any other Lender, (b) any partial reduction pursuant to this
Section 4.2 shall be in the amount of at least $5,000,000, and (c) after giving
effect to such termination or reduction and to any prepayments of the Loans made
on the date thereof in accordance with this Agreement, the aggregate amount of
the Lenders’ Revolving Credit Exposures shall not exceed the Total Revolving
Credit Commitment and the aggregate amount of the Lenders’ Revolving Credit
Exposures in respect of any Class shall not exceed the aggregate Revolving
Credit Commitment of such Class.
 
110

--------------------------------------------------------------------------------

4.3           Mandatory Termination of Commitments.
 
(a)           [Reserved].
 
(b)           The Revolving Credit Commitment shall terminate at 5:00 p.m. (New
York City time) on the Revolving Credit Maturity Date.
 
(c)           The Swingline Commitment shall terminate at 5:00 p.m. (New York
City time) on the Swingline Maturity Date.
 
(d)           The New Term Loan Commitment for any Series shall, unless
otherwise provided in the applicable Joinder Agreement, terminate at 5:00 p.m.
(New York City time) on the Increased Amount Date for such Series.
 
Section 5.               Payments
 
5.1           Voluntary Prepayments.  (a) The Borrower shall have the right to
prepay Loans, including Term Loans, Revolving Credit Loans, and Swingline Loans,
as applicable, in each case, other than as set forth in Section 5.1(b), without
premium or penalty, in whole or in part from time to time on the following terms
and conditions:  (1) the Borrower shall give the Administrative Agent at the
Administrative Agent’s Office written notice of its intent to make such
prepayment, the amount of such prepayment and (in the case of LIBOR Loans) the
specific Borrowing(s) pursuant to which made, which notice shall be given by the
Borrower no later than 12:00 Noon (New York City time) (i) in the case of LIBOR
Loans, three Business Days prior to, (ii) in the case of ABR Loans (other than
Swingline Loans), one Business Day prior to or (ii) in the case of Swingline
Loans, on, the date of such prepayment and shall promptly be transmitted by the
Administrative Agent to each of the Lenders or the Swingline Lender, as the case
may be; (2) each partial prepayment of (i) any Borrowing of LIBOR Loans shall be
in a minimum amount of $5,000,000 and in multiples of $1,000,000 in excess
thereof, (ii) any ABR Loans (other than Swingline Loans) shall be in a minimum
amount of $1,000,000 and in multiples of $100,000 in excess thereof, and
(iii) Swingline Loans shall be in a minimum amount of $500,000 and in multiples
of $100,000 in excess thereof, provided that no partial prepayment of LIBOR
Loans made pursuant to a single Borrowing shall reduce the outstanding LIBOR
Loans made pursuant to such Borrowing to an amount less than the applicable
Minimum Borrowing Amount for such LIBOR Loans, and (3) in the case of any
prepayment of LIBOR Loans pursuant to this Section 5.1 on any day other than the
last day of an Interest Period applicable thereto, the Borrower shall, promptly
after receipt of a written request by any applicable Lender (which request shall
set forth in reasonable detail the basis for requesting such amount), pay to the
Administrative Agent for the account of such Lender any amounts required
pursuant to Section 2.11.  Each prepayment in respect of any Term Loans pursuant
to this Section 5.1 shall be (a) applied to the Class or Classes of Term Loans
as the Borrower may specify and (b) applied to reduce any Initial Term Loan
Repayment Amounts, anyTerm A Loan Repayment Amounts, New Term Loan Repayment
Amounts, and, subject to Section 2.14(g), Extended Term Loan Repayment Amounts,
as the case may be, in each case, in such order as the Borrower may specify.  At
the Borrower’s election in connection with any prepayment pursuant to this
Section 5.1, such prepayment shall not be applied to any Term Loan or Revolving
Credit Loan of a Defaulting Lender.
 
111

--------------------------------------------------------------------------------

(b)           Except with respect to Permitted Term Loan A Refinancing
Indebtedness, in the event that, on or prior to May 20, 2018 (if such date is
not a Business Day, such date shall be the immediately succeeding Business Day),
the Borrower (i) makes any prepayment of Initial Term Loans in connection with
any Repricing Transaction the primary purpose of which is to decrease the
Effective Yield on such Initial Term Loans or (ii) effects any amendment of this
Agreement resulting in a Repricing Transaction the primary purpose of which is
to decrease the Effective Yield on the Initial Term Loans, the Borrower shall
pay to the Administrative Agent, for the ratable account of each of the
applicable Lenders, (x) in the case of clause (i), a prepayment premium of 1.00%
of the principal amount of the Initial Term Loans being prepaid in connection
with such Repricing Transaction and (y) in the case of clause (ii), an amount
equal to 1.00% of the aggregate amount of the applicable Initial Term Loans
outstanding immediately prior to such amendment that are subject to an effective
pricing reduction pursuant to such Repricing Transaction.
 
5.2           Mandatory Prepayments.
 
(a)            Term Loan Prepayments.
 
(i)          On each occasion that a Prepayment Event occurs, the Borrower
shall, within three Business Days after receipt of the Net Cash Proceeds of a
Debt Incurrence Prepayment Event (other than one covered by clause (iii) below)
and within ten Business Days after the occurrence of any other Prepayment Event
(or, in the case of Deferred Net Cash Proceeds, within ten Business Days after
the Deferred Net Cash Proceeds Payment Date), prepay, in accordance with clause
(c) below, Term Loans with an equivalent principal amount equal to 100% of the
Net Cash Proceeds from such Prepayment Event; provided that, with respect to the
Net Cash Proceeds of an Asset Sale Prepayment Event, Casualty Event or Permitted
Sale Leaseback, in each case solely to the extent with respect to any
Collateral, the Borrower may use a portion of such Net Cash Proceeds to prepay
or repurchase Permitted Other Indebtedness (and with such prepaid or repurchased
Permitted Other Indebtedness permanently extinguished) with a Lien on the
Collateral ranking pari passu with the Liens securing the Obligations to the
extent any applicable Permitted Other Indebtedness Document requires the issuer
of such Permitted Other Indebtedness to prepay or make an offer to purchase such
Permitted Other Indebtedness with the proceeds of such Prepayment Event, in each
case in an amount not to exceed the product of (x) the amount of such Net Cash
Proceeds multiplied by (y) a fraction, the numerator of which is the outstanding
principal amount of the Permitted Other Indebtedness with a Lien on the
Collateral ranking pari passu with the Liens securing the Obligations and with
respect to which such a requirement to prepay or make an offer to purchase
exists and the denominator of which is the sum of the outstanding principal
amount of such Permitted Other Indebtedness and the outstanding principal amount
of Term Loans.
 
(ii)        NotExcept with respect to Term A Loans, not later than ten Business
Days after the date on which financial statements are required to be delivered
pursuant to Section 9.1(a) for any fiscal year (commencing with and including
the fiscal year ending January 3, 2015), the Borrower shall prepay (or cause to
be prepaid), in accordance with clause (c) below, Term Loans with a principal
amount equal to (x) 50% of Excess Cash Flow for such fiscal year; provided that
(A) the percentage in this Section 5.2(a)(ii) shall be reduced to 25% if the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio on the date of
prepayment (prior to giving effect thereto but giving effect to any prepayment
described in clause (y) below and as certified by an Authorized Officer of
Holdings) for the most recent Test Period ended prior to such prepayment date is
less than or equal to 4.25 to 1.00 but greater than 4.00 to 1.00 and (B) no
payment of any Term Loans shall be required under this Section 5.2(a)(ii) if the
Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio on the date of
prepayment (prior to giving effect thereto but giving effect to any prepayment
described in clause (y) below and as certified by an Authorized Officer of
Holdings) for the most recent Test Period ended prior to such prepayment date is
less than or equal to 4.00 to 1.00, minus (y) (i) the principal amount of Term
Loans voluntarily prepaid pursuant to Section 5.1 or Section 13.6 or, to the
extent permitted hereunder, Second Lien Loans voluntarily prepaid pursuant to
Section 5.1 or 13.6 (or comparable provisions) of the Second Lien Credit
Agreement  (in each case, including purchases of the Loans by Holdings and its
Subsidiaries at or below par, in which case the amount of voluntary prepayments
of Loans shall be deemed not to exceed the actual purchase price of such Loans
below par) during such fiscal year or after such fiscal year and prior to the
date of the required Excess Cash Flow payment, and (ii) to the extent
accompanied by permanent optional reductions of Revolving Credit Commitments,
Extended Revolving Credit Commitments or Incremental Revolving Credit
Commitment, as applicable, Revolving Credit Loans, Swing Line Loans, Extended
Revolving Credit Loans, Incremental Revolving Credit Loans, in each case of
clauses (i) and (ii), other than to the extent any such prepayment is funded
with the proceeds of Funded Debt.
 
112

--------------------------------------------------------------------------------

(iii)        On each occasion that Permitted Other Indebtedness is issued or
incurred pursuant to Section 10.1(w), the Borrower shall within three Business
Days of receipt of the Net Cash Proceeds of such Permitted Other Indebtedness
prepay, in accordance with clause (c) below, Term Loans with a principal amount
equal to 100% of the Net Cash Proceeds from such issuance or incurrence of
Permitted Other Indebtedness.
 
(iv)       Notwithstanding any other provisions of this Section 5.2, (A) to the
extent that any or all of the Net Cash Proceeds of any Prepayment Event by a
Foreign Subsidiary giving rise to a prepayment pursuant to clause (i) above (a
“Foreign Prepayment Event”) or Excess Cash Flow are prohibited or delayed by any
Requirement of Law from being repatriated to the Credit Parties, an amount equal
to the portion of such Net Cash Proceeds or Excess Cash Flow so affected will
not be required to be applied to repay Loans at the times provided in clauses
(i) and (ii) above, as the case may be, but only so long, as the applicable
Requirement of Law will not permit repatriation to the Credit Parties (the
Credit Parties hereby agreeing to cause the applicable Foreign Subsidiary to
promptly take all actions reasonably required by the applicable Requirement of
Law to permit repatriation), and once a repatriation of any of such affected Net
Cash Proceeds or Excess Cash Flow is permitted under the applicable Requirement
of Law, an amount equal to such Net Cash Proceeds or Excess Cash Flow will be
promptly (and in any event not later than ten Business Days after such
repatriation is permitted) applied (net of any taxes that would be payable or
reserved against if such amounts were actually repatriated whether or not they
are repatriated) to the repayment of the Loans pursuant to clauses (i) and (ii)
above, as applicable, and (B) to the extent that the Borrower has determined in
good faith that repatriation of any of or all the Net Cash Proceeds of any
Foreign Prepayment Event or Excess Cash Flow would have a material adverse tax
consequence with respect to such Net Cash Proceeds or Excess Cash Flow, an
amount equal to the Net Cash Proceeds or Excess Cash Flow so affected may be
retained by the applicable Foreign Subsidiary; provided that in the case of this
clause (B), on or before the date on which any Net Cash Proceeds from any
Foreign Prepayment Event so retained would otherwise have been required to be
applied to reinvestments or prepayments pursuant to clause (i) above or, in the
case of Excess Cash Flow, a date on or before the date that is eighteen months
after the date an amount equal to such Excess Cash Flow would have so required
to be applied to prepayments pursuant to clause (ii) above unless previously
actually repatriated in which case such repatriated Excess Cash Flow shall have
been promptly applied to the repayment of the Term Loans pursuant to clause (ii)
above, (x) the Borrower shall apply an amount equal to such Net Cash Proceeds or
Excess Cash Flow to such reinvestments or prepayments as if such Net Cash
Proceeds or Excess Cash Flow had been received by the Credit Parties rather than
such Foreign Subsidiary, less the amount of any taxes that would have been
payable or reserved against if such Net Cash Proceeds or Excess Cash Flow had
been repatriated (or, if less, the Net Cash Proceeds or Excess Cash Flow that
would be calculated if received by such Foreign Subsidiary) or (y) such Net Cash
Proceeds or Excess Cash Flow shall be applied to the repayment of Indebtedness
of a Foreign Subsidiary.  For the avoidance of doubt, nothing in this Agreement,
including Section 5 shall be construed to require any Foreign Subsidiary to
repatriate cash.


113

--------------------------------------------------------------------------------

(b)           Repayment of Revolving Credit Loans.  If on any date the aggregate
amount of the Lenders’ Revolving Credit Exposures in respect of any Class of
Revolving Loans for any reason exceeds 100% of the Revolving Credit Commitment
of such Class then in effect, the Borrower shall forthwith repay on such date
Revolving Loans of such Class in an amount equal to such excess.  If after
giving effect to the prepayment of all outstanding Revolving Loans of such
Class, the Revolving Credit Exposures of such Class exceed the Revolving Credit
Commitment of such Class then in effect, the Borrower shall Cash Collateralize
the Letters of Credit Outstanding in relation to such Class to the extent of
such excess.
 
(c)           Application to Repayment Amounts.  Subject to Section 5.2(f), each
prepayment of Term Loans required by Section 5.2(a)(i) or (ii) shall be
allocated pro rata among the Initial Term Loans, theTerm A Loans, New Term Loans
and the Extended Term Loans based on the applicable remaining Repayment Amounts
due thereunder and shall be applied within each Class of Term Loans in respect
of such Term Loans in direct order of maturity thereof or as otherwise directed
by the Borrower; provided that if any Class of Extended Term Loans have been
established hereunder, the Borrower may allocate such prepayment in its sole
discretion to the Term Loans of the Existing Term Loan Class, if any, from which
such Extended Term Loans were converted (except, as to Term Loans made pursuant
to a Joinder Agreement, as otherwise set forth in such Joinder Agreement, or as
to a Replacement Term Loan).  Subject to Section 5.2(f), with respect to each
such prepayment, the Borrower will, not later than the date specified in Section
5.2(a) for making such prepayment, give the Administrative Agent written notice
which shall include a calculation of the amount of such prepayment to be applied
to each Class of Term Loans requesting that the Administrative Agent provide
notice of such prepayment to each Initial Term Loan Lender, Term A Lender, New
Term Loan Lender, or Lender of Extended Term Loans, as applicable.
 
(d)           Application to Term Loans.  With respect to each prepayment of
Term Loans required by Section 5.2(a), the Borrower may, if applicable,
designate the Types of Loans that are to be prepaid and the specific
Borrowing(s) pursuant to which made; provided, that if any Lender has provided a
Rejection Notice in compliance with Section 5.2(f), such prepayment shall be
applied with respect to the Term Loans to be prepaid on a pro rata basis across
all outstanding Types of such Term Loans in proportion to the percentage of such
outstanding Term Loans to be prepaid represented by each such Class.  In the
absence of a Rejection Notice or a designation by the Borrower as described in
the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in its reasonable discretion with a view, but no
obligation, to minimize breakage costs owing under Section 2.11.
 
(e)           Application to Revolving Credit Loans.  With respect to each
prepayment of Revolving Credit Loans, the Borrower may designate (i) the Types
of Loans that are to be prepaid and the specific Borrowing(s) pursuant to which
made and (ii) the Revolving Loans to be prepaid, provided that (y) each
prepayment of any Loans made pursuant to a Borrowing shall be applied pro rata
among such Loans; and (z) notwithstanding the provisions of the preceding clause
(y), no prepayment of Revolving Loans shall be applied to the Revolving Credit
Loans of any Defaulting Lender unless otherwise agreed in writing by the
Borrower.  In the absence of a designation by the Borrower as described in the
preceding sentence, the Administrative Agent shall, subject to the above, make
such designation in its reasonable discretion with a view, but no obligation, to
minimize breakage costs owing under Section 2.11.
 
114

--------------------------------------------------------------------------------

(f)           Rejection Right.  Holdings or the Borrower shall notify the
Administrative Agent in writing of any mandatory prepayment of Term Loans
required to be made pursuant to Section 5.2(a) at least three Business Days
prior to the date of such prepayment.  Each such notice shall specify the date
of such prepayment and provide a reasonably detailed calculation of the amount
of such prepayment.  The Administrative Agent will promptly notify each Lender
holding Term Loans of the contents of such prepayment notice and of such
Lender’s pro rata share of the prepayment.  Each Term Loan Lender may reject all
(but not less than all) of its pro rata share of any mandatory prepayment other
than any such mandatory prepayment with respect to a Debt Incurrence Prepayment
Event under Section 5.2(a)(i) or Permitted Other Indebtedness under Section
5.2(a)(iii) (such declined amounts, the “Declined Proceeds”) of Term Loans
required to be made pursuant to Section 5.2(a) by providing written notice
(each, a “Rejection Notice”) to the Administrative Agent no later than 5:00 p.m.
(New York City time) one Business Day after the date of such Lender’s receipt of
notice from the Administrative Agent regarding such prepayment.  If a Lender
fails to deliver a Rejection Notice to the Administrative Agent within the time
frame specified above, any such failure will be deemed an acceptance of the
total amount of such mandatory prepayment of Term Loans.  Any Declined Proceeds
remaining after offering such Declined Proceeds are offered to the lenders under
the Second Lien Facility in accordance with the terms of the Second Lien
Facility, thereafter shall be retained by the Borrower (“Retained Declined
Proceeds”).
 
5.3           Method and Place of Payment.
 
(a)           Except as otherwise specifically provided herein, all payments
under this Agreement shall be made by the Borrower, without set-off,
counterclaim or deduction of any kind, to the Administrative Agent for the
ratable account of the Lenders entitled thereto (or, in the case of the
Swingline Loans to the Swingline Lender) or the Letter of Credit Issuer entitled
thereto, as the case may be, not later than 2:00 p.m. (New York City time), in
each case, on the date when due and shall be made in immediately available funds
at the Administrative Agent’s Office or at such other office as the
Administrative Agent shall specify for such purpose by notice to the Borrower
(or, in the case of the Swingline Loans, at such office as the Swingline Lender
shall specify for such purpose by Notice to the Borrower), it being understood
that written or facsimile notice by the Borrower to the Administrative Agent to
make a payment from the funds in the Borrower’s account at the Administrative
Agent’s Office shall constitute the making of such payment to the extent of such
funds held in such account.  All repayments or prepayments of any Loans (whether
of principal, interest or otherwise) hereunder shall be made in the currency in
which such Loans are denominated and all other payments under each Credit
Document shall, unless otherwise specified in such Credit Document, be made in
Dollars.  The Administrative Agent will thereafter cause to be distributed on
the same day (if payment was actually received by the Administrative Agent prior
to 2:00 p.m. (New York City time) or, otherwise, on the next Business Day in the
Administrative Agent’s sole discretion) like funds relating to the payment of
principal or interest or Fees ratably to the Lenders entitled thereto.
 
(b)          Any payments under this Agreement that are made later than 2:00
p.m. (New York City time) may be deemed to have been made on the next succeeding
Business Day in the Administrative Agent’s sole discretion for purposes of
calculating interest thereon (or, in the case of the Swingline Loans, at the
Swingline Lender’s sole discretion).  Except as otherwise provided herein,
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.


115

--------------------------------------------------------------------------------

5.4           Net Payments.
 
(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.
 
(i)          Any and all payments by or on account of any obligation of any
Credit Party hereunder or under any other Credit Document shall to the extent
permitted by applicable laws be made free and clear of and without reduction or
withholding for any Taxes.
 
(ii)         If any Credit Party, the Administrative Agent or any other
applicable Withholding Agent shall be required by applicable law to withhold or
deduct any Taxes from any payment, then (A) such Withholding Agent shall
withhold or make such deductions as are reasonably determined by such
Withholding Agent to be required by applicable law, (B) such Withholding Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority, and (C) to the extent that the withholding or deduction
is made on account of Indemnified Taxes or Other Taxes, the sum payable by the
applicable Credit Party shall be increased as necessary so that after any
required withholding or deductions have been made (including withholding or
deductions applicable to additional sums payable under this Section 5.4) each
Lender (or, in the case of a payment to the Administrative Agent for its own
account, the Administrative Agent) receives an amount equal to the sum it would
have received had no such withholding or deductions been made.
 
(b)          Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law
or timely reimburse the Administrative Agent or any Lender for the payment of
any Other Taxes.
 
(c)            Tax Indemnifications.  Without limiting the provisions of
subsection (a) or (b) above, the Borrower shall indemnify the Administrative
Agent and each Lender, and shall make payment in respect thereof within 15 days
after demand therefor, for the full amount of Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.4) payable by the
Administrative Agent or such Lender, as the case may be, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of any
such payment or liability (along with a written statement setting forth in
reasonable detail the basis and calculation of such amounts) delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.  If the Borrower
reasonably believes that any such Indemnified Taxes or Other Taxes were not
correctly or legally asserted, the Administrative Agent and/or each affected
Lender will use reasonable efforts to cooperate with the Borrower in pursuing a
refund of such Indemnified Taxes or Other Taxes so long as such efforts would
not, in the sole determination of the Administrative Agent or affected Lender,
result in any additional costs, expenses or risks or be otherwise
disadvantageous to it.
 
(d)           Evidence of Payments.  After any payment of Taxes by any Credit
Party or the Administrative Agent to a Governmental Authority as provided in
this Section 5.4, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
 
116

--------------------------------------------------------------------------------

(e)            Status of Lenders and Tax Documentation.
 
(i)          Each Lender shall deliver to the Borrower and to the Administrative
Agent, at such time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
any payments made hereunder or under any other Credit Document are subject to
Taxes, (B) if applicable, the required rate of withholding or deduction, and (C)
such Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of any payments to be made to such Lender by any
Credit Party pursuant to any Credit Document or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction. 
Any documentation and information required to be delivered by a Lender pursuant
to this Section 5.4(e) (including any specific documentation set forth in
subsection (ii) below) shall be delivered by such Lender (i) on or prior to the
Closing Date (or on or prior to the date it becomes a party to this Agreement),
(ii) on or before any date on which such documentation expires or becomes
obsolete or invalid, (iii) after the occurrence of any change in the Lender’s
circumstances requiring a change in the most recent documentation previously
delivered by it to the Borrower and the Administrative Agent, and (iv) from time
to time thereafter if reasonably requested by the Borrower or the Administrative
Agent, and each such Lender shall promptly notify in writing the Borrower and
the Administrative Agent if such Lender is no longer legally eligible to provide
any documentation previously provided.
 
(ii)         Without limiting the generality of the foregoing:
 


(A)
any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code (a “U.S. Lender”) shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements;

 


(B)
each Non-U.S. Lender that is entitled under the Code or any applicable treaty to
an exemption from or reduction of U.S. federal withholding tax with respect to
any payments hereunder or under any other Credit Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) whichever of the following is applicable:

 
(1)             executed originals of Internal Revenue Service Form W-8BEN (or
any successor form thereto) claiming eligibility for benefits of an income tax
treaty to which the United States is a party;
 
(2)             executed originals of Internal Revenue Service Form W-8ECI (or
any successor form thereto);
 
117

--------------------------------------------------------------------------------

(3)           in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate, substantially in the form of Exhibit J-1, J-2, J-3 or J-4, as
applicable, (a “Non-Bank Tax Certificate”), to the effect that such Non-U.S.
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and that no payments under any
Credit Document are effectively connected with such Non-U.S. Lender’s conduct of
a United States trade or business and (y) executed originals of Internal Revenue
Service Form W-8BEN (or any successor thereto);
 
(4)           where such Lender is a partnership (for U.S. federal income tax
purposes) or otherwise not a beneficial owner (e.g., where such Lender has sold
a participation), IRS Form W-8IMY (or any successor thereto) and all required
supporting documentation (including, where one or more of the underlying
beneficial owner(s) is claiming the benefits of the portfolio interest
exemption, a Non-Bank Tax Certificate of such beneficial owner(s)) (provided
that, if the Non-U.S. Lender is a partnership and not a participating Lender,
the Non-Bank Tax Certificate(s) may be provided by the Non-U.S. Lender on behalf
of the direct or indirect partner(s)); or
 
(5)           executed originals of any other form prescribed by applicable laws
as a basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made;
 


(C)
if a payment made to a Lender under any Credit Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (C), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement; and

 


(D)
If the Administrative Agent is a “United States person” (as defined in Section
7701(a)(30) of the Code), it shall provide the Borrower with two duly completed
original copies of Internal Revenue Service Form W-9.  If the Administrative
Agent is not a “United States person” (as defined in Section 7701(a)(3) of the
Code), it shall provide applicable Form W-8 (together with required accompanying
documentation) with respect to payments to be received by it on behalf of the
Lenders.

 
118

--------------------------------------------------------------------------------

(iii)         Notwithstanding anything to the contrary in this Section 5.4, no
Lender or the Administrative Agent shall be required to deliver any
documentation that it is not legally eligible to deliver.
 
(f)            Treatment of Certain Refunds.  If the Administrative Agent or any
Lender determines, in its sole discretion exercised in good faith, that it has
received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by any Credit Party or with respect to which any Credit Party
has paid additional amounts pursuant to this Section 5.4, the Administrative
Agent or such Lender (as applicable) shall promptly pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Credit Parties under this Section 5.4 with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses (including any Taxes) incurred by the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  In such event, the Administrative Agent or such Lender,
as the case may be, shall, at the Borrower’s request, provide the Borrower with
a copy of any notice of assessment or other evidence of the requirement to repay
such refund received from the relevant taxing authority (provided that the
Administrative Agent or such Lender may delete any information therein that it
deems confidential).  Notwithstanding anything to the contrary in this paragraph
(f), in no event will the Administrative Agent or any Lender be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the Administrative Agent or any Lender in a less favorable
net after-Tax position than the Administrative Agent or any Lender would have
been in if the Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid. 
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to any Credit Party or any other
Person.
 
(g)           For the avoidance of doubt, for purposes of this Section 5.4, the
term “Lender” includes any Letter of Credit Issuer and any Swingline Lender and
the term “applicable law” includes FATCA.
 
(h)          Each party’s obligations under this Section 5.4 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Credit
Documents.
 
5.5           Computations of Interest and Fees.
 
(a)          Except as provided in the next succeeding sentence, interest on
LIBOR Loans shall be calculated on the basis of a 360-day year for the actual
days elapsed.  Interest on ABR Loans shall be calculated on the basis of a 365-
(or 366-, as the case may be) day year for the actual days elapsed.
 
(b)           Fees and the average daily Stated Amount of Letters of Credit
shall be calculated on the basis of a 360-day year for the actual days elapsed.
 
119

--------------------------------------------------------------------------------

5.6           Limit on Rate of Interest.
 
(a)           No Payment Shall Exceed Lawful Rate.  Notwithstanding any other
term of this Agreement, the Borrower shall not be obliged to pay any interest or
other amounts under or in connection with this Agreement or otherwise in respect
of the Obligations in excess of the amount or rate permitted under or consistent
with any applicable law, rule or regulation.
 
(b)          Payment at Highest Lawful Rate.  If the Borrower is not obliged to
make a payment that it would otherwise be required to make, as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules, and regulations.
 
(c)           Adjustment if Any Payment Exceeds Lawful Rate.  If any provision
of this Agreement or any of the other Credit Documents would obligate the
Borrower to make any payment of interest or other amount payable to any Lender
in an amount or calculated at a rate that would be prohibited by any applicable
law, rule or regulation, then notwithstanding such provision, such amount or
rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law, such adjustment to be effected, to the extent necessary, by
reducing the amount or rate of interest required to be paid by the Borrower to
the affected Lender under Section 2.8; provided that to the extent lawful, the
interest or other amounts that would have been payable but were not payable as a
result of the operation of this Section shall be cumulated and the interest
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to the Borrower.
 
Section 6.               Conditions Precedent to Initial Borrowing
 
The initial Borrowing under this Agreement is subject to the satisfaction of the
following conditions precedent, except as otherwise agreed between Holdings and
the Administrative Agent.
 
6.1           Credit Documents.
 
The Administrative Agent (or its counsel) shall have received:
 
(a)         this Agreement, executed and delivered by a duly Authorized Officer
of Holdings, Merger Sub, the Company and NVI;
 
(b)         the Guarantee, executed and delivered by a duly Authorized Officer
of the Guarantors;
 
(c)         the Pledge Agreement, executed and delivered by a duly Authorized
Officer of each of Holdings, Merger Sub, NVI, the Company and each Guarantor;
 
120

--------------------------------------------------------------------------------

(d)         the Security Agreement, executed and delivered by a duly Authorized
Officer of each of Holdings, Merger Sub, NVI, the Company and each Guarantor;
and
 
(e)         the Second Lien Intercreditor Agreement, executed and delivered by a
duly Auhorized Officer of each of the Second Lien Administrative Agent, the
Administrative Agent and the Collateral Agent.
 
6.2          Collateral.  Except for any items referred to on Schedule 9.14:
 
(a)        All outstanding equity interests in whatever form of the Borrower and
each Restricted Subsidiary that is directly owned by or on behalf of any Credit
Party and required to be pledged pursuant to the Security Documents shall have
been pledged pursuant thereto;
 
(b)        The Collateral Agent shall have received the certificates
representing securities of the Borrower and of each Credit Party’s Wholly Owned
Restricted Subsidiaries that are Domestic Subsidiaries to the extent required to
be delivered under the Security Documents and pledged under the Security
Documents to the extent certificated, accompanied by instruments of transfer and
undated stock powers or allonges endorsed in blank; and
 
(c)         All Uniform Commercial Code financing statements required to be
filed, registered or recorded to create the Liens intended to be created by any
Security Document and perfect such Liens to the extent required by such Security
Document shall have been delivered to the Collateral Agent, and shall be in
proper form, for filing, registration or recording.
 
6.3           Legal Opinions.  The Administrative Agent (or its counsel) shall
have received the executed legal opinion, in customary form, of (i) Simpson
Thacher & Bartlett LLP, special New York counsel to the Credit Parties, (ii)
Kilpatrick Townsend & Stockton LLP, special Georgia counsel to the Credit
Parties and (iii) Roetzel & Andress, L.P.A., special Ohio counsel to the Credit
Parties.  Holdings and the Company hereby instruct and agree to instruct the
other Credit Parties to have such counsel deliver such legal opinions.
 
6.4           Equity Investments.  Equity Investments, which, to the extent
constituting Capital Stock other than common Capital Stock, shall be on terms
and conditions and pursuant to documentation reasonably satisfactory to the
Joint Lead Arrangers and Bookrunners to the extent material to the interests of
the Lenders, in an amount not less than the Minimum Equity Amount shall have
been made.
 
6.5           Closing Certificates.  The Administrative Agent (or its counsel)
shall have received a certificate of (x) each of Holdings, Merger Sub, NVI and
the Company, dated the Closing Date, substantially in the form of Exhibit E,
with appropriate insertions, executed by any Authorized Officer (or in the case
of Holdings any Director or authorized agent of Holdings) and the Secretary or
any Assistant Secretary of Holdings or the Company (or in the case of Holdings
any Director or authorized agent of Holdings), as applicable, and attaching the
documents referred to in Section 6.6 and (y) an Authorized Officer certifying
compliance with Section 6.8 (with respect to Company Representations, to their
knowledge) and 6.10 and certifying, to their knowledge, that, except as set
forth on the Company Disclosure Schedule (as defined in the Acquisition
Agreement) or except as contemplated by the Acquisition Agreement, since
December 29, 2012, there has not been any event, change, occurrence, or
circumstance that has had or would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect (as defined in the Acquisition
Agreement).
 
121

--------------------------------------------------------------------------------

6.6           Authorization of Proceedings of Holdings, Merger Sub, NVI and the
Company; Corporate Documents.  The Administrative Agent shall have received (i)
a copy of the resolutions of the board of directors or other managers of
Holdings, Merger Sub, NVI and the Company (or a duly authorized committee
thereof) authorizing (a) the execution, delivery, and performance of the Credit
Documents (and any agreements relating thereto) to which it is a party and (b)
in the case of the Merger Sub, NVI and Company, the extensions of credit
contemplated hereunder, (ii) the Certificate of Incorporation and By-Laws,
Certificate of Formation and Operating Agreement or other comparable
organizational documents, as applicable, of Holdings, Merger Sub, NVI and the
Company, and (iii) signature and incumbency certificates (or other comparable
documents evidencing the same) of the Authorized Officers of Holdings, Merger
Sub, NVI and the Company executing the Credit Documents to which it is a party.
 
6.7          Fees.  The Agents and Lenders shall have received, substantially
simultaneously with the funding of the Initial Term Loans, fees and, to the
extent invoiced at least three business days prior to the Closing Date (except
as otherwise reasonably agreed by the Borrower) expenses in the amounts
previously agreed in writing to be received on the Closing Date (which amounts
may, at the Borrower’s option, be offset against the proceeds of the Initial
Term Loans).
 
6.8           Representations and Warranties.  On the Closing Date, the
Specified Representations shall be true and correct in all material respects
(provided that any such Specified Representations which are qualified by
materiality, material adverse effect or similar language shall be true and
correct in all respects) and the Company Representations shall be true to the
extent a breach thereof would give Holdings (or one of Holdings’ Affiliates) the
right (taking into account any applicable cure provisions) to terminate its
obligations under the Acquisition Agreement or decline to consummate the
Acquisition.
 
6.9          Solvency Certificate.  On the Closing Date, the Administrative
Agent shall have received a certificate from the Chief Executive Officer,
President, the Chief Financial Officer, the Treasurer, the Vice
President-Finance, a Director, a Manager, or any other senior financial officer
of Holdings or the Borrower to the effect that after giving effect to the
consummation of the Transactions, Holdings on a consolidated basis with the
Restricted Subsidiaries is Solvent.
 
6.10         Acquisition.  Substantially concurrently with the initial Credit
Event hereunder, the Acquisition shall have been consummated in all material
respects in accordance with the terms of the Acquisition Agreement (or the Joint
Lead Arrangers and Bookrunners shall be reasonably satisfied with the
arrangements in place for the consummation of the Acquisition reasonably
promptly after the initial Credit Event hereunder and shall have received
confirmation from representatives of Holdings that such actions shall be taken
promptly after the initial Credit Event hereunder).
 
6.11        Patriot Act.  The Administrative Agent shall have received at least
two days prior to the Closing Date, such documentation and information as is
reasonably requested in writing at least seven Business Days prior to the
Closing Date by the Administrative Agent about the Credit Parties to the extent
the Administrative Agent and Holdings in good faith mutually agree is required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act.
 
6.12         Pro Forma Balance Sheet.  The Joint Lead Arrangers and Bookrunners
shall have received a pro forma combined balance sheet and related pro forma
combined statements of operations (collectively, the “Pro Forma Financial
Statements”) of the Company as of and for the fiscal year ended December 28,
2013, prepared after giving effect to the Transactions as if the Transactions
had occurred as of such date (in the case of such balance sheet) or at the
beginning of such period (in the case of such other statements of income), which
need not be prepared in compliance with Regulation S-X of the Securities Act of
1933, as amended, or include adjustments for purchase accounting (including
adjustments of the type contemplated by ASC 805).
 
122

--------------------------------------------------------------------------------

6.13         Financial Statements.  The Joint Lead Arrangers and Bookrunners
shall have received the Historical Financial Statements.
 
6.14        No Company Material Adverse Effect.  Except as set forth on the
Company Disclosure Schedule (as defined in the Acquisition Agreement) or except
as contemplated by the Acquisition Agreement, since December 29, 2012, there has
not been any event, change, occurrence, or circumstance that has had or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (as defined in the Acquisition Agreement).
 
6.15         Refinancing.  Substantially simultaneously with the funding of the
Initial Term Loans, the Closing Date Refinancing shall be consummated.
 
6.16         Notice of Term Loan Borrowing.  The Administrative Agent (or its
counsel) shall have received a Notice of Borrowing with respect to the Initial
Term Loan meeting the requirements of Section 2.3.
 
For purposes of determining compliance with the conditions specified in Section
6 on the Closing Date, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
Section 7.               Conditions Precedent to All Credit Events after the
Closing Date
 
The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Mandatory Borrowings and Revolving Credit Loans required to be
made by the Revolving Credit Lenders in respect of Unpaid Drawings pursuant to
Sections 3.3 and 3.4) and the obligation of the Letter of Credit Issuer to issue
Letters of Credit on any date after the Closing Date is subject to the
satisfaction (or waiver) of the following conditions precedent:
 
7.1           No Default; Representations and Warranties.  At the time of each
Credit Event and also after giving effect thereto (other than any Credit Event
on the Closing Date or pursuant to any Loan made pursuant to Section 2.14(a)
(which shall be subject to the terms of Section 2.14(a)) (a) no Default or Event
of Default shall have occurred and be continuing and (b) all representations and
warranties made by any Credit Party contained herein or in the other Credit
Documents shall be true and correct in all material respects (provided that any
such representations and warranties which are qualified by materiality, material
adverse effect or similar language shall be true and correct in all respects)
with the same effect as though such representations and warranties had been made
on and as of the date of such Credit Event (except where such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (provided that any such representations and warranties which are
qualified by materiality, material adverse effect or similar language shall be
true and correct in all respects) as of such earlier date).
 
7.2           Notice of Borrowing; Letter of Credit Request.
 
(a)            Prior to the making of each Term Loan after the Closing Date, the
Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.3.
 
123

--------------------------------------------------------------------------------

(b)            Prior to the making of each Revolving Credit Loan (other than any
Revolving Credit Loan made pursuant to Section 3.4(a)) and each Swingline Loan,
the Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.3.
 
(c)            Prior to the issuance of each Letter of Credit, the
Administrative Agent and the Letter of Credit Issuer shall have received a
Letter of Credit Request meeting the requirements of Section 3.2(a).
 
The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified in Section 7 above have been satisfied as of
that time.
 
Section 8.               Representations and Warranties
 
In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, Holdings
and the Borrower make the following representations and warranties to the
Lenders, all of which shall survive the execution and delivery of this Agreement
and the making of the Loans and the issuance of the Letters of Credit (it being
understood that the following representations and warranties shall be deemed
made with respect to any Foreign Subsidiary only to the extent relevant under
applicable law):
 
8.1          Corporate Status.  Each Credit Party (a) is a duly organized and
validly existing corporation, limited liability company or other entity in good
standing (if applicable) under the laws of the jurisdiction of its organization
and has the corporate, limited liability company or other organizational power
and authority to own its property and assets and to transact the business in
which it is engaged and (b) has duly qualified and is authorized to do business
and is in good standing (if applicable) in all jurisdictions where it is
required to be so qualified, except where the failure to be so qualified would
not reasonably be expected to result in a Material Adverse Effect.
 
8.2           Corporate Power and Authority.  Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is a
party and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Credit Documents to
which it is a party.  Each Credit Party has duly executed and delivered each
Credit Document to which it is a party and each such Credit Document constitutes
the legal, valid, and binding obligation of such Credit Party enforceable in
accordance with its terms (provided that, with respect to the creation and
perfection of security interests with respect to Indebtedness, Capital Stock and
Stock Equivalents of Foreign Subsidiaries, only to the extent enforceability of
such obligation with respect to which Capital Stock and Stock Equivalents of
Foreign Subsidiaries is governed by the Uniform Commercial Code), except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and subject to general principles of
equity.
 
8.3         No Violation.  Neither the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party nor compliance with
the terms and provisions thereof nor the consummation of the Acquisition and the
other transactions contemplated hereby or thereby will (a) contravene any
applicable provision of any material law, statute, rule, regulation, order,
writ, injunction or decree of any court or governmental instrumentality, (b)
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien upon any of the property or
assets of such Credit Party or any of the Restricted Subsidiaries (other than
Liens created under the Credit Documents or Permitted Liens) pursuant to, the
terms of any material indenture, loan agreement, lease agreement, mortgage, deed
of trust, agreement or other material instrument to which such Credit Party or
any of the Restricted Subsidiaries is a party or by which it or any of its
property or assets is bound (any such term, covenant, condition or provision, a
“Contractual Requirement”) other than any such breach, default or Lien that
would not reasonably be expected to result in a Material Adverse Effect or (c)
violate any provision of the certificate of incorporation, by-laws, articles or
other organizational documents of such Credit Party or any of the Restricted
Subsidiaries.
 
124

--------------------------------------------------------------------------------

8.4           Litigation.  There are no actions, suits or proceedings pending
or, to the knowledge of Holdings or the Borrower, threatened in writing against
Holdings, the Borrower or any of the Restricted Subsidiaries that would
reasonably be expected to result in a Material Adverse Effect.
 
8.5           Margin Regulations.  Neither the making of any Loan hereunder nor
the use of the proceeds thereof will violate the provisions of Regulation T, U
or X of the Board.
 
8.6          Governmental Approvals.  The execution, delivery and performance of
each Credit Document does not require any consent or approval of, registration
or filing with, or other action by, any Governmental Authority, except for (i)
such as have been obtained or made and are in full force and effect, (ii)
filings, consents, approvals, registrations and recordings in respect of the
Liens created pursuant to the Security Documents (and to release existing
Liens), and (iii) such licenses, approvals, authorizations, registrations,
filings or consents the failure of which to obtain or make would not reasonably
be expected to result in a Material Adverse Effect.
 
8.7           Investment Company Act.  None of Holdings, the Borrower, or any
other Restricted Subsidiary is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
8.8         True and Complete Disclosure.
 
(a)          None of the written factual information and written data (taken as
a whole) heretofore or contemporaneously furnished by or on behalf of Holdings,
the Borrower, any of the other Restricted Subsidiaries or any of their
respective authorized representatives to the Administrative Agent, any Joint
Lead Arranger, and/or any Lender on or before the Closing Date (including all
such written information and data contained in (i) the Confidential Information
Memorandum (as updated prior to the Closing Date and including all information
incorporated by reference therein) and (ii) the Credit Documents) for purposes
of or in connection with this Agreement or any transaction contemplated herein
contained any untrue statement of any material fact or omitted to state any
material fact necessary to make such information and data (taken as a whole) not
materially misleading at such time in light of the circumstances under which
such information or data was furnished (after giving effect to all supplements
and updates), it being understood and agreed that for purposes of this Section
8.8(a), such factual information and data shall not include pro forma financial
information, projections, estimates (including financial estimates, forecasts,
and other forward-looking information) or other forward looking information and
information of a general economic or general industry nature.
 
(b)         The projections (including financial estimates, forecasts, and other
forward-looking information) contained in the information and data referred to
in paragraph (a) above were based on good faith estimates and assumptions
believed by such Persons to be reasonable at the time made, it being recognized
by the Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results and such differences may be
material.
 
125

--------------------------------------------------------------------------------

8.9           Financial Condition; Financial Statements.
 
(a)          (i) The unaudited historical consolidated financial information of
the Company as set forth in the Confidential Information Memorandum, and (ii)
the Historical Financial Statements, in each case present fairly in all material
respects the combined financial position of the Company at the respective dates
of said information, statements and results of operations for the respective
periods covered thereby.  The Pro Forma Financial Statements, copies of which
have heretofore been furnished to the Administrative Agent, have been prepared
based on the Historical Financial Statements and have been prepared in good
faith, based on assumptions believed by the Company to be reasonable as of the
date of delivery thereof, and present fairly in all material respects on a Pro
Forma Basis the estimated financial position of the Company and its Subsidiaries
as at December 28, 2013 (as if the Transactions had been consummated on such
date) and their estimated results of operations as if the Transactions had been
consummated on December 30, 2012.  The financial statements referred to in
clause (a)(ii) of this Section 8.9 have been prepared in accordance with GAAP
consistently applied except to the extent provided in the notes to said
financial statements.
 
(b)           There has been no Material Adverse Effect since the Closing Date.
 
Each Lender and the Administrative Agent hereby acknowledges and agrees that
Holdings and its Subsidiaries may be required to restate historical financial
statements as the result of the implementation of changes in GAAP or IFRS, or
the respective interpretation thereof, and that such restatements will not
result in a Default or an Event of Default under the Credit Documents.
 
8.10        Compliance with Laws; No Default.  Each Credit Party is in
compliance with all Requirements of Law applicable to it or its property, except
where the failure to be so in compliance would not reasonably be expected to
result in a Material Adverse Effect.  No Default has occurred and is continuing.
 
8.11        Tax Matters.  Except as would not reasonably be expected to have a
Material Adverse Effect, (a) each of Holdings, the Borrower and each of the
other Restricted Subsidiaries has filed all Tax returns required to be filed by
it and has timely paid all Taxes payable by it (whether or not shown on a Tax
return and including in its capacity as withholding agent) that have become due,
other than those being contested in good faith and by proper proceedings if it
has maintained adequate reserves (in the good faith judgment of management of
Holdings, the Borrower or such Restricted Subsidiary, as applicable) with
respect thereto in accordance with GAAP and (b) each of Holdings, the Borrower
and each of the Restricted Subsidiaries has paid, or has provided adequate
reserves (in the good faith judgment of management of Holdings, the Borrower or
such Restricted Subsidiary, as applicable) in accordance with GAAP for the
payment of all Taxes not yet due and payable.  There is no current or proposed
Tax assessment, deficiency or other claim against Holdings, the Borrower or any
Restricted Subsidiary that would reasonably be expected to result in a Material
Adverse Effect.
 
8.12         Compliance with ERISA.
 
(a)           Except as would not reasonably be expected to have a Material
Adverse Effect, no ERISA Event has occurred or is reasonably expected to occur.
 
(b)           Except as would not reasonably be expected to have a Material
Adverse Effect, no Foreign Plan Event has occurred or is reasonably expected to
occur.
 
126

--------------------------------------------------------------------------------

8.13        Subsidiaries.  Schedule 8.13 lists each Subsidiary of Holdings and
the Company (and the direct and indirect ownership interest of Holdings and the
Company therein), in each case existing on the Closing Date after giving effect
to the Transactions.
 
8.14         Intellectual Property.  Each of Holdings, the Borrower and the
other Restricted Subsidiaries owns or has the right to use all Intellectual
Property that is used in or otherwise necessary for the operation of their
respective businesses as currently conducted, except where the failure of the
foregoing would not reasonably be expected to have a Material Adverse Effect. 
The operation of their respective businesses by each of Holdings, the Borrower,
and the other Restricted Subsidiaries does not infringe upon, misappropriate,
violate or otherwise conflict with the Intellectual Property of any third party,
except as would not reasonably be expected to have a Material Adverse Effect.
 
8.15         Environmental Laws.
 
(a)          Except as set forth on Schedule 8.15, or as would not reasonably be
expected to have a Material Adverse Effect:  (i) each of Holdings, the Borrower,
and the other Restricted Subsidiaries and their respective operations and
properties are in compliance with all applicable Environmental Laws; (ii) none
of Holdings, the Borrower, or any other Restricted Subsidiary has received
written notice of any Environmental Claim; (iii) none of Holdings, the Borrower,
or any Restricted Subsidiary is conducting any investigation, removal, remedial
or other corrective action pursuant to any Environmental Law at any location;
and (iv) to the knowledge of the Borrower, no underground or above ground
storage tank or related piping, or any impoundment or other disposal area
containing Hazardous Materials is located at, on or under any Real Estate
currently owned or leased by Holdings, the Borrower or any of the Restricted
Subsidiaries.
 
(b)           Except as set forth on Schedule 8.15, none of Holdings, the
Borrower or any of the Restricted Subsidiaries has treated, stored, transported,
Released or arranged for disposal or transport for disposal or treatment of
Hazardous Materials at, on, under or from any currently or, formerly owned or
operated property nor, to the knowledge of the Borrower, has there been any
other Release of Hazardous Materials at, on, under or from any such properties,
in each case, in a manner that would reasonably be expected to have a Material
Adverse Effect.
 
8.16         Properties.
 
(a)          Each of Holdings, the Borrower, and the other Restricted
Subsidiaries has good and valid record title to, valid leasehold interests in,
or rights to use, all properties that are necessary for the operation of their
respective businesses as currently conducted and as proposed to be conducted,
free and clear of all Liens (other than any Liens permitted by this Agreement)
and except where the failure to have such good title or interest would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect and (b) no Mortgage encumbers improved Real Estate that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards within the meaning of
the National Flood Insurance Act of 1968, as amended, unless flood insurance
available under such Act has been obtained in accordance with Section 9.3(b).
 
(b)           Set forth on Schedule 1.1(a) is a list of each real property owned
by any Loan Party as of the Closing Date having a Fair Market Value in excess of
$10,000,000.
 
8.17         Solvency.  On the Closing Date (after giving effect to the
Transactions) immediately following the making of the Loans and after giving
effect to the application of the proceeds of such Loans, Holdings on a
consolidated basis with the Restricted Subsidiaries will be Solvent.
 
127

--------------------------------------------------------------------------------

8.18         Patriot Act.  On the Closing Date, the use of proceeds of the Loans
will not violate the PATRIOT Act in any material respect.
 
Section 9. Affirmative Covenants.
 
Each of Holdings and the Borrower hereby covenants and agrees that on the
Closing Date and thereafter, until the Commitments, the Swingline Commitment and
each Letter of Credit have terminated or been collateralized in accordance with
the terms of this Agreement and the Loans and Unpaid Drawings, together with
interest, Fees and all other Obligations incurred hereunder (other than
contingent indemnity obligations, Secured Hedge Obligations and Secured Cash
Management Obligations and Letters of Credit collateralized in accordance with
the terms of this Agreement), are paid in full:
 
9.1           Information Covenants.  The Borrower will furnish to the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice):
 
(a)         Annual Financial Statements.  As soon as available and in any event
within five days after the date on which such financial statements are required
to be filed with the SEC (after giving effect to any permitted extensions) (or,
if such financial statements are not required to be filed with the SEC, on or
before the date that is 120 days after the end of each such fiscal year)
(commencing with the fiscal year ended December 28, 2013), the consolidated
balance sheets of Holdings and the Restricted Subsidiaries as at the end of each
fiscal year, and the related consolidated statements of operations and cash
flows for such fiscal year, setting forth comparative consolidated and/or
combined figures for the preceding fiscal years, all in reasonable detail and
prepared in accordance with GAAP, and, in each case, certified by independent
certified public accountants of recognized national standing whose opinion shall
not be qualified as to the scope of audit or as to the status of Holdings or any
of the Material Subsidiaries (or group of Subsidiaries that together would
constitute a Material Subsidiary) as a going concern (other than any exception,
explanatory paragraph or qualification, that is expressly solely with respect
to, or expressly resulting solely from, (i) an upcoming maturity date under any
Indebtedness occurring within one year from the time such opinion is delivered
or (ii) any potential inability to satisfy a financial maintenance covenant on a
future date or in a future period).
 
(b)         Quarterly Financial Statements.  As soon as available and in any
event within five days after the date on which such financial statements are
required to be filed with the SEC (after giving effect to any permitted
extensions) with respect to each of the first three quarterly accounting periods
in each fiscal year of Holdings (or, if such financial statements are not
required to be filed with the SEC, on or before the date that is 45 days after
the end of each such quarterly accounting period (90 days for the fiscal quarter
of Holdings ending March 29, 2014, and 60 days for the fiscal quarters of
Holdings ending June 28, 2014 and September 27, 2014)), the consolidated balance
sheets of Holdings and the Restricted Subsidiaries as at the end of such
quarterly period and the related consolidated statements of operations for such
quarterly accounting period and for the elapsed portion of the fiscal year ended
with the last day of such quarterly period, and the related consolidated
statement of cash flows for the elapsed portion of the fiscal year ended with
the last day of the applicable quarterly period, and commencing with the quarter
ending April 4, 2015 setting forth comparative consolidated and/or combined
figures for the related periods in the prior fiscal year or, in the case of such
consolidated balance sheet, for the last day of the related period in the prior
fiscal year, all of which shall be certified by an Authorized Officer of
Holdings as fairly presenting in all material respects the financial condition,
results of operations and cash flows of Holdings and its Restricted Subsidiaries
in accordance with GAAP (except as noted therein), subject to changes resulting
from normal year-end adjustments and the absence of footnotes, and, with respect
to fiscal 2014 reporting periods, subject to finalization of the purchase price
allocation to the fair value of assets acquired and liabilities assumed in the
Transactions, as required by GAAP.
 
128

--------------------------------------------------------------------------------

(c)         Budgets.  Within 90 days (120 days in the case of the fiscal year
beginning on December 29, 2013) after the commencement of each fiscal year of
Holdings, a budget of Holdings in reasonable detail on an annual basis for such
fiscal year as customarily prepared by management of Holdings for its internal
use consistent in scope with the financial statements provided pursuant to
Section 9.1(a), setting forth the principal assumptions upon which such budget
is based (collectively, the “Projections”), which Projections shall in each case
be accompanied by a certificate of an Authorized Officer of Holdings or the
Borrower stating that such Projections have been prepared in good faith on the
basis of the assumptions stated therein, which assumptions were believed to be
reasonable at the time of preparation of such Projections, it being understood
and agreed that such Projections and assumptions as to future events are not to
be viewed as facts and that actual results during the period or periods covered
by any such Projections may differ from the projected results and such
differences may be material.
 
(d)         Officer’s Certificates.  Not later than five days after the delivery
of the financial statements provided for in Sections 9.1(a) and (b), a
certificate of an Authorized Officer of Holdings or the Borrower to the effect
that no Default or Event of Default exists or, if any Default or Event of
Default does exist, specifying the nature and extent thereof, as the case may
be, which certificate shall set forth (i) a specification of any change in the
identity of the Restricted Subsidiaries and Unrestricted Subsidiaries as at the
end of such fiscal year or period, as the case may be, from the Restricted
Subsidiaries and Unrestricted Subsidiaries, respectively, provided to the
Lenders on the Closing Date or the most recent fiscal year or period, as the
case may be and (ii) the then applicable Status and underlying calculations in
connection therewith.  At the time of the delivery of the financial statements
provided for in Section 9.1(a), a certificate of an Authorized Officer of
Holdings or the Borrower setting forth changes to the legal name, jurisdiction
of formation, type of entity and organizational number (or equivalent) to the
Person organized in a jurisdiction where an organizational identification number
is required to be included in a Uniform Commercial Code financing statement, in
each case for each Credit Party or confirming that there has been no change in
such information since the Closing Date or the date of the most recent
certificate delivered pursuant to this clause (d), as the case may be.
 
(e)         Notice of Default or Litigation.  Promptly after an Authorized
Officer of Holdings or any of the Restricted Subsidiaries obtains knowledge
thereof, notice of (i) the occurrence of any event that constitutes a Default or
Event of Default, which notice shall specify the nature thereof, the period of
existence thereof and what action Holdings proposes to take with respect thereto
and (ii) any litigation or governmental proceeding pending against Holdings or
any of the Subsidiaries that would reasonably be expected to be determined
adversely and, if so determined, to result in a Material Adverse Effect.
 
(f)          Environmental Matters.  Promptly after an Authorized Officer of
Holdings or any of the Restricted Subsidiaries obtains knowledge of any one or
more of the following environmental matters, unless such environmental matters
would not reasonably be expected to result in a Material Adverse Effect, notice
of:
 
(i)          any pending or threatened Environmental Claim against any Credit
Party or any Real Estate; and
 
129

--------------------------------------------------------------------------------

(ii)         the conduct of any investigation, or any removal, remedial or other
corrective action in response to the actual or alleged presence, Release or
threatened Release of any Hazardous Material on, at, under or from any Real
Estate.
 
All such notices shall describe in reasonable detail the nature of the claim,
investigation or removal, remedial or other corrective action in response
thereto.  The term “Real Estate” shall mean land, buildings, facilities and
improvements owned or leased by any Credit Party.
 
(g)        Other Information.  Promptly upon filing thereof, copies of any
filings (including on Form 10-K, 10-Q or 8-K) or registration statements with,
and reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by Holdings or any of the Restricted Subsidiaries (other than
amendments to any registration statement (to the extent such registration
statement, in the form it becomes effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statements on Form S-8) and copies of all financial statements,
proxy statements, notices, and reports that Holdings or any of the Restricted
Subsidiaries shall send to the holders of any publicly issued debt of Holdings
and/or any of the Restricted Subsidiaries, in their capacity as such holders,
lenders or agents (in each case to the extent not theretofore delivered to the
Administrative Agent pursuant to this Agreement) and, with reasonable
promptness, such other information (financial or otherwise) as the
Administrative Agent on its own behalf or on behalf of any Lender (acting
through the Administrative Agent) may reasonably request in writing from time to
time; provided, that none of Holdings, the Borrower nor any other Restricted
Subsidiary will be required to disclose or permit the inspection or discussion
of, any document, information or other matter (i) that constitutes non-financial
trade secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
contractors) is prohibited by law, or any binding agreement or (iii) that is
subject to attorney client or similar privilege or constitutes attorney work
product.
 
Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 9.1 may be satisfied with respect to financial information of Holdings
and the Restricted Subsidiaries by furnishing (A) the applicable financial
statements of the Borrower or any direct or indirect parent of Holdings or
(B) Holdings’ (or any direct or indirect parent thereof), as applicable, Form
10-K or 10-Q, as applicable, filed with the SEC; provided that, with respect to
each of subclauses (A) and (B) of this paragraph, to the extent such information
relates to a parent of Holdings, such information is accompanied by
consolidating or other information that explains in reasonable detail the
differences between the information relating to such parent, on the one hand,
and the information relating to Holdings and the Restricted Subsidiaries on a
standalone basis, on the other hand.
 
Documents required to be delivered pursuant to clauses (a), (b), and (g) of this
Section 9.1 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the earliest date on which
(i) Holdings posts such documents, or provides a link thereto on Holdings’
website on the Internet; (ii) such documents are posted on Holdings’ behalf on
IntraLinks/IntraAgency or another website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent), or (iii) such financial
statements and/or other documents are posted on the SEC’s website on the
internet at www.sec.gov; provided, that, (A) the Borrower shall, at the request
of the Administrative Agent, continue to deliver copies (which delivery may be
by electronic transmission ) of such documents to the Administrative Agent and
(B) the Borrower shall notify (which notification may be by facsimile or
electronic transmission) the Administrative Agent of the posting of any such
documents on any website described in this paragraph. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents.
 
130

--------------------------------------------------------------------------------

Each Loan Party hereby acknowledges and agrees that, unless the Borrower
notifies the Administrative Agent in advance, all financial statements and
certificates furnished pursuant to Sections 9.1(a), (b) and (d) above are hereby
deemed to be suitable for distribution, and to be made available, to all Lenders
and may be treated by the Administrative Agent and the Lenders as not containing
any material nonpublic information.
 
9.2        Books, Records, and Inspections.  Holdings will, and will cause each
Restricted Subsidiary to, permit officers and designated representatives of the
Administrative Agent or the Required Lenders to visit and inspect any of the
properties or assets of Holdings and any such Subsidiary in whomsoever’s
possession to the extent that it is within such party’s control to permit such
inspection (and shall use commercially reasonable efforts to cause such
inspection to be permitted to the extent that it is not within such party’s
control to permit such inspection), and to examine the books and records of
Holdings and any such Subsidiary and discuss the affairs, finances and accounts
of Holdings and of any such Subsidiary with, and be advised as to the same by,
its and their officers and independent accountants, all at such reasonable times
and intervals and to such reasonable extent as the Administrative Agent or the
Required Lenders may desire (and subject, in the case of any such meetings or
advice from such independent accountants, to such accountants’ customary
policies and procedures); provided that, excluding any such visits and
inspections during the continuation of an Event of Default, (a) only the
Administrative Agent on behalf of the Required Lenders may exercise rights of
the Administrative Agent and the Lenders under this Section 9.2, (b) the
Administrative Agent shall not exercise such rights more than one time in any
calendar year, which such visit will be at Holdings’ expense, and (c)
notwithstanding anything to the contrary in this Section 9.2, none of Holdings
or any of the Restricted Subsidiaries will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter that (i) constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by law or any agreement binding on
a third-party or (iii) is subject to attorney-client or similar privilege or
constitutes attorney work product; provided, further, that when an Event of
Default exists, the Administrative Agent (or any of its respective
representatives or independent contractors) or any representative of the
Required Lenders may do any of the foregoing at the expense of Holdings at any
time during normal business hours and upon reasonable advance notice.  The
Administrative Agent and the Required Lenders shall give Holdings the
opportunity to participate in any discussions with Holdings’ independent public
accountants.
 
9.3         Maintenance of Insurance.  (a) Holdings will, and will cause each
Material Subsidiary to, at all times maintain in full force and effect, pursuant
to self-insurance arrangements or with insurance companies that Holdings
believes (in the good faith judgment of the management of Holdings) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in at least such amounts (after giving effect to any
self-insurance which Holdings believes (in the good faith judgment of management
of Holdings) is reasonable and prudent in light of the size and nature of its
business and the availability of insurance on a cost-effective basis) and
against at least such risks (and with such risk retentions) as Holdings believes
(in the good faith judgment of management of Holdings) is reasonable and prudent
in light of the size and nature of its business and the availability of
insurance on a cost-effective basis; and will furnish to the Administrative
Agent, promptly following written request from the Administrative Agent,
information presented in reasonable detail as to the insurance so carried and
(b) with respect to each Mortgaged Property, Holdings will obtain flood
insurance in such total amount as may reasonably be required by the Collateral
Agent, if at any time the area in which any improvements located on any
Mortgaged Property is designated a “special flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as amended
from time to time.  Each such policy of insurance shall (i) name the Collateral
Agent, on behalf of the Secured Parties as an additional insured thereunder as
its interests may appear and (ii) in the case of each casualty insurance policy,
contain a loss payable clause or endorsement that names the Collateral Agent, on
behalf of the Secured Parties as the loss payee thereunder.
 
131

--------------------------------------------------------------------------------

9.4          Payment of Taxes.  Holdings will pay and discharge, and will cause
each of the Restricted Subsidiaries to pay and discharge, all material Taxes
imposed upon it (including in its capacity as a withholding agent) or upon its
income or profits, or upon any properties belonging to it, prior to the date on
which material penalties attach thereto, and all lawful material claims in
respect of any Taxes imposed, assessed or levied that, if unpaid, would
reasonably be expected to become a material Lien upon any properties of Holdings
or any of the Restricted Subsidiaries; provided that neither Holdings nor any of
the Restricted Subsidiaries shall be required to pay any such Tax that is being
contested in good faith and by proper proceedings if it has maintained adequate
reserves (in the good faith judgment of management of Holdings) with respect
thereto in accordance with GAAP and the failure to pay would not reasonably be
expected to result in a Material Adverse Effect.
 
9.5        Preservation of Existence; Consolidated Corporate Franchises. 
Holdings and the Borrower will, and will cause each Material Subsidiary to, take
all actions necessary (a) to preserve and keep in full force and effect its
existence, organizational rights and authority and (b) to maintain its rights,
privileges (including its good standing (if applicable)), permits, licenses and
franchises necessary in the normal conduct of its business, in each case, except
to the extent that the failure to do so would not reasonably be expected to have
a Material Adverse Effect; provided, however, that Holdings and its Subsidiaries
may consummate any transaction permitted under Permitted Investments and
Sections 10.2, 10.3, 10.4, or 10.5.
 
9.6         Compliance with Statutes, Regulations, Etc.  Holdings will, and will
cause each Restricted Subsidiary to, (a) comply with all applicable laws, rules,
regulations, and orders applicable to it or its property, including, without
limitation, applicable laws administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury and the Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations promulgated thereunder, and all
governmental approvals or authorizations required to conduct its business, and
to maintain all such governmental approvals or authorizations in full force and
effect, (b) comply with, and use commercially reasonable efforts to ensure
compliance by all tenants and subtenants, if any, with, all Environmental Laws,
and obtain and comply with and maintain, and use commercially reasonable efforts
to ensure that all tenants and subtenants obtain and comply with and maintain,
any and all licenses, approvals, notifications, registrations or permits
required by Environmental Laws, and (c) conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal, and other actions
required under Environmental Laws and promptly comply with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws, other
than such orders and directives which are being timely contested in good faith
by proper proceedings, except in each case of (a), (b), and (c) of this Section
9.6, where the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.
 
9.7         ERISA.  (a) Holdings will furnish to the Administrative Agent
promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that any Credit Party or any of its
Subsidiaries may request with respect to any Multiemployer Plan to which a
Credit Party or any of its Subsidiaries is obligated to contribute; provided
that if the Credit Parties or any of their Subsidiaries have not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, then, upon reasonable request of the Administrative Agent,
the Credit Parties shall promptly make a request for such documents or notices
from such administrator or sponsor and the Borrower shall provide copies of such
documents and notices to the Administrative Agent promptly after receipt
thereof; and further provided, that the rights granted to the Administrative
Agent in this Section shall be exercised not more than once during a 12-month
period, and (b) Holdings will notify the Administrative Agent promptly following
the occurrence of any ERISA Event or Foreign Plan Event that, alone or together
with any other ERISA Events or Foreign Plan Events that have occurred, would
reasonably be expected to result in liability of any Credit Party that would
reasonably be expected to have a Material Adverse Effect.
 
132

--------------------------------------------------------------------------------

9.8       Maintenance of Properties.  Holdings will, and will cause each of the
Restricted Subsidiaries to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear, casualty, and condemnation excepted, except to the extent that the failure
to do so would not reasonably be expected to have a Material Adverse Effect.
 
9.9          Transactions with Affiliates.  Holdings will conduct, and cause
each of the Restricted Subsidiaries to conduct, all transactions with any of its
Affiliates (other than Holdings and the Restricted Subsidiaries) involving
aggregate payments or consideration in excess of $2,500,000 for any individual
transaction or series of related transactions on terms that are at least
substantially as favorable to Holdings or such Restricted Subsidiary as it would
obtain in a comparable arm’s-length transaction with a Person that is not an
Affiliate, as determined by the board of directors of Holdings or such
Restricted Subsidiary in good faith; provided that the foregoing restrictions
shall not apply to (a) the payment of fees to the Sponsor for management,
consulting, and financial services rendered to Holdings and the Restricted
Subsidiaries pursuant to the Sponsor Management Agreement and customary
investment banking fees paid to the Sponsor for services rendered to Holdings
and the Subsidiaries in connection with divestitures, acquisitions, financings
and other transactions which payments are approved by a majority of the board of
directors of Holdings in good faith, (b) transactions permitted by Section 10.5,
(c) consummation of the Transactions and the payment of the Transaction
Expenses, (d) the issuance of Capital Stock or Stock Equivalents of Holdings (or
any direct or indirect parent thereof) or any of its Subsidiaries not otherwise
prohibited by the Credit Documents, (e) loans, advances and other transactions
between or among Holdings, any Restricted Subsidiary or any joint venture
(regardless of the form of legal entity) in which Holdings or any Subsidiary has
invested (and which Subsidiary or joint venture would not be an Affiliate of
Holdings but for Holdings’ or a Subsidiary’s ownership of Capital Stock or Stock
Equivalents in such joint venture or Subsidiary) to the extent permitted under
Section 10, (f) employment and severance arrangements between Holdings and the
Restricted Subsidiaries and their respective officers, employees or consultants
(including management and employee benefit plans or agreements, stock option
plans and other compensatory arrangements) in the ordinary course of business
(including loans and advances in connection therewith), (g) payments by Holdings
(and any direct or indirect parent thereof) and the Subsidiaries pursuant to the
tax sharing agreements among Holdings (and any such parent) and the Subsidiaries
that are permitted under Section 10.5(b)(15); provided that in each case the
amount of such payments in any fiscal year does not exceed the amount that
Holdings, the Restricted Subsidiaries and the Unrestricted Subsidiaries (to the
extent of the amount received from Unrestricted Subsidiaries) would have been
required to pay in respect of such foreign, federal, state and/or local taxes
for such fiscal year had Holdings, the Restricted Subsidiaries and the
Unrestricted Subsidiaries (to the extent described above) paid such taxes
separately from any such direct or indirect parent company of Holdings, (h) the
payment of customary fees and reasonable out of pocket costs to, and indemnities
provided on behalf of, directors, managers, consultants, officers, employees of
Holdings (or any direct or indirect parent thereof) and the Subsidiaries in the
ordinary course of business to the extent attributable to the ownership or
operation of Holdings and the Subsidiaries, (i) transactions undertaken pursuant
to membership in a purchasing consortium, (j) transactions pursuant to any
agreement or arrangement as in effect as of the Closing Date, or any amendment,
modification, supplement or replacement thereto (so long as any such amendment,
modification, supplement or replacement is not disadvantageous in any material
respect to the Lenders when taken as a whole as compared to the applicable
agreement as in effect on the Closing Date as determined by the Borrower in good
faith), (k) customary payments by Holdings (or any direct or indirect parent)
and any Restricted Subsidiaries to the Sponsor made for any financial advisory,
consulting, financing, underwriting or placement services or in respect of other
investment banking activities (including in connection with acquisitions or
divestitures), (l) the existence and performance of agreements and transactions
with any Unrestricted Subsidiary that were entered into prior to the designation
of a Restricted Subsidiary as such Unrestricted Subsidiary to the extent that
the transaction was permitted at the time that it was entered into with such
Restricted Subsidiary and transactions entered into by an Unrestricted
Subsidiary with an Affiliate prior to the redesignation of any such Unrestricted
Subsidiary as a Restricted Subsidiary; provided that such transaction was not
entered into in contemplation of such designation or redesignation, as
applicable, (m) Affiliate repurchases of the Loans or Commitments to the extent
permitted hereunder and the holding of such Loans or Commitments and the
payments and other transactions contemplated herein in respect thereof, and (n)
any customary transactions with a Receivables Subsidiary effected as part of a
Receivables Facility.
 
133

--------------------------------------------------------------------------------

9.10       End of Fiscal Years.  Holdings will, for financial reporting
purposes, cause each of its, and each of the Restricted Subsidiaries’, fiscal
years to end on dates consistent with past practice; provided, however, that
Holdings may, upon written notice to the Administrative Agent change the
financial reporting convention specified above to (x) align the dates of such
fiscal year and for any Restricted Subsidiary whose fiscal years end on dates
different from those of Holdings or (y) any other financial reporting convention
(including a change of fiscal year) reasonably acceptable (such consent not to
be unreasonably withheld or delayed) to the Administrative Agent, in which case
Holdings and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary in order
to reflect such change in financial reporting.
 
9.11       Additional Guarantors and Grantors.  Subject to any applicable
limitations set forth in the Security Documents, Holdings will cause each direct
or indirect Subsidiary (other than any Excluded Subsidiary) formed or otherwise
purchased or acquired after the Closing Date (including pursuant to a Permitted
Acquisition), and each other Subsidiary that ceases to constitute an Excluded
Subsidiary, within 60 days from the date of such formation, acquisition or
cessation, as applicable (or such longer period as the Administrative Agent may
agree in its reasonable discretion), and Holdings may at its option cause any
Subsidiary, to execute a supplement to each of the Guarantee, the Pledge
Agreement and the Security Agreement in order to become a Guarantor under the
Guarantee and a grantor under such Security Documents or, to the extent
reasonably requested by the Collateral Agent, enter into a new Security Document
substantially consistent with the analogous existing Security Documents and
otherwise in form and substance reasonably satisfactory to the Collateral Agent
and take all other action reasonably requested by the Collateral Agent to grant
a perfected security interest in its assets to substantially the same extent as
created and perfected by the Credit Parties on the Closing Date and pursuant to
Section 9.14(d) in the case of such Credit Parties.  For the avoidance of doubt,
no Credit  Party or any Restricted Subsidiary that is a Domestic Subsidiary
shall be required to take any action outside the United States to perfect any
security interest in the Collateral (including the execution of any agreement,
document or other instrument governed by the law of any jurisdiction other than
the United States, any State thereof or the District of Columbia).
 
9.12     Pledge of Additional Stock and Evidence of Indebtedness.  Subject to
any applicable limitations set forth in the Security Documents and other than
(x) when in the reasonable determination of the Administrative Agent and the
Borrower (as agreed to in writing), the cost or other consequences of doing so
would be excessive in view of the benefits to be obtained by the Lenders
therefrom or (y) to the extent doing so would result in material adverse tax
consequences as reasonably determined by the Borrower in consultation with the
Administrative Agent, Holdings will cause (i) all certificates representing
Capital Stock and Stock Equivalents of any Restricted Subsidiary (other than any
Excluded Stock and Stock Equivalents) held directly by Holdings or any other
Credit Party, (ii) all evidences of Indebtedness in excess of $10,000,000
received by Holdings or any of the Guarantors in connection with any disposition
of assets pursuant to Section 10.4(b), and (iii) any promissory notes executed
after the Closing Date evidencing Indebtedness in excess of $10,000,000 of
Holdings or any Subsidiary that is owing to Holdings or any other Credit Party,
in each case, to be delivered to the Collateral Agent as security for the
Obligations accompanied by undated instruments of transfer executed in blank
pursuant to the terms of the Security Documents.  Notwithstanding the foregoing
any promissory note among Holdings and/or its Subsidiaries need not be delivered
to the Collateral Agent so long as (i) a global intercompany note superseding
such promissory note has been delivered to the Collateral Agent, (ii) such
promissory note is not delivered to any other party other than Holdings or any
other Credit Party, in each case, owed money thereunder, and (iii) such
promissory note indicates on its face that it is subject to the security
interest of the Collateral Agent.
 
134

--------------------------------------------------------------------------------

9.13        Use of Proceeds.
 
(a)          TheOn the Closing Date, the Borrower will use the proceeds of the
Initial Term Loans, the Second Lien Facility and a portion of the proceeds of
borrowings by it under the Revolving Credit Facility and cash on hand to effect
the Transactions.
 
(b)        The Borrower will use Letters of Credit, Revolving Loans and
Swingline Loans for working capital and general corporate purposes (including
any transaction not prohibited by the Credit Documents).
 
(c)        On the 2018 October Joinder Agreement Effective Date, the Borrower
will use the proceeds of the Term A Loans and cash on hand to effect the
transactions contemplated by the 2018 October Joinder Agreement, including the
prepayment of a portion of the aggregate principal amount of Initial Term Loans
outstanding immediately before the 2018 October Joinder Agreement Effective
Date.
 
9.14         Further Assurances.
 
(a)       Subject to the terms of Sections 9.11 and 9.12, this Section 9.14 and
the Security Documents, Holdings will, and will cause each other Credit Party
to, execute any and all further documents, financing statements, agreements, and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust,
and other documents) that may be required under any applicable law, or that the
Collateral Agent or the Required Lenders may reasonably request, in order to
grant, preserve, protect, and perfect the validity and priority of the security
interests created or intended to be created by the applicable Security
Documents, all at the expense of Holdings and the Restricted Subsidiaries.
 
(b)          Subject to any applicable limitations set forth in the Security
Documents and other than (x) when in the reasonable determination of the
Administrative Agent and the Borrower (as agreed to in writing), the cost or
other consequences of doing so would be excessive in view of the benefits to be
obtained by the Lenders therefrom or (y) to the extent doing so would result in
material adverse tax consequences as reasonably determined by the Borrower in
consultation with the Administrative Agent, if any assets (other than Excluded
Property) (including any real estate or improvements thereto or any interest
therein but excluding Capital Stock and Stock Equivalents of any Subsidiary and
excluding any real estate which the Borrower or applicable Credit Party intends
to dispose of pursuant to a Permitted Sale Leaseback so long as actually
disposed of within 270 days of acquisition (or such longer period as the
Administrative Agent may reasonably agree)) with a book value in excess of
$10,000,000 (at the time of acquisition) are acquired by Holdings or any other
Credit Party after the Closing Date (other than assets constituting Collateral
under a Security Document that become subject to the Lien of the applicable
Security Document upon acquisition thereof) that are of a nature secured by a
Security Document or that constitute a fee interest in real property in the
United States, Holdings will notify the Collateral Agent, and, if requested by
the Collateral Agent, Holdings will cause such assets to be subjected to a Lien
securing the Obligations and will take, and cause the other applicable Credit
Parties to take, such actions as shall be necessary or reasonably requested by
the Collateral Agent, as soon as commercially reasonable but in no event later
than 90 days, unless extended by the Administrative Agent in its sole
discretion, to grant and perfect such Liens consistent with the applicable
requirements of the Security Documents, including actions described in clause
(a) of this Section 9.14.
 
135

--------------------------------------------------------------------------------

(c)           Any Mortgage delivered to the Administrative Agent in accordance
with the preceding clause (b) shall, if requested by the Collateral Agent, be
received as soon as commercially reasonable but in no event later than 90 days
(except as set forth in the preceding clause (b)), unless extended by the
Administrative Agent acting reasonably and accompanied by (x) a policy or
policies (or an unconditional binding commitment therefor to be replaced by a
final title policy) of title insurance issued by a nationally recognized title
insurance company, in such amounts as reasonably acceptable to the
Administrative Agent not to exceed the Fair Market Value of the applicable
Mortgaged Property, insuring the Lien of each Mortgage as a valid first Lien on
the Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 10.2 or as otherwise permitted by the
Administrative Agent and otherwise in form and substance reasonably acceptable
to the Administrative Agent and the Borrower, together with such endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request
but only to the extent such endorsements are (i) available in the relevant
jurisdiction (provided in no event shall the Administrative Agent request a
creditors’ rights endorsement) and (ii) available at commercially reasonable
rates, (y) an opinion of local counsel to the applicable Credit Party in form
and substance reasonably acceptable to the Administrative Agent, (z) a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination, and if any improvements on such Mortgaged Property are located in
a special flood hazard area, (i) a notice about special flood hazard area status
and flood disaster assistance duly executed by the applicable Credit Parties and
(ii) certificates of insurance evidencing the insurance required by Section 9.3
in form and substance reasonably satisfactory to the Administrative Agent, and
(aa) an ALTA survey in a form and substance reasonably acceptable to the
Collateral Agent or such existing survey together with a no-change affidavit
sufficient for the title company to remove all standard survey exceptions from
the Title Policy related to such Mortgaged Property and issue the endorsements
required in (x) above.
 
(d)          Post-Closing Covenant.  Holdings agrees that it will, or will cause
its relevant Subsidiaries to, complete each of the actions described on Schedule
9.14 as soon as commercially reasonable and by no later than the date set forth
in Schedule 9.14 with respect to such action or such later date as the
Administrative Agent may reasonably agree.
 
9.15        Maintenance of Ratings.  Holdings will use commercially reasonable
efforts to obtain and maintain (but not maintain any specific rating) a
corporate family and/or corporate credit rating, as applicable, and ratings in
respect of the credit facilities provided pursuant to this Agreement, in each
case, from each of S&P and Moody’s.
 
9.16         Lines of Business.  Holdings and the Restricted Subsidiaries, taken
as a whole, will not fundamentally and substantively alter the character of
their business, taken as a whole, from the business conducted by Holdings and
the Subsidiaries, taken as a whole, on the Closing Date and other business
activities which are extensions thereof or otherwise incidental, synergistic,
reasonably related, or ancillary to any of the foregoing (and non-core
incidental businesses acquired in connection with any Permitted Acquisition or
permitted Investment).
 
136

--------------------------------------------------------------------------------

Section 10.             Negative Covenants
 
Each of Holdings and the Borrower hereby covenants and agrees that on the
Closing Date (immediately after consummation of the Acquisition) and thereafter,
until the Commitments, the Swingline Commitment and each Letter of Credit have
terminated or been collateralized in accordance with the terms of this Agreement
and the Loans and Unpaid Drawings, together with interest, Fees, and all other
Obligations incurred hereunder (other than contingent indemnity obligations,
Secured Hedge Obligations and Secured Cash Management Obligations and Letters of
Credit, collateralized in accordance with the terms of this Agreement), are paid
in full:
 
10.1         Limitation on Indebtedness.  Holdings will not, and will not permit
any Restricted Subsidiary to create, incur, issue, assume, guarantee or
otherwise become liable, contingently or otherwise (collectively, “incur” and
collectively, an “incurrence”) with respect to any Indebtedness (including
Acquired Indebtedness) and Holdings will not issue any shares of Disqualified
Stock and will not permit any Restricted Subsidiary to issue any shares of
Disqualified Stock or, in the case of Restricted Subsidiaries that are not
Guarantors, preferred stock; provided that Holdings may incur Indebtedness
(including Acquired Indebtedness) or issue shares of Disqualified Stock, and any
Restricted Subsidiary may incur Indebtedness (including Acquired Indebtedness),
issue shares of Disqualified Stock and issue shares of preferred stock, if,
after giving effect thereto, the Fixed Charge Coverage Ratio of Holdings and the
Restricted Subsidiaries would be at least 2.00 to 1.00; provided further that
the amount of Indebtedness (other than Acquired Indebtedness), Disqualified
Stock and preferred stock that may be incurred pursuant to the foregoing
together with any amounts incurred under Section 10.1(n)(x) by Restricted
Subsidiaries that are not Guarantors shall not exceed the greater of (x)
$30,000,000 and (y) 30.0% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at any one time outstanding.
 
The foregoing limitations will not apply to:
 
(a)            Indebtedness arising under the Credit Documents;
 
(b)           [Reserved];
 
(c)         (i) Indebtedness (including any unused commitment) outstanding on
the Closing Date listed on Schedule 10.1 and (ii) intercompany Indebtedness
(including any unused commitment) outstanding on the Closing Date listed on
Schedule 10.1 (other than intercompany Indebtedness owed by a Credit Party to
another Credit Party);
 
(d)          Indebtedness (including Capitalized Lease Obligations),
Disqualified Stock and preferred stock incurred by Holdings or any Restricted
Subsidiary, to finance the purchase, lease, construction, installation,
maintenance, replacement or improvement of property (real or personal) or
equipment that is used or useful in a Similar Business, whether through the
direct purchase of assets or the Capital Stock of any Person owning such assets
and Indebtedness arising from the conversion of the obligations of Holdings or
any Restricted Subsidiary under or pursuant to any “synthetic lease”
transactions to on-balance sheet Indebtedness of Holdings or such Restricted
Subsidiary, in an aggregate principal amount which, when aggregated with the
principal amount of all other Indebtedness, Disqualified Stock and preferred
stock then outstanding and incurred pursuant to this clause (d) and all
Refinancing Indebtedness incurred to refinance any other Indebtedness,
Disqualified Stock and preferred stock incurred pursuant to this clause (d),
does not exceed the greater of (x) $35,000,000 and (y) 35.0% of Consolidated
EBITDA for the most recently ended Test Period (calculated on a Pro Forma Basis)
at the time of incurrence; provided that Capitalized Lease Obligations incurred
by Holdings or any Restricted Subsidiary pursuant to this clause (d) in
connection with a Permitted Sale Leaseback shall not be subject to the foregoing
limitation so long as the proceeds of such Permitted Sale Leaseback are used by
Holdings or such Restricted Subsidiary to permanently repay outstanding Term
Loans or other Indebtedness secured by a Lien on the assets subject to such
Permitted Sale Leaseback (excluding any Lien ranking junior to the Lien securing
the Obligations);
 
137

--------------------------------------------------------------------------------

(e)           Indebtedness incurred by Holdings or any Restricted Subsidiary
(including letter of credit obligations consistent with past practice
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business), in respect of workers’ compensation claims,
performance or surety bonds, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement or indemnification type obligations
regarding workers’ compensation claims, performance or surety bonds, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance;
 
(f)           Indebtedness arising from agreements of Holdings or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price, earnout
or similar obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business, assets or a Subsidiary or other
Person, other than guarantees of Indebtedness incurred by any Person acquiring
all or any portion of such business, assets or a Subsidiary for the purpose of
financing such acquisition; provided that such Indebtedness is not reflected on
the balance sheet of Holdings or any Restricted Subsidiary (contingent
obligations referred to in a footnote to financial statements and not otherwise
reflected on the balance sheet will not be deemed to be reflected as
Indebtedness on such balance sheet for purposes of this clause (f));
 
(g)         Indebtedness of Holdings to a Restricted Subsidiary; provided that
any such Indebtedness owing to a Restricted Subsidiary that is not the Borrower
or a Guarantor is subordinated in right of payment to Holdings’ Guarantee;
provided, further, that any subsequent issuance or transfer of any Capital Stock
or any other event which results in any such Restricted Subsidiary ceasing to be
a Restricted Subsidiary or any other subsequent transfer of any such
Indebtedness (except to another Borrower or another Restricted Subsidiary) shall
be deemed, in each case to be an incurrence of such Indebtedness not permitted
by this clause;
 
(h)          Indebtedness of a Restricted Subsidiary owing to Holdings or
another Restricted Subsidiary; provided that if the Borrower or a Guarantor
incurs such Indebtedness owing to a Restricted Subsidiary that is not the
Borrower or a Guarantor, such Indebtedness is subordinated in right of payment
to the Guarantee of such Guarantor as the case may be; provided, further, that
any subsequent transfer of any such Indebtedness (except to Holdings or another
Restricted Subsidiary) shall be deemed, in each case to be an incurrence of such
Indebtedness not permitted by this clause;
 
(i)            shares of preferred stock of a Restricted Subsidiary issued to
Holdings or another Restricted Subsidiary; provided that any subsequent issuance
or transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of preferred stock (except to Holdings or
another Restricted Subsidiary) shall be deemed in each case to be an issuance of
such shares of preferred stock not permitted by this clause;
 
(j)            Hedging Obligations (excluding Hedging Obligations entered into
for speculative purposes);
 
(k)          obligations in respect of self-insurance, performance, bid, appeal,
and surety bonds and completion guarantees and similar obligations provided by
Holdings or any Restricted Subsidiary or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case, in
the ordinary course of business or consistent with past practice;
 
138

--------------------------------------------------------------------------------

(l)            (i) Indebtedness, Disqualified Stock and preferred stock of
Holdings or any Restricted Subsidiary in an aggregate principal amount or
liquidation preference up to 100% of the net cash proceeds received by Holdings
since immediately after the Closing Date from the issue or sale of Equity
Interests of Holdings or cash contributed to the capital of Holdings (in each
case, other than Excluded Contributions, the Equity Rollover Contribution, any
Cure Amount or proceeds of Disqualified Stock or sales of Equity Interests to
Holdings or any of its Subsidiaries) as determined in accordance with Sections
10.5(a)(iii)(B) and 10.5(a)(iii)(C) to the extent such net cash proceeds or cash
have not been applied pursuant to such clauses to make Restricted Payments or to
make other Investments, payments or exchanges pursuant to Section 10.5(b) or to
make Permitted Investments (other than Permitted Investments specified in
clauses (a) and (c) of the definition thereof) and (ii) Indebtedness,
Disqualified Stock or preferred stock of Holdings or any Restricted Subsidiary
not otherwise permitted hereunder in an aggregate principal amount or
liquidation preference, which when aggregated with the principal amount and
liquidation preference of all other Indebtedness, Disqualified Stock and
preferred stock then outstanding and incurred pursuant to this clause (l)(ii),
does not at any one time outstanding exceed the greater of (x) $40,000,000 and
(y) 40.0% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) at the time of incurrence (it being understood
that any Indebtedness, Disqualified Stock or preferred stock incurred pursuant
to this clause (l)(ii) shall cease to be deemed incurred or outstanding for
purposes of this clause (l)(ii) but shall be deemed incurred for the purposes of
the first paragraph of this Section 10.1 from and after the first date on which
Holdings or such Restricted Subsidiary could have incurred such Indebtedness,
Disqualified Stock or preferred stock under the first paragraph of this Section
10.1 without reliance on this clause (l)(ii));
 
(m)          the incurrence or issuance by Holdings or any Restricted Subsidiary
of Indebtedness, Disqualified Stock or preferred stock which serves to refinance
any Indebtedness, Disqualified Stock or preferred stock incurred as permitted
under the first paragraph of this Section 10.1 and clauses (b) and (c) above,
clause (l)(i) and, this clause (m) and clause (n) below or any Indebtedness,
Disqualified Stock or preferred stock issued to so refinance, replace, refund,
extend, renew, defease, restructure, amend, restate or otherwise modify
(collectively, “refinance”) such Indebtedness, Disqualified Stock or preferred
stock (the “Refinancing Indebtedness”) prior to its respective maturity;
provided, that such Refinancing Indebtedness (1) has a weighted average life to
maturity at the time such Refinancing Indebtedness is incurred which is not less
than the remaining weighted average life to maturity of the Indebtedness,
Disqualified Stock or preferred stock being refinanced, (2) to the extent such
Refinancing Indebtedness refinances (i) Indebtedness that is unsecured or
secured by a Lien ranking junior to the Liens securing the Obligations, such
Refinancing Indebtedness is unsecured or secured by a Lien ranking junior to the
Liens securing the Obligations, (ii) Disqualified Stock or preferred stock, such
Refinancing Indebtedness must be Disqualified Stock or preferred stock,
respectively, and (iii) Indebtedness subordinated to the Obligations, such
Refinancing Indebtedness is subordinated to the Obligations at least to the same
extent as the Indebtedness being Refinanced and (3) shall not include
Indebtedness, Disqualified Stock or preferred stock of a Subsidiary of Holdings
that is not the Borrower or a Guarantor that refinances Indebtedness,
Disqualified Stock or preferred stock of the Borrower or a Guarantor;
 
(n)          Indebtedness, Disqualified Stock or preferred stock of (x) Holdings
or a Restricted Subsidiary incurred or issued to finance an acquisition, merger,
or consolidation; provided that the amount of Indebtedness (other than Acquired
Indebtedness), Disqualified Stock and preferred stock that may be incurred
pursuant to the foregoing, together with any amounts incurred under the first
paragraph of this Section 10.1 by Restricted Subsidiaries that are not
Guarantors shall not exceed the greater of (x) $30,000,000 and (y) 30.0% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis) at any one time outstanding, or (y) Persons that are acquired by
Holdings or any Restricted Subsidiary or merged into or consolidated with
Holdings or a Restricted Subsidiary in accordance with the terms hereof
(including designating an Unrestricted Subsidiary a Restricted Subsidiary);
provided that after giving effect to any such acquisition, merger, consolidation
or designation described in this clause (n), either:  (1) Holdings would be
permitted to incur at least $1.00 of additional Indebtedness pursuant to the
Fixed Charge Coverage Ratio test set forth in the first paragraph of this
Section 10.1 or (2) the Fixed Charge Coverage Ratio of Holdings and the
Restricted Subsidiaries is equal to or greater than that immediately prior to
such acquisition, merger, consolidation or designation;
 
139

--------------------------------------------------------------------------------

(o)           Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business;
 
(p)           (i) Indebtedness of Holdings or any Restricted Subsidiary
supported by a letter of credit, in a principal amount not in excess of the
stated amount of such letter of credit so long as such letter of credit is
otherwise permitted to be incurred pursuant to this Section 10.1 or (ii)
obligations in respect of letters of support, guarantees or similar obligations
issued, made or incurred for the benefit of any Subsidiary of Holdings to the
extent required by law or in connection with any statutory filing or the
delivery of audit opinions performed in jurisdictions other than within the
United States;
 
(q)           (1) any guarantee by Holdings or a Restricted Subsidiary of
Indebtedness or other obligations of any Restricted Subsidiary so long as in the
case of a guarantee of Indebtedness by a Restricted Subsidiary that is not a
Guarantor, such Indebtedness could have been incurred directly by the Restricted
Subsidiary providing such guarantee or (2) any guarantee by a Restricted
Subsidiary of Indebtedness of Holdings;
 
(r)            Indebtedness of Restricted Subsidiaries that are not Guarantors
in an amount not to exceed, in the aggregate at any one time outstanding, the
greater of (x) $15,000,000 and (y) 10.0% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) (it being
understood that any Indebtedness incurred pursuant to this clause (r) shall
cease to be deemed incurred or outstanding for purposes of this clause (r) but
shall be deemed incurred for the purposes of the first paragraph of this
covenant from and after the first date on which such Restricted Subsidiary could
have incurred such Indebtedness under the first paragraph of this covenant
without reliance on this clause (r));
 
(s)           Indebtedness of Holdings or any of the Restricted Subsidiaries
consisting of (i) the financing of insurance premiums or (ii) take or pay
obligations contained in supply arrangements in each case, incurred in the
ordinary course of business or consistent with past practice;
 
(t)          Indebtedness of Holdings or any of the Restricted Subsidiaries
undertaken in connection with cash management and related activities with
respect to any Subsidiary or joint venture in the ordinary course of business,
including with respect to financial accommodations of the type described in the
definition of Cash Management Services;
 
(u)          Indebtedness consisting of Indebtedness issued by Holdings or any
of the Restricted Subsidiaries to future, current or former officers, directors,
managers and employees thereof, their respective estates, spouses or former
spouses, in each case to finance the purchase or redemption of Equity Interests
of Holdings or any direct or indirect parent company of Holdings to the extent
described in clause (4) of Section 10.5(b);
 
(v)           to the extent constituting Indebtedness, obligations pursuant to
the Wal-Mart Agreements;
 
(w)          Indebtedness in respect of (i) Permitted Other Indebtedness to the
extent that the Net Cash Proceeds therefrom are applied to the prepayment of
Term Loans in the manner set forth in Section 5.2(a)(i); and (ii) any
refinancing, refunding, renewal or extension of any Indebtedness specified in
subclause (i) above; provided that (x) the principal amount of any such
Indebtedness is not increased above the principal amount thereof outstanding
immediately prior to such refinancing, refunding, renewal or extension (except
for any original issue discount thereon and the amount of fees, expenses, and
premium and accrued and unpaid interest in connection with such refinancing) and
(y) such Indebtedness otherwise complies with the definition of Permitted Other
Indebtedness;
 
140

--------------------------------------------------------------------------------

(x)           Indebtedness in respect of (i) Permitted Other Indebtedness;
provided that either (a) the aggregate principal amount of all such Permitted
Other Indebtedness issued or incurred pursuant to this clause (i)(a) shall not
exceed the Maximum Incremental Facilities Amount or (b) the Net Cash Proceeds
thereof shall be applied no later than ten Business Days after the receipt
thereof to repurchase, repay, redeem or otherwise defease Second Lien Loans
(provided, in the case of this clause (i)(b), such Permitted Other Indebtedness
is unsecured or secured by a Lien ranking junior to the Lien securing the
Obligations) and (ii) any refinancing, refunding, renewal or extension of any
Indebtedness specified in subclause (i) above; provided that (x) the principal
amount of any such Indebtedness is not increased above the principal amount
thereof outstanding immediately prior to such refinancing, refunding, renewal or
extension (except for any original issue discount thereon and the amount of
fees, expenses and premium and accrued and unpaid interest in connection with
such refinancing), (y) such Indebtedness otherwise complies with the definition
of Permitted Other Indebtedness, and (z) in the case of a refinancing of
Permitted Other Indebtedness incurred pursuant to clause (i)(b) above with other
Permitted Other Indebtedness (“Refinancing Permitted Other Indebtedness”), such
Refinancing Permitted Other Indebtedness, if secured, may only be secured by a
Lien ranking junior to the Lien securing the Obligations; and
 
(y)           (i) Indebtedness in respect of Permitted Debt Exchange Notes
incurred pursuant to a Permitted Debt Exchange in accordance with Section 2.15
(and which does not generate any additional proceeds) and (ii) any refinancing,
refunding, renewal or extension of any Indebtedness specified in subclause (i)
above; provided that (x) the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension (except for any original issue
discount thereon and the amount of fees, expenses, and premium and accrued and
unpaid interest in connection with such refinancing) and (y) such Indebtedness
otherwise complies with the definition of Permitted Other Indebtedness.
 
For purposes of determining compliance with this Section 10.1: (i) in the event
that an item of Indebtedness, Disqualified Stock or preferred stock (or any
portion thereof) meets the criteria of more than one of the categories of
permitted Indebtedness, Disqualified Stock or preferred stock described in
clauses (a) through (y) above or is entitled to be incurred pursuant to the
first paragraph of this Section 10.1, Holdings, in its sole discretion, will
classify and may reclassify such item of Indebtedness, Disqualified Stock or
preferred stock (or any portion thereof) and will only be required to include
the amount and type of such Indebtedness, Disqualified Stock or preferred stock
in one of the above clauses or paragraphs; and (ii) at the time of incurrence,
Holdings will be entitled to divide and classify an item of Indebtedness in more
than one of the types of Indebtedness described in this Section 10.1.
 
Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest or
dividends in the form of additional Indebtedness, Disqualified Stock or
preferred stock will not be deemed to be an incurrence of Indebtedness,
Disqualified Stock or preferred stock for purposes of this covenant.  Any
Refinancing Indebtedness and any Indebtedness incurred to refinance Indebtedness
incurred pursuant to clauses (a) and (l)(i) above shall be deemed to include
additional Indebtedness, Disqualified Stock or preferred stock incurred to pay
premiums (including reasonable tender premiums), defeasance costs, fees, and
expenses in connection with such refinancing.
 
141

--------------------------------------------------------------------------------

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the principal amount of Indebtedness
denominated in another currency shall be calculated based on the relevant
currency exchange rate in effect on the date such Indebtedness was incurred, in
the case of term debt, or first committed, in the case of revolving credit debt;
provided that if such Indebtedness is incurred to refinance other Indebtedness
denominated in another currency, and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
principal amount of such Indebtedness being refinanced plus (ii) the aggregate
amount of fees, underwriting discounts, premiums, and other costs and expenses
and accrued and unpaid interest incurred in connection with such refinancing.
 
The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.
 
This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior to secured Indebtedness merely because it is unsecured or (2) senior
Indebtedness as subordinated or junior to any other senior Indebtedness merely
because it has a junior priority with respect to the same collateral.
 
10.2         Limitation on Liens.
 
(a)          Holdings will not, and will not permit any of the Restricted
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any
property or assets of any kind (real or personal, tangible or intangible) of
Holdings or any Restricted Subsidiary, whether now owned or hereafter acquired
(each, a “Subject Lien”) that secures obligations under any Indebtedness on any
asset or property of Holdings or any Restricted Subsidiary, except:
 
(i)          in the case of Subject Liens on any Collateral, if such Subject
Lien is a Permitted Lien;
 
(ii)         in the case of any other asset or property, any Subject Lien if (i)
the Obligations are equally and ratably secured with (or on a senior basis to,
in the case such Subject Lien secures any Junior Debt) the obligations secured
by such Subject Lien or (ii) such Subject Lien is a Permitted Lien; and
 
(iii)       any other Subject Lien (without duplication of Liens permitted under
clauses (i) and (ii) of this Section 10.2(a)) if (x) the obligations secured by
such Subject Lien (“Junior Lien Indebtedness”) are junior to the Obligations and
(y) the assets or property secured by such Subject Lien are on Collateral (or
immediately upon incurring such Junior Lien Indebtedness such assets or property
become Collateral); provided that (i) in the case of Junior Lien Indebtedness
that constitutes debt for borrowed money, such Junior Lien Indebtedness complies
with clauses (a), (b), and (c) of the definition of Permitted Other Indebtedness
and (ii) in the case of Junior Lien Indebtedness that constitutes debt for
borrowed money, the applicable holders of such Junior Lien Indebtedness (or a
representative thereof on behalf of such holders) shall enter into security
documents with terms and conditions not materially more restrictive to the
Credit Parties, taken as a whole, than the terms and conditions of the Security
Documents and shall (A) in the case of the first such issuance of such Junior
Lien Indebtedness, the Collateral Agent, the Administrative Agent and the
representative of the holders of such Junior Lien Indebtedness shall have
entered into the Second Lien Intercreditor Agreement and (B) in the case of
subsequent issuances of such Junior Lien Indebtedness, the representative for
the holders of such Junior Lien Indebtedness shall have become a party to the
Second Lien Intercreditor Agreement in accordance with the terms thereof; and
without any further consent of the Lenders, the Administrative Agent and the
Collateral Agent shall be authorized to execute and deliver on behalf of the
Secured Parties the Second Lien Intercreditor Agreement contemplated by this
clause (ii).
 
142

--------------------------------------------------------------------------------

(b)          Any Lien created for the benefit of the Secured Parties pursuant to
the preceding paragraph shall provide by its terms that such Lien shall be
automatically and unconditionally be released and discharged upon the release
and discharge of the Subject Lien that gave rise to the obligation to so secure
the Obligations.
 
10.3         Limitation on Fundamental Changes.  Holdings will not, and will not
permit any of the Restricted Subsidiaries to, enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all its business units, assets or
other properties, except that:
 
(a)         so long as no Event of Default has occurred and is continuing or
would result therefrom, any Subsidiary of Holdings or any other Person may be
merged, amalgamated or consolidated with or into Holdings or the Borrower;
provided that (A) Holdings or the Borrower shall be the continuing or surviving
corporation or (B) if the Person formed by or surviving any such merger,
amalgamation or consolidation is not Holdings or the Borrower (such other
Person, the “Successor Borrower”), (1) the Successor Borrower shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof, (2) the Successor Borrower
shall expressly assume all the obligations of Holdings or the Borrower under
this Agreement and the other Credit Documents pursuant to a supplement hereto or
thereto or in a form otherwise reasonably satisfactory to the Administrative
Agent, (3) each Guarantor, unless it is the other party to such merger,
amalgamation or consolidation, shall have by a supplement to the Guarantee
confirmed that its guarantee thereunder shall apply to any Successor Borrower’s
obligations under this Agreement, (4) each Subsidiary grantor and each
Subsidiary pledgor, unless it is the other party to such merger, amalgamation or
consolidation, shall have by a supplement to any applicable Security Document
affirmed that its obligations thereunder shall apply to its Guarantee as
reaffirmed pursuant to clause (3), (5) each mortgagor of a Mortgaged Property,
unless it is the other party to such merger, amalgamation or consolidation,
shall have affirmed that its obligations under the applicable Mortgage shall
apply to its Guarantee as reaffirmed pursuant to clause (3), and (6) the
Successor Borrower shall have delivered to the Administrative Agent (x) an
officer’s certificate stating that such merger, amalgamation, or consolidation
and such supplements preserve the enforceability of the Guarantee and the
perfection and priority of the Liens under the applicable Security Documents and
(y) if requested by the Administrative Agent, an opinion of counsel to the
effect that such merger, amalgamation, or consolidation does not violate this
Agreement or any other Credit Document and that the provisions set forth in the
preceding clauses (3) through (5) preserve the enforceability of the Guarantee
and the perfection of the Liens created under the applicable Security Documents
(it being understood that if the foregoing are satisfied, the Successor Borrower
will succeed to, and be substituted for, the Borrower under this Agreement);
 
(b)         so long as no Event of Default has occurred and is continuing or
would result therefrom, any Subsidiary of Holdings or any other Person (in each
case, other than the Company) may be merged, amalgamated or consolidated with or
into any one or more Subsidiaries of Holdings; provided that (i) in the case of
any merger, amalgamation or consolidation involving one or more Restricted
Subsidiaries, (A) a Restricted Subsidiary shall be the continuing or surviving
Person or (B) Holdings shall cause the Person formed by or surviving any such
merger, amalgamation or consolidation (if other than a Restricted Subsidiary) to
become a Restricted Subsidiary, (ii) in the case of any merger, amalgamation or
consolidation involving one or more Guarantors, a Guarantor shall be the
continuing or surviving Person or the Person formed by or surviving any such
merger, amalgamation or consolidation and if the surviving Person is not already
a Guarantor, such Person shall execute a supplement to the Guarantee and the
relevant Security Documents in form and substance reasonably satisfactory to the
Administrative Agent in order to become a Guarantor and pledgor, mortgagor and
grantor, as applicable, thereunder for the benefit of the Secured Parties, and
(iii) Holdings shall have delivered to the Administrative Agent an officer’s
certificate stating that such merger, amalgamation or consolidation and any such
supplements to any Security Document preserve the enforceability of the
Guarantees and the perfection and priority of the Liens under the applicable
Security Documents;
 
143

--------------------------------------------------------------------------------

(c)         the Transactions may be consummated;
 
(d)        (i) any Restricted Subsidiary that is not a Credit Party may convey,
sell, lease, assign, transfer or otherwise dispose of any or all of its assets
(upon voluntary liquidation or dissolution or otherwise) to Holdings or any
other Restricted Subsidiary or (ii) any Credit Party (other than the Company)
may convey, sell, lease, assign, transfer or otherwise dispose of any or all of
its assets (upon voluntary liquidation or dissolution or otherwise) to any other
Credit Party;
 
(e)        any Subsidiary may convey, sell, lease, assign, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or dissolution
or otherwise) to a Credit Party; provided that the consideration for any such
disposition by any Person other than a Guarantor shall not exceed the fair value
of such assets;
 
(f)          any Restricted Subsidiary (other than the Company) may liquidate or
dissolve if Holdings determines in good faith that such liquidation or
dissolution is in the best interests of Holdings and is not materially
disadvantageous to the Lenders;
 
(g)        Holdings and the Restricted Subsidiaries may consummate a merger,
dissolution, liquidation, consolidation, investment or conveyance, sale, lease,
assignment or disposition, the purpose of which is to effect an Asset Sale
(which for purposes of this Section 10.3(g), will include any disposition below
the dollar threshold set forth in clause (d) of the definition of “Asset Sale”)
permitted by Section 10.4 or an investment permitted pursuant to Section 10.5 or
an investment that constitutes a Permitted Investment; and
 
(h)         so long as no Event of Default has occurred and is continuing or
would result therefrom, Holdings or any Restricted Subsidiary may change its
legal form.
 
10.4       Limitation on Sale of Assets.  Holdings will not, and will not permit
any Restricted Subsidiary to, consummate an Asset Sale, unless:
 
(a)        Holdings or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the Fair Market
Value (as determined at the time of contractually agreeing to such Asset Sale)
of the assets sold or otherwise disposed of; and
 
(b)         except in the case of a Permitted Asset Swap, if the property or
assets sold or otherwise disposed of have a Fair Market Value in excess of
$10,000,000, at least 75% of the consideration therefor received by Holdings or
such Restricted Subsidiary, as the case may be, is in the form of cash or Cash
Equivalents; provided that the amount of:
 
144

--------------------------------------------------------------------------------

(i)          any liabilities (as reflected on Holdings’ most recent consolidated
balance sheet or in the footnotes thereto, or if incurred or accrued subsequent
to the date of such balance sheet, such liabilities that would have been
reflected on Holdings’ consolidated balance sheet or in the footnotes thereto if
such incurrence or accrual had taken place on or prior to the date of such
balance sheet, as determined in good faith by Holdings) of Holdings, other than
liabilities that are by their terms subordinated to the Loans, that are assumed
by the transferee of any such assets (or are otherwise extinguished in
connection with the transactions relating to such Asset Sale) and for which
Holdings and all such Restricted Subsidiaries have been validly released by all
applicable creditors in writing;
 
(ii)         any securities, notes or other obligations or assets received by
Holdings or such Restricted Subsidiary from such transferee that are converted
by Holdings or such Restricted Subsidiary into cash or Cash Equivalents, or by
their terms are required to be satisfied for cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received), in each case, within 180 days
following the closing of such Asset Sale;
 
(iii)        Indebtedness, other than liabilities that are by their terms
subordinated to the Loans, that are of any Restricted Subsidiary that is no
longer a Restricted Subsidiary as a result of such Asset Sale, to the extent
that Holdings and all Restricted Subsidiaries have been validly released from
any Guarantee of payment of such Indebtedness in connection with such Asset
Sale; and
 
(iv)        any Designated Non-Cash Consideration received by Holdings or such
Restricted Subsidiary in such Asset Sale having an aggregate Fair Market Value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (iv) that is at that time outstanding, not to exceed the
greater of $80,000,000 or 6.0% of Consolidated Total Assets at the time of the
receipt of such Designated Non-Cash Consideration, with the Fair Market Value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value,
 
shall be deemed to be cash for purposes of this clause (b) of this provision and
for no other purpose.
 
Within the Reinvestment Period after Holdings’ or any Restricted Subsidiary’s
receipt of the Net Cash Proceeds of any Asset Sale, Holdings or such Restricted
Subsidiary shall apply the Net Cash Proceeds from such Asset Sale:
 
(i)          to prepay Loans or Permitted Other Indebtedness in accordance with
Section 5.2(a)(i); and/or
 
(ii)        to make investments in the Borrower and its Subsidiaries; provided
that Holdings and the Restricted Subsidiaries will be deemed to have complied
with this clause (ii) if and to the extent that, within the Reinvestment Period
after the Asset Sale that generated the Net Cash Proceeds, Holdings or such
Restricted Subsidiary has entered into and not abandoned or rejected a binding
agreement to consummate any such investment described in this clause (ii) with
the good faith expectation that such Net Cash Proceeds will be applied to
satisfy such commitment within 180 days of such commitment and, in the event any
such commitment is later cancelled or terminated for any reason before the Net
Cash Proceeds are applied in connection therewith, Holdings or such Restricted
Subsidiary prepays the Loans in accordance with Section 5.2(a)(i).
 
145

--------------------------------------------------------------------------------

(c)         Pending the final application of any Net Cash Proceeds pursuant to
this covenant, Holdings or the applicable Restricted Subsidiary may apply such
Net Cash Proceeds temporarily to reduce Indebtedness outstanding under the
Revolving Credit Facility or any other revolving credit facility or otherwise
invest such Net Cash Proceeds in any manner not prohibited by this Agreement.
 
10.5       Limitation on Restricted Payments.
 
(a)         Holdings will not, and will not permit any Restricted Subsidiary to,
directly or indirectly:
 
(1)            declare or pay any dividend or make any payment or distribution
on account of Holdings’ or any Restricted Subsidiary’s Equity Interests,
including any dividend or distribution payable in connection with any merger or
consolidation, other than:
 
(A)            dividends or distributions by Holdings payable in Equity
Interests (other than Disqualified Stock) of Holdings or in options, warrants or
other rights to purchase such Equity Interests, or
 
(B)            dividends or distributions by a Restricted Subsidiary so long as,
in the case of any dividend or distribution payable on or in respect of any
class or series of securities issued by a Subsidiary other than a Wholly-Owned
Subsidiary, Holdings or a Restricted Subsidiary receives at least its pro rata
share of such dividend or distribution in accordance with its Equity Interests
in such class or series of securities;
 
(2)             purchase, redeem, defease or otherwise acquire or retire for
value any Equity Interests of Holdings or any direct or indirect parent company
of Holdings, including in connection with any merger or consolidation;
 
(3)          make any principal payment on, or redeem, repurchase, defease or
otherwise acquire or retire for value in each case, prior to any scheduled
repayment, sinking fund payment or maturity, any Junior Debt of Holdings or any
Restricted Subsidiary, other than (A) Indebtedness permitted under clauses (g)
and (h) of Section 10.1 or (B) the purchase, repurchase or other acquisition of
Junior Debt purchased in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of purchase, repurchase or acquisition; or
 
(4)             make any Restricted Investment;
 
(all such payments and other actions set forth in clauses (1) through (4) above
(other than any exception thereto) being collectively referred to as “Restricted
Payments”), unless, at the time of such Restricted Payment:
 
146

--------------------------------------------------------------------------------

(i)           no Event of Default shall have occurred and be continuing or would
occur as a consequence thereof (or in the case of a Restricted Investment, no
Event of Default under Section 11.1 or 11.5 shall have occurred and be
continuing or would occur as a consequence thereof);
 
(ii)         except in the case of a Restricted Investment, immediately after
giving effect to such transaction on a pro forma basis, Holdings could incur
$1.00 of additional Indebtedness under the provisions of the first paragraph of
Section 10.1; and
 
(iii)       such Restricted Payment, together with the aggregate amount of all
other Restricted Payments made by Holdings and the Restricted Subsidiaries after
the Closing Date (including Restricted Payments permitted by clauses (1), (2)
(with respect to the payment of dividends on Refunding Capital Stock pursuant to
clause (b) thereof only), (6)(C) and (9) of Section 10.5(b) below, but excluding
all other Restricted Payments permitted by Section 10.5(b)), is less than the
sum of (without duplication):
 
(A)           the Consolidated EBITDA for the period (taken as one accounting
period) from the first day of the fiscal quarter during which the Closing Date
occurs to the end of Holdings’ most recently ended fiscal quarter for which
internal financial statements are available at the time of such Restricted
Payment less the product of 1.5 times Holdings’ Fixed Charges for such period,
plus
 
(B)           100% of the aggregate net cash proceeds and the Fair Market Value
of marketable securities or other property received by Holdings since
immediately after the Closing Date (other than the Equity Rollover Contribution
and net cash proceeds from Cure Amounts or to the extent such net cash proceeds
have been used to incur Indebtedness, Disqualified Stock or preferred stock
pursuant to clause (l)(i) of Section 10.1) from the issue or sale of (x) Equity
Interests of Holdings, including Retired Capital Stock, but excluding cash
proceeds and the Fair Market Value of marketable securities or other property
received from the sale of (A) Equity Interests to any employee, director,
manager or consultant of Holdings, any direct or indirect parent company of
Holdings and Holdings’ Subsidiaries after the Closing Date to the extent such
amounts have been applied to Restricted Payments made in accordance with clause
(4) of Section 10.5(b) below, and (B) Designated Preferred Stock, and, to the
extent such net cash proceeds are actually contributed to Holdings, Equity
Interests of any direct or indirect parent company of Holdings (excluding
contributions of the proceeds from the sale of Designated Preferred Stock of
such companies or contributions to the extent such amounts have been applied to
Restricted Payments made in accordance with clause (4) of Section 10.5(b) below)
or (y) Indebtedness of Holdings or a Restricted Subsidiary that has been
converted into or exchanged for such Equity Interests of Holdings or any direct
or indirect parent company of Holdings; provided that this clause (B) shall not
include the proceeds from (a) Refunding Capital Stock, (b) Equity Interests or
Indebtedness that has been converted or exchanged for Equity Interests of
Holdings sold to a Restricted Subsidiary or Holdings, as the case may be,
(c) Disqualified Stock or Indebtedness that has been converted or exchanged into
Disqualified Stock or (d) Excluded Contributions, plus
 
(C)           100% of the aggregate amount of cash and the Fair Market Value of
marketable securities or other property contributed to the capital of Holdings
following the Closing Date (other than the Equity Rollover Contribution and net
cash proceeds from Cure Amounts or to the extent such net cash proceeds (i) have
been used to incur Indebtedness, Disqualified Stock or preferred stock pursuant
to clause (l)(i) of Section 10.1), (ii) are contributed by a Restricted
Subsidiary or (iii) constitute Excluded Contributions), plus
 
147

--------------------------------------------------------------------------------

(D)          100% of the aggregate amount received in cash and the Fair Market
Value of marketable securities or other property received by means of (A) the
sale or other disposition (other than to Holdings or a Restricted Subsidiary) of
Restricted Investments made by Holdings and the Restricted Subsidiaries and
repurchases and redemptions of such Restricted Investments from Holdings and the
Restricted Subsidiaries and repayments of loans or advances, and releases of
guarantees, which constitute Restricted Investments made by Holdings or the
Restricted Subsidiaries, in each case, after the Closing Date; or (B) the sale
(other than to Holdings or a Restricted Subsidiary) of the stock of an
Unrestricted Subsidiary or a distribution from an Unrestricted Subsidiary (other
than in each case to the extent the Investment in such Unrestricted Subsidiary
was made by Holdings or a Restricted Subsidiary pursuant to clause (7) of
Section 10.5(b) below or to the extent such Investment constituted a Permitted
Investment) or a dividend from an Unrestricted Subsidiary after the Closing
Date, plus
 
(E)          in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary after the Closing Date, the Fair Market Value of the
Investment in such Unrestricted Subsidiary at the time of the redesignation of
such Unrestricted Subsidiary as a Restricted Subsidiary, other than to the
extent the Investment in such Unrestricted Subsidiary was made by Holdings or a
Restricted Subsidiary pursuant to clause (7) of Section 10.5(b) below or to the
extent such Investment constituted a Permitted Investment, plus
 
(F)             the aggregate amount of any Retained Declined Proceeds since the
Closing Date, plus
 
(G)            $50,000,000.
 
(b)         The foregoing provisions of Section 10.5(a) will not prohibit:
 
(1)            the payment of any dividend or distribution or the consummation
of any irrevocable redemption within 60 days after the date of declaration
thereof or the giving of such irrevocable notice, as applicable, if at the date
of declaration or the giving of such notice such payment would have complied
with the provisions of this Agreement;
 
(2)           (a) the redemption, repurchase, retirement or other acquisition of
any Equity Interests (“Retired Capital Stock”) or Junior Debt of Holdings or any
Restricted Subsidiary, or any Equity Interests of any direct or indirect parent
company of Holdings, in exchange for, or out of the proceeds of the
substantially concurrent sale (other than to a Restricted Subsidiary) of, Equity
Interests of Holdings or any direct or indirect parent company of Holdings to
the extent contributed to Holdings (in each case, other than any Disqualified
Stock) (“Refunding Capital Stock”) and (b) if immediately prior to the
retirement of Retired Capital Stock, the declaration and payment of dividends
thereon was permitted under clause (6) of this Section 10.5(b), the declaration
and payment of dividends on the Refunding Capital Stock (other than Refunding
Capital Stock the proceeds of which were used to redeem, repurchase, retire or
otherwise acquire any Equity Interests of any direct or indirect parent company
of Holdings) in an aggregate amount per year no greater than the aggregate
amount of dividends per annum that was declarable and payable on such Retired
Capital Stock immediately prior to such retirement;
 
148

--------------------------------------------------------------------------------

(3)            the prepayment, redemption, defeasance, repurchase or other
acquisition or retirement for value of Junior Debt of Holdings or a Restricted
Subsidiary made by exchange for, or out of the proceeds of the substantially
concurrent sale of, new Indebtedness of Holdings, or a Restricted Subsidiary, as
the case may be, which is incurred in compliance with Section 10.1 so long as:
(A) the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount of (or accreted value, if
applicable), plus any accrued and unpaid interest on the Junior Debt being so
redeemed, defeased, repurchased, exchanged, acquired or retired for value, plus
the amount of any premium (including reasonable tender premiums), defeasance
costs and any reasonable fees and expenses incurred in connection with the
issuance of such new Indebtedness, (B) if such Junior Debt is subordinated to
the Obligations, such new Indebtedness is subordinated to the Obligations or the
applicable Guarantee at least to the same extent as such Junior Debt so
purchased, exchanged, redeemed, defeased, repurchased, acquired or retired for
value, (C) such new Indebtedness has a final scheduled maturity date equal to or
later than the final scheduled maturity date of the Junior Debt being so
redeemed, defeased, repurchased, exchanged, acquired or retired, (D) if such
Junior Debt so purchased, exchanged, redeemed, repurchased, acquired or retired
for value is (i) unsecured then such new Indebtedness shall be unsecured or (ii)
Permitted Other Indebtedness incurred pursuant to Section 10.1(x)(i)(b) and is
secured by a Lien ranking junior to the Liens securing the Obligations then such
new Indebtedness shall be unsecured or secured by a Lien ranking junior to the
Liens securing the Obligations, and (E) such new Indebtedness has a weighted
average life to maturity equal to or greater than the remaining weighted average
life to maturity of the Junior Debt being so redeemed, defeased, repurchased,
exchanged, acquired or retired;
 
(4)            a Restricted Payment to pay for the repurchase, retirement or
other acquisition or retirement for value of Equity Interests (other than
Disqualified Stock) of Holdings or any direct or indirect parent company of
Holdings held by any future, present or former employee, director, manager or
consultant of Holdings, any of its Subsidiaries or any direct or indirect parent
company of Holdings, or their estates, descendants, family, spouse or former
spouse pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement, or any stock subscription or
shareholder agreement (including, for the avoidance of doubt, any principal and
interest payable on any notes issued by Holdings or any direct or indirect
parent company of Holdings in connection with such repurchase, retirement or
other acquisition), including any Equity Interests rolled over by management of
Holdings or any direct or indirect parent company of Holdings in connection with
the Transactions; provided that, except with respect to non-discretionary
purchases, the aggregate Restricted Payments made under this clause (4)
subsequent to the Closing Date do not exceed in any calendar year $20,000,000
(which subsequent to the consummation of a Qualifying IPO shall increase to
$40,000,000) (with unused amounts in any calendar year being carried over to
succeeding calendar years subject to maximum aggregate Restricted Payments under
this clause (without giving effect to the following proviso) of $30,000,000 in
any calendar year (which subsequent to the consummation of a Qualifying IPO
shall increase to the greater of $60,000,000); provided, further, that such
amount in any calendar year may be increased by an amount not to exceed:  (A)
the cash proceeds from the sale of Equity Interests (other than Disqualified
Stock) of Holdings and, to the extent contributed to Holdings, the cash proceeds
from the sale of Equity Interests of any direct or indirect parent company of
Holdings, in each case to any future, present or former employees, directors,
managers or consultants of Holdings, any of its Subsidiaries or any direct or
indirect parent company of Holdings that occurs after the Closing Date, to the
extent the cash proceeds from the sale of such Equity Interests have not
otherwise been applied to the payment of Restricted Payments by virtue of clause
(iii) of Section 10.5(a), plus (B) the cash proceeds of key man life insurance
policies received by Holdings and the Restricted Subsidiaries after the Closing
Date, less (C) the amount of any Restricted Payments previously made pursuant to
clauses (A) and (B) of this clause (4); and provided, further, that cancellation
of Indebtedness owing to Holdings or any Restricted Subsidiary from any future,
present or former employees, directors, managers or consultants of Holdings, any
direct or indirect parent company of Holdings or any Restricted Subsidiary, or
their estates, descendants, family, spouse or former spouse pursuant in
connection with a repurchase of Equity Interests of Holdings or any direct or
indirect parent company of Holdings will not be deemed to constitute a
Restricted Payment for purposes of this Section 10.5 or any other provision of
this Agreement;
 
149

--------------------------------------------------------------------------------

(5)            the declaration and payment of dividends to holders of any class
or series of Disqualified Stock of Holdings or any Restricted Subsidiary or any
class or series of preferred stock of any Restricted Subsidiary, in each case,
issued in accordance with Section 10.1 to the extent such dividends are included
in the definition of Fixed Charges;
 
(6)             (A) the declaration and payment of dividends to holders of any
class or series of Designated Preferred Stock (other than Disqualified Stock)
issued by Holdings after the Closing Date; (B) the declaration and payment of
dividends to any direct or indirect parent company of Holdings, the proceeds of
which will be used to fund the payment of dividends to holders of any class or
series of Designated Preferred Stock (other than Disqualified Stock) of such
parent company issued after the Closing Date; provided that the amount of
dividends paid pursuant to this clause (B) shall not exceed the aggregate amount
of cash actually contributed to Holdings from the sale of such Designated
Preferred Stock; or (C) the declaration and payment of dividends on Refunding
Capital Stock in excess of the dividends declarable and payable thereon pursuant
to clause (2) of this Section 10.5(b); provided that, in the case of each of
(A), (B), and (C) of this clause (6), for the most recently ended four full
fiscal quarters for which internal financial statements are available
immediately preceding the date of issuance of such Designated Preferred Stock or
the declaration of such dividends on Refunding Capital Stock, after giving
effect to such issuance or declaration on a pro forma basis, Holdings and the
Restricted Subsidiaries on a consolidated basis would have had a Fixed Charge
Coverage Ratio of at least 2.00 to 1.00;
 
(7)            Investments in Unrestricted Subsidiaries having an aggregate Fair
Market Value, taken together with all other Investments made pursuant to this
clause (7) that are at the time outstanding, without giving effect to the sale
of an Unrestricted Subsidiary to the extent the proceeds of such sale do not
consist of cash, Cash Equivalents or marketable securities, not to exceed the
greater of (x) $25,000,000 and (y) 25.0% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time of such
Investment (with the Fair Market Value of each Investment being measured at the
time made and without giving effect to subsequent changes in value);
 
150

--------------------------------------------------------------------------------

(8)           (i) payments made or expected to be made by Holdings or any
Restricted Subsidiary in respect of withholding or similar taxes payable upon
exercise of Equity Interests by any future, present or former employee,
director, manager, or consultant and repurchases of Equity Interests deemed to
occur upon exercise of stock options or warrants if such Equity Interests
represent a portion of the exercise price of such options or warrants and (ii)
payments or other adjustments to outstanding Equity Interests in accordance with
any management equity plan, stock option plan or any other similar employee
benefit plan, agreement or arrangement in connection with any Restricted
Payment;
 
(9)          the declaration and payment of dividends on Holdings’ common stock
(or the payment of dividends to any direct or indirect parent company of
Holdings to fund a payment of dividends on such company’s common stock),
following consummation of the first public offering of Holdings’ common stock or
the common stock of any direct or indirect parent company of Holdings after the
Closing Date, of up to 6.00% per annum of the net cash proceeds received by or
contributed to Holdings in or from any such public offering, other than public
offerings with respect to Holdings’ common stock registered on Form S-8 and
other than any public sale constituting an Excluded Contribution;
 
(10)           Restricted Payments in an amount that does not exceed the amount
of Excluded Contributions made since the Closing Date;
 
(11)          other Restricted Payments in an aggregate amount taken together
with all other Restricted Payments made pursuant to this clause not to exceed
the greater of (x) $30,000,000 and (y) 30.0% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time made;
 
(12)           distributions or payments of Receivables Fees;
 
(13)          any Restricted Payment made in connection with the Transactions
and the fees and expenses related thereto or used to fund amounts owed to
Affiliates (including dividends to any direct or indirect parent company of
Holdings to permit payment by such parent of such amount), to the extent
permitted by Section 9.9 (other than clause (b) thereof), and Restricted
Payments in respect of working capital adjustments or purchase price adjustments
pursuant to the Acquisition Agreement, any Permitted Acquisition or other
Permitted Investment and to satisfy indemnity and other similar obligations
under the Acquisition Agreement, any Permitted Acquisitions or other Permitted
Investments;
 
(14)           other Restricted Payments; provided that after giving Pro Forma
Effect to such Restricted Payments the Consolidated Total Debt to Consolidated
EBITDA Ratio is equal to or less than 5.50:1.00;
 
151

--------------------------------------------------------------------------------

(15)          the declaration and payment of dividends by Holdings to, or the
making of loans to, any direct or indirect parent company of Holdings in amounts
required for any direct or indirect parent company to pay: (A) franchise and
excise taxes, and other fees and expenses, required to maintain its
organizational existence, (B) consolidated, combined or similar foreign,
federal, state and local income and similar taxes, to the extent that such
income taxes are attributable to the income of Holdings and the Restricted
Subsidiaries and, to the extent of the amount actually received from its
Unrestricted Subsidiaries, in amounts required to pay such taxes to the extent
attributable to the income of such Unrestricted Subsidiaries, provided that in
each case the amount of such payments with respect to any fiscal year does not
exceed the amount that Holdings, the Restricted Subsidiaries and the
Unrestricted Subsidiaries (to the extent described above) would have been
required to pay in respect of such foreign, federal, state and local income
taxes for such fiscal year had Holdings, the Restricted Subsidiaries and the
Unrestricted Subsidiaries (to the extent described above) been a stand-alone
taxpayer or stand-alone group (separate from any such direct or indirect parent
company of Holdings) for all fiscal years ending after the Closing Date, (C)
customary salary, bonus, and other benefits payable to officers, employees,
directors, and managers of any direct or indirect parent company of Holdings to
the extent such salaries, bonuses, and other benefits are attributable to the
ownership or operation of Holdings and the Restricted Subsidiaries, including
Holdings’ proportionate share of such amount relating to such parent company
being a public company, (D) general corporate or other operating (including,
without limitation, expenses related to auditing or other accounting matters)
and overhead costs and expenses of any direct or indirect parent company of
Holdings to the extent such costs and expenses are attributable to the ownership
or operation of Holdings and the Restricted Subsidiaries, including Holdings’
proportionate share of such amount relating to such parent company being a
public company, (E) amounts required for any direct or indirect parent company
of Holdings to pay fees and expenses incurred by any direct or indirect parent
company of Holdings related to (i) the maintenance by such parent entity of its
corporate or other entity existence and (ii) transactions of such parent company
of Holdings of the type described in clause (xi) of the definition of
Consolidated Net Income, (F) cash payments in lieu of issuing fractional shares
in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of Holdings or any such
direct or indirect parent company of Holdings, and (G) repurchases deemed to
occur upon the cashless exercise of stock options;
 
(16)          the repurchase, redemption or other acquisition for value of
Equity Interests of Holdings deemed to occur in connection with paying cash in
lieu of fractional shares of such Equity Interests in connection with a share
dividend, distribution, share split, reverse share split, merger, consolidation,
amalgamation or other business combination of Holdings, in each case, permitted
under this Agreement;
 
(17)          the distribution, by dividend or otherwise, of shares of Capital
Stock of, or Indebtedness owed to Holdings or a Restricted Subsidiary by,
Unrestricted Subsidiaries (other than Unrestricted Subsidiaries, the primary
assets of which are cash and/or Cash Equivalents); and
 
(18)         the prepayment, redemption, defeasance, repurchase or other
acquisition or retirement for value of Second Lien Loans in an aggregate amount
pursuant to this clause (18) not to exceed the greater of (x) $25,000,000 and
(y) 25.0% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis);
 
provided that at the time of, and after giving effect to, any Restricted Payment
permitted under clauses (10) (but only if the Excluded Contribution was made
more than six months prior to such time), (11), (14), and (18), no Event of
Default shall have occurred and be continuing or would occur as a consequence
thereof (or in the case of a Restricted Investment, no Event of Default under
Section 11.1 or 11.5 shall have occurred and be continuing or would occur as a
consequence thereof).
 
152

--------------------------------------------------------------------------------

Holdings will not permit any Unrestricted Subsidiary to become a Restricted
Subsidiary except pursuant to the last sentence of the definition of
Unrestricted Subsidiary.  For purposes of designating any Restricted Subsidiary
as an Unrestricted Subsidiary, all outstanding Investments by Holdings and the
Restricted Subsidiaries (except to the extent repaid) in the Subsidiary so
designated will be deemed to be Restricted Payments in an amount determined as
set forth in the last sentence of the definition of Investment.  Such
designation will be permitted only if a Restricted Payment in such amount would
be permitted at such time, whether pursuant to Section 10.5(a) or under clauses
(7), (10), or (11) of Section 10.5(b), or pursuant to the definition of
Permitted Investments, and if such Subsidiary otherwise meets the definition of
an Unrestricted Subsidiary.  Unrestricted Subsidiaries will not be subject to
any of the restrictive covenants set forth in this Agreement.
 
For purposes of determining compliance with this covenant, in the event that a
proposed Restricted Payment or Investment (or a portion thereof) meets the
criteria of clauses (1) through (18) above or is entitled to be made pursuant to
Section 10.5(a) and/or one or more of the exceptions contained in the definition
of Permitted Investments, Holdings will be entitled to classify or later
reclassify (based on circumstances existing on the date of such
reclassification) such Restricted Payment (or portion thereof) among such
clauses (1) through (18), Section 10.5(a) and/or one or more of the exceptions
contained in the definition of “Permitted Investments”, in a manner that
otherwise complies with this covenant.
 
(c)         Prior to the Initial Term Loan Maturity Date, to the extent any
Permitted Debt Exchange Notes are issued pursuant to Section 10.1(y) for the
purpose of consummating a Permitted Debt Exchange, (i) Holdings will not, and
will not permit any Restricted Subsidiary to, prepay, repurchase, redeem or
otherwise defease or acquire any Permitted Debt Exchange Notes unless Holdings
or a Restricted Subsidiary shall concurrently voluntarily prepay Term Loans
pursuant to Section 5.1(a) on a pro rata basis among the Term Loans, in an
amount not less than the product of (a) a fraction, the numerator of which is
the aggregate principal amount (calculated on the face amount thereof) of such
Permitted Debt Exchange Notes that are proposed to be prepaid, repurchased,
redeemed, defeased or acquired and the denominator of which is the aggregate
principal amount (calculated on the face amount thereof) of all Permitted Debt
Exchange Notes in respect of the relevant Permitted Debt Exchange then
outstanding (prior to giving effect to such proposed prepayment, repurchase,
redemption, defeasance or acquisition) and (b) the aggregate principal amount
(calculated on the face amount thereof) of Term Loans then outstanding and (ii)
Holdings will not waive, amend or modify the terms of any Permitted Debt
Exchange Notes or any indenture pursuant to which such Permitted Debt Exchange
Notes have been issued in any manner inconsistent with the terms of Section
2.15(a), Section 10.1(y), or the definition of Permitted Other Indebtedness or
that would result in a Default hereunder if such Permitted Debt Exchange Notes
(as so amended or modified) were then being issued or incurred.
 
10.6       Limitation on Subsidiary Distributions.  Holdings will not permit any
of the Restricted Subsidiaries that are not Guarantors to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or consensual restriction on the ability of any such
Restricted Subsidiary to:


(a)         (i) pay dividends or make any other distributions to Holdings or any
Restricted Subsidiary on its Capital Stock or with respect to any other interest
or participation in, or measured by, its profits or (ii) pay any Indebtedness
owed to Holdings or any Restricted Subsidiary;
 
153

--------------------------------------------------------------------------------

(b)         make loans or advances to Holdings or any Restricted Subsidiary; or
 
(c)         sell, lease or transfer any of its properties or assets to Holdings
or any Restricted Subsidiary;
 
except (in each case) for such encumbrances or restrictions (x) which the
Borrower has reasonably determined in good faith will not materially impair the
Borrower’s ability to make payments under this Agreement when due or (y) 
existing under or by reason of:
 
(i)          contractual encumbrances or restrictions in effect on the Closing
Date, including pursuant to this Agreement and the related documentation and
related Hedging Obligations;
 
(ii)         the Second Lien Credit Documents and the Second Lien Loans;
 
(iii)        purchase money obligations for property acquired in the ordinary
course of business or consistent with past practice and Capitalized Lease
Obligations that impose restrictions of the nature discussed in clause (c) above
on the property so acquired;
 
(iv)        Requirement of Law or any applicable rule, regulation or order;
 
(v)        any agreement or other instrument of a Person acquired by or merged
or consolidated with or into Holdings or any Restricted Subsidiary, or of an
Unrestricted Subsidiary that is designated a Restricted Subsidiary, or that is
assumed in connection with the acquisition of assets from such Person, in each
case that is in existence at the time of such transaction (but not created in
contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person and
its Subsidiaries, or the property or assets of the Person and its Subsidiaries,
so acquired or designated;
 
(vi)       contracts for the sale of assets, including customary restrictions
with respect to a Subsidiary of Holdings pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary and restrictions on transfer of
assets subject to Permitted Liens;
 
(vii)      (x) secured Indebtedness otherwise permitted to be incurred pursuant
to Sections 10.1 and 10.2 that limit the right of the debtor to dispose of the
assets securing such Indebtedness and (y) restrictions on transfers of assets
subject to Permitted Liens (but, with respect to any such Permitted Lien, only
to the extent that such transfer restrictions apply solely to the assets that
are the subject of such Permitted Lien);
 
(viii)      restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;
 
(ix)         other Indebtedness, Disqualified Stock or preferred stock of
Restricted Subsidiaries permitted to be incurred subsequent to the Closing Date
pursuant to the provisions of Section 10.1;
 
(x)          customary provisions in joint venture agreements or arrangements
and other similar agreements or arrangements relating solely to such joint
venture and the Equity Interests issued thereby;
 
154

--------------------------------------------------------------------------------

(xi)         customary provisions contained in leases, sub-leases, licenses,
sub-licenses or similar agreements, in each case, entered into in the ordinary
course of business;
 
(xii)       restrictions created in connection with any Receivables Facility
that, in the good faith determination of the board of directors of Holdings, are
necessary or advisable to effect such Receivables Facility; and
 
(xiii)       any encumbrances or restrictions of the type referred to in clauses
(a), (b), and (c) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (i) through
(xii) above; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements, or refinancings (x)
are, in the good faith judgment of Holdings’ board of directors, no more
restrictive in any material respect with respect to such encumbrance and other
restrictions taken as a whole than those prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing or (y) do not materially impair the Borrower’s ability to pay their
respective obligations under the Credit Documents as and when due (as determined
in good faith by the Borrower).
 
10.7        Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio. 
Solely with respect to the Revolving Credit Facility, Holdings will not permit
the Consolidated First Lien Secured Debt to Consolidated EBITDA Ratio as of the
last day of any Test Period ending during any Compliance Period to be greater
than 7.75 to 1.00.
 
10.8        Term A Loan Financial Covenant.  Solely with respect to the Term A
Loans and commencing with the fiscal quarter ending on December 31, 2018,
Holdings will not permit (i) the Consolidated Total Debt to Consolidated EBITDA
Ratio as of the last day of any fiscal quarter of Holdings to be greater than
4.75 to 1.00 or (ii) the Consolidated Interest Coverage Ratio of Holdings as of
the last day of any fiscal quarter of Holdings to be less than 3.00 to 1.00.
 
Section 11.             Events of Default
 
Upon the occurrence of any of the following specified events (each an “Event of
Default”):
 
11.1        Payments.  The Borrower shall (a) default in the payment when due of
any principal of the Loans or (b) default, and such default shall continue for
five or more Business Days, in the payment when due of any interest on the Loans
or any Fees or any Unpaid Drawings or of any other amounts owing hereunder or
under any other Credit Document; or
 
11.2        Representations, Etc.  Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any other Credit Document
or any certificate delivered or required to be delivered pursuant hereto or
thereto (except those in the Credit Documents made or deemed made on the Closing
Date that are not the Company Representations and the Specified Representations)
shall prove to be untrue in any material respect on the date as of which made or
deemed made, and, to the extent capable of being cured, such incorrect
representation or warranty shall remain incorrect for a period of 30 days after
written notice thereof from the Administrative Agent to the Borrower; or
 
11.3         Covenants.  Any Credit Party shall:
 
(a)           default in the due performance or observance by it of any term,
covenant or agreement contained in Section 9.1(e)(i), Section 9.5 (solely with
respect to Holdings or the Borrower), Section 9.14(d) or Section 10; provided
that any default under Section 10.7 shall not constitute an Event of Default
with respect to the Term Loans and the Term Loans may not be accelerated as a
result thereof until the date on which the Revolving Credit Loans (if any) have
been accelerated or the Revolving Credit Commitments have been terminated, in
each case, by the Required Revolving Credit Lenders (such period commencing with
a default under Section 10.7 and ending on the date on which the Required
Revolving Credit Lenders with respect to the Revolving Credit Facility terminate
and accelerate the Revolving Loans, the “Term Loan Standstill Period”);
provided, further, that any default under Section 10.8 shall not constitute an
Event of Default with respect to any Loan or Commitment other than Term A Loans
and such Loans and Commitments may not be accelerated as a result thereof until
the date on which the Term A Loans have been accelerated or the Term A Loan
Commitments have been terminated, in each case, by the Required Term A Loan
Lenders (such period commencing with a default under Section 10.8 and ending on
the date on which the Required Term A Loan Lenders with respect to the Term A
Loans terminate and accelerate the Term A Loans, the “Term A Loan Financial
Covenant Standstill Period”); provided, further, that any Event of Default under
Section 10.7 or Section 10.8 is subject to cure as provided in Section 11.14 and
an Event of Default with respect to either such Sections shall not occur until
the expiration of the 10th Business Day subsequent to the date the relevant
financial statements are required to be delivered for the applicable fiscal
quarter pursuant to Section 9.1(a) or (b); or
 
155

--------------------------------------------------------------------------------

(b)           default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in Section 11.1 or 11.2 or
clause (a) of this Section 11.3) contained in this Agreement or any Security
Document and such default shall continue unremedied for a period of at least 30
days after receipt of written notice by Holdings from the Administrative Agent
or the Required Lenders; or
 
11.4        Default Under Other Agreements.  (a) Holdings or any of the
Restricted Subsidiaries shall (i) default in any payment with respect to any
Indebtedness (other than the Obligations) in excess of $30,000,000 in the
aggregate, for Holdings and such Restricted Subsidiaries, beyond the period of
grace and following all required notices, if any, provided in the instrument or
agreement under which such Indebtedness was created or (ii) default in the
observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist (after
giving effect to all applicable grace period and delivery of all required
notices) (other than, with respect to Indebtedness consisting of any Hedge
Agreements, termination events or equivalent events pursuant to the terms of
such Hedge Agreements (it being understood that clause (i) shall apply to any
failure to make any payment in excess of $30,000,000 that is required as a
result of any such termination or similar event and that is not otherwise being
contested in good faith)), the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, any such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; provided that
this clause (a) shall not apply to secured Indebtedness that becomes due as a
result of the sale, transfer or other disposition (including as a result of a
casualty or condemnation event) of the property or assets securing such
Indebtedness (to the extent such sale, transfer or other disposition is not
prohibited under this Agreement), or (b) without limiting the provisions of
clause (a) above, any such Indebtedness shall be declared to be due and payable,
or required to be prepaid other than by a regularly scheduled required
prepayment or as a mandatory prepayment (and, with respect to Indebtedness
consisting of any Hedge Agreements, other than due to a termination event or
equivalent event pursuant to the terms of such Hedge Agreements (it being
understood that clause (a)(i) above shall apply to any failure to make any
payment in excess of $30,000,000 that is required as a result of any such
termination or equivalent event and that is not otherwise being contested in
good faith)), prior to the stated maturity thereof; provided that this clause
(b) shall not apply to (x) secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness, (y) Indebtedness which is convertible
into Qualified Stock and converts to Qualified Stock in accordance with its
terms and such conversion is not prohibited hereunder, or (z) any breach or
default that is (I) remedied by Holdings or the applicable Restricted Subsidiary
or (II) waived (including in the form of amendment) by the required holders of
the applicable item of Indebtedness, in either case, prior to the acceleration
of Loans pursuant to this Section 11; or


156

--------------------------------------------------------------------------------

11.5         Bankruptcy, Etc.  Except as otherwise permitted by Section 10.3,
Holdings, the Company or any Significant Subsidiary shall commence a voluntary
case, proceeding or action concerning itself under Title 11 of the United States
Code entitled “Bankruptcy” as now or hereafter in effect, or any successor
thereto (collectively, the “Bankruptcy Code”); or an involuntary case,
proceeding or action is commenced against Holdings, the Company or any
Significant Subsidiary and the petition is not controverted within 30 days after
commencement of the case, proceeding or action; or an involuntary case,
proceeding or action is commenced against Holdings, the Company or any
Significant Subsidiary and the petition is not dismissed within 60 days after
commencement of the case, proceeding or action; or a custodian (as defined in
the Bankruptcy Code), judicial manager, compulsory manager, receiver, receiver
manager, trustee, liquidator, administrator, administrative receiver or similar
Person is appointed for, or takes charge of, all or substantially all of the
property of Holdings, the Company or any Significant Subsidiary; or Holdings,
the Company or any Significant Subsidiary commences any other voluntary
proceeding or action under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency, winding-up, administration or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to Holdings, the Company or any Significant Subsidiary; or there
is commenced against Holdings, the Company or any Significant Subsidiary any
such proceeding or action that remains undismissed for a period of 60 days; or
Holdings, the Company or any Significant Subsidiary is adjudicated bankrupt; or
any order of relief or other order approving any such case or proceeding or
action is entered; or Holdings, the Company or any Significant Subsidiary
suffers any appointment of any custodian receiver, receiver manager, trustee,
administrator or the like for it or any substantial part of its property to
continue undischarged or unstayed for a period of 60 days; or Holdings, the
Company or any Significant Subsidiary makes a general assignment for the benefit
of creditors; or
 
11.6         ERISA.  (a) An ERISA Event or a Foreign Plan Event shall have
occurred, (b) a trustee shall be appointed by a United States district court to
administer any Pension Plan(s), (c) the PBGC shall institute proceedings to
terminate any Pension Plan(s), or (d) any Credit Party or any of their
respective ERISA Affiliates shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred or will be assessed Withdrawal Liability
to such Multiemployer Plan and such entity does not have reasonable grounds for
contesting such Withdrawal Liability or is not contesting such Withdrawal
Liability in a timely and appropriate manner;; and in each case in clauses (a)
through (d) above, such event or condition, together with all other such events
or conditions, if any, would reasonably be expected to result in a Material
Adverse Effect; or
 
11.7        Guarantee.  Any Guarantee provided by any Credit Party or any
material provision thereof shall cease to be in full force or effect (other than
pursuant to the terms hereof and thereof) or any such Guarantor thereunder or
any other Credit Party shall deny or disaffirm in writing any such Guarantor’s
obligations under the Guarantee; or
 
11.8         Pledge Agreement.  The Pledge Agreement or any other Security
Document pursuant to which the Capital Stock or Stock Equivalents of the
Borrower or any Subsidiary is pledged or any material provision thereof shall
cease to be in full force or effect (other than pursuant to the terms hereof or
thereof, as a result of acts or omissions of the Collateral Agent or any Lender
or as a result of the Collateral Agent’s failure to maintain possession of any
Capital Stock or Stock Equivalents that have been previously delivered to it) or
any pledgor thereunder or any Credit Party shall deny or disaffirm in writing
any pledgor’s obligations under any Security Document; or


157

--------------------------------------------------------------------------------

11.9         Security Agreement.  The Security Agreement or any other Security
Document pursuant to which the assets of Holdings, the Borrower or any Material
Subsidiary are pledged as Collateral or any material provision thereof shall
cease to be in full force or effect (other than pursuant to the terms hereof or
thereof, as a result of acts or omissions of the Collateral Agent in respect of
certificates, promissory notes or instruments actually delivered to it
(including as a result of the Collateral Agent’s failure to file a Uniform
Commercial Code continuation statement) or any grantor thereunder or any Credit
Party shall deny or disaffirm in writing any grantor’s obligations under the
Security Agreement or any other Security Document; or
 
11.10      Judgments.  One or more judgments or decrees shall be entered against
Holdings or any of the Restricted Subsidiaries involving a liability in excess
of $30,000,000 in the aggregate for all such judgments and decrees for Holdings
and the Restricted Subsidiaries (to the extent not covered by insurance or
indemnities as to which the applicable insurance company or third party has not
denied coverage) and any such judgments or decrees shall not have been
satisfied, vacated, discharged or stayed or bonded pending appeal within 60 days
after the entry thereof; or
 
11.11       Change of Control.  A Change of Control shall occur.
 
11.12       Remedies Upon Event of Default.  If an Event of Default occurs and
is continuing (other than in the case of an Event of Default under Section
11.3(a) with respect to any default of performance or compliance with the
covenant under either Section 10.7 or Section 10.8), the Administrative Agent
shall, upon the written request of the Required Lenders, by written notice to
Holdings, take any or all of the following actions, without prejudice to the
rights of the Administrative Agent or any Lender to enforce its claims against
Holdings and the Borrower, except as otherwise specifically provided for in this
Agreement (provided that, if an Event of Default specified in Section 11.5 shall
occur with respect to the Borrower or Holdings, the result that would occur upon
the giving of written notice by the Administrative Agent as specified in clauses
(i), (ii), (iii), and (iv) below shall occur automatically without the giving of
any such notice):  (i) declare the Total Revolving Credit Commitment and
Swingline Commitment terminated, whereupon the Revolving Credit Commitment and
Swingline Commitment, if any, of each Lender or the Swingline Lender, as the
case may be, shall forthwith terminate immediately and any Fees theretofore
accrued shall forthwith become due and payable without any other notice of any
kind; (ii) declare the principal of and any accrued interest and fees in respect
of all Loans and all Obligations to be, whereupon the same shall become,
forthwith due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower to the extent
permitted by applicable law; (iii) terminate any Letter of Credit that may be
terminated in accordance with its terms; and/or (iv) direct the Borrower to pay
(and the Borrower agrees that upon receipt of such notice, or upon the
occurrence of an Event of Default specified in Section 11.5 with respect to the
Borrower, it will pay) to the Administrative Agent at the Administrative Agent’s
Office such additional amounts of cash, to be held as security for the
Borrower’s respective reimbursement obligations for Drawings that may
subsequently occur thereunder, equal to the aggregate Stated Amount of all
Letters of Credit issued and then outstanding.  In the case of an Event of
Default under Section 11.3(a) in respect of a failure to observe or perform the
covenant under Section 10.7, provided that the actions hereinafter described
will be permitted to occur only following the expiration of the ability to
effectuate the Cure Right if such Cure Right has not been so exercised, and at
any time thereafter during the continuance of such event, the Administrative
Agent shall, upon the written request of the Required Revolving Credit Lenders,
by written notice to Holdings, take either or both of the following actions, at
the same or different times (except the following actions may not be taken until
the ability to exercise the Cure Right under Section 11.14 has expired (but may
be taken as soon as the ability to exercise the Cure Right has expired and it
has not been so exercised)):  (i) declare the Total Revolving Credit Commitment
and Swingline Commitment terminated, whereupon the Revolving Credit Commitment
and Swingline Commitment, if any, of each Lender or the Swingline Lender, as the
case may be, shall forthwith terminate immediately and any Fees theretofore
accrued shall forthwith become due and payable without any other notice of any
kind; and (ii) declare the Revolving Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter, during the continuance of such event, be
declared to be due and payable), and thereupon the principal of the Revolving
Loans so declared to be due and payable, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower (to the
extent permitted by applicable law).  In the case of an Event of Default under
Section 11.3(a) in respect of a failure to observe or perform the covenant under
Section 10.8, provided that the actions hereinafter described will be permitted
to occur only following the expiration of the ability to effectuate the Cure
Right if such Cure Right has not been so exercised, and at any time thereafter
during the continuance of such event, the Administrative Agent shall, upon the
written request of the Required Term A Loan Lenders, by written notice to
Holdings, take either or both of the following actions, at the same or different
times (except the following actions may not be taken until the ability to
exercise the Cure Right under Section 11.14 has expired (but may be taken as
soon as the ability to exercise the Cure Right has expired and it has not been
so exercised)):  (i) declare the Term A Loan Commitments terminated, whereupon
the Term A Loan Commitments, if any, of each Lender shall forthwith terminate
immediately; and (ii) declare the Term A Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter, during the continuance of such event, be
declared to be due and payable), and thereupon the principal of the Term A Loans
so declared to be due and payable, together with accrued interest thereon and
all fees and other obligations of the Borrower accrued hereunder, shall become
due and payable immediately, without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower (to the
extent permitted by applicable law).


158

--------------------------------------------------------------------------------

11.13    Application of Proceeds.  Subject to the terms of the First Lien
Intercreditor Agreement and the Second Lien Intercreditor Agreement, in each
case, if executed, any amount received by the Administrative Agent or the
Collateral Agent from any Credit Party (or from proceeds of any Collateral)
following any acceleration of the Obligations under this Agreement or any Event
of Default with respect to the Borrower under Section 11.4 shall be applied:
 
(i)          first, to the payment of all reasonable and documented costs and
expenses incurred by the Administrative Agent or the Collateral Agent in
connection with any collection or sale of the Collateral or otherwise in
connection with any Credit Document, including all court costs and the
reasonable fees and expenses of its agents and legal counsel, the repayment of
all advances made by the Administrative Agent or the Collateral Agent hereunder
or under any other Credit Document on behalf of any Credit Party and any other
reasonable and documented costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Credit Document to
the extent reimbursable hereunder or thereunder;
 
(ii)        second, to the Secured Parties, an amount (x) equal to all
Obligations owing to them on the date of any distribution and (y) sufficient to
Cash Collateralize all Letters of Credit Outstanding on the date of any
distribution, and, if such moneys shall be insufficient to pay such amounts in
full and Cash Collateralize all Letters of Credit Outstanding, then ratably
(without priority of any one over any other) to such Secured Parties in
proportion to the unpaid amounts thereof and to Cash Collateralize the Letters
of Credit Outstanding; and


159

--------------------------------------------------------------------------------

(iii)        third, any surplus then remaining shall be paid to the applicable
Credit Parties or their successors or assigns or to whomsoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct;
 
provided that any amount applied to Cash Collateralize any Letters of Credit
Outstanding that has not been applied to reimburse the Borrower for Unpaid
Drawings under the applicable Letters of Credit at the time of expiration of all
such Letters of Credit shall be applied by the Administrative Agent in the order
specified in clauses (i) through (iii) above.  Notwithstanding the foregoing,
amounts received from any Guarantor that is not an “Eligible Contract
Participant” (as defined in the Commodity Exchange Act) shall not be applied to
its Obligations that are Excluded Swap Obligations.
 
11.14       Equity Cure.  Notwithstanding anything to the contrary contained in
this Section 11, in the event that Holdings fails to comply with the requirement
of the financial covenant set forth in either Section 10.7 or Section 10.8, as
applicable, from the end of any fiscal period until the expiration of the 10th
Business Day following the date financial statements referred to in Sections
9.1(a) or (b) are required to be delivered in respect of such fiscal period for
which such financial covenant is being measured, any holder of Capital Stock or
Stock Equivalents of Holdings or any direct or indirect parent of Holdings shall
have the right to cure such failure (the “Cure Right”) by causing cash net
equity proceeds derived from an issuance of Capital Stock or Stock Equivalents
(other than Disqualified Stock, unless reasonably satisfactory to the
Administrative Agent) by Holdings (or from a contribution to the common equity
capital of Holdings) to be contributed, directly or indirectly, as cash common
equity to the Company, and upon receipt by the Company of such cash contribution
(such cash amount being referred to as the “Cure Amount”) pursuant to the
exercise of such Cure Right, such applicable financial covenant shall be
recalculated giving effect to the following pro forma adjustments:
 
(a)         Consolidated EBITDA shall be increased, solely for the purpose of
determining the existence of an Event of Default resulting from a breach of the
financial covenant set forth in either Section 10.7 or Section 10.8, as
applicable, with respect to any period of four consecutive fiscal quarters that
includes the fiscal quarter for which the Cure Right was exercised and not for
any other purpose under this Agreement, by an amount equal to the Cure Amount;
 
(b)         Each of Consolidated First Lien Secured Debt and Consolidated Total
Debt shall be decreased solely to the extent proceeds of the Cure Amount are
actually applied to prepay any of the Credit Facilities; and
 
(c)        if, after giving effect to the foregoing recalculations, Holdings
shall then be in compliance with the requirements of the financial covenant set
forth in either Section 10.7 or Section 10.8, as applicable, Holdings shall be
deemed to have satisfied the requirements of thesuch applicable financial
covenant set forth in Section 10.7 as of the relevant date of determination with
the same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of such financial covenants that had
occurred shall be deemed cured for the purposes of this Agreement; provided that
(i) in each period of four consecutive fiscal quarters there shall be at least
two fiscal quarters in which no Cure Right is made, (ii) there shall be a
maximum of five Cure Rights made during the term of this Agreement, (iii) each
Cure Amount shall be no greater than the amount required to cause the Company to
be in compliance with the applicable financial covenant set forth in Section
10.7; and (iv) all Cure Amounts shall be disregarded for the purposes of any
financial ratio determination under the Credit Documents other than for
determining compliance with Section 10.7 or Section 10.8, as applicable.


160

--------------------------------------------------------------------------------

Section 12.             The Agents
 
12.1         Appointment.
 
(a)           Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Credit Documents and irrevocably authorizes the Administrative Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Credit Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Credit Documents, together with such other
powers as are reasonably incidental thereto.  The provisions of this Section 12
(other than Section 12.1(c) with respect to the Joint Lead Arrangers and
Bookrunners and Sections 12.1, 12.9, 12.11 and 12.12 with respect to Holdings)
are solely for the benefit of the Agents and the Lenders, none of Holdings, the
Borrower or any other Credit Party shall have rights as third party beneficiary
of any such provision.  Notwithstanding any provision to the contrary elsewhere
in this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent. In performing its functions and duties hereunder, each
Agent shall act solely as an agent of Lenders and does not assume and shall not
be deemed to have assumed any obligation towards or relationship of agency or
trust with or for Holdings, the Borrower or any of their respective
Subsidiaries.
 
(b)         The Administrative Agent, each Lender, the Swingline Lender and the
Letter of Credit Issuer hereby irrevocably designate and appoint the Collateral
Agent as the agent with respect to the Collateral, and each of the
Administrative Agent, each Lender, the Swingline Lender and the Letter of Credit
Issuer irrevocably authorizes the Collateral Agent, in such capacity, to take
such action on its behalf under the provisions of this Agreement and the other
Credit Documents and to exercise such powers and perform such duties as are
expressly delegated to the Collateral Agent by the terms of this Agreement and
the other Credit Documents, together with such other powers as are reasonably
incidental thereto.  Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Collateral Agent shall not have any duties or
responsibilities except those expressly set forth herein, or any fiduciary
relationship with any of the Administrative Agent, the Lenders, the Swingline
Lender or the Letter of Credit Issuers, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the Collateral
Agent.
 
(c)           Each of the Joint Lead Arrangers and Bookrunners each in its
capacity as such, shall not have any obligations, duties or responsibilities
under this Agreement but shall be entitled to all benefits of this Section 12.
 
12.2         Delegation of Duties.  The Administrative Agent and the Collateral
Agent may each execute any of its duties under this Agreement and the other
Credit Documents by or through agents, sub-agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Neither the Administrative Agent nor the
Collateral Agent shall be responsible for the negligence or misconduct of any
agents, subagents or attorneys-in-fact selected by it in the absence of its
gross negligence or willful misconduct (as determined in the final
non-appealable judgment of a court of competent jurisdiction).
 
12.3         Exculpatory Provisions.  No Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be (a)
liable for any action lawfully taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Credit Document (except for
its or such Person’s own gross negligence or willful misconduct, as determined
in the final non-appealable judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein) or (b) responsible in any
manner to any of the Lenders or any participant for any recitals, statements,
representations or warranties made by any Credit Party or any officer thereof
contained in this Agreement or any other Credit Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by such Agent under or in connection with, this Agreement or any other Credit
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Credit Document, or the creation,
perfection or priority of any Lien or security interest created or purported to
be created under the Security Documents, or for any failure of any Credit Party
to perform its obligations hereunder or thereunder.  No Agent shall be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Credit Document, or to inspect the properties, books or
records of any Credit Party or any Affiliate thereof.  The Collateral Agent
shall not be under any obligation to the Administrative Agent or any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or to inspect the properties, books or records of any Credit Party.


161

--------------------------------------------------------------------------------

12.4         Reliance by Agents.  The Administrative Agent and the Collateral
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy, telex or teletype message, statement, order or other document or
instruction believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to Holdings and the Borrower), independent
accountants and other experts selected by the Administrative Agent or the
Collateral Agent.  The Administrative Agent may deem and treat the Lender
specified in the Register with respect to any amount owing hereunder as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  The Administrative Agent and the Collateral Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Credit Document unless it shall first receive such advice or concurrence
of the Required Lenders as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent and the Collateral Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement
and the other Credit Documents in accordance with a request of the Required
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans; provided that the Administrative Agent and the Collateral Agent shall not
be required to take any action that, in its opinion or in the opinion of its
counsel, may expose it to liability or that is contrary to any Credit Document
or applicable law.
 
12.5        Notice of Default.  Neither the Administrative Agent nor the
Collateral Agent shall be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default hereunder unless the Administrative Agent or
the Collateral Agent has received written notice from a Lender or Holdings or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.”  In the event
that the Administrative Agent receives such a notice, it shall give notice
thereof to the Lenders and the Collateral Agent.  The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement requires that such action be taken only with the approval of the
Required Lenders or each of the Lenders, as applicable.


162

--------------------------------------------------------------------------------

12.6         Non-Reliance on Administrative Agent, Collateral Agent, and Other
Lenders.  Each Lender expressly acknowledges that neither the Administrative
Agent nor the Collateral Agent nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Administrative Agent or the
Collateral Agent hereinafter taken, including any review of the affairs of any
Credit Party, shall be deemed to constitute any representation or warranty by
the Administrative Agent or the Collateral Agent to any Lender, the Swingline
Lender or any Letter of Credit Issuer.  Each Lender, the Swingline Lender and
the Letter of Credit Issuer represents to the Administrative Agent and the
Collateral Agent that it has, independently and without reliance upon the
Administrative Agent, the Collateral Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and each
other Credit Party and made its own decision to make its Loans hereunder and
enter into this Agreement.  Each Lender also represents that it will,
independently and without reliance upon the Administrative Agent, the Collateral
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Credit Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of any of the Credit Parties.  Except for
notices, reports, and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, neither the Administrative Agent
nor the Collateral Agent shall have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
any Credit Party that may come into the possession of the Administrative Agent
or the Collateral Agent any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates.
 
12.7        Indemnification.  The Lenders agree to severally indemnify each
Agent in its capacity as such (to the extent not reimbursed by the Credit
Parties and without limiting the obligation of the Credit Parties to do so),
ratably according to their respective portions of the Total Credit Exposure in
effect on the date on which indemnification is sought (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with their respective
portions of the Total Credit Exposure in effect immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses, or disbursements of any
kind whatsoever that may at any time (including at any time following the
payment of the Loans) be imposed on, incurred by or asserted against an Agent in
any way relating to or arising out of the Commitments, this Agreement, any of
the other Credit Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent or the Collateral Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable to an Agent for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as determined by a final non-appealable judgment of a court
of competent jurisdiction; provided, further, that no action taken by the
Administrative Agent in accordance with the directions of the Required Lenders
(or such other number or percentage of the Lenders as shall be required by the
Credit Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 12.7.  In the case of any investigation,
litigation or proceeding giving rise to any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time occur (including at any time
following the payment of the Loans), this Section 12.7 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person.  Without limitation of the foregoing, each Lender shall reimburse each
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including attorneys’ fees) incurred by such Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice rendered in respect of rights or responsibilities under, this
Agreement, any other Credit Document, or any document contemplated by or
referred to herein, to the extent that such Agent is not reimbursed for such
expenses by or on behalf of Holdings or the Borrower; provided that such
reimbursement by the Lenders shall not affect Holdings’ or the Borrower’s
continuing reimbursement obligations with respect thereto.  If any indemnity
furnished to any Agent for any purpose shall, in the opinion of such Agent, be
insufficient or become impaired, such Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished; provided, in no event shall this sentence
require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement in
excess of such Lender’s pro rata portion thereof; and provided, further, this
sentence shall not be deemed to require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement resulting from such Agent’s gross negligence
or willful misconduct as determined by a final non-appealable judgment of a
court of competent jurisdiction.  The agreements in this Section 12.7 shall
survive the payment of the Loans and all other amounts payable hereunder. The
indemnity provided to each Agent under this Section 12.7 shall also apply to
such Agent’s respective Affiliates, directors, officers, members, controlling
persons, employees, trustees, investment advisors and agents and successors.


163

--------------------------------------------------------------------------------

12.8        Agents in Their Individual Capacities. The agency hereby created
shall in no way impair or affect any of the rights and powers of, or impose any
duties or obligations upon, any Agent in its individual capacity as a Lender
hereunder. Each Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with any Credit Party as though
such Agent were not an Agent hereunder and under the other Credit Documents. 
With respect to the Loans made by it, each Agent shall have the same rights and
powers under this Agreement and the other Credit Documents as any Lender and may
exercise the same as though it were not an Agent, and the terms Lender and
Lenders shall include each Agent in its individual capacity.
 
12.9         Successor Agents.  (a)  Each of the Administrative Agent and the
Collateral Agent may at any time give notice of its resignation to the Lenders,
the Letter of Credit Issuer and Holdings.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to the consent
of the Borrower (not to be unreasonably withheld or delayed) so long as no Event
of Default under Sections 11.1 or 11.5 is continuing, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation (the “Resignation Effective Date”), then the retiring Agent may on
behalf of the Lenders, appoint a successor Agent meeting the qualifications set
forth above (including receipt of the Borrower’s consent); provided that if the
Administrative Agent or the Collateral Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice.
 
(b)         If the Person serving as the Administrative Agent is a Defaulting
Lender pursuant to clause (v) of the definition of Lender Default, the Required
Lenders may to the extent permitted by applicable law, subject to the consent of
the Borrower (not to be unreasonably withheld or delayed), by notice in writing
to the Borrower and such Person remove such Person as the Administrative Agent
and, in consultation with the Borrower, appoint a successor.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.


164

--------------------------------------------------------------------------------

(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable), (1) the retiring or removed agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Collateral Agent on behalf of the Lenders or the Letter of Credit Issuer under
any of the Credit Documents, the retiring or removed Collateral Agent shall
continue to hold such collateral security as nominee until such time as a
successor Collateral Agent is appointed) and (2) all payments, communications
and determinations provided to be made by, to or through the retiring or removed
Administrative Agent shall instead be made by or to each Lender and the Letter
of Credit Issuer directly, until such time as the Required Lenders appoint a
successor Agent as provided for above in this paragraph. Upon the acceptance of
a successor’s appointment as the Administrative Agent or the Collateral Agent,
as the case may be, hereunder, and upon the execution and filing or recording of
such financing statements, or amendments thereto, and such amendments or
supplements to the Mortgages, and such other instruments or notices, as may be
necessary or desirable, or as the Required Lenders may request, in order to
continue the perfection of the Liens granted or purported to be granted by the
Security Documents, such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring (or retired) or
removed Agent, and the retiring or removed Agent shall be discharged from all of
its duties and obligations hereunder or under the other Credit Documents (if not
already discharged therefrom as provided above in this Section 12.9). Except as
provided above, any resignation or removal of Goldman Sachs Bank USA as the
Administrative Agent pursuant to this Section 12.9 shall also constitute the
resignation or removal of Goldman Sachs Bank USA as the Collateral Agent.  The
fees payable by Holdings or the Borrower (following the effectiveness of such
appointment) to such Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Holdings or Borrower and such successor.  After
the retiring or removed Agent’s resignation or removal hereunder and under the
other Credit Documents, the provisions of this Section 12 (including Section
12.7) and Section 13.5 shall continue in effect for the benefit of such retiring
or removed Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring or
removed Agent was acting as an Agent.
 
(d)          Any resignation by or removal of Goldman Sachs Bank USA as the
Administrative Agent pursuant to this Section 12.9 shall also constitute its
resignation or removal as Swingline Lender and its Affiliate’s or its
resignation or removal, as applicable, as a Letter of Credit Issuer (if such
Affiliate or Goldman Sachs Bank USA is a Letter of Credit Issuer).  Upon the
acceptance of a successor’s appointment as the Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Letter of Credit Issuer and
Swingline Lender, (b) the retiring Letter of Credit Issuer (if an Affiliate of
Goldman Sachs Bank USA is a Letter of Credit Issuer or if Goldman Sachs Bank USA
is a Letter of Credit Issuer) and Swingline Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Credit
Documents, and (c) the successor Letter of Credit Issuer shall issue letters of
credit in substitution for the Letters of Credit issued by such Affiliate of the
Administrative Agent or the Administrative Agent, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
Letter of Credit Issuer (if an Affiliate of Goldman Sachs Bank USA or Goldman
Sachs Bank USA is a Letter of Credit Issuer) to effectively assume the
obligations of the retiring Letter of Credit Issuer (if an Affiliate or Goldman
Sachs Bank USA or Goldman Sachs Bank USA is a Letter of Credit Issuer) with
respect to such Letters of Credit.
 
12.10       Withholding Tax.  To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender under any
Credit Document an amount equivalent to any applicable withholding Tax.  If the
Internal Revenue Service or any authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstances that rendered the exemption from, or
reduction of, withholding Tax ineffective) or if the Administrative Agent
reasonably determines that a payment was made to a Lender pursuant to this
Agreement without deduction of applicable withholding Tax from such payment,
such Lender shall indemnify the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by any applicable Credit
Party and without limiting the obligation of any applicable Credit Party to do
so) fully for all amounts paid, directly or indirectly, by the Administrative
Agent as Tax or otherwise, including penalties, additions to Tax and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Credit Document against any
amount due to the Administrative Agent under this Section 12.10.  The agreements
in Section 12.10 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.  For the avoidance of doubt, for purposes of
this Section 12.10, the term Lender includes the Letter of Credit Issuer and the
Swingline Lender.


165

--------------------------------------------------------------------------------

12.11      Agents Under Security Documents and Guarantee.  Each Secured Party
hereby further authorizes the Administrative Agent or the Collateral Agent, as
applicable, on behalf of and for the benefit of the Secured Parties, to be the
agent for and representative of the Secured Parties with respect to the
Collateral and the Security Documents.  Subject to Section 13.1, without further
written consent or authorization from any Secured Party, the Administrative
Agent or the Collateral Agent, as applicable, may execute any documents or
instruments necessary to (a) release any Lien on any property granted to or held
by the Administrative Agent or the Collateral Agent (or any sub-agent thereof)
under any Credit Document (i) upon the Final Maturity Date and the payment in
full (or Cash Collateralization) of all Obligations (except for contingent
indemnification obligations in respect of which a claim has not yet been made
and Secured Hedge Obligations and Secured Cash Management Obligations), (ii)
that is sold or to be sold or transferred as part of or in connection with any
sale or other transfer permitted hereunder or under any other Credit Document to
a Person that is not a Credit Party or in connection with the designation of any
Restricted Subsidiary as an Unrestricted Subsidiary, (iii) if the property
subject to such Lien is owned by a Credit Party, upon the release of such Credit
Party from its Guarantee otherwise in accordance with the Credit Documents, (iv)
as to the extent provided in the Security Documents, (v) that constitutes
Excluded Property or Excluded Stock and Stock Equivalents or (vi) if approved,
authorized or ratified in writing in accordance with Section 13.1; (b) release
any Guarantor from its obligations under the Guarantee if such Person ceases to
be a Restricted Subsidiary (or becomes an Excluded Subsidiary) as a result of a
transaction or designation permitted hereunder; (c) subordinate any Lien on any
property granted to or held by the Administrative Agent or the Collateral Agent
under any Credit Document to the holder of any Lien permitted under clause (vi)
(solely with respect to Section 10.1(d)), and (ix) of the definition of
Permitted Lien; or (d) enter into subordination or intercreditor agreements with
respect to Indebtedness to the extent the Administrative Agent or the Collateral
Agent is otherwise contemplated herein as being a party to such intercreditor or
subordination agreement, including the First Lien Intercreditor Agreement and
the Second Lien Intercreditor Agreement.
 
The Collateral Agent shall have its own independent right to demand payment of
the amounts payable by the Borrower under this Section 12.11, irrespective of
any discharge of the Borrower’s obligations to pay those amounts to the other
Lenders resulting from failure by them to take appropriate steps in insolvency
proceedings affecting the Borrower to preserve their entitlement to be paid
those amounts.
 
Any amount due and payable by the Borrower to the Collateral Agent under this
Section 12.11 shall be decreased to the extent that the other Lenders have
received (and are able to retain) payment in full of the corresponding amount
under the other provisions of the Credit Documents and any amount due and
payable by the Borrower to the Collateral Agent under those provisions shall be
decreased to the extent that the Collateral Agent has received (and is able to
retain) payment in full of the corresponding amount under this Section 12.11.


166

--------------------------------------------------------------------------------

12.12       Right to Realize on Collateral and Enforce Guarantee.  Anything
contained in any of the Credit Documents to the contrary notwithstanding,
Holdings, the Agents, and each Secured Party hereby agree that (i) no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce the Guarantee, it being understood and agreed that all powers,
rights, and remedies hereunder may be exercised solely by the Administrative
Agent, on behalf of the Secured Parties in accordance with the terms hereof and
all powers, rights, and remedies under the Security Documents may be exercised
solely by the Collateral Agent, and (ii) in the event of a foreclosure by the
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other disposition, the Collateral Agent or any Lender may be the purchaser or
licensor of any or all of such Collateral at any such sale or other disposition
and the Collateral Agent, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless Required Lenders shall otherwise agree in writing) shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Obligations as a credit on account of the purchase price
for any collateral payable by the Collateral Agent at such sale or other
disposition. No holder of Secured Hedge Obligations or Secured Cash Management
Obligations shall have any rights in connection with the management or release
of any Collateral or of the obligations of any Credit Party under this
Agreement.  No holder of Secured Hedge Obligations or Secured Cash Management
Obligations that obtains the benefits of any Guarantee or any Collateral by
virtue of the provisions hereof or of any other Credit Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Credit Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender or Agent and, in such case, only to the extent
expressly provided in the Credit Documents.  Notwithstanding any other provision
of this Agreement to the contrary, the Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Obligations arising under Secured Hedge Agreements
and Secured Cash Management Agreements, unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.
 
12.13       Intercreditor Agreement Governs.  The Administrative Agent, the
Collateral Agent, and each Lender (a) hereby agrees that it will be bound by and
will take no actions contrary to the provisions of any intercreditor agreement
entered into pursuant to the terms hereof, (b) hereby authorizes and instructs
the Administrative Agent and the Collateral Agent to enter into each
intercreditor agreement entered into pursuant to the terms hereof and to subject
the Liens securing the Secured Obligations to the provisions thereof, and (c)
hereby authorizes and instructs the Administrative Agent and the Collateral
Agent to enter into any intercreditor agreement that includes, or to amend any
then existing intercreditor agreement to provide for, the terms described in the
definition of Permitted Other Indebtedness.
 
Section 13.             Miscellaneous


167

--------------------------------------------------------------------------------

13.1        Amendments, Waivers, and Releases.  Neither this Agreement nor any
other Credit Document, nor any terms hereof or thereof, may be amended,
supplemented or modified except in accordance with the provisions of this
Section 13.1.  Except as provided to the contrary under Section 2.14 or 2.15 or
the fifth and sixth paragraphs hereof in respect of Replacement Term Loans, and
other than with respect to any amendment, modification or waiver contemplated in
the proviso to clause (i) below, which shall only require the consent of the
Lenders expressly set forth therein and not the Required Lenders, the Required
Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent and/or the Collateral Agent may, from time to time, (a)
enter into with the relevant Credit Party or Credit Parties written amendments,
supplements or modifications hereto and to the other Credit Documents for the
purpose of adding any provisions to this Agreement or the other Credit Documents
or changing in any manner the rights of the Lenders or of the Credit Parties
hereunder or thereunder or (b) waive in writing, on such terms and conditions as
the Required Lenders or the Administrative Agent and/or the Collateral Agent, as
the case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Credit Documents or any Default or Event of Default and
its consequences; provided, however, that each such waiver and each such
amendment, supplement or modification shall be effective only in the specific
instance and for the specific purpose for which given; and provided, further,
that no such waiver and no such amendment, supplement or modification shall (x)
(i) forgive or reduce any portion of any Loan or extend the final scheduled
maturity date of any Loan or reduce the stated rate (it being understood that
only the consent of the Required Lenders shall be necessary to waive any
obligation of the Borrower to pay interest at the “default rate” or amend
Section 2.8(c)), or forgive any portion thereof, or extend the date for the
payment, of any interest or fee payable hereunder (other than as a result of
waiving the applicability of any post-default increase in interest rates), or
extend the final expiration date of any Letter of Credit beyond the L/C Facility
Maturity Date, or amend or modify any provisions of Sections 5.3(a) (with
respect to the ratable allocation of any payments only) 13.8(a) or 13.20, or
make any Loan, interest, Fee or other amount payable in any currency other than
expressly provided herein, in each case without the written consent of each
Lender directly and adversely affected thereby; provided that a waiver of any
condition precedent in Section 6 or 7 of this Agreement, the waiver of any
Default, Event of Default, default interest, mandatory prepayment or reductions,
any modification, waiver or amendment to the financial covenant definitions or
financial ratios or any component thereof or the waiver of any other covenant
shall not constitute an increase of any Commitment of a Lender, a reduction or
forgiveness in the interest rates or the fees or premiums or a postponement of
any date scheduled for the payment of principal, premium or interest or an
extension of the final maturity of any Loan or the scheduled termination date of
any Commitment, in each case for purposes of this clause (i), or (ii) consent to
the assignment or transfer by the Borrower of its rights and obligations under
any Credit Document to which it is a party (except as permitted pursuant to
Section 10.3), in each case without the written consent of each Lender directly
and adversely affected thereby, or (iii) amend, modify or waive any provision of
Section 12 without the written consent of the then-current Administrative Agent
and Collateral Agent in a manner that directly and adversely affects such
Person, or (iv) amend, modify or waive any provision of Section 3 with respect
to any Letter of Credit without the written consent of the Letter of Credit
Issuer to the extent such amendment, modification or waiver directly and
adversely affects the Letters of Credit Issuer, or (v) amend, modify or waive
any provisions hereof relating to Swingline Loans without the written consent of
the Swingline Lender in a manner that directly and adversely affects such
Person, or (vi) change any Revolving Credit Commitment to a Term Loan
Commitment, or change any Term Loan Commitment to a Revolving Credit Commitment,
in each case without the prior written consent of each Lender directly and
adversely affected thereby, or (vii) release all or substantially all of the
Guarantors under the Guarantees (except as expressly permitted by the
Guarantees, the First Lien Intercreditor Agreement or this Agreement) or release
all or substantially all of the Collateral under the Security Documents (except
as expressly permitted by the Security Documents, the First Lien Intercreditor
Agreement or this Agreement) without the prior written consent of each Lender,
or (viii) (1) decrease the Initial Term Loan Repayment Amount applicable to
Initial Term Loans or extend any scheduled Initial Term Loan Repayment Date
applicable to Initial Term Loans, in each case without the written consent of
each Lender directly and adversely affected thereby or (2) decrease the Term A
Loan Repayment Amount applicable to Term A Loans or extend any scheduled Term A
Loan Repayment Date applicable to Term A Loans, in each case without the written
consent of each Lender directly and adversely affected thereby, or (ix) reduce
the percentages specified in the definitions of the terms Required Lenders,
Required Revolving Credit Lenders or, Required Initial Term Loan Lenders or
Required Term A Loan Lenders or amend, modify or waive any provision of this
Section 13.1 that has the effect of decreasing the number of Lenders that must
approve any amendment, modification or waiver, without the written consent of
each Lender, (y) notwithstanding anything to the contrary in clause (x), (i)
extend the final expiration date of any Lender’s Commitment or (ii) increase the
aggregate amount of the Commitments of any Lender, in each case, without the
written consent of such Lender, or (z) in connection with an amendment that
addresses solely a repricing transaction in which any Class of Term Loans is
refinanced with a replacement Class of Term Loans bearing (or is modified in
such a manner such that the resulting Term Loans bear) a lower Effective Yield
(a “Permitted Repricing Amendment”), only the consent of the Lenders holding
Term Loans subject to such permitted repricing transaction that will continue as
a Lender in respect of the repriced tranche of Term Loans or modified Term
Loans.


168

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except (x) that the Commitment of such Lender may not be increased or extended
without the consent of such Lender and (y) for any such amendment, waiver or
consent that treats such Defaulting Lender disproportionately from the other
Lender of the same Class (other than because of its status as a Defaulting
Lender).
 
Notwithstanding the foregoing, only the Required Revolving Credit Lenders shall
have the ability to waive, amend, supplement or modify the covenant set forth in
Section 10.7 (or the defined terms to the extent used therein but not as used in
any other Section of this Agreement) or Section 11 (solely as it relates to
Section 10.7).
 
Notwithstanding the foregoing, only the Required Term A Loan Lenders shall have
the ability to waive, amend, supplement or modify the covenant set forth in
Section 10.8 (or the defined terms to the extent used therein but not as used in
any other Section of this Agreement) or Section 11 (solely as it relates to
Section 10.8).
 
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon Holdings, the
Borrower, such Lenders, the Administrative Agent and all future holders of the
affected Loans.  In the case of any waiver, Holdings, the Borrower, the Lenders
and the Administrative Agent shall be restored to their former positions and
rights hereunder and under the other Credit Documents, and any Default or Event
of Default waived shall be deemed to be cured and not continuing, it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon.  In connection with
the foregoing provisions, the Administrative Agent may, but shall have no
obligations to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.
 
Notwithstanding the foregoing, in addition to any credit extensions and related
Joinder Agreement(s) effectuated without the consent of Lenders in accordance
with Section 2.14, this Agreement may be amended (or amended and restated) with
the written consent of the Required Lenders, the Administrative Agent, Holdings
and the Borrower (a) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Credit Documents with the Term
Loans and the Revolving Credit Loans and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and other definitions
related to such new Term Loans and Revolving Credit Loans.
 
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, Holdings, the Borrower and the
Lenders providing the relevant Replacement Term Loans to permit the refinancing
of all outstanding Term Loans of any Class (“Refinanced Term Loans”) with a
replacement term loan tranche (“Replacement Term Loans”) hereunder; provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans (plus an
amount equal to all accrued but unpaid interest, fees, premiums, and expenses
incurred in connection therewith), (b) the Applicable Margin for such
Replacement Term Loans shall not be higher than the Applicable Margin for such
Refinanced Term Loans, unless any such Applicable Margin applies after (1) the
Initial Term Loan Maturity Date, with respect to Replacement Term Loans that are
Initial Term Loans, or (2) the Term A Loan Maturity Date, with respect to
Replacement Term Loans that are Term A Loans, (c) the weighted average life to
maturity of such Replacement Term Loans shall not be shorter than the weighted
average life to maturity of such Refinanced Term Loans at the time of such
refinancing (except to the extent of nominal amortization for periods where
amortization has been eliminated as a result of prepayment of the applicable
Term Loans), and (d) the covenants, events of default and guarantees shall be
not materially more restrictive (taken as a whole) (as determined in good faith
by the Borrower) to the Lenders providing such Replacement Term Loans than the
covenants, events of default and guarantees applicable to such Refinanced Term
Loans, except to the extent necessary to provide for covenants, events of
default and guarantees applicable to any period after the maturity date in
respect of the Refinanced Term Loans in effect immediately prior to such
refinancing.


169

--------------------------------------------------------------------------------

The Lenders hereby irrevocably agree that the Liens granted to the Collateral
Agent by the Credit Parties on any Collateral shall be automatically released
(i) in full, upon the termination of this Agreement and the payment of all
Obligations hereunder (except for (w) contingent indemnification obligations in
respect of which a claim has not yet been made, (x) Secured Hedge Obligations,
(y) cash collateralized Letters of Credit pursuant to arrangements reasonably
acceptable to the applicable Letter of Credit Issuer, and (z) Secured Cash
Management Obligations), (ii) upon the sale or other disposition of such
Collateral (including as part of or in connection with any other sale or other
disposition permitted hereunder) to any Person other than another Credit Party,
to the extent such sale or other disposition is made in compliance with the
terms of this Agreement (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Credit Party upon its
reasonable request without further inquiry), (iii) to the extent such Collateral
is comprised of property leased to a Credit Party, upon termination or
expiration of such lease, (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with this
Section 13.1), (v) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under the applicable Guarantee (in accordance with the second following
sentence), (vi) as required to effect any sale or other disposition of
Collateral in connection with any exercise of remedies of the Collateral Agent
pursuant to the Security Documents, and (vii) if such assets constitute Excluded
Property or Excluded Stock or Stock Equivalents.  Any such release shall not in
any manner discharge, affect, or impair the Obligations or any Liens (other than
those being released) upon (or obligations (other than those being released) of
the Credit Parties in respect of) all interests retained by the Credit Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral except to the extent otherwise released in accordance
with the provisions of the Credit Documents.  Additionally, the Lenders hereby
irrevocably agree that any Restricted Subsidiary that is a Guarantor shall be
released from the Guarantees upon consummation of any transaction not prohibited
hereunder resulting in such Subsidiary ceasing to constitute a Restricted
Subsidiary.  The Lenders hereby authorize the Administrative Agent and the
Collateral Agent, as applicable, to execute and deliver any instruments,
documents, and agreements necessary or desirable to evidence and confirm the
release of any Guarantor or Collateral pursuant to the foregoing provisions of
this paragraph, all without the further consent or joinder of any Lender.
 
Notwithstanding anything herein to the contrary, the Credit Documents may be
amended to add syndication or documentation agents and make customary changes
and references related thereto with the consent of only the Borrower and the
Administrative Agent.


170

--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement (including, without limitation, this
Section 13.1) or any other Credit Document to the contrary, (i) this Agreement
and the other Credit Documents may be amended to effect an incremental facility
or extension facility pursuant to Section 2.14 (and the Administrative Agent and
the Borrower may effect such amendments to this Agreement and the other Credit
Documents without the consent of any other party as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the terms of any such incremental facility or extension
facility); (ii) no Lender consent is required to effect any amendment or
supplement to the Intercreditor Agreement or other intercreditor agreement or
arrangement permitted under this Agreement that is for the purpose of adding the
holders of any Indebtedness as expressly contemplated by the terms of the
Intercreditor Agreement or such other intercreditor agreement or arrangement
permitted under this Agreement, as applicable (it being understood that any such
amendment or supplement may make such other changes to the applicable
intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing; provided that
such other changes are not adverse, in any material respect, to the interests of
the Lenders taken as a whole); provided, further, that no such agreement shall
amend, modify or otherwise directly and adversely affect the rights or duties of
the Administrative Agent hereunder or under any other Credit Document without
the prior written consent of the Administrative Agent; (iii) any provision of
this Agreement or any other Credit Document may be amended by an agreement in
writing entered into by the Borrower and the Administrative Agent to (x) cure
any ambiguity, omission, mistake, defect or inconsistency (as reasonably
determined by the Administrative Agent and the Borrower) and (y) effect
administrative changes of a technical or immaterial nature (including to effect
changes to the terms and conditions applicable solely to the Letter of Credit
Issuer in respect of Issuances of Letters of Credit and such amendment shall be
deemed approved by the Lenders if the Lenders shall have received at least five
Business Days’ prior written notice of such change and the Administrative Agent
shall not have received, within five Business Days of the date of such notice to
the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment; and (iv) guarantees, collateral
documents and related documents executed by Credit Parties in connection with
this Agreement may be in a form reasonably determined by the Administrative
Agent and may be, together with any other Credit Document, entered into,
amended, supplemented or waived, without the consent of any other Person, by the
applicable Credit Party or Credit Parties and the Administrative Agent or the
Collateral Agent in its or their respective sole discretion, to (A) effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, (B) as required by local law or advice of
counsel to give effect to, or protect any security interest for the benefit of
the Secured Parties, in any property or so that the security interests therein
comply with applicable requirements of law, or (C) to cure ambiguities,
omissions, mistakes or defects (as reasonably determined by the Administrative
Agent and the Borrower) or to cause such guarantee, collateral security document
or other document to be consistent with this Agreement and the other Credit
Documents.
 
Notwithstanding anything in this Agreement or any Security Document to the
contrary, the Administrative Agent may, in its sole discretion, grant extensions
of time for the satisfaction of any of the requirements under Sections 9.12,
9.13 and 9.14 or any Security Documents in respect of any particular Collateral
or any particular Subsidiary if it determines that the satisfaction thereof with
respect to such Collateral or such Subsidiary cannot be accomplished without
undue expense or unreasonable effort or due to factors beyond the control of
Holdings and the Restricted Subsidiaries by the time or times at which it would
otherwise be required to be satisfied under this Agreement or any Security
Document.
 
13.2       Notices.  Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or under any other Credit Document
shall be in writing (including by facsimile transmission).  All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:


171

--------------------------------------------------------------------------------

(a)         if to Holdings, the Borrower, the Administrative Agent, the
Collateral Agent, the Letter of Credit Issuer or the Swingline Lender, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 13.2 or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the other parties; and
 
(b)       if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to Holdings and the
Borrower, the Administrative Agent, the Collateral Agent, the Letter of Credit
Issuer and the Swingline Lender.
 
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail, when delivered; provided that notices and other communications to the
Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and
5.1 shall not be effective until received.
 
13.3         No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent, the Collateral
Agent or any Lender, any right, remedy, power or privilege hereunder or under
the other Credit Documents shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies,
powers, and privileges provided by law.
 
13.4        Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.
 
13.5         Payment of Expenses; Indemnification.


172

--------------------------------------------------------------------------------

(a)           Each of Holdings and the Borrower, jointly and severally, agree
(i) to pay or reimburse each of the Agents for all their reasonable and
documented out-of-pocket costs and expenses (without duplication) incurred in
connection with the development, preparation, execution and delivery of, and any
amendment, supplement, modification to, waiver and/or enforcement this Agreement
and the other Credit Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees,
disbursements and other charges of Cahill Gordon & Reindel LLP (or such other
counsel as may be agreed by the Administrative Agent and the Borrower), one
counsel in each relevant local jurisdiction with the consent of the Borrower
(such consent not to be unreasonably withheld or delayed), (ii) to pay or
reimburse each Agent for all their reasonable and documented out-of-pocket costs
and expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Credit Documents and any such other
documents, including the reasonable fees, disbursements and other charges of one
firm or counsel to the Administrative Agent and the Collateral Agent, and, to
the extent required, one firm or local counsel in each relevant local
jurisdiction with the Borrower’s consent (such consent not to be unreasonably
withheld or delayed (which may include a single special counsel acting in
multiple jurisdictions), and (iii) to pay, indemnify and hold harmless each
Lender, each Agent, the Letter of Credit Issuer and their respective Related
Parties (without duplication) (the “Indemnified Persons”) from and against any
and all losses, claims, damages, liabilities, obligations, demands, actions,
judgements, suits, costs, expenses, disbursements or penalties of any kind or
nature whatsoever (and the reasonable and documented out-of-pocket fees,
expenses, disbursements and other charges of one firm of counsel for all
Indemnified Persons, taken as a whole (and, in the case of an actual or
perceived conflict of interest where the Indemnified Person affected by such
conflict notifies the Borrower of any existence of such conflict and in
connection with the investigating or defending any of the foregoing (including
the reasonable fees) has retained its own counsel, of another firm of counsel
for such affected Indemnified Person), and to the extent required, one firm or
local counsel in each relevant jurisdiction (which may include a single special
counsel acting in multiple jurisdictions)) of any such Indemnified Person
arising out of or relating to any action, claim, litigation, investigation or
other proceeding (regardless of whether such Indemnified Person is a party
thereto or whether or not such action, claim, litigation or proceeding was
brought by Holdings, any of its subsidiaries or any other Person), arising out
of, or with respect to the Transactions or to the execution, delivery,
performance and administration of this Agreement, the other Credit Documents and
any such other documents, including any of the foregoing relating to the
violation of, noncompliance with or liability under, any Environmental Law or
any actual or alleged presence, Release or threatened Release of Hazardous
Materials attributable to Holdings or any of its Subsidiaries (all the foregoing
in this clause (iii), collectively, the “Indemnified Liabilities”); provided
that Holdings and the Borrower shall have no obligation hereunder to any
Indemnified Person with respect to indemnified liabilities to the extent arising
from (i) the gross negligence, bad faith or willful misconduct of such
Indemnified Person or any of its Related Parties as determined in a final and
non-appealable judgment of a court of competent jurisdiction, (ii) a material
breach of the obligations of such Indemnified Person or any of its Related
Parties under the terms of this Agreement by such Indemnified Person or any of
its Related Parties as determined in a final and non-appealable judgment of a
court of competent jurisdiction, or (iii) any proceeding between and among
Indemnified Persons that does not involve an act or omission by Holdings, the
Borrower or its Restricted Subsidiaries; provided the Agents, to the extent
acting in their capacity as such, shall remain indemnified in respect of such
proceeding, to the extent that neither of the exceptions set forth in clause (i)
or (ii) of the immediately preceding proviso applies to such person at such
time.  The agreements in this Section 13.5 shall survive repayment of the Loans
and all other amounts payable hereunder.  This Section 13.5 shall not apply with
respect to Taxes, other than any Taxes that represent losses, claims, damages,
liabilities, obligations, penalties, actions, judgments, suits, costs, expenses
or disbursements arising from any non-Tax claim.
 


(b)         No Credit Party nor any Indemnified Person shall have any liability
for any special, punitive, indirect or consequential damages resulting from this
Agreement or any other Credit Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date);
provided that the foregoing shall not limit Holdings’ and the Borrower’s
indemnification obligations to the Indemnified Persons pursuant to Section
13.5(a) in respect of damages incurred or paid by an Indemnified Person to a
third party.  No Indemnified Person shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby, except to the
extent that such damages have resulted from the willful misconduct, bad faith or
gross negligence of any Indemnified Person or any of its Related Parties as
determined by a final and non-appealable judgment of a court of competent
jurisdiction.


173

--------------------------------------------------------------------------------

13.6         Successors and Assigns; Participations and Assignments.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) except as expressly permitted by Section 10.3,
the Borrower may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 13.6.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in clause (c) of this Section 13.6) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Collateral Agent, the Letter of Credit Issuer and the Lenders and each other
Person entitled to indemnification under Section 13.5) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
(b)          (i)  Subject to the conditions set forth in clause (b)(ii) below
and Section 13.7, any Lender may at any time assign to one or more assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans (including participations in L/C
Obligations or Swingline Loans) at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed; it being
understood that, without limitation, the Borrower shall have the right to
withhold its consent to any assignment if, in order for such assignment to
comply with applicable law, the Borrower would be required to obtain the consent
of, or make any filing or registration with, any Governmental Authority) of:
 
(A)       the Borrower; provided that no consent of the Borrower shall be
required for (1) an assignment of Term Loans to (X) a Lender, (Y) an Affiliate
of a Lender, or (Z) an Approved Fund or (2) an assignment of Loans or
Commitments to any assignee if an Event of Default under Section 11.1 or Section
11.5 (with respect to Holdings or the Borrower) has occurred and is continuing;
and
 
(B)      the Administrative Agent (not to be unreasonably withheld or delayed)
and, in the case of Revolving Credit Commitments or Revolving Credit Loans only,
the Swingline Lender and the Letter of Credit Issuer; provided that no consent
of the Administrative Agent shall be required for an assignment of any Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund.
 
Notwithstanding the foregoing, (i) no such assignment shall be made to a natural
Person, Disqualified Lender or Defaulting Lender and (ii) with respect to the
Revolving Credit Commitments, Holdings, the Borrower or any of their
Subsidiaries or any Affiliated Lender (other than an Affiliated Institutional
Lender).  For the avoidance of doubt, the Administrative Agent shall bear no
responsibility or liability for monitoring and enforcing the list of Persons who
are Disqualified Lenders at any time.
 
(ii)          Assignments shall be subject to the following additional
conditions:
 
(A)        except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 in the case of Revolving Credit Commitments and $1,000,000 in the
case of Term Loans, unless each of the Borrower and the Administrative Agent
otherwise consents (which consents shall not be unreasonably withheld or
delayed); provided that no such consent of the Borrower shall be required if an
Event of Default under Section 11.1 or Section 11.5 has occurred and is
continuing; provided, further, that contemporaneous assignments by a Lender and
its Affiliates or Approved Funds shall be aggregated for purposes of meeting the
minimum assignment amount requirements stated above (and simultaneous
assignments to or by two or more Related Funds shall be treated as one
assignment), if any;


174

--------------------------------------------------------------------------------

(B)        each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
 
(C)        the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system or other method reasonably acceptable to the Administrative Agent,
together with a processing and recordation fee in the amount of $3,500; provided
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment; provided, further,
that such recordation fee shall not be payable in the case of assignments by any
Affiliate of the Joint Bookrunners;
 
(D)        the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in a form approved by the
Administrative Agent (the “Administrative Questionnaire”) and applicable tax
forms (as required under Section 5.4(e)); and
 
(E)         any assignment to Holdings, the Borrower, any Subsidiary or an
Affiliated Lender (other than an Affiliated Institutional Lender) shall also be
subject to the requirements of Section 13.6(h).
 
For the avoidance of doubt, the Administrative Agent bears no responsibility for
tracking or monitoring assignments to or participations by any Affiliated
Lender.
 
(iii)        Subject to acceptance and recording thereof pursuant to clause
(b)(v) of this Section 13.6, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.10, 2.11, 3.5, 5.4 and 13.5).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 13.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
clause (c) of this Section 13.6.  For the avoidance of doubt, in case of an
assignment to a new Lender pursuant to this Section 13.6, (i) the Administrative
Agent, the new Lender and other Lenders shall acquire the same rights and assume
the same obligations between themselves as they would have acquired and assumed
had the new Lender been an original Lender signatory to this Agreement with the
rights and/or obligations acquired or assumed by it as a result of the
assignment and to the extent of the assignment the assigning Lender shall each
be released from further obligations under the Credit Documents and (ii) the
benefit of each Security Document shall be maintained in favor of the new
Lender.


175

--------------------------------------------------------------------------------

(iv)        The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans (and stated interest amounts) and any payment
made by the Letter of Credit Issuer under any Letter of Credit owing to each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent, the Collateral Agent, the Letter of Credit
Issuer and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, the Collateral Agent, the Letter of
Credit Issuer, the Administrative Agent and its Affiliates and, with respect to
itself, any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
 
(v)          Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire and applicable tax forms (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in clause (b) of this Section 13.6 and any written consent to such assignment
required by clause (b) of this Section 13.6, the Administrative Agent shall
promptly accept such Assignment and Acceptance and record the information
contained therein in the Register.  No assignment, whether or not evidenced by a
promissory note, shall be effective for purposes of this Agreement unless it has
been recorded in the Register as provided in this clause (b)(v).
 
(c)         (i)         Any Lender may, without the consent of the Borrower or
the Administrative Agent, the Letter of Credit Issuer or the Swingline Lender,
sell participations to one or more banks or other entities (other than (x) a
natural person, (y) Holdings and its Subsidiaries and (z) any Disqualified
Lender provided, however, that, notwithstanding clause (y) hereof,
participations may be sold to Disqualified Lenders unless a list of Disqualified
Lenders has been made available to all Lenders) (each, a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (C) the Borrower, the
Administrative Agent, the Letter of Credit Issuer, and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  For the avoidance of
doubt, the Administrative Agent shall bear no responsibility or liability for
monitoring and enforcing the list of Disqualified Lenders or the sales of
participations thereto at any time.  Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Credit
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clauses (i) and (vii) of the second proviso
to Section 13.1 that affects such Participant.  Subject to clause (c)(ii) of
this Section 13.6, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.10, 2.11, 3.5, and 5.4 to the same extent as if it
were a Lender (subject to the limitations and requirements of those Sections as
though it were a Lender and had acquired its interest by assignment pursuant to
clause (b) of this Section 13.6, including the requirements of clause (e) of
Section 5.4) (it being agreed that any documentation required under Section
5.4(e) shall be provided to the participating Lender)).  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section
13.8(b) as though it were a Lender; provided such Participant shall be subject
to Section 13.8(a) as though it were a Lender.


176

--------------------------------------------------------------------------------

(ii)         A Participant shall not be entitled to receive any greater payment
under Section 2.10, 2.11, 3.5 or 5.4 than the applicable Lender would have been
entitled to receive absent the sale of such the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent (which consent shall not be
unreasonably withheld). Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest amounts) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”).  The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  No Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any commitments, loans, letters of
credit or its other obligations under any Credit Document) except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.
 
(d)          Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, or other central bank having jurisdiction over such Lender and
this Section 13.6 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.
 
(e)         Subject to Section 13.16, the Borrower authorizes each Lender to
disclose to any Participant, secured creditor of such Lender or assignee (each,
a “Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and their Affiliates that
has been delivered to such Lender by or on behalf of the Borrower and their
Affiliates pursuant to this Agreement or that has been delivered to such Lender
by or on behalf of the Borrower and their Affiliates in connection with such
Lender’s credit evaluation of the Borrower and their Affiliates prior to
becoming a party to this Agreement.
 
(f)           The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Acceptance shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
(g)          SPV Lender. Notwithstanding anything to the contrary contained
herein, any Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle (an “SPV”), identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower, the option to
provide to the Borrower all or any part of any Loan that such Granting Lender
would otherwise be obligated to make the Borrower pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPV to
make any Loan and (ii) if an SPV elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof. The making of a Loan
by an SPV hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPV shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV, it
shall not institute against, or join any other Person in instituting against,
such SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this Section
13.6, any SPV may (i) with notice to, but without the prior written consent of,
the Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by the Borrower and the
Administrative Agent) other than a Disqualified Lender providing liquidity
and/or credit support to or for the account of such SPV to support the funding
or maintenance of Loans and (ii) subject to Section 13.16, disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPV.  This Section 13.6(g) may not be
amended without the written consent of the SPV.  Notwithstanding anything to the
contrary in this Agreement but subject to the following sentence, each SPV shall
be entitled to the benefits of Sections 2.10, 2.11, 3.5 and 5.4 to the same
extent as if it were a Lender (subject to the limitations and requirements of
those Sections as though it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section 13.6, including the
requirements of clause (e) of Section 5.4 (it being agreed that any
documentation required under Section 5.4(e) shall be provided to the Granting
Lender)). Notwithstanding the prior sentence, an SPV shall not be entitled to
receive any greater payment under Section 2.10, 2.11, 3.5 or 5.4 than its
Granting Lender would have been entitled to receive absent the grant to such
SPV, unless such grant to such SPV is made with the Borrower’s prior written
consent (which consent shall not be unreasonably withheld).


177

--------------------------------------------------------------------------------

(h)          Notwithstanding anything to the contrary contained herein, (x) any
Lender may, at any time, assign all or a portion of its rights and obligations
under this Agreement in respect of its Term Loans to Holdings, the Borrower, any
Subsidiary or an Affiliated Lender and (y) Holdings, the Borrower and any
Subsidiary may, from time to time, purchase or prepay Term Loans, in each case,
on a non-pro rata basis through (x) Dutch auction procedures open to all
applicable Lenders on a pro rata basis in accordance with customary procedures
to be agreed between Holdings or the Borrower and the Auction Agent or (y) open
market purchases; provided that:
 
(i)          any Loans or Commitments acquired by Holdings, the Borrower, or any
other Subsidiary shall be retired and cancelled promptly upon the acquisition
thereof;
 
(ii)          by its acquisition of Loans or Commitments, an Affiliated Lender
shall be deemed to have acknowledged and agreed that:
 


(A)
it shall not have any right to (i) attend or participate in (including, in each
case, by telephone) any meeting (including “Lender only” meetings) or
discussions (or portion thereof) among the Administrative Agent or any Lender to
which representatives of the Borrower are not then present, (ii)receive any
information or material prepared by the Administrative Agent or any Lender or
any communication by or among the Administrative Agent and one or more Lenders
or any other material which is “Lender only”, except to the extent such
information or materials have been made available to the Borrower or its
representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans required to
be delivered to Lenders pursuant to Section 2) or receive any advice of counsel
to the Administrative Agent or (iii) make any challenge to the Administrative
Agent’s or any other Lender’s attorney-client privilege on the basis of its
status as a Lender; and



178

--------------------------------------------------------------------------------


(B)
except with respect to any amendment, modification, waiver, consent or other
action (I) in Section 13.1 requiring the consent of all Lenders, all Lenders
directly and adversely affected or specifically such Lender, (II) that alters an
Affiliated Lender’s pro rata share of any payments given to all Lenders, or
(III) affects the Affiliated Lender (in its capacity as a Lender) in a manner
that is disproportionate to the effect on any Lender in the same Class, the
Loans held by an Affiliated Lender shall be disregarded in both the numerator
and denominator in the calculation of any Lender vote (and, in the case of a
plan of reorganization that does not affect the Affiliated Lender in a manner
that is materially adverse to such Affiliated Lender relative to other Lenders,
shall be deemed to have voted its interest in the Term Loans in the same
proportion as the other Lenders) (and shall be deemed to have been voted in the
same percentage as all other applicable Lenders voted if necessary to give legal
effect to this paragraph); and

 
(iii)        the aggregate principal amount of Term Loans held at any one time
by Affiliated Lenders may not exceed 30% of the aggregate principal amount of
all Term Loans outstanding at the time of such purchase; and
 
(iv)         any such Loans acquired by an Affiliated Lender may, with the
consent of the Borrower, be contributed to the Borrower and exchanged for debt
or equity securities that are otherwise permitted to be issued at such time (and
such Loans or Commitments shall be retired and cancelled promptly).
 
For avoidance of doubt, the foregoing limitations shall not be applicable to
Affiliated Institutional Lenders.  None of the Borrower, Holdings, any
Subsidiary of Holdings or any Affiliated Lender shall be required to make any
representation that it is not in possession of information which is not publicly
available and/or material with respect to Holdings, the Borrower and their
respective Subsidiaries or their respective securities for purposes of U.S.
federal and state securities laws.
 
13.7         Replacements of Lenders Under Certain Circumstances.
 
(a)          The Borrower shall be permitted (x) to replace any Lender or (y)
terminate the Commitment of such Lender or Letter of Credit Issuer, as the case
may be, and (1) in the case of a Lender (other than the Letter of Credit
Issuer), repay all Obligations of the Borrower due and owing to such Lender
relating to the Loans and participations held by such Lender as of such
termination date and (2) in the case of the Letter of Credit Issuer, repay all
Obligations of the Borrower owing to such Letter of Credit Issuer relating to
the Loans and participations held by the Letter of Credit Issuer as of such
termination date and cancel or backstop on terms satisfactory to such Letter of
Credit Issuer any Letters of Credit issued by it that (a) requests reimbursement
for amounts owing pursuant to Sections 2.10 or 5.4, (b) is affected in the
manner described in Section 2.10(a)(iii) and as a result thereof any of the
actions described in such Section is required to be taken, or (c) becomes a
Defaulting Lender, with a replacement bank or other financial institution;
provided that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default under Sections 11.1 or 11.5 shall have occurred
and be continuing at the time of such replacement, (iii) the Borrower shall
repay (or the replacement bank or institution shall purchase, at par) all Loans
and other amounts pursuant to Sections 2.10, 2.11, or 5.4, as the case may be,
owing to such replaced Lender prior to the date of replacement, (iv) the
replacement bank or institution, if not already a Lender, an Affiliate of the
Lender, an Affiliated Lender or Approved Fund, and the terms and conditions of
such replacement, shall be reasonably satisfactory to the Administrative Agent,
(v) the replacement bank or institution, if not already a Lender shall be
subject to the provisions of Section 13.6(b), (vi) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of Section
13.6 (provided that unless otherwise agreed the Borrower shall be obligated to
pay the registration and processing fee referred to therein), and (vii) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.


179

--------------------------------------------------------------------------------

(b)          If any Lender (such Lender, a “Non-Consenting Lender”) has failed
to consent to a proposed amendment, waiver, discharge or termination that
pursuant to the terms of Section 13.1 requires the consent of either (i) all of
the Lenders directly and adversely affected or (ii) all of the Lenders, and, in
each case, with respect to which the Required Lenders (or at least 50.1% of the
directly and adversely affected Lenders) shall have granted their consent, then,
the Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) to (x) replace such Non-Consenting Lender by requiring such
Non-Consenting Lender to assign its Loans, and its Commitments hereunder to one
or more assignees reasonably acceptable to the Administrative Agent (to the
extent such consent would be required under Section 13.6) or to terminate the
Commitment of such Lender or Letter of Credit Issuer, as the case may be, and
(1) in the case of a Lender (other than the Letter of Credit Issuer), repay all
Obligations of the Borrower due and owing to such Lender relating to the Loans
and participations held by such Lender as of such termination date and (2) in
the case of the Letter of Credit Issuer, repay all Obligations of the Borrower
owing to such Letter of Credit Issuer relating to the Loans and participations
held by the Letter of Credit Issuer as of such termination date and cancel or
backstop on terms satisfactory to such Letter of Credit Issuer any Letters of
Credit issued by it); provided that (a) all Obligations hereunder of the
Borrower owing to such Non-Consenting Lender being replaced shall be paid in
full to such Non-Consenting Lender concurrently with such assignment including
any amounts that such Lender may be owed pursuant to Section 2.11, and (b) the
replacement Lender shall purchase the foregoing by paying to such Non-Consenting
Lender a price equal to the principal amount thereof plus accrued and unpaid
interest thereon, and (c) the Borrower shall pay to such Non-Consenting Lender
the amount, if any, owing to such Lender pursuant to Section 5.1(b).  In
connection with any such assignment, the Borrower, the Administrative Agent,
such Non-Consenting Lender and the replacement Lender shall otherwise comply
with Section 13.6.
 
13.8         Adjustments; Set-off.
 
(a)           Except as contemplated in Section 13.6 or elsewhere herein, if any
Lender (a “Benefited Lender”) shall at any time receive any payment of all or
part of its Loans, or interest thereon, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 11.5, or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Loans, or interest thereon,
such Benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loan, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.


180

--------------------------------------------------------------------------------

(b)         After the occurrence and during the continuance of an Event of
Default, in addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Credit Parties but
with the prior consent of the Administrative Agent, any such notice being
expressly waived by the Credit Parties to the extent permitted by applicable
law, upon any amount becoming due and payable by the Credit Parties hereunder
(whether at the stated maturity, by acceleration or otherwise) to set-off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final) (other than payroll, trust, tax,
fiduciary, and petty cash accounts), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Credit Parties.  Each Lender agrees promptly to notify the Credit
Parties and the Administrative Agent after any such set-off and application made
by such Lender; provided that the failure to give such notice shall not affect
the validity of such set-off and application.
 
13.9        Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  A set of
the copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.
 
13.10       Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
13.11       Integration.  This Agreement and the other Credit Documents
represent the agreement of Holdings, the Borrower, the Collateral Agent, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by
Holdings, the Borrower, the Administrative Agent, the Collateral Agent nor any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Credit Documents.
 
13.12      GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.  EACH LETTER OF CREDIT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.
 
13.13       Submission to Jurisdiction; Waivers.  Each party hereto irrevocably
and unconditionally:
 
(a)          submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Credit Documents to which it
is a party to the exclusive general jurisdiction of the courts of the State of
New York or the courts of the United States for the Southern District of New
York, in each case sitting in New York City in the Borough of Manhattan, and
appellate courts from any thereof;
 
(b)          consents that any such action or proceeding shall be brought in
such courts and waives (to the extent permitted by applicable law) any objection
that it may now or hereafter have to the venue of any such action or proceeding
in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same or to commence or
support any such action or proceeding in any other courts;


181

--------------------------------------------------------------------------------

(c)           agrees that service of process in any such action or proceeding
shall be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 at such other address of which the
Administrative Agent shall have been notified pursuant to Section 13.2;
 
(d)           agrees that nothing herein shall affect the right of the
Administrative Agent, any Lender or another Secured Party to effect service of
process in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against Holdings or the Borrower or any other Credit Party in
any other jurisdiction; and
 
(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 13.13 any special, exemplary, punitive or consequential damages;
provided that nothing in this clause (e) shall limit the Credit Parties’
indemnification obligations set forth in Section 13.5.
 
13.14       Acknowledgments.  Each of Holdings and the Borrower hereby
acknowledges that:
 
(a)            it has been advised by counsel in the negotiation, execution, and
delivery of this Agreement and the other Credit Documents;
 
(b)
 
(i) the credit facilities provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Borrower and the other
Credit Parties, on the one hand, and the Administrative Agent, the Lenders and
the other Agents on the other hand, and the Borrower and the other Credit
Parties are capable of evaluating and understanding and understand and accept
the terms, risks and conditions of the transactions contemplated hereby and by
the other Credit Documents (including any amendment, waiver or other
modification hereof or thereof);
 
(ii) in connection with the process leading to such transaction, each of the
Administrative Agent and the other Agents, is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary for the Borrower,
any other Credit Parties or any of their respective Affiliates, stockholders,
creditors or employees, or any other Person;
 
(iii) neither the Administrative Agent nor any other Agent has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
or any other Credit Party with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification hereof or of any other Credit Document
(irrespective of whether the Administrative Agent or other Agent has advised or
is currently advising the Borrower, the other Credit Parties or their respective
Affiliates on other matters) and neither the Administrative Agent or other Agent
has any obligation to the Borrower, the other Credit Parties or their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents;
 
(iv) the Administrative Agent, each other Agent and each Affiliate of the
foregoing may be engaged in a broad range of transactions that involve interests
that differ from those of the Borrower and their Affiliates, and neither the
Administrative Agent nor any other Agent has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and


182

--------------------------------------------------------------------------------

(v) neither the Administrative Agent nor any other Agent has provided and none
will provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Credit Document) and the Borrower have
consulted their own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.  Each of Holdings and the Borrower hereby agrees that
it will not claim that any Agent owes a fiduciary or similar duty to the Credit
Parties in connection with the Transactions contemplated hereby and waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Administrative Agent or any other Agent with respect to any breach
or alleged breach of agency or fiduciary duty; and
 
(c)            no joint venture is created hereby or by the other Credit
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among the Borrower, on the one hand, and any Lender, on the
other hand.
 
13.15     WAIVERS OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVE (TO THE EXTENT PERMITTED BY APPLICABLE LAW) TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
13.16       Confidentiality.  The Administrative Agent, each other Agent and
each Lender (collectively, the “Restricted Persons” and, each a “Restricted
Person”) shall treat confidentially all non-public information provided to any
Restricted Person by or on behalf of any Credit Party hereunder in connection
with such Restricted Person’s evaluation of whether to become a Lender hereunder
or obtained by such Restricted Person pursuant to the requirements of this
Agreement (“Confidential Information”) and shall not publish, disclose or
otherwise divulge such Confidential Information; provided that nothing herein
shall prevent any Restricted Person from disclosing any such Confidential
Information (a) pursuant to the order of any court or administrative agency or
in any pending legal, judicial or administrative proceeding, or otherwise as
required by applicable law, rule or regulation or compulsory legal process (in
which case such Restricted Person agrees (except with respect to any routine or
ordinary course audit or examination conducted by bank accountants or any
governmental or bank regulatory authority exercising examination or regulatory
authority), to the extent practicable and not prohibited by applicable law, rule
or regulation, to inform the Borrower promptly thereof prior to disclosure), (b)
upon the request or demand of any regulatory authority having jurisdiction over
such Restricted Person or any of its Affiliates (in which case such Restricted
Person agrees (except with respect to any routine or ordinary course audit or
examination conducted by bank accountants or any governmental or bank regulatory
authority exercising examination or regulatory authority) to the extent
practicable and not prohibited by applicable law, rule or regulation, to inform
the Borrower promptly thereof prior to disclosure), (c) to the extent that such
Confidential Information becomes publicly available other than by reason of
improper disclosure by such Restricted Person or any of its affiliates or any
related parties thereto in violation of any confidentiality obligations owing
under this Section 13.16, (d) to the extent that such Confidential Information
is received by such Restricted Person from a third party that is not, to such
Restricted Person’s knowledge, subject to confidentiality obligations owing to
any Credit Party or any of their respective subsidiaries or affiliates, (e) to
the extent that such Confidential Information was already in the possession of
the Restricted Persons prior to any duty or other undertaking of confidentiality
or is independently developed by the Restricted Persons without the use of such
Confidential Information, (f) to such Restricted Person’s affiliates and to its
and their respective officers, directors, partners, employees, legal counsel,
independent auditors, and other experts or agents who need to know such
Confidential Information in connection with providing the Loans or action as an
Agent hereunder and who are informed of the confidential nature of such
Confidential Information and who are subject to customary confidentiality
obligations of professional practice or who agree to be bound by the terms of
this Section 13.16 (or confidentiality provisions at least as restrictive as
those set forth in this Section 13.16) (with each such Restricted Person, to the
extent within its control, responsible for such person’s compliance with this
paragraph), (g) to potential or prospective Lenders, hedge providers,
participants or assignees, in each case who agree (pursuant to customary
syndication practice) to be bound by the terms of this Section 13.16 (or
confidentiality provisions at least as restrictive as those set forth in this
Section 13.16); provided that (i) the disclosure of any such Confidential
Information to any Lenders, hedge providers or prospective Lenders, hedge
providers or participants or prospective participants referred to above shall be
made subject to the acknowledgment and acceptance by such Lender, hedge provider
or prospective Lender or participant or prospective participant that such
Confidential Information is being disseminated on a confidential basis (on
substantially the terms set forth in this Section 13.16 or confidentiality
provisions at least as restrictive as those set forth in this Section 13.16) in
accordance with the standard syndication processes of such Restricted Person or
customary market standards for dissemination of such type of information, which
shall in any event require “click through” or other affirmative actions on the
part of recipient to access such Confidential Information and (ii) no such
disclosure shall be made by such Restricted Person to any person that is at such
time a Disqualified Lender, (h) for purposes of establishing a “due diligence”
defense, or (i) to rating agencies in connection with obtaining ratings for the
Borrower and the Facilities to the extent such rating agencies are subject to
customary confidentiality obligations of professional practice or agree to be
bound by the terms of this Section 13.16 (or confidentiality provisions at least
as restrictive as those set forth in this Section 13.16).  Notwithstanding the
foregoing, (i) Confidential Information shall not include, with respect to any
Person, information available to it or its Affiliates on a non-confidential
basis from a source other than Holdings, its Subsidiaries or their respective
Affiliates, (ii) the Administrative Agent shall not be responsible for
compliance with this Section 13.16 by any other Restricted Person (other than
its officers, directors or employees), (iii) in no event shall any Lender, the
Administrative Agent or any other Agent be obligated or required to return any
materials furnished by Holdings or any of its Subsidiaries, and (iv) each Agent
and each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Agents and the Lenders in
connection with the administration, settlement and management of this Agreement
and the other Credit Documents.


183

--------------------------------------------------------------------------------

13.17      Direct Website Communications.  Each of Holdings and the Borrower
may, at its option, provide to the Administrative Agent any information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Credit Documents, including, without
limitation, all notices, requests, financial statements, financial, and other
reports, certificates, and other information materials, but excluding any such
communication that (A) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto, (B) relates to the payment of
any principal or other amount due under this Agreement prior to the scheduled
date therefor, (C) provides notice of any default or event of default under this
Agreement or (D) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit thereunder (all such non-excluded communications being referred to
herein collectively as “Communications”), by transmitting the Communications in
an electronic/soft medium in a format reasonably acceptable to the
Administrative Agent to the Administrative Agent at an email address provided by
the Administrative Agent from time to time; provided that (i) upon written
request by the Administrative Agent, Holdings or the Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) Holdings or the Borrower
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Each Lender shall be solely responsible for timely accessing posted
documents or requesting delivery of paper copies of such documents from the
Administrative Agent and maintaining its copies of such documents.  Nothing in
this Section 13.17 shall prejudice the right of Holdings, the Borrower, the
Administrative Agent, any other Agent or any Lender to give any notice or other
communication pursuant to any Credit Document in any other manner specified in
such Credit Document.


184

--------------------------------------------------------------------------------

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents.  Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Credit Documents.  Each Lender agrees (A) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such e-mail address.
 
(a)          Each of Holdings and the Borrower further agrees that any Agent may
make the Communications available to the Lenders by posting the Communications
on Intralinks or a substantially similar electronic transmission system (the
“Platform”), so long as the access to such Platform (i) is limited to the
Agents, the Lenders and Transferees or prospective Transferees and (ii) remains
subject to the confidentiality requirements set forth in Section 13.16.
 
(b)           THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT
PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF ANY MATERIALS OR
INFORMATION PROVIDED BY THE CREDIT PARTIES (THE “BORROWER MATERIALS”) OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties” and each an
“Agent Party”) have any liability to the Borrower, any Lender, or any other
Person for losses, claims, damages, liabilities, or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the internet,
except to the extent the liability of any Agent Party resulted from such Agent
Party’s (or any of its Related Parties’ (other than any trustee or advisor))
gross negligence, bad faith or willful misconduct or material breach of the
Credit Documents as determined in the final non-appealable judgment of a court
of competent jurisdiction.
 
(c)          Each of Holdings and the Borrower and each Lender acknowledge that
certain of the Lenders may be “public-side” Lenders (Lenders that do not wish to
receive material non-public information with respect to Holdings, the Borrower,
the Subsidiaries or their securities) and, if documents or notices required to
be delivered pursuant to the Credit Documents or otherwise are being distributed
through the Platform, any document or notice that Holdings or the Borrower has
indicated contains only publicly available information with respect to Holdings
or the Borrower may be posted on that portion of the Platform designated for
such public-side Lenders.  If Holdings or the Borrower has not indicated whether
a document or notice delivered contains only publicly available information, the
Administrative Agent shall post such document or notice solely on that portion
of the Platform designated for Lenders who wish to receive material nonpublic
information with respect to Holdings, the Borrower, the Subsidiaries and their
securities.  Notwithstanding the foregoing, each of Holdings and the Borrower
shall use commercially reasonable efforts to indicate whether any document or
notice contains only publicly available information; provided however that, the
following documents shall be deemed to be marked “PUBLIC,” unless the Borrower
notifies the Administrative Agent promptly that any such document contains
material nonpublic information: (1) the LoanCredit Documents, (2) any
notification of changes in the terms of the Credit Facility and (3) all
financial statements and certificates delivered pursuant to Sections 9.1(a),(b)
and (d).


185

--------------------------------------------------------------------------------

13.18      USA PATRIOT Act.  Each Lender hereby notifies each Credit Party that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify, and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.
 
13.19       [Reserved].
 
13.20       Payments Set Aside.  To the extent that any payment by or on behalf
of Holdings or the Borrower is made to any Agent or any Lender, or any Agent or
any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver, or any other party, in connection with any
proceeding or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.
 
13.21       No Fiduciary Duty.  Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Credit Parties, their
stockholders and/or their affiliates.  Each Credit Party agrees that nothing in
the Credit Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Credit Party, its stockholders or its
affiliates, on the other.  The Credit Parties acknowledge and agree that (i) the
transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Credit Parties, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Credit Party, its stockholders or its affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Credit Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Credit Party except the obligations expressly set forth in the Credit Documents
and (y) each Lender is acting solely as principal and not as the agent or
fiduciary of any Credit Party, its management, stockholders or creditors.  Each
Credit Party acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Each Credit Party agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Credit Party, in connection
with such transaction or the process leading thereto.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


186

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.



 
NAUTILUS ACQUISITION HOLDINGS, INC.
as Holdings
     
By:
         
Name:
   
Title:




 
NAUTILUS MERGER SUB, LLC,
as the Initial Borrower
     
By:
         
Name:
   
Title:



[First Lien Credit Agreement]



--------------------------------------------------------------------------------

 
VISION HOLDING CORP.,
as the Surviving Borrower
     
By:
         
Name:
   
Title:



[First Lien Credit Agreement]



--------------------------------------------------------------------------------

 
GOLDMAN SACHS BANK USA,
as Administrative Agent and Swingline Lender
     
By:
         
Name:
   
Title:



[First Lien Credit Agreement]



--------------------------------------------------------------------------------

 
MORGAN STANLEY BANK N.A.,
as Letter of Credit Issuer and a Lender
     
By:
         
Name:
   
Title:



[First Lien Credit Agreement]



--------------------------------------------------------------------------------

 
[  ],
as Lender
     
By:
         
Name:
   
Title:



[First Lien Credit Agreement]





--------------------------------------------------------------------------------